UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08226 Templeton Global Investment Trust (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal years end: 3/31- 10/31 – 12/31 Date of reporting period: 6/30/17 Item 1. Proxy Voting Records. Templeton Dynamic Equity Fund AIA GROUP LTD. Meeting Date:MAY 12, 2017 Record Date:MAY 09, 2017 Meeting Type:ANNUAL Ticker:1299 Security ID:Y002A1105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Mohamed Azman Yahya as Director Management For For 4 Elect Edmund Sze-Wing Tse as Director Management For For 5 Elect Jack Chak-Kwong So as Director Management For For 6 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 7A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 7B Authorize Repurchase of Issued Share Capital Management For For 7C Approve Allotment and Issuance of Additional Shares Under the Restricted Share Unit Scheme Management For For ALPHABET INC. Meeting Date:JUN 07, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:GOOGL Security ID:02079K305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For Withhold 1.5 Elect Director Roger W. Ferguson, Jr. Management For For 1.6 Elect Director Diane B. Greene Management For For 1.7 Elect Director John L. Hennessy Management For For 1.8 Elect Director Ann Mather Management For Withhold 1.9 Elect Director Alan R. Mulally Management For For 1.10 Elect Director Paul S. Otellini Management For Withhold 1.11 Elect Director K. Ram Shriram Management For Withhold 1.12 Elect Director Shirley M. Tilghman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Advisory Vote on Say on Pay Frequency Management Three Years One Year 6 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 7 Report on Lobbying Payments and Policy Shareholder Against For 8 Report on Political Contributions Shareholder Against For 9 Report on Gender Pay Gap Shareholder Against For 10 Report on Charitable Contributions Shareholder Against Against 11 Adopt Holy Land Principles Shareholder Against Against 12 Report on Fake News Shareholder Against Against AMERICAN EXPRESS COMPANY Meeting Date:MAY 01, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:AXP Security ID:025816109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For For 1b Elect Director John J. Brennan Management For For 1c Elect Director Ursula M. Burns Management For For 1d Elect Director Kenneth I. Chenault Management For For 1e Elect Director Peter Chernin Management For For 1f Elect Director Ralph de la Vega Management For For 1g Elect Director Anne L. Lauvergeon Management For For 1h Elect Director Michael O. Leavitt Management For For 1i Elect Director Theodore J. Leonsis Management For For 1j Elect Director Richard C. Levin Management For For 1k Elect Director Samuel J. Palmisano Management For For 1l Elect Director Daniel L. Vasella Management For For 1m Elect Director Robert D. Walter Management For For 1n Elect Director Ronald A. Williams Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Provide Right to Act by Written Consent Shareholder Against For 6 Report on Gender Pay Gap Shareholder Against Against AMERICAN INTERNATIONAL GROUP, INC. Meeting Date:JUN 28, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:AIG Security ID:026874784 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director W. Don Cornwell Management For For 1b Elect Director Brian Duperreault Management For For 1c Elect Director Peter R. Fisher Management For For 1d Elect Director John H. Fitzpatrick Management For For 1e Elect Director William G. Jurgensen Management For For 1f Elect Director Christopher S. Lynch Management For For 1g Elect Director Samuel J. Merksamer Management For For 1h Elect Director Henry S. Miller Management For For 1i Elect Director Linda A. Mills Management For For 1j Elect Director Suzanne Nora Johnson Management For For 1k Elect Director Ronald A. Rittenmeyer Management For For 1l Elect Director Douglas M. Steenland Management For For 1m Elect Director Theresa M. Stone Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Securities Transfer Restrictions Management For For 4 Ratify NOL Rights Plan (NOL Pill) Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For APPLE INC. Meeting Date:FEB 28, 2017 Record Date:DEC 30, 2016 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James Bell Management For For 1.2 Elect Director Tim Cook Management For For 1.3 Elect Director Al Gore Management For For 1.4 Elect Director Bob Iger Management For For 1.5 Elect Director Andrea Jung Management For For 1.6 Elect Director Art Levinson Management For For 1.7 Elect Director Ron Sugar Management For For 1.8 Elect Director Sue Wagner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Disclose Charitable Contributions Shareholder Against Against 6 Adopt Policy to Increase Diversity of Senior Management and Board of Directors Shareholder Against Against 7 Proxy Access Amendments Shareholder Against Against 8 Engage Outside Independent Experts for Compensation Reforms Shareholder Against Against 9 Adopt Share Retention Policy For Senior Executives Shareholder Against Against AUTOLIV, INC. Meeting Date:MAY 09, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:ALV Security ID:052800109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert W. Alspaugh Management For For 1.2 Elect Director Jan Carlson Management For For 1.3 Elect Director Aicha Evans Management For For 1.4 Elect Director Leif Johansson Management For For 1.5 Elect Director David E. Kepler Management For For 1.6 Elect Director Franz-Josef Kortum Management For For 1.7 Elect Director Xiaozhi Liu Management For For 1.8 Elect Director James M. Ringler Management For For 1.9 Elect Director Kazuhiko Sakamoto Management For For 1.10 Elect Director Wolfgang Ziebart Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young AB as Auditors Management For For AVIVA PLC Meeting Date:MAY 10, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:AV. Security ID:G0683Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Keith Williams as Director Management For For 5 Re-elect Claudia Arney as Director Management For For 6 Re-elect Glyn Barker as Director Management For For 7 Re-elect Andy Briggs as Director Management For For 8 Re-elect Patricia Cross as Director Management For For 9 Re-elect Belen Romana Garcia as Director Management For For 10 Re-elect Michael Hawker as Director Management For For 11 Re-elect Michael Mire as Director Management For For 12 Re-elect Sir Adrian Montague as Director Management For For 13 Re-elect Tom Stoddard as Director Management For For 14 Re-elect Mark Wilson as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Approve Savings Related Share Option Scheme Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise Market Purchase of Preference Shares Management For For 24 Authorise Market Purchase of Preference Shares Management For For 25 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 26 Authorise Issue of Equity in Relation to Any Issuance of SII Instruments Management For For 27 Authorise Issue of Equity without Pre-emptive Rights in Relation to Any Issuance of SII Instruments Management For For BAE SYSTEMS PLC Meeting Date:MAY 10, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:BA. Security ID:G06940103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Re-elect Sir Roger Carr as Director Management For For 6 Re-elect Elizabeth Corley as Director Management For For 7 Re-elect Jerry DeMuro as Director Management For For 8 Re-elect Harriet Green as Director Management For For 9 Re-elect Christopher Grigg as Director Management For For 10 Re-elect Ian King as Director Management For For 11 Re-elect Peter Lynas as Director Management For For 12 Re-elect Paula Reynolds as Director Management For For 13 Re-elect Nicholas Rose as Director Management For For 14 Re-elect Ian Tyler as Director Management For For 15 Elect Charles Woodburn as Director Management For For 16 Reappoint KPMG LLP as Auditors Management For For 17 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For BANGKOK BANK PUBLIC CO. LTD Meeting Date:APR 12, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:BBL Security ID:Y0606R119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Operating Results Management None None 3 Acknowledge Audit Committee Report Management None None 4 Approve Financial Statements Management For For 5 Approve Allocation of Income and Dividend Payment Management For For 6.1 Elect Prachet Siridej as Director Management For For 6.2 Elect Singh Tangtatswas as Director Management For For 6.3 Elect Charn Sophonpanich as Director Management For For 6.4 Elect Arun Chirachavala as Director Management For For 6.5 Elect Chartsiri Sophonpanich as Director Management For For 6.6 Elect Thaweelap Rittapirom as Director Management For For 7.1 Elect Charamporn Jotikasthira as Director Management For For 7.2 Elect Chokechai Niljianskul as Director Management For For 8 Acknowledge Remuneration of Directors Management None None 9 Approve Deloitte Touche Tohmatsu Jaiyos Audit Co., Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 10 Other Business Management For Against BARRICK GOLD CORPORATION Meeting Date:APR 25, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:ABX Security ID:067901108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gustavo A. Cisneros Management For For 1.2 Elect Director Graham G. Clow Management For For 1.3 Elect Director Gary A. Doer Management For For 1.4 Elect Director Kelvin P.M. Dushnisky Management For For 1.5 Elect Director J. Michael Evans Management For For 1.6 Elect Director Brian L. Greenspun Management For For 1.7 Elect Director J. Brett Harvey Management For For 1.8 Elect Director Nancy H.O. Lockhart Management For For 1.9 Elect Director Pablo Marcet Management For For 1.10 Elect Director Dambisa F. Moyo Management For For 1.11 Elect Director Anthony Munk Management For For 1.12 Elect Director J. Robert S. Prichard Management For For 1.13 Elect Director Steven J. Shapiro Management For For 1.14 Elect Director John L. Thornton Management For For 1.15 Elect Director Ernie L. Thrasher Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For BP PLC Meeting Date:MAY 17, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Re-elect Bob Dudley as Director Management For For 5 Re-elect Dr Brian Gilvary as Director Management For For 6 Elect Nils Andersen as Director Management For For 7 Re-elect Paul Anderson as Director Management For For 8 Re-elect Alan Boeckmann as Director Management For For 9 Re-elect Frank Bowman as Director Management For For 10 Re-elect Ian Davis as Director Management For For 11 Re-elect Dame Ann Dowling as Director Management For For 12 Elect Melody Meyer as Director Management For For 13 Re-elect Brendan Nelson as Director Management For For 14 Re-elect Paula Reynolds as Director Management For For 15 Re-elect Sir John Sawers as Director Management For For 16 Re-elect Carl-Henric Svanberg as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For CATCHER TECHNOLOGY CO., LTD. Meeting Date:JUN 19, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:2474 Security ID:Y1148A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Issuance of Ordinary Shares or Issuance of Ordinary Shares to Raise Operational Funds or Participate in the Issuance of Global Depository Receipt Management For For 4 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 5 Other Business Management None Against CHINA MERCHANTS PORT HOLDINGS COMPANY LIMITED Meeting Date:JUN 02, 2017 Record Date:MAY 26, 2017 Meeting Type:ANNUAL Ticker:144 Security ID:Y1489Q103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3Aa Elect Li Xiaopeng as Director Management For For 3Ab Elect Wang Hong as Director Management For For 3Ac Elect Hua Li as Director Management For For 3Ad Elect Wang Zhixian as Director Management For For 3Ae Elect Zheng Shaoping as Director Management For For 3Af Elect Shi Wei as Director Management For For 3Ag Elect Bong Shu Ying Francis as Director Management For For 3B Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 5A Approve Grant of Options Under the Share Option Scheme Management For Against 5B Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5C Authorize Repurchase of Issued Share Capital Management For For 5D Authorize Reissuance of Repurchased Shares Management For Against CHINA MERCHANTS PORT HOLDINGS COMPANY LIMITED Meeting Date:JUN 02, 2017 Record Date:MAY 26, 2017 Meeting Type:SPECIAL Ticker:144 Security ID:Y1489Q103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Share Purchase Agreement and Related Transactions Management For For CHINA MOBILE LIMITED Meeting Date:MAY 25, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL Ticker:941 Security ID:Y14965100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Dong Xin as Director Management For For 4.1 Elect Frank Wong Kwong Shing as Director Management For For 4.2 Elect Moses Cheng Mo Chi as Director Management For Against 4.3 Elect Paul Chow Man Yiu as Director Management For For 4.4 Elect Stephen Yiu Kin Wah as Director Management For For 5 Approve PricewaterhouseCoopers and PricewaterhouseCoopers Zhong Tian LLP as Auditors for Hong Kong Financial Reporting and U.S. Financial Reporting Purposes, Respectively and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Repurchase of Issued Share Capital Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Reissuance of Repurchased Shares Management For Against CISCO SYSTEMS, INC. Meeting Date:DEC 12, 2016 Record Date:OCT 14, 2016 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director M. Michele Burns Management For For 1c Elect Director Michael D. Capellas Management For For 1d Elect Director John T. Chambers Management For For 1e Elect Director Amy L. Chang Management For For 1f Elect Director John L. Hennessy Management For For 1g Elect Director Kristina M. Johnson Management For For 1h Elect Director Roderick C. McGeary Management For For 1i Elect Director Charles H. Robbins Management For For 1j Elect Director Arun Sarin Management For For 1k Elect Director Steven M. West Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Report on Arab and non-Arab Employees using EEO-1 Categories Shareholder Against Against 6 Establish Board Committee on Operations in Israeli Settlements Shareholder Against Against COMCAST CORPORATION Meeting Date:JUN 08, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:CMCSA Security ID:20030N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth J. Bacon Management For For 1.2 Elect Director Madeline S. Bell Management For Withhold 1.3 Elect Director Sheldon M. Bonovitz Management For For 1.4 Elect Director Edward D. Breen Management For Withhold 1.5 Elect Director Gerald L. Hassell Management For Withhold 1.6 Elect Director Jeffrey A. Honickman Management For For 1.7 Elect Director Asuka Nakahara Management For For 1.8 Elect Director David C. Novak Management For For 1.9 Elect Director Brian L. Roberts Management For For 1.10 Elect Director Johnathan A. Rodgers Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For DEUTSCHE LUFTHANSA AG Meeting Date:MAY 05, 2017 Record Date: Meeting Type:ANNUAL Ticker:LHA Security ID:D1908N106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.50 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Ratify PricewaterhouseCoopers GmbH as Auditors for Fiscal 2017 Management For For DEVON ENERGY CORPORATION Meeting Date:JUN 07, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:DVN Security ID:25179M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barbara M. Baumann Management For For 1.2 Elect Director John E. Bethancourt Management For For 1.3 Elect Director David A. Hager Management For For 1.4 Elect Director Robert H. Henry Management For For 1.5 Elect Director Michael M. Kanovsky Management For For 1.6 Elect Director Robert A. Mosbacher, Jr. Management For For 1.7 Elect Director Duane C. Radtke Management For For 1.8 Elect Director Mary P. Ricciardello Management For For 1.9 Elect Director John Richels Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Approve Omnibus Stock Plan Management For For 7 Review Public Policy Advocacy on Climate Change Shareholder Against Against 8 Annually Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against For 9 Report on Lobbying Payments and Policy Shareholder Against For 10 Report on Using Oil and Gas Reserve Metrics for Named Executive's Compensation Shareholder Against Against DONG ENERGY A/S Meeting Date:MAR 02, 2017 Record Date:FEB 23, 2017 Meeting Type:ANNUAL Ticker:DENERG Security ID:K3192G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Discharge of Management and Board Management For For 4 Approve Allocation of Income and Dividends of DKK 6 Per Share Management For For 5 Authorize Share Repurchase Program (The Board is Not Requesting Any Authorization) Management None None 6 Amend Articles Re: Deletion of Redundant Articles Management For For 7a1 Determine Number of Members (6) and Deputy Members (0) of Board Management For For 7a2 Reelect Thomas Andersen (Chairman) as Director Management For For 7a3 Reelect Lene Skole (Vice Chairman) as Director Management For For 7a4 Reelect Lynda Armstrong as Director Management For For 7a5 Reelect Pia Gjellerup as Director Management For For 7a6 Reelect Benny Loft as Director Management For For 7a7 Elect Peter Korsholm as New Director Management For For 7b Election of Up to Two Additional Directors (Subject to Submission of Amended Proposal by the Nominating Committee) Management For Abstain 8 Approve Remuneration of Directors in the Amount of DKK 960,000 for Chairman, DKK 640,000 for Vice Chairman, and DKK 320,000 for Other Directors; Approve Remuneration for Committee Work Management For For 9 Ratify PricewaterhouseCoopers as Auditors Management For For 10 Other Business Management None None EASTMAN CHEMICAL COMPANY Meeting Date:MAY 04, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:EMN Security ID:277432100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Humberto P. Alfonso Management For For 1.2 Elect Director Gary E. Anderson Management For For 1.3 Elect Director Brett D. Begemann Management For For 1.4 Elect Director Michael P. Connors Management For For 1.5 Elect Director Mark J. Costa Management For For 1.6 Elect Director Stephen R. Demeritt Management For For 1.7 Elect Director Robert M. Hernandez Management For For 1.8 Elect Director Julie F. Holder Management For For 1.9 Elect Director Renee J. Hornbaker Management For For 1.10 Elect Director Lewis M. Kling Management For For 1.11 Elect Director James J. O'Brien Management For For 1.12 Elect Director David W. Raisbeck Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For EBAY INC. Meeting Date:MAY 18, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:EBAY Security ID:278642103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Fred D. Anderson, Jr. Management For For 1b Elect Director Edward W. Barnholt Management For For 1c Elect Director Anthony J. Bates Management For For 1d Elect Director Logan D. Green Management For For 1e Elect Director Bonnie S. Hammer Management For For 1f Elect Director Kathleen C. Mitic Management For For 1g Elect Director Pierre M. Omidyar Management For For 1h Elect Director Paul S. Pressler Management For For 1i Elect Director Robert H. Swan Management For For 1j Elect Director Thomas J. Tierney Management For For 1k Elect Director Perry M. Traquina Management For For 1l Elect Director Devin N. Wenig Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Provide Right to Act by Written Consent Shareholder Against For ELI LILLY AND COMPANY Meeting Date:MAY 01, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Eskew Management For For 1b Elect Director William G. Kaelin, Jr. Management For For 1c Elect Director John C. Lechleiter Management For For 1d Elect Director David A. Ricks Management For For 1e Elect Director Marschall S. Runge Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Amend Deferred Compensation Plan Management For For 6 Report on Lobbying Payments and Policy Shareholder Against For ENI S.P.A. Meeting Date:APR 13, 2017 Record Date:APR 04, 2017 Meeting Type:ANNUAL Ticker:ENI Security ID:T3643A145 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Fix Number of Directors Management For For 4 Fix Board Terms for Directors Management For For 5.1 Slate Submitted by the Ministry of the Economy and Finance Shareholder None Did Not Vote 5.2 Slate Submitted by Institutional Investors (Assogestioni) Shareholder None For 6 Elect Emma Marcegaglia as Board Chair Shareholder None For 7 Approve Remuneration of Directors Shareholder None For 8.1 Slate Submitted by the Ministry of the Economy and Finance Shareholder None Against 8.2 Slate Submitted by Institutional Investors (Assogestioni) Shareholder None For 9 Appoint Chair of the Board of Statutory Auditors Shareholder None For 10 Approve Internal Auditors' Remuneration Shareholder None For 11 Approve Restricted Stock Plan; Authorize Reissuance of Treasury Shares to Service Restricted Stock Plan Management For For 12 Approve Remuneration Policy Management For For GALP ENERGIA, SGPS S.A. Meeting Date:MAY 12, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL Ticker:GALP Security ID:X3078L108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify Co-option of Paula Amorim as Board Chairperson Management For Against 2 Ratify Co-option of Marta Amorim as Director Management For Against 3 Approve Consolidated Financial Statements and Statutory Reports Management For For 4 Approve Allocation of Income Management For For 5 Approve Discharge of Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Approve Discharge of Auditors Management For For 8 Approve Statement on Remuneration Policy Management For Against 9 Authorize Repurchase and Reissuance of Shares and Bonds Management For For H. LUNDBECK A/S Meeting Date:MAR 30, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:LUN Security ID:K4406L129 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of DKK 2.45 Per Share Management For For 4a Reelect Lars Rasmussen as Director Management For For 4b Reelect Lene Skole as Director Management For For 4c Reelect Lars Holmqvist as Director Management For For 4d Reelect Jesper Ovesen as Director Management For For 4e Elect Jeremy Levin as Director Management For For 5 Approve Remuneration of Directors in the Amount of DKK 1.05 million for Chairman, DKK 700,000 for Vice Chairman and DKK 350,000 for Other Directors; Approve Fees for Committee Work Management For For 6 Ratify Deloitte as Auditors Management For For 7a Authorize Share Repurchase Program Management For For 7b Authorize Editorial Changes to Adopted Resolutions in Connection with Registration with Danish Authorities Management For For 8 Other Business Management None None HSBC HOLDINGS PLC Meeting Date:APR 28, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:HSBA Security ID:G4634U169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3(a) Elect David Nish as Director Management For For 3(b) Elect Jackson Tai as Director Management For For 3(c) Re-elect Phillip Ameen as Director Management For For 3(d) Re-elect Kathleen Casey as Director Management For For 3(e) Re-elect Laura Cha as Director Management For For 3(f) Re-elect Henri de Castries as Director Management For For 3(g) Re-elect Lord Evans of Weardale as Director Management For For 3(h) Re-elect Joachim Faber as Director Management For For 3(i) Re-elect Douglas Flint as Director Management For For 3(j) Re-elect Stuart Gulliver as Director Management For For 3(k) Re-elect Irene Lee as Director Management For Against 3(l) Re-elect John Lipsky as Director Management For For 3(m) Re-elect Iain Mackay as Director Management For For 3(n) Re-elect Heidi Miller as Director Management For For 3(o) Re-elect Marc Moses as Director Management For For 3(p) Re-elect Jonathan Symonds as Director Management For For 3(q) Re-elect Pauline van der Meer Mohr as Director Management For For 3(r) Re-elect Paul Walsh as Director Management For Against 4 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 5 Authorise the Group Audit Committee to Fix Remuneration of Auditors Management For For 6 Authorise EU Political Donations and Expenditure Management For For 7 Authorise Issue of Equity with Pre-emptive Rights Management For For 8 Authorise Issue of Equity without Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 10 Authorise Directors to Allot Any Repurchased Shares Management For For 11 Authorise Market Purchase of Ordinary Shares Management For For 12 Authorise Issue of Equity in Relation to Contingent Convertible Securities Management For For 13 Authorise Issue of Equity without Pre-emptive Rights in Relation to Contingent Convertible Securities Management For For 14 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For ISHARES TRUST Meeting Date:JUN 19, 2017 Record Date:MAY 02, 2017 Meeting Type:SPECIAL Ticker: Security ID:464288257 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jane D. Carlin Management For For 1.2 Elect Director Richard L. Fagnani Management For For 1.3 Elect Director Drew E. Lawton Management For For 1.4 Elect Director Madhav V. Rajan Management For For 1.5 Elect Director Mark Wiedman Management For For JOHNSON MATTHEY PLC Meeting Date:JUL 20, 2016 Record Date:JUL 18, 2016 Meeting Type:ANNUAL Ticker:JMAT Security ID:ADPV34060 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Tim Stevenson as Director Management For For 5 Re-elect Odile Desforges as Director Management For For 6 Re-elect Alan Ferguson as Director Management For For 7 Re-elect Robert MacLeod as Director Management For For 8 Re-elect Colin Matthews as Director Management For For 9 Re-elect Chris Mottershead as Director Management For For 10 Re-elect John Walker as Director Management For For 11 Reappoint KPMG LLP as Auditors Management For For 12 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 13 Authorise EU Political Donations and Expenditure Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For JPMORGAN CHASE & CO. Meeting Date:MAY 16, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director Todd A. Combs Management For For 1f Elect Director James S. Crown Management For For 1g Elect Director James Dimon Management For For 1h Elect Director Timothy P. Flynn Management For For 1i Elect Director Laban P. Jackson, Jr. Management For For 1j Elect Director Michael A. Neal Management For For 1k Elect Director Lee R. Raymond Management For For 1l Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Require Independent Board Chairman Shareholder Against Against 6 Prohibit Accelerated Vesting of Awards to Pursue Government Service Shareholder Against Against 7 Clawback Amendment Shareholder Against Against 8 Report on Gender Pay Gap Shareholder Against For 9 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 10 Reduce Ownership Threshold for Shareholders to Call a Special Meeting Shareholder Against For KIRIN HOLDINGS CO., LTD. Meeting Date:MAR 30, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:2503 Security ID:497350108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 20 Management For For 2.1 Elect Director Isozaki, Yoshinori Management For For 2.2 Elect Director Nishimura, Keisuke Management For For 2.3 Elect Director Ito, Akihiro Management For For 2.4 Elect Director Miyoshi, Toshiya Management For For 2.5 Elect Director Ishii, Yasuyuki Management For For 2.6 Elect Director Arima, Toshio Management For For 2.7 Elect Director Arakawa, Shoshi Management For For 2.8 Elect Director Iwata, Kimie Management For For 2.9 Elect Director Nagayasu, Katsunori Management For For 3 Approve Annual Bonus Management For For 4 Approve Compensation Ceilings for Directors and Statutory Auditors Management For For 5 Approve Restricted Stock Plan Management For For KRUNG THAI BANK PUBLIC CO., LTD. Meeting Date:APR 28, 2017 Record Date:APR 04, 2017 Meeting Type:ANNUAL Ticker:KTB Security ID:Y49885208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Directors' Annual Report Management For For 3 Approve Financial Statements Management For For 4 Approve Allocation of Income and Dividend Payment Management For For 5 Approve Remuneration of Directors Management For For 6.1 Elect Kittipong Kittayarak as Director Management For For 6.2 Elect Tienchai Rubporn as Director Management For For 6.3 Elect Kulaya Tantitemit as Director Management For For 6.4 Elect Payong Srivanich as Director Management For For 7 Approve Office of the Auditor General of Thailand as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Other Business Management For Against LG ELECTRONICS INC. Meeting Date:MAR 17, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A066570 Security ID:Y5275H177 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3 Elect One Inside Director and One Outside Director and One Non-independent and Non- executive Director. Management For For 4 Elect Kim Dae-hyeong as a Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For LYONDELLBASELL INDUSTRIES N.V. Meeting Date:MAY 24, 2017 Record Date:APR 26, 2017 Meeting Type:ANNUAL Ticker:LYB Security ID:N53745100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert G. Gwin Management For For 1b Elect Director Jacques Aigrain Management For For 1c Elect Director Lincoln Benet Management For For 1d Elect Director Jagjeet S. Bindra Management For For 1e Elect Director Robin Buchanan Management For For 1f Elect Director Stephen F. Cooper Management For For 1g Elect Director Nance K. Dicciani Management For For 1h Elect Director Claire S. Farley Management For For 1i Elect Director Isabella D. Goren Management For For 1j Elect Director Bruce A. Smith Management For For 1k Elect Director Rudy van der Meer Management For For 2 Adoption of Dutch Statutory Annual Accounts Management For For 3 Approve Discharge of Management Board Management For For 4 Approve Discharge of Supervisory Board Management For For 5 Ratify PricewaterhouseCoopers Accountants N.V. as Auditors Management For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 7 Approve Dividends of EUR 0.85 Per Share Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 9 Advisory Vote on Say on Pay Frequency Management One Year One Year 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Amend Omnibus Stock Plan Management For For MEDTRONIC PLC Meeting Date:DEC 09, 2016 Record Date:OCT 11, 2016 Meeting Type:ANNUAL Ticker:MDT Security ID:G5960L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard H. Anderson Management For For 1b Elect Director Craig Arnold Management For For 1c Elect Director Scott C. Donnelly Management For For 1d Elect Director Randall J. Hogan, III Management For For 1e Elect Director Omar Ishrak Management For For 1f Elect Director Shirley Ann Jackson Management For For 1g Elect Director Michael O. Leavitt Management For For 1h Elect Director James T. Lenehan Management For For 1i Elect Director Elizabeth G. Nabel Management For For 1j Elect Director Denise M. O'Leary Management For For 1k Elect Director Kendall J. Powell Management For For 1l Elect Director Robert C. Pozen Management For For 1m Elect Director Preetha Reddy Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For For 5a Amend Articles of Association Management For For 5b Amend Memorandum of Association Management For For 6 Amend Articles to Clarify the Board's Sole Authority to Determine its Size Within the Fixed Limits Management For For MICHAEL KORS HOLDINGS LIMITED Meeting Date:AUG 04, 2016 Record Date:JUN 01, 2016 Meeting Type:ANNUAL Ticker:KORS Security ID:G60754101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael Kors Management For For 1b Elect Director Judy Gibbons Management For For 1c Elect Director Jane Thompson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NN GROUP NV Meeting Date:JUN 01, 2017 Record Date:MAY 04, 2017 Meeting Type:ANNUAL Ticker:NN Security ID:N64038107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Annual Report 2016 Management None None 3 Discuss Remuneration Policy 2016 Management None None 4a Adopt Financial Statements 2016 Management For For 4b Receive Explanation on Company's Reserves and Dividend Policy Management None None 4c Approve Dividends of EUR 1.55 Per Share Management For For 5a Approve Discharge of Executive Board Management For For 5b Approve Discharge of Supervisory Board Management For For 6 Announce Intention to Reappoint Lard Friese to Executive Board Management None None 7 Discussion of Supervisory Board Profile Management None None 8a Elect Robert Ruijter to Supervisory Board Management For For 8b Elect Clara Streit to Supervisory Board Management For For 9a Approve Remuneration of Supervisory Board Management For For 9b Approve Increase Maximum Ratio Between Fixed and Variable Components of Remuneration Management For For 10 Amend Articles of Association Management For For 11a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 11b Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Approve Cancellation of Repurchased Shares Up to 20 Percent of Issued Share Capital Management For For 14 Other Business (Non-Voting) Management None None ORACLE CORPORATION Meeting Date:NOV 16, 2016 Record Date:SEP 19, 2016 Meeting Type:ANNUAL Ticker:ORCL Security ID:68389X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey S. Berg Management For For 1.2 Elect Director H. Raymond Bingham Management For Withhold 1.3 Elect Director Michael J. Boskin Management For Withhold 1.4 Elect Director Safra A. Catz Management For For 1.5 Elect Director Bruce R. Chizen Management For Withhold 1.6 Elect Director George H. Conrades Management For Withhold 1.7 Elect Director Lawrence J. Ellison Management For For 1.8 Elect Director Hector Garcia-Molina Management For For 1.9 Elect Director Jeffrey O. Henley Management For For 1.10 Elect Director Mark V. Hurd Management For For 1.11 Elect Director Renee J. James Management For For 1.12 Elect Director Leon E. Panetta Management For For 1.13 Elect Director Naomi O. Seligman Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For OTSUKA HOLDINGS CO LTD Meeting Date:MAR 30, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:4578 Security ID:J63117105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Otsuka, Ichiro Management For For 1.2 Elect Director Higuchi, Tatsuo Management For For 1.3 Elect Director Makise, Atsumasa Management For For 1.4 Elect Director Matsuo, Yoshiro Management For For 1.5 Elect Director Tobe, Sadanobu Management For For 1.6 Elect Director Kobayashi, Masayuki Management For For 1.7 Elect Director Hirotomi, Yasuyuki Management For For 1.8 Elect Director Konose, Tadaaki Management For For 1.9 Elect Director Matsutani, Yukio Management For For PRUDENTIAL PLC Meeting Date:MAY 18, 2017 Record Date:MAY 16, 2017 Meeting Type:ANNUAL Ticker:PRU Security ID:G72899100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve the Revised Remuneration Policy Management For For 4 Elect Anne Richards as Director Management For For 5 Re-elect Sir Howard Davies as Director Management For For 6 Re-elect John Foley as Director Management For For 7 Re-elect Penelope James as Director Management For For 8 Re-elect David Law as Director Management For For 9 Re-elect Paul Manduca as Director Management For For 10 Re-elect Kaikhushru Nargolwala as Director Management For For 11 Re-elect Nicolaos Nicandrou as Director Management For For 12 Re-elect Anthony Nightingale as Director Management For For 13 Re-elect Philip Remnant as Director Management For For 14 Re-elect Alice Schroeder as Director Management For For 15 Re-elect Barry Stowe as Director Management For For 16 Re-elect Lord Turner as Director Management For For 17 Re-elect Michael Wells as Director Management For For 18 Re-elect Tony Wilkey as Director Management For For 19 Reappoint KPMG LLP as Auditors Management For For 20 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 21 Authorise EU Political Donations and Expenditure Management For For 22 Authorise Issue of Equity with Pre-emptive Rights Management For For 23 Authorise Issue of Equity with Pre-emptive Rights to Include Repurchased Shares Management For For 24 Authorise Issue of Equity without Pre-emptive Rights Management For For 25 Authorise Issue of Equity in Connection with the Issue of Mandatory Convertible Securities Management For For 26 Authorise Issue of Equity without Pre-emptive Rights in Connection with the Issue of Mandatory Convertible Securities Management For For 27 Authorise Market Purchase of Ordinary Shares Management For For 28 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For QIAGEN NV Meeting Date:OCT 26, 2016 Record Date:SEP 28, 2016 Meeting Type:SPECIAL Ticker:QGEN Security ID:N72482107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Decrease Share Capital with Repayment to Shareholders Management For For 3 Close Meeting Management None None QIAGEN NV Meeting Date:JUN 21, 2017 Record Date:MAY 24, 2017 Meeting Type:ANNUAL Ticker:QGEN Security ID:N72482123 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3.a Receive Report of Supervisory Board (Non-Voting) Management None None 3.b Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5 Receive Explanation on Company's Reserves and Dividend Policy Management None None 6 Approve Discharge of Management Board Management For For 7 Approve Discharge of Supervisory Board Management For For 8.a Reelect Stephane Bancel to Supervisory Board Management For For 8.b Elect Hakan Bjorklund to Supervisory Board Management For For 8.c Reelect Metin Colpan to Supervisory Board Management For For 8.d Reelect Manfred Karobath to Supervisory Board Management For For 8.e Reelect Ross Levine to Supervisory Board Management For For 8.f Reelect Elaine Mardis to Supervisory Board Management For For 8.g Reelect Lawrence Rosen to Supervisory Board Management For For 8.h Reelect Elizabeth Tallett to Supervisory Board Management For For 9.a Reelect Peer Schatz to Management Board Management For For 9.b Reelect Roland Sackers to Management Board Management For For 10 Ratify KPMG as Auditors Management For For 11.a Grant Board Authority to Issue Shares Management For For 11.b Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Allow Questions Management None None 14 Close Meeting Management None None ROCKWELL COLLINS, INC. Meeting Date:FEB 02, 2017 Record Date:DEC 05, 2016 Meeting Type:ANNUAL Ticker:COL Security ID:774341101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Chris A. Davis Management For For 1.2 Elect Director Ralph E. Eberhart Management For For 1.3 Elect Director David Lilley Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For ROCKWELL COLLINS, INC. Meeting Date:MAR 09, 2017 Record Date:JAN 18, 2017 Meeting Type:SPECIAL Ticker:COL Security ID:774341101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Merger Management For For 2 Adjourn Meeting Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 23, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:RDSA Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Elect Catherine Hughes as Director Management For For 5 Elect Roberto Setubal as Director Management For For 6 Re-elect Ben van Beurden as Director Management For For 7 Re-elect Guy Elliott as Director Management For For 8 Re-elect Euleen Goh as Director Management For For 9 Re-elect Charles Holliday as Director Management For For 10 Re-elect Gerard Kleisterlee as Director Management For For 11 Re-elect Sir Nigel Sheinwald as Director Management For For 12 Re-elect Linda Stuntz as Director Management For For 13 Elect Jessica Uhl as Director Management For For 14 Re-elect Hans Wijers as Director Management For For 15 Re-elect Gerrit Zalm as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors Management For For 17 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Request Shell to Set and Publish Targets for Reducing Greenhouse Gas (GHG) Emissions Shareholder Against Against ROYAL MAIL PLC Meeting Date:JUL 21, 2016 Record Date:JUL 19, 2016 Meeting Type:ANNUAL Ticker:RMG Security ID:G7368G108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Re-elect Peter Long as Director Management For For 6 Re-elect Moya Greene as Director Management For For 7 Re-elect Matthew Lester as Director Management For For 8 Re-elect Nick Horler as Director Management For For 9 Re-elect Cath Keers as Director Management For For 10 Re-elect Paul Murray as Director Management For For 11 Re-elect Orna Ni-Chionna as Director Management For For 12 Re-elect Les Owen as Director Management For For 13 Reappoint KPMG LLP as Auditors Management For For 14 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Approve Long Term Incentive Plan Management For For 17 Approve Deferred Share Bonus Plan Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For SAMSUNG ELECTRONICS CO. LTD. Meeting Date:OCT 27, 2016 Record Date:SEP 28, 2016 Meeting Type:SPECIAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Spin-Off Agreement Management For For 2 Elect Lee Jae-yong as Inside Director Management For For SAMSUNG ELECTRONICS CO. LTD. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SHINHAN FINANCIAL GROUP CO. LTD. Meeting Date:MAR 23, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A055550 Security ID:Y7749X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Cho Yong-byoung as Inside Director Management For For 3.2 Elect Wi Sung-ho as Non-independent Non-executive Director Management For For 3.3 Elect Park An-soon as Outside Director Management For For 3.4 Elect Park Cheul as Outside Director Management For For 3.5 Elect Lee Sang-kyung as Outside Director Management For For 3.6 Elect Joo Jae-seong as Outside Director Management For For 3.7 Elect Yuki Hirakawa as Outside Director Management For For 3.8 Elect Philippe Avril as Outside Director Management For For 4 Elect Lee Man-woo as Outside Director to serve as Audit Committee Member Management For For 5.1 Elect Lee Sang-kyung as Member of Audit Committee Management For For 5.2 Elect Lee Steven Sung-ryang as Member of Audit Committee Management For For 6 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SOFTBANK GROUP CORP. Meeting Date:JUN 21, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:9984 Security ID:J75963108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 22 Management For For 2.1 Elect Director Son, Masayoshi Management For For 2.2 Elect Director Miyauchi, Ken Management For For 2.3 Elect Director Ronald Fisher Management For For 2.4 Elect Director Marcelo Claure Management For For 2.5 Elect Director Rajeev Misra Management For For 2.6 Elect Director Simon Segars Management For For 2.7 Elect Director Yun Ma Management For For 2.8 Elect Director Yanai, Tadashi Management For For 2.9 Elect Director Nagamori, Shigenobu Management For For 2.10 Elect Director Mark Schwartz Management For For 2.11 Elect Director Yasir O. Al-Rumayyan Management For For 3.1 Appoint Statutory Auditor Suzaki, Masato Management For For 3.2 Appoint Statutory Auditor Uno, Soichiro Management For For 3.3 Appoint Statutory Auditor Kubokawa, Hidekazu Management For For 4 Approve Stock Option Plan Management For For SUNCOR ENERGY INC. Meeting Date:APR 27, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:SU Security ID:867224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patricia M. Bedient Management For For 1.2 Elect Director Mel E. Benson Management For For 1.3 Elect Director Jacynthe Cote Management For For 1.4 Elect Director Dominic D'Alessandro Management For For 1.5 Elect Director John D. Gass Management For For 1.6 Elect Director John R. Huff Management For For 1.7 Elect Director Maureen McCaw Management For For 1.8 Elect Director Michael W. O'Brien Management For For 1.9 Elect Director Eira M. Thomas Management For For 1.10 Elect Director Steven W. Williams Management For For 1.11 Elect Director Michael M. Wilson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Stock Option Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For SUNTORY BEVERAGE & FOOD LIMITED Meeting Date:MAR 30, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:2587 Security ID:J78186103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 39 Management For For 2.1 Elect Director Kogo, Saburo Management For For 2.2 Elect Director Tsujimura, Hideo Management For For 2.3 Elect Director Kurihara, Nobuhiro Management For For 2.4 Elect Director Okizaki, Yukio Management For For 2.5 Elect Director Torii, Nobuhiro Management For For 2.6 Elect Director Inoue, Yukari Management For For 3.1 Elect Director and Audit Committee Member Uchida, Harumichi Management For Against 3.2 Elect Director and Audit Committee Member Masuyama, Mika Management For For 4 Elect Alternate Director and Audit Committee Member Amitani, Mitsuhiro Management For For SUNTRUST BANKS, INC. Meeting Date:APR 25, 2017 Record Date:FEB 15, 2017 Meeting Type:ANNUAL Ticker:STI Security ID:867914103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dallas S. Clement Management For For 1.2 Elect Director Paul R. Garcia Management For For 1.3 Elect Director M. Douglas Ivester Management For For 1.4 Elect Director Kyle Prechtl Legg Management For For 1.5 Elect Director Donna S. Morea Management For For 1.6 Elect Director David M. Ratcliffe Management For For 1.7 Elect Director William H. Rogers, Jr. Management For For 1.8 Elect Director Agnes Bundy Scanlan Management For For 1.9 Elect Director Frank P. Scruggs, Jr. Management For For 1.10 Elect Director Bruce L. Tanner Management For For 1.11 Elect Director Thomas R. Watjen Management For For 1.12 Elect Director Phail Wynn, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Meeting Date:JUN 08, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:2330 Security ID:Y84629107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Business Operations Report and Financial Statements Management For For 1.2 Approve Profit Distribution Management For For 1.3 Amend Articles of Association Management For For 1.4 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 2.1 Elect Mark Liu with Shareholder No. 10758 as Non-Independent Director Management For For 2.2 Elect C.C. Wei with Shareholder No. 370885 as Non-Independent Director Management For For 3 Other Business Management None Against TELEFONAKTIEBOLAGET LM ERICSSON Meeting Date:MAR 29, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:ERIC B Security ID:W26049119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Chairman of Meeting Management For Did Not Vote 2 Prepare and Approve List of Shareholders Management For Did Not Vote 3 Approve Agenda of Meeting Management For Did Not Vote 4 Acknowledge Proper Convening of Meeting Management For Did Not Vote 5 Designate Inspector(s) of Minutes of Meeting Management For Did Not Vote 6 Receive Financial Statements and Statutory Reports Management None None 7 Receive President's Report Management None None 8.1 Accept Financial Statements and Statutory Reports Management For Did Not Vote 8.2 Approve Discharge of Board and President Management For Did Not Vote 8.3 Approve Allocation of Income and Dividends of SEK 1 Per Share Management For Did Not Vote 9 Determine Number of Directors (11) and Deputy Directors (0) of Board Management For Did Not Vote 10 Approve Remuneration of Directors in the Amount of SEK 4.1 Million for Chairman and SEK 990,000 for Other Directors, Approve Remuneration for Committee Work Management For Did Not Vote 11.1 Elect Jon Baksaas as New Director Management For Did Not Vote 11.2 Elect Jan Carlson as New Director Management For Did Not Vote 11.3 Reelect Nora Denzel as Director Management For Did Not Vote 11.4 Reelect Borje Ekholm as Director Management For Did Not Vote 11.5 Elect Eric Elzvik as New Director Management For Did Not Vote 11.6 Reelect Leif Johansson as Director Management For Did Not Vote 11.7 Reelect Kristin Lund as Director Management For Did Not Vote 11.8 Reelect Kristin Rinne as Director Management For Did Not Vote 11.9 Reelect Sukhinder Cassidy as Director Management For Did Not Vote 11.10 Reelect Helena Stjernholm as Director Management For Did Not Vote 11.11 Reelect Jacob Wallenberg as Director Management For Did Not Vote 12 Reappoint Leif Johansson as Board Chairman Management For Did Not Vote 13 Determine Number of Auditors (1) and Deputy Auditors (0) Management For Did Not Vote 14 Approve Remuneration of Auditors Management For Did Not Vote 15 Ratify PricewaterhouseCoopers as Auditors Management For Did Not Vote 16 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For Did Not Vote 17.1 Approve Long-Term Variable Compensation Program 2017 (LTV 2017) Management For Did Not Vote 17.2 Authorize Transfer of up to 2.2 Million B Shares in Connection to LTV 2017; Approve Reissuance of 800,hares to Cover Expenses; Approve Directed Issuance of up to 3 Million C Shares; Approve Directed Repurchase of up to 3 Million C Shares Management For Did Not Vote 17.3 Approve Equity Swap Agreement with Third Party as Alternative Financing Management For Did Not Vote 18 Approve Transfer of up to 19.8 Million Shares in Connection to LTV 2013, LTV 2014, LTV 2015 and LTV 2016 Management For Did Not Vote 19 Require the Board to Present a Proposal on Equal Voting Rights for All Shares at the AGM 2018 Shareholder None Did Not Vote 20 Request Board to Propose to the Swedish Government Legislation on the Abolition of Voting Power Differences in Swedish Limited Liability Companies Shareholder None Did Not Vote 21.1 Amend Articles Re: Voting Power Differences Shareholder None Did Not Vote 21.2 Amend Articles Re: Former Politicians on the Board of Directors Shareholder None Did Not Vote 22.1 Adopt Vision Regarding Work Place Accidents in the Company Shareholder None Did Not Vote 22.2 Require Board to Appoint Work Group Regarding Work Place Accidents Shareholder None Did Not Vote 22.3 Require Report on the Work Regarding Work Place Accidents to be Published at AGM and Include the Report in Annual Report Shareholder None Did Not Vote 22.4 Adopt a Vision for Absolute Gender Equality on All Levels Within the Company Shareholder None Did Not Vote 22.5 Instruct the Board to Set Up a Working Group Concerning Gender and Ethnicity Diversification Within the Company Shareholder None Did Not Vote 22.6 Require the Results from the Working Group Concerning Item 22.4 to be Reported to the AGM Shareholder None Did Not Vote 22.7 Request Board to Take Necessary Action to Create a Shareholders' Association Shareholder None Did Not Vote 22.8 Prohibit Directors from Being Able to Invoice Director's Fees via Swedish and Foreign Legal Entities Shareholder None Did Not Vote 22.9 Request Board to Propose to the Appropriate Authority to Bring About a Changed Regulation in the Area Relating to Item 22.8 Shareholder None Did Not Vote 22.10 Require Nomination Committee to Consider Matters Related to Ethics, Gender and Ethnicity Shareholder None Did Not Vote 22.11 Request Board to Propose to the Swedish Government to Draw Attention to the Need for Introducing a "cool-off" Period For Politicians Shareholder None Did Not Vote 22.12 Instruct the Board to Prepare a Proposal for the Representation of Small- and Midsized Shareholders in the Board and Nomination Committee Shareholder None Did Not Vote 23 Assign Special Examiner to Examine if Corruption has Occurred in the Company's Business Shareholder None Did Not Vote 24 Close Meeting Management None None TELEFONICA DEUTSCHLAND HOLDING AG Meeting Date:MAY 09, 2017 Record Date: Meeting Type:ANNUAL Ticker:O2D Security ID:D8T9CK101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.25 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5.1 Ratify PricewaterhouseCoopers GmbH as Auditors for Fiscal 2017 Management For For 5.2 Ratify PricewaterhouseCoopers GmbH as Auditors for the 2018 Interim Financial Statements Until the 2018 AGM Management For For 6.1 Reelect Eva Sanz to the Supervisory Board Management For Against 6.2 Reelect Angel Boix to the Supervisory Board Management For Against 6.3 Reelect Laura de Baquedano to the Supervisory Board Management For Against 6.4 Reelect Peter Erskine to the Supervisory Board Management For Against 6.5 Reelect Patricia Gonzalez to the Supervisory Board Management For Against 6.6 Reelect Michael Hoffmann to the Supervisory Board Management For For 6.7 Reelect Enrique Malo to the Supervisory Board Management For Against 6.8 Reelect Sally Ashford to the Supervisory Board Management For Against THE BANK OF NEW YORK MELLON CORPORATION Meeting Date:APR 11, 2017 Record Date:FEB 10, 2017 Meeting Type:ANNUAL Ticker:BK Security ID:064058100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Linda Z. Cook Management For For 1.2 Elect Director Nicholas M. Donofrio Management For For 1.3 Elect Director Joseph J. Echevarria Management For For 1.4 Elect Director Edward P. Garden Management For For 1.5 Elect Director Jeffrey A. Goldstein Management For For 1.6 Elect Director Gerald L. Hassell Management For For 1.7 Elect Director John M. Hinshaw Management For For 1.8 Elect Director Edmund F. "Ted" Kelly Management For For 1.9 Elect Director John A. Luke, Jr. Management For For 1.10 Elect Director Jennifer B. Morgan Management For For 1.11 Elect Director Mark A. Nordenberg Management For For 1.12 Elect Director Elizabeth E. Robinson Management For For 1.13 Elect Director Samuel C. Scott, III Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For 5 Report on and Assess Proxy Voting Policies in Relation to Climate Change Position Shareholder Against Against THE PROCTER & GAMBLE COMPANY Meeting Date:OCT 11, 2016 Record Date:AUG 12, 2016 Meeting Type:ANNUAL Ticker:PG Security ID:742718109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Francis S. Blake Management For For 1b Elect Director Angela F. Braly Management For For 1c Elect Director Kenneth I. Chenault Management For For 1d Elect Director Scott D. Cook Management For For 1e Elect Director Terry J. Lundgren Management For For 1f Elect Director W. James McNerney, Jr. Management For For 1g Elect Director David S. Taylor Management For For 1h Elect Director Margaret C. Whitman Management For For 1i Elect Director Patricia A. Woertz Management For For 1j Elect Director Ernesto Zedillo Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Consistency Between Corporate Values and Political Activities Shareholder Against Against 5 Report on Application of Company Non-Discrimination Policies in States with Pro-Discrimination Laws Shareholder Against Against TIFFANY & CO. Meeting Date:MAY 25, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:TIF Security ID:886547108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael J. Kowalski Management For For 1b Elect Director Rose Marie Bravo Management For For 1c Elect Director Gary E. Costley Management For For 1d Elect Director Roger N. Farah Management For For 1e Elect Director Lawrence K. Fish Management For For 1f Elect Director Abby F. Kohnstamm Management For For 1g Elect Director James E. Lillie Management For For 1h Elect Director Charles K. Marquis Management For For 1i Elect Director William A. Shutzer Management For For 1j Elect Director Robert S. Singer Management For For 1k Elect Director Francesco Trapani Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Non-Employee Director Omnibus Stock Plan Management For For TOTAL SA Meeting Date:MAY 26, 2017 Record Date:MAY 23, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:FP Security ID:F92124100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.45 per Share Management For For 4 Approve Stock Dividend Program (Cash or New Shares) Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Patricia Barbizet as Director Management For For 7 Reelect Marie-Christine Coisne-Roquette as Director Management For For 8 Elect Mark Cutifani as Director Management For For 9 Elect Carlos Tavares as Director Management For Against 10 Receive Auditors' Special Report on Related-Party Transactions Mentioning the Absence of New Transactions Management For For 11 Non-Binding Vote on Compensation of Patrick Pouyanne, CEO and Chairman Management For For 12 Approve Remuneration Policy of Chairman and CEO Management For For 13 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For UNITED OVERSEAS BANK LIMITED Meeting Date:APR 20, 2017 Record Date: Meeting Type:ANNUAL Ticker:U11 Security ID:Y9T10P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Directors' Fees Management For For 4 Approve Fee to the Chairman Emeritus and Adviser of the Bank for the Period from January 2016 to December 2016 Management For For 5 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Elect Wee Ee Cheong as Director Management For For 7 Elect Willie Cheng Jue Hiang as Director Management For For 8 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 9 Approve Issuance of Shares Pursuant to the UOB Scrip Dividend Scheme Management For For 10 Authorize Share Repurchase Program Management For For VODAFONE GROUP PLC Meeting Date:JUL 29, 2016 Record Date:JUL 27, 2016 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882192 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Re-elect Nick Read as Director Management For For 5 Re-elect Sir Crispin Davis as Director Management For For 6 Re-elect Dr Mathias Dopfner as Director Management For For 7 Re-elect Dame Clara Furse as Director Management For For 8 Re-elect Valerie Gooding as Director Management For For 9 Re-elect Renee James as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Nick Land as Director Management For For 12 Elect David Nish as Director Management For For 13 Re-elect Philip Yea as Director Management For For 14 Approve Final Dividend Management For For 15 Approve Remuneration Report Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise EU Political Donations and Expenditure Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For ZEBRA TECHNOLOGIES CORPORATION Meeting Date:MAY 18, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:ZBRA Security ID:989207105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anders Gustafsson Management For For 1.2 Elect Director Andrew K. Ludwick Management For For 1.3 Elect Director Janice M. Roberts Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For Templeton Emerging Markets Balanced Fund ALIBABA GROUP HOLDING LIMITED Meeting Date:OCT 13, 2016 Record Date:AUG 19, 2016 Meeting Type:ANNUAL Ticker:BABA Security ID:01609W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Daniel Yong Zhang as Director Management For Against 1.2 Elect Chee Hwa Tung as Director Management For For 1.3 Elect Jerry Yang as Director Management For For 1.4 Elect Wan Ling Martello as Director Management For For 1.5 Elect Eric Xiandong Jing as Director Management For Against 2 Ratify PricewaterhouseCoopers as Auditors Management For For AMERICA MOVIL S.A.B. DE C.V. Meeting Date:OCT 06, 2016 Record Date:SEP 26, 2016 Meeting Type:SPECIAL Ticker:AMX L Security ID:02364W105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Delisting of Shares from NASDAQ and LATIBEX Management For For 2 Approve Option to Receive Shares or Cash as Second Installment of Dividend of MXN 0.14 Per Share Approved by AGM on April 18, 2016 Management For For 3 Authorize Board to Ratify and Execute Approved Resolutions Management For For AMERICA MOVIL S.A.B. DE C.V. Meeting Date:APR 05, 2017 Record Date:MAR 27, 2017 Meeting Type:SPECIAL Ticker:AMX L Security ID:02364W105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect or Ratify Directors for Series L Shareholders Management For Against 2 Authorize Board to Ratify and Execute Approved Resolutions Management For Against ANHEUSER-BUSCH INBEV SA Meeting Date:SEP 28, 2016 Record Date:SEP 14, 2016 Meeting Type:SPECIAL Ticker:ABI Security ID:B6399C107 Proposal No Proposal Proposed By Management Recommendation Vote Cast A.1 Approve Matters Relating to the Acquisition of SABMiller plc by Anheuser-Busch InBev SA Management For For B.2 Receive Special Board Report and Special Auditor Report Re: Item 1 Management None None B.3 Receive Information on Modifications to the Assets and Liabilities of the Merging Companies Management None None B.4 Approve Transfer of Assets and Liabilities Re: SABMILLER plc and Anheuser-Busch Inbev SA Transaction Management For For B.5 Approve Delisting Re: SABMILLER plc and Anheuser-Busch Inbev SA Transaction Management For For C.6 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For ANHEUSER-BUSCH INBEV SA Meeting Date:APR 26, 2017 Record Date:APR 12, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:ABI Security ID:B639CJ108 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1.a Receive Special Board Report Management None None A1.b Renew Authorization to Increase Share Capital up to 3 Percent of Issued Share Capital Management For For B1 Management Report Regarding the Old Anheuser-Busch InBev SA/NV Management None None B2 Report by the Statutory Auditor Regarding the Old AB InBev Management None None B3 Approval of the Accounts of the Old AB InBev Management For For B4 Approve Discharge to the Directors of the Old AB InBev Management For For B5 Approve Discharge of Auditors of the Old AB InBev Management For For B6 Receive Directors' Reports Management None None B7 Receive Auditors' Reports Management None None B8 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None B.9 Adopt Financial Statements Management For For B10 Approve Discharge to the Directors Management For For B11 Approve Discharge of Auditors Management For For B12.a Elect M.J. Barrington as Director Management For Against B12.b Elect W.F. Gifford Jr. as Director Management For Against B12.c Elect A. Santo Domingo Davila as Director Management For Against B13.a Approve Remuneration Report Management For Against B13.b Approve Remuneration of Directors Management For For B13.c Approve Non-Executive Director Stock Option Grants Management For Against C1 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For BAIC MOTOR CORPORATION LTD Meeting Date:JUN 23, 2017 Record Date:MAY 23, 2017 Meeting Type:ANNUAL Ticker:01958 Security ID:Y0506H104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of the Board of Directors Management For For 2 Approve 2016 Report of the Board of Supervisors Management For For 3 Approve 2016 Financial Report Management For For 4 Approve 2016 Profits Distribution and Dividends Distribution Plan Management For For 5 Approve PricewaterhouseCoopers and PricewaterhouseCoopers Zhong Tian LLP as International Auditor and Domestic Auditor, Respectively and Authorize Management to Fix Their Respective Audit Fees Management For For 6 Elect Chen Hongliang as Director Management For For 7 Approve Issuance of Onshore and Offshore Corporate Debt Financing Instruments Management For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 9 Authorize Repurchase of Issued Share Capital Management For For BAIC MOTOR CORPORATION LTD Meeting Date:JUN 23, 2017 Record Date:MAY 23, 2017 Meeting Type:SPECIAL Ticker:01958 Security ID:Y0506H104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Issued Share Capital Management For For BANCO BRADESCO S.A. Meeting Date:MAR 10, 2017 Record Date:FEB 13, 2017 Meeting Type:ANNUAL Ticker:BBDC4 Security ID:059460303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 5 Elect Luiz Carlos de Freitas as Fiscal Council Member and Jose Luiz Rodrigues Bueno as Alternate Appointed by Preferred Shareholder Shareholder None Did Not Vote BLOOMAGE BIOTECHNOLOGY CORP LTD Meeting Date:JUN 06, 2017 Record Date:MAY 31, 2017 Meeting Type:ANNUAL Ticker:963 Security ID:G1179M107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 4a Elect Gong Anmin as Director and Authorize Board to Fix His Remuneration Management For For 4b Elect Zhan Lili as Director and Authorize Board to Fix Her Remuneration Management For For 4c Elect Li Junhong as Director and Authorize Board to Fix His Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against BMFBOVESPA S.A. Meeting Date:JUN 14, 2017 Record Date: Meeting Type:SPECIAL Ticker:BVMF3 Security ID:P1R0U2138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Agreement to Absorb CETIP S.A. - Mercados Organizados (CETIP) Management For For 2 Ratify PricewaterhouseCoopers Auditores Independentes as the Independent Firm to Appraise Proposed Transaction Management For For 3 Approve Independent Firm's Appraisal Management For For 4 Approve Absorption of CETIP S.A. - Mercados Organizados (CETIP) Management For For 5 Authorize Board to Ratify and Execute Approved Resolutions Management For For BRILLIANCE CHINA AUTOMOTIVE HOLDINGS LTD. Meeting Date:JUN 16, 2017 Record Date:JUN 12, 2017 Meeting Type:ANNUAL Ticker:1114 Security ID:G1368B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2A Elect Qian Zuming as Director Management For For 2B Elect Zhang Wei as Director Management For For 2C Elect Song Jian as Director Management For For 2D Elect Jiang Bo as Director Management For For 2E Authorize Board to Fix Remuneration of Directors Management For For 3 Approve Grant Thornton Hong Kong Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 4A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 4B Authorize Repurchase of Issued Share Capital Management For For 4C Authorize Reissuance of Repurchased Shares Management For Against CATCHER TECHNOLOGY CO., LTD. Meeting Date:JUN 19, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:2474 Security ID:Y1148A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Issuance of Ordinary Shares or Issuance of Ordinary Shares to Raise Operational Funds or Participate in the Issuance of Global Depository Receipt Management For For 4 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 5 Other Business Management None Against CETIP S.A. - MERCADOS ORGANIZADOS Meeting Date:JUL 18, 2016 Record Date: Meeting Type:SPECIAL Ticker:CTIP3 Security ID:P2325R149 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Remuneration of Company's Management Management For For CETIP S.A. - MERCADOS ORGANIZADOS Meeting Date:JUL 27, 2016 Record Date: Meeting Type:SPECIAL Ticker:CTIP3 Security ID:P2325R149 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles Management For For CHEMICAL WKS OF RICHTER GEDEON PLC Meeting Date:APR 26, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:RICHTER Security ID:X3124S107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Use of Electronic Vote Collection Method Management For For 2 Authorize Company to Produce Sound Recording of Meeting Proceedings Management For For 3 Elect Chairman and Other Meeting Officials Management For For 4 Approve Consolidated Financial Statements and Statutory Reports Management For For 5 Approve Management Board Report on Company's Operations Management For For 6 Approve Allocation of Income and Dividends of HUF 106 per Share Management For For 7 Approve Allocation of HUF 34.72 Million to Reserves Management For For 8 Accept Financial Statements and Statutory Reports Management For For 9 Approve Company's Corporate Governance Statement Management For For 10 Approve Establishment of New Branch; Amend Statute Accordingly Management For For 11 Amend Statute Re: Corporate Purpose Management For For 12 Amend Staute Re: Board Management For For 13 Amend Statute Re: Audit Board Management For For 14 Amend Staute Re: Interim Dividends Management For For 15 Amend Statute Re: Managing Director Management For For 16 Approve Information on Acquisition of Treasury Shares Management For For 17 Authorize Share Repurchase Program Management For For 18 Reelect Erik Bogsch as Management Board Member Management For For 19 Reelect Janos Csak as Management Board Member Management For For 20 Reelect Gabor Perjes as Management Board Member Management For For 21 Reelect Szilveszter Vizi as Management Board Member Management For For 22 Reelect Krisztina Zolnay as Management Board Member Management For For 23 Elect Ilona Hardy as Management Board Member Management For For 24 Elect Gabor Orban as Management Board Member Management For For 25 Approve Remuneration of Management Board Members Management For For 26 Approve Remuneration of Supervisory Board Members Management For For 27 Approve Regulations on Supervisory Board Management For For CHINA LIFE INSURANCE CO. LIMITED Meeting Date:DEC 27, 2016 Record Date:NOV 25, 2016 Meeting Type:SPECIAL Ticker:2628 Security ID:Y1477R204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 13th Five-Year Developmental Plan Outline Management For For 2 Approve Ernst & Young Hua Ming as US Form 20-F Auditor for 2016 Management For For 3 Approve Company Framework Agreement, 2017-2019 Annual Caps and Related Transactions Management For For 4 Approve CLIC Framework Agreement and CLP&C Framework Agreement, 2017-2019 Annual Caps and Related Transactions Management For For 5 Approve Renewal of Framework Agreement for Daily Connected Transactions Between the Company and China Guangfa Bank Co., Ltd. Management For For CHINA LIFE INSURANCE CO. LIMITED Meeting Date:MAY 31, 2017 Record Date:APR 28, 2017 Meeting Type:ANNUAL Ticker:2628 Security ID:Y1477R204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve Financial Report Management For For 4 Approve Profit Distribution Plan Management For For 5 Approve Remuneration of Directors and Supervisors Management For For 6 Elect Liu Huimin as Director Management For For 7 Elect Yin Zhaojun as Director Management For For 8 Approve Ernst & Young Hua Ming LLP as the PRC Auditor and the Auditor for US Form 20-F and Ernst & Young as the Hong Kong Auditor and Authorize Board to Fix Their Remuneration Management For For 9 Approve Framework Agreement and Related Annual Caps for the Three Years Ending December 31, 2019 Management For For 10 Approve Entrusted Investment and Management Agreement and Related Annual Caps for the Two Years Ending December 31, 2018 Management For For 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:JUN 28, 2017 Record Date:MAY 26, 2017 Meeting Type:ANNUAL Ticker:386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of the Board of Directors Management For For 2 Approve 2016 Report of the Board of Supervisors Management For For 3 Approve 2016 Financial Reports Management For For 4 Approve 2016 Profit Distribution Plan Management For For 5 Approve PricewaterhouseCoopers Zhong Tian LLP and PricewaterhouseCoopers as External Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Board to Determine the 2017 Interim Profit Distribution Management For For 7 Authorize Board to Determine the Proposed Plan for the Issuance of Debt Financing Instruments Management For Against 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 9 Elect Li Yunpeng as Director Management For For 10 Elect Zhao Dong as Supervisor Shareholder For For 11 Amend Articles of Association and Rules of Procedures of Board Meetings Management For For 12 Approve Overseas Listing Plan of Sinopec Marketing Co., Ltd. Management For For 13 Approve Compliance of Overseas Listing of Sinopec Marketing Co., Ltd. with the Circular on Issues in Relation to Regulating Overseas Listing of Subsidiaries of Domestic-Listed Companies Management For For 14 Approve Undertaking of the Company to Maintain its Independent Listing Status Management For For 15 Approve Description of the Sustainable Profitability and Prospects of the Company Management For For 16 Authorize Board to Deal with Overseas Listing Matters of Sinopec Marketing Co., Ltd. Management For For 17 Approve Provision of Assured Entitlement to H-Share Shareholders of the Company Only for Overseas Listing of Sinopec Marketing Co., Ltd. Management For For CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:JUN 28, 2017 Record Date:MAY 26, 2017 Meeting Type:SPECIAL Ticker:386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Provision of Assured Entitlement to H-Share Shareholders of the Company Only for Overseas Listing of Sinopec Marketing Co., Ltd. Management For For CNOOC LTD. Meeting Date:MAY 26, 2017 Record Date:APR 25, 2017 Meeting Type:ANNUAL Ticker:883 Security ID:126132109 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Accept Financial Statements and Statutory Reports Management For For A2 Approve Final Dividend Management For For A3 Elect Yuan Guangyu as Director Management For For A4 Elect Xu Keqiang as Director Management For For A5 Elect Liu Jian as Director Management For For A6 Elect Lawrence J. Lau as Director Management For For A7 Elect Kevin G. Lynch as Director Management For For A8 Authorize Board to Fix the Remuneration of Directors Management For For A9 Approve Deloitte Touche Tohmatsu as Independent Auditors and Authorize Board to Fix Their Remuneration Management For For B1 Authorize Repurchase of Issued Share Capital Management For For B2 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against B3 Authorize Reissuance of Repurchased Shares Management For Against CNOOC LTD. Meeting Date:MAY 26, 2017 Record Date:MAY 22, 2017 Meeting Type:ANNUAL Ticker:883 Security ID:Y1662W117 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Accept Financial Statements and Statutory Reports Management For For A2 Approve Final Dividend Management For For A3 Elect Yuan Guangyu as Director Management For For A4 Elect Xu Keqiang as Director Management For For A5 Elect Liu Jian as Director Management For For A6 Elect Lawrence J. Lau as Director Management For For A7 Elect Kevin G. Lynch as Director Management For For A8 Authorize Board to Fix the Remuneration of Directors Management For For A9 Approve Deloitte Touche Tohmatsu as Independent Auditors and Authorize Board to Fix Their Remuneration Management For For B1 Authorize Repurchase of Issued Share Capital Management For For B2 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against B3 Authorize Reissuance of Repurchased Shares Management For Against COMPANIA DE MINAS BUENAVENTURA S.A. Meeting Date:MAR 28, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:BVN Security ID:204448104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Appoint Auditors Management For For 4 Approve Dividends Management For For 5 Elect Directors Management For For CORPORACION GEO S.A.B. DE C.V. Meeting Date:OCT 31, 2016 Record Date:OCT 21, 2016 Meeting Type:SPECIAL Ticker:GEO B Security ID:P3142C117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify or Amend Agreements Adopted by Directors at Meeting Convened on Oct. 18, 2016 Re: Organizational Structure of Company Management For Against 2 Ratify or Elect Directors and Chairman Management For Against 3 Authorize Board to Ratify and Execute Approved Resolutions Management For Against 4 Other Business Management For Against CORPORACION GEO S.A.B. DE C.V. Meeting Date:APR 28, 2017 Record Date:APR 20, 2017 Meeting Type:SPECIAL Ticker:GEO B Security ID:P3142C117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles Management For Against 2 Authorize Board to Ratify and Execute Approved Resolutions Management For Against CORPORACION GEO S.A.B. DE C.V. Meeting Date:APR 28, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:GEO B Security ID:P3142C117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Individual and Consolidated Financial Statements and Statutory Reports Management For For 2 Approve CEO's and External Auditor Report; Accept Board's Opinion on CEO's Report Management For For 3 Approve Annual Reports of Audit and Corporate Practices Committee Management For For 4 Approve Allocation of Income Management For For 5 Set Maximum Amount of Share Repurchase Reserve Management For For 6 Elect or Ratify Directors and Secretary; Verify Independence Classification of Board Members Management For Against 7 Elect or Ratify Chairman, Members and Secretary of Audit Committee and Corporate Practices Committees Management For Against 8 Approve Remuneration of Chairman, Directors, Secretary and Members of Audit and Corporate Practices Committee Management For For 9 Authorize Board to Ratify and Execute Approved Resolutions Management For For COSCO PACIFIC LIMITED Meeting Date:JUL 18, 2016 Record Date:JUL 12, 2016 Meeting Type:SPECIAL Ticker:1199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change English Name and Adopt Chinese Name Management For For COSCO SHIPPING PORTS LIMITED Meeting Date:OCT 12, 2016 Record Date:OCT 07, 2016 Meeting Type:SPECIAL Ticker:1199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve New Financial Services Master Agreement and Deposit Transactions, Relevant Annual Caps and Related Transactions Management For Against COSCO SHIPPING PORTS LIMITED Meeting Date:MAR 10, 2017 Record Date:MAR 06, 2017 Meeting Type:SPECIAL Ticker:1199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Transaction Agreement and the Strategic Co-operation Agreement and Related Transactions Management For For 2 Elect Feng Boming as Director Management For Against 3 Elect Zhang Wei as Director Management For Against 4 Elect Chen Dong as Director Management For Against 5 Elect Chan Ka Lok as Director Management For For COSCO SHIPPING PORTS LIMITED Meeting Date:MAY 18, 2017 Record Date:MAY 12, 2017 Meeting Type:ANNUAL Ticker:1199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1a Elect Deng Huangjun as Director Management For For 3.1b Elect Xu Zunwu as Director Management For For 3.1c Elect Wong Tin Yau, Kelvin as Director Management For For 3.1d Elect Fan Hsu Lai Tai, Rita as Director Management For Against 3.1e Elect Adrian David Li Man Kiu as Director Management For Against 3.2 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For Against 5A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5B Authorize Repurchase of Issued Share Capital Management For For 5C Authorize Reissuance of Repurchased Shares Management For Against DAELIM INDUSTRIAL CO. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A000210 Security ID:Y1860N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For Against 2.1 Elect Lee Hae-wook as Inside Director Management For Against 2.2 Elect Kim Jae-yul as Inside Director Management For Against 2.3 Elect Cho Hyeon-jin as Outside Director Management For For 2.4 Elect Lee Choong-hoon as Outside Director Management For For 3.1 Elect Cho Hyeon-jin as Member of Audit Committee Management For For 3.2 Elect Lee Choong-hoon as Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For DBS GROUP HOLDINGS LTD. Meeting Date:APR 27, 2017 Record Date: Meeting Type:ANNUAL Ticker:D05 Security ID:Y20246107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Directors' Fees Management For For 4 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect Bart Broadman as Director Management For For 6 Elect Ho Tian Yee as Director Management For For 7 Elect Ow Foong Pheng as Director Management For For 8 Approve Grant of Awards and Issuance of Shares Under the DBSH Share Plan Management For For 9 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 10 Approve Issuance of Shares Under the DBSH Scrip Dividend Scheme to the Final Dividends for the Year Ended Dec. 31, 2016 Management For For 11 Approve Issuance of Shares Under the DBSH Scrip Dividend Scheme for the Dividends which may be Declared for the Year Ending Dec. 31, 2017 Management For For 12 Authorize Share Repurchase Program Management For For DR. REDDY'S LABORATORIES Meeting Date:JUL 27, 2016 Record Date:JUN 23, 2016 Meeting Type:ANNUAL Ticker:500124 Security ID:256135203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Reelect K. Satish Reddy as Director Management For For 4 Approve S R Batliboi & Associates LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Reappointment and Remuneration of G V Prasad as Co-Chairman, Managing Director and CEO Management For For 6 Elect Bharat Narotam Doshi as Independent Director Management For For 7 Elect Hans Peter Hasler as Independent Director Management For For 8 Approve Commission Remuneration of Non-Executive Directors Management For For 9 Approve Remuneration of Cost Auditors Management For For EQUITY GROUP HOLDINGS LIMITED Meeting Date:MAY 23, 2017 Record Date: Meeting Type:ANNUAL Ticker:EQTY Security ID:V3254M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Read Notice Convening Meeting and Verify Quorum Management For For 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve First and Final Dividend of KES 2.00 Per Share Management For For 3 Approve Remuneration of Directors Management For For 4.1 Reelect Peter Kahara Munga s Director Management For For 4.2 Reelect David Asell as Director Management For For 4.3 Reelect Helen Gichohi as Director Management For For 4.4 Acknowledge Retirement of Adil Popat as Director Management For For 5 Ratify PricewaterhouseCoopers as Auditors and Fix Their Remuneration Management For For 1 Change Company Name to Equity Group Holdings Plc Management For For 1 Other Business Management For Against FILA KOREA LTD. Meeting Date:MAR 31, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A081660 Security ID:Y2484W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Elect One Inside Director and Two Outside Directors Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 4 Authorize Board to Fix Remuneration of Internal Auditor(s) Management For For GRUPO FINANCIERO SANTANDER MEXICO S.A.B. DE C.V. Meeting Date:DEC 05, 2016 Record Date:NOV 21, 2016 Meeting Type:SPECIAL Ticker:SANMEX B Security ID:40053C105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Dismiss, Elect and Ratify Directors Representing Series B Shareholders Management For Abstain 2 Authorize Board to Ratify and Execute Approved Resolutions Management For For 1 Dismiss, Elect and Ratify Principal and Alternate Directors Representing Series F and B Shareholders Management For Abstain 2 Approve Cash Dividends Management For Abstain 3 Authorize Issuance of Subordinated Debentures Management For For 4 Approve Increase in Share Capital Which Will be Represented by Shares of Company Held in Treasury Management For For 5 Amend Articles Management For Abstain 6 Approve Modifications of Sole Responsibility Agreement Management For For 7 Authorize Board to Ratify and Execute Approved Resolutions Management For For GRUPO FINANCIERO SANTANDER MEXICO S.A.B. DE C.V. Meeting Date:DEC 22, 2016 Record Date:DEC 08, 2016 Meeting Type:SPECIAL Ticker:SANMEX B Security ID:40053C105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Cash Dividends Management For For 2 Authorize Board to Ratify and Execute Approved Resolutions Management For For GRUPO FINANCIERO SANTANDER MEXICO S.A.B. DE C.V. Meeting Date:MAY 12, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:SANMEX B Security ID:40053C105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect or Ratify Directors Representing Series B Shareholders Management For Against 2 Authorize Board to Ratify and Execute Approved Resolutions Management For Against 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Accept Chairman's and CEO's Report Management For For 4 Accept Board's Opinion on President's and CEO Report Management For For 5 Accept Board Report on Major Accounting and Disclosure Criteria and Policies Management For For 6 Accept Report on Adherence to Fiscal Obligations for Fiscal Year 2015 Management For For 7 Accept Report on Operations and Activities Undertaken by Board Management For For 8 Accept Board Report on Activities of Audit Committee and Corporate Practices, Nominating and Remuneration Committee Management For For 9 Elect and Ratify Directors and Their Alternate Representatives of Series F and B Shareholders; Fix Their Remuneration Management For Against 10 Elect or Ratify Chairman of Audit Committee Management For Against 11 Approve Cash Dividends Management For For 12 Amend Bylaws Management For Against 13 Approve Modifications of Sole Responsibility Agreement Management For Against 14 Authorize Board to Ratify and Execute Approved Resolutions Management For For HABIB BANK LTD. Meeting Date:FEB 03, 2017 Record Date:JAN 27, 2017 Meeting Type:SPECIAL Ticker:HBL Security ID:Y2974J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Distribution of Annual Audited Accounts and Meeting Notices in Soft Form Management For For 2 Other Business Management For Against HABIB BANK LTD. Meeting Date:MAR 30, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL Ticker:HBL Security ID:Y2974J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve A.F. Ferguson & Co as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Final Cash Dividend Management For For 4 Approve Reduction in Share Capital and Amend Article 5 of the Memorandum of Association Management For For 1 Other Business Management For Against HABIB BANK LTD. Meeting Date:MAY 24, 2017 Record Date:MAY 10, 2017 Meeting Type:SPECIAL Ticker:HBL Security ID:Y2974J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Transfer of Company Assets to Diamond Trust Bank Kenya, Limited Management For For HANKOOK TIRE CO. LTD. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A161390 Security ID:Y3R57J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Approve Total Remuneration of Inside Directors and Outside Directors Management For For HANON SYSTEMS Meeting Date:MAR 31, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A018880 Security ID:Y29874107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Approve Stock Option Plan Grants Management For For 3 Elect Two Inside Directors and Three Outside Directors Management For For 4 Elect Two Members of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For HITE JINRO LTD. Meeting Date:MAR 17, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A000080 Security ID:Y3R2AY108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Elect Two Inside Directors and Two Outside Directors Management For For 3 Elect Two Members of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For HON HAI PRECISION INDUSTRY CO., LTD. Meeting Date:JUN 22, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:2317 Security ID:Y36861105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For HYUNDAI DEVELOPMENT CO. - ENGINEERING & CONSTRUCTION Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A012630 Security ID:Y38397108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1 Elect Kim Dae-cheol as Inside Director Management For Against 2.2 Elect Kim Yong-deok as Outside Director Management For Against 2.3 Elect Choi Gyu-yeon as Outside Director Management For Against 3 Elect Kim Yong-deok as Members of Audit Committee Management For Against 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For HYUNDAI WIA CORP. Meeting Date:MAR 17, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A011210 Security ID:Y3869Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3 Elect Two Inside Directors and Four Outside Directors Management For For 4 Elect Three Members of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For IMARKETKOREA INC. Meeting Date:MAR 29, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A122900 Security ID:Y3884J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Lee Gi-hyeong as Inside Director Management For For 3.2 Elect Lee Sang-gyu as Inside Director Management For For 3.3 Elect Kang Dong-hwa as Non-independent Non-executive Director Management For For 3.4 Elect Ryu Jae-joon as Outside Director Management For For 4 Elect Ryu Jae-joon as a Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For IMAX CORPORATION Meeting Date:JUN 06, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL Ticker:IMAX Security ID:45245E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neil S. Braun Management For For 1.2 Elect Director Eric A. Demirian Management For Withhold 1.3 Elect Director Kevin Douglas Management For For 1.4 Elect Director Greg Foster Management For For 1.5 Elect Director Richard L. Gelfond Management For For 1.6 Elect Director David W. Leebron Management For For 1.7 Elect Director Michael Lynne Management For Withhold 1.8 Elect Director Michael MacMillan Management For For 1.9 Elect Director Dana Settle Management For For 1.10 Elect Director Darren Throop Management For Withhold 1.11 Elect Director Bradley J. Wechsler Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year INFOSYS LTD. Meeting Date:APR 05, 2017 Record Date:MAR 06, 2017 Meeting Type:SPECIAL Ticker:INFY Security ID:456788108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Revision in Compensation of U B Pravin Rao as Chief Operating Officer & Whole-time Director Management For Against 2 Elect D N Prahlad as Independent Director Management For For 3 Adopt New Articles of Association Management For For INFOSYS LTD. Meeting Date:JUN 24, 2017 Record Date:JUN 02, 2017 Meeting Type:ANNUAL Ticker:INFY Security ID:456788108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividend and Declare Final Dividend Management For For 3 Reelect U. B. Pravin Rao as Director Management For For 4 Approve Deloitte Haskins & Sells LLP, Chartered Accountants as Statutory Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Branch Auditors and Authorize Board to Fix Their Remuneration Management For For INNER MONGOLIA YITAI COAL CO., LTD. Meeting Date:NOV 29, 2016 Record Date:NOV 18, 2016 Meeting Type:SPECIAL Ticker:900948 Security ID:Y40848106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Amendments to Articles of Association Management For For 2 Amend Rules and Procedure Regarding General Meetings of Shareholders Management For For 3 Amend Rules and Procedure Regarding the Board of Directors Management For For 4 Amend Rules and Procedure Regarding the Supervisory Committee Management For For 5 Amend Rules and Procedure Regarding the Management System of External Guarantee Management For For 6 Elect Huang Sujian as Independent Director Management For For INNER MONGOLIA YITAI COAL CO., LTD. Meeting Date:MAY 25, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL Ticker:900948 Security ID:Y40848106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of the Board of Directors Management For For 2 Approve 2016 Report of the Board of Supervisors Management For For 3 Approve 2016 Report of the Independent Non-Executive Directors Management For For 4 Approve 2016 Profit Distribution Plan Management For For 5 Approve 2016 Financial Reports Management For For 6 Approve 2017 Capital Expenditure Management For For 7 Approve Da Hua Certified Public Accountants (Special General Partnership) as PRC Auditor and Deloitte Touche Tohmatsu as International Auditor and to Fix Their Remuneration Management For For 8 Approve Da Hua Certified Public Accountants (Special General Partnership) as Internal Control Auditor Management For For 9 Approve Entrusted Wealth Management Using Idle Equity Fund Management For For 10 Approve Purchase of Liability Insurance for Directors, Supervisors and Senior Management Members Management For For 11 Approve Cross-Guarantee Agreement Management For For 12 Approve Provision of Guarantee for Subsidiaries Management For Against 13 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 14 Approve Compensation Package for Directors Management For For 15 Approve Compensation Package for Supervisors Management For For 16 Amend Policy on the Management of the External Guarantees Management For For 17 Amend Rules of Procedure of the Board of Supervisors Management For For 18.1 Elect Zhang Donghai as Director Management For For 18.2 Elect Liu Chunlin as Director Management For For 18.3 Elect Ge Yaoyong as Director Management For For 18.4 Elect Zhang Dongsheng as Director Management For For 18.5 Elect Wang Sanmin as Director Management For For 18.6 Elect Lv Guiliang as Director Management For For 18.7 Elect Song Zhanyou as Director Management For For 19.1 Elect Yu Youguang as Director Management For For 19.2 Elect Zhang Zhiming as Director Management For For 19.3 Elect Huang Sujian as Director Management For For 19.4 Elect Wong Hin Wing as Director Management For For 20.1 Elect Yuan Bing as Supervisor Management For For 20.2 Elect Liu Xianghua as Supervisor Management For For 20.3 Elect Wang Yongliang as Supervisor Management For For 20.4 Elect Wu Qu as Supervisor Management For For INTERPARK HOLDINGS CORP. Meeting Date:MAR 31, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A035080 Security ID:Y4165S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1 Elect Kang Dong-hwa as Inside Director Management For For 2.2 Elect Kim Dong-eop as Non-independent Non-executive Director Management For For 2.3 Elect Choi Chang-hae as Outside Director Management For For 3 Elect Choi Chang-hae as a Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KASIKORNBANK PCL Meeting Date:APR 03, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:KBANK Security ID:Y4591R118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Operation Report Management None None 3 Approve Financial Statements Management For For 4 Approve Appropriation of Profit and Dividend Payment Management For For 5.1 Elect Puntip Surathin as Director Management For For 5.2 Elect Suphajee Suthumpun as Director Management For For 5.3 Elect Kattiya Indaravijaya as Director Management For For 6 Elect Chanin Donavanik as Director Management For For 7 Approve Names and Number of Directors Who Have Signing Authority Management For For 8 Approve Remuneration of Directors Management For For 9 Approve KPMG Phoomchai Audit Limited as Auditors and Authorize Board to Fix Their Remuneration Management For Against 10 Other Business Management None None KIATNAKIN BANK PUBLIC CO LTD Meeting Date:APR 24, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:KKP Security ID:Y47675114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge Director's Report Management None None 2 Approve Financial Statements Management For For 3 Approve Allocation of Profit and Dividend Payment Management For For 4.1 Elect Suraphol Kulsiri as Director Management For For 4.2 Elect Suvit Mapaisansin as Director Management For For 4.3 Elect Aphinant Klewpatinond as Director Management For For 4.4 Elect Anya Khanthavit as Director Management For For 5 Approve Remuneration of Directors Management For For 6 Approve Pricewaterhouse Coopers ABAS Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Other Business Management For Against KT SKYLIFE CO. LTD. Meeting Date:MAR 28, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A053210 Security ID:Y498CM107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For Against 2 Amend Articles of Incorporation Management For For 3.1 Elect Lee Nam-gi as Inside Director Management For Against 3.2 Elect Kim Yoon-soo as Inside Director Management For For 3.3 Elect Park In-goo as Outside Director Management For For 3.4 Elect Hong Gi-seop as Outside Director Management For For 4.1 Elect Park In-goo as a Member of Audit Committee Management For For 4.2 Elect Hong Gi-seop as a Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For LAND & HOUSES PUBLIC CO. LTD. Meeting Date:APR 27, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:LH Security ID:Y5172C198 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Operating Results for Year 2016 Management For For 3 Approve Financial Statements Management For For 4 Approve Allocation of Income and Dividend Payment Management For For 5.1 Elect Naporn Sunthornchitcharoen as Director Management For For 5.2 Elect Pakhawat Kovithvathanaphong as Director Management For For 5.3 Elect Adisorn Thananan-narapool as Director Management For For 6 Approve Remuneration of Directors Management For For 7 Approve EY Office Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Authorize Issuance of Debentures Management For For 9 Other Business Management For Against LARGAN PRECISION CO., LTD. Meeting Date:JUN 14, 2017 Record Date:APR 14, 2017 Meeting Type:ANNUAL Ticker:3008 Security ID:Y52144105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For LUKOIL PJSC Meeting Date:DEC 05, 2016 Record Date:NOV 10, 2016 Meeting Type:SPECIAL Ticker:LKOH Security ID:69343P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends for First Nine Months of Fiscal 2016 Management For For 2 Approve Remuneration of Directors Management For For LUKOIL PJSC Meeting Date:JUN 21, 2017 Record Date:MAY 26, 2017 Meeting Type:ANNUAL Ticker:LKOH Security ID:69343P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report, Financial Statements, and Allocation of Income, Including Dividends of RUB 120 per Share Management For For 2.1 Elect Vagit Alekperov as Director Management None Against 2.2 Elect Viktor Blazheev as Director Management None Against 2.3 Elect Toby Gati as Director Management None For 2.4 Elect Valery Grayfer as Director Management None Against 2.5 Elect Igor Ivanov as Director Management None Against 2.6 Elect Ravil Maganov as Director Management None Against 2.7 Elect Roger Munnings as Director Management None For 2.8 Elect Richard Matzke as Director Management None Against 2.9 Elect Nikolay Nikolaev as Director Management None Against 2.10 Elect Ivan Pictet as Director Management None For 2.11 Elect Leonid Fedun as Director Management None Against 2.12 Elect Lubov Khoba as Director Management None Against 3.1 Elect Ivan Vrublevsky as Member of Audit Commission Management For For 3.2 Elect Pavel Suloyev as Member of Audit Commission Management For For 3.3 Elect Aleksandr Surkov as Member of Audit Commission Management For For 4.1 Approve Remuneration of Directors for Fiscal 2016 Management For For 4.2 Approve Remuneration of New Directors for Fiscal 2017 Management For For 5.1 Approve Remuneration of Members of Audit Commission for Fiscal 2016 Management For For 5.2 Approve Remuneration of New Members of Audit Commission for Fiscal 2017 Management For For 6 Ratify KPMG as Auditor Management For For 7 Amend Charter Management For For 8 Amend Regulations on General Meetings Management For For 9 Amend Regulations on Board of Directors Management For For 10 Approve Related-Party Transaction Re: Liability Insurance for Directors ,Executives, and Companies Management For For M. DIAS BRANCO S.A INDUSTRIA E COMERCIO DE ALIMENTOS Meeting Date:APR 13, 2017 Record Date: Meeting Type:ANNUAL Ticker:MDIA3 Security ID:P64876108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2016 Management For For 2 Approve Allocation of Income Management For For 3 Elect Directors Management For For 3.1 Elect Director Appointed by Minority Shareholder Shareholder None Did Not Vote M. DIAS BRANCO S.A INDUSTRIA E COMERCIO DE ALIMENTOS Meeting Date:APR 13, 2017 Record Date: Meeting Type:SPECIAL Ticker:MDIA3 Security ID:P64876108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-Ratify Remuneration of Company's Management for Fiscal Year 2016 Management For For 2 Approve Remuneration of Company's Management Management For For 3 Approve 1:3 Stock Split Management For For 4 Amend Article 5 to Reflect Changes in Capital Management For For 5 Approve Long-Term Incentive Program Management For For MAHLE METAL LEVE S.A. Meeting Date:APR 27, 2017 Record Date: Meeting Type:ANNUAL Ticker:LEVE3 Security ID:P6528U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2016 Management For For 2 Approve Allocation of Income, Dividends and Interest-on-Capital-Stock Payments Management For For 3 Approve Capital Budget Management For For 4 Elect Directors and Alternates Management For Did Not Vote 4.1 Elect Mauro Gentile Rodrigues da Cunha as Director and Reginaldo Ferreira Alexandre as Alternate Appointed by Minority Shareholder Shareholder None For 5.1 Elect Fiscal Council Members and Alternates Management For Abstain 5.2 Elect Mario Probst as Fiscal Council Member and Monica Hojaij Carvalho Molina as Alternate Appointed by Minority Shareholder Shareholder None For 5.3 Approve Remuneration of Fiscal Council Members Management For For MAHLE METAL LEVE S.A. Meeting Date:APR 27, 2017 Record Date: Meeting Type:SPECIAL Ticker:LEVE3 Security ID:P6528U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Remuneration of Company's Management Management For For MAIL RU GROUP LTD. Meeting Date:JUN 02, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL Ticker:MAIL Security ID:560317208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Annual Report Management None None 2.1 Elect Dmitry Grishin as Director Management For For 2.2 Elect Vladimir Streshinsky as Director Management For For 2.3 Elect Sergey Soldatenkov as Director Management For For 2.4 Elect Anna Serebryanikova as Director Management For For 2.5 Elect Vlad Wolfson as Director Management For For 2.6 Elect Mark Sorour as Director Management For For 2.7 Elect Charles Searle as Director Management For For 2.8 Elect Vasileios Sgourdos as Director Management For For MASSMART HOLDINGS LTD Meeting Date:MAY 25, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL Ticker:MSM Security ID:S4799N122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Dr Lulu Gwagwa as Director Management For For 2 Re-elect Phumzile Langeni as Director Management For For 3 Re-elect JP Suarez as Director Management For For 4 Re-elect Johannes van Lierop as Director Management For For 5 Reappoint Ernst & Young Inc as Auditors of the Company and Appoint Roger Hillen as the Audit Partner Management For For 6.1 Re-elect Moses Kgosana as Member of the Audit Committee Management For For 6.2 Elect Kuseni Dlamini as Alternate Member of the Audit Committee Management For For 6.3 Re-elect Dr Lulu Gwagwa as Member of the Audit Committee Management For For 6.4 Re-elect Phumzile Langeni as Member of the Audit Committee Management For For 7 Authorise Board to Issue Shares for Cash Management For For 8 Approve Remuneration Policy Management For For 1 Authorise Repurchase of Issued Share Capital Management For For 2.1 Approve Fees of the Chairman of the Board Management For For 2.2 Approve Fees of the Deputy Chairman of the Board Management For For 2.3 Approve Fees of the Independent Non-Executive Directors Management For For 2.4 Approve Fees of the Audit Committee Chairman Management For For 2.5 Approve Fees of the Risk Committee Chairman Management For For 2.6 Approve Fees of the Remuneration Committee Chairman Management For For 2.7 Approve Fees of the Nomination and Social and Ethics Committee Chairmen Management For For 2.8 Approve Fees of the Audit Committee Members Management For For 2.9 Approve Fees of the Other Board Committee Members Management For For 3 Approve Financial Assistance in Terms of Section 45 of the Companies Act Management For For MERCADOLIBRE, INC. Meeting Date:JUN 13, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:MELI Security ID:58733R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Susan Segal Management For For 1.2 Elect Director Mario Eduardo Vazquez Management For For 1.3 Elect Director Alejandro Nicolas Aguzin Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Co. S.A. as Auditors Management For For MGM CHINA HOLDINGS LIMITED Meeting Date:MAY 24, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL Ticker:2282 Security ID:G60744102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3A1 Elect Pansy Catilina Chiu King Ho as Director Management For For 3A2 Elect William M. Scott IV as Director Management For For 3A3 Elect Zhe Sun as Director Management For For 3A4 Elect Sze Wan Patricia Lam as Director Management For For 3B Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Amend Share Option Scheme Management For Against MONETA MONEY BANK A. S. Meeting Date:APR 24, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:MONET Security ID:X3R0GS100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Meeting Procedures Management For For 2 Elect Meeting Chairman and Other Meeting Officials Management For For 3 Receive Management Board Report Management None None 4 Receive Supervisory Board Report Management None None 5 Receive Audit Committee Report Management None None 6 Approve Financial Statements and Statutory Reports Management For For 7 Approve Consolidated Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of CZK 9.80 per Share Management For Against 9 Ratify KPMG as Auditor Management For For 10 Amend Articles of Association Management For Against 11 Recall Denis Hall from Supervisory Board Shareholder Against For 12 Recall Denis Hall from Audit Committee Shareholder Against For 13 Instruct Supervisory Board to Recall Denis Hall from All Supervisory Board Committees Shareholder Against For 14.1 Elect Mirsolav Singer as Supervisory Board Member Management For For 14.2 Elect Maria Cicognani as Supervisory Board Member Management For For 14.3 Elect Supervisory Board Member Management For Did Not Vote 15 Elect Audit Committee Member Shareholder None Did Not Vote 16.1 Approve Remuneration of Denis Hall Management For Against 16.2 Approve Remuneration of Clare Clarke Management For Against 16.3 Approve Remuneration of Miroslav Singer Management For Against 16.4 Approve Remuneration of Maria Cicognani Management For Against 16.5 Approve Remuneration of Supervisory Board Member Management For Did Not Vote 16.6 Approve Remuneration of Supervisory Board Members Shareholder Against For 17 Instruct Management Board to Allocate Income or to Initiate Share Repurchase Program In Order to Reduce Company's Equity Shareholder None For 18 Authorize Supervisory Board to Implement Stock-Based Incentive Scheme for Management Board Members Shareholder For For MTN GROUP LTD Meeting Date:OCT 07, 2016 Record Date:SEP 30, 2016 Meeting Type:SPECIAL Ticker:MTN Security ID:S8039R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the 2016 ESOP Management For For 1 Approve Various Transactions in Relation to the 2ransaction Management For For 2 Authorise Specific Repurchase of MTN Zakhele and MTN Zakhele NVF to Facilitate the MTN Zakhele Unwind and Amend the Existing MTN Tranche 1 Subscription and Call Option Agreement Management For For 3 Authorise Future Specific Repurchases in Terms of the 2016 MTN BEE Transaction Management For For 4 Approve Financial Assistance in Connection with the MTN Zakhele Unwinding Scheme, the 2ransaction and the MTN Transaction Agreements Management For For 5 Authorise the Initial Specific Issue of Shares to MTN Zakhele Futhi for Cash Management For For 6 Authorise the Additional Specific Issue of Shares to MTN Zakhele Futhi for Cash Management For For 7 Authorise Board to Issue Shares for Cash Management For For 8 Approve Financial Assistance in Connection with the 2016 ESOP Management For For MTN GROUP LTD Meeting Date:MAY 25, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL Ticker:MTN Security ID:S8039R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Paul Hanratty as Director Management For For 1.2 Elect Stan Miller as Director Management For For 1.3 Elect Ralph Mupita as Director Management For For 1.4 Elect Rob Shuter as Director Management For For 1.5 Elect Nkululeko Sowazi as Director Management For For 1.6 Re-elect Alan van Biljon as Director Management For For 1.7 Re-elect Koosum Kalyan as Director Management For For 1.8 Re-elect Azmi Mikati as Director Management For For 1.9 Re-elect Jeff van Rooyen as Director Management For For 2.1 Re-elect Christine Ramon as Member of the Audit Committee Management For For 2.2 Elect Paul Hanratty as Member of the Audit Committee Management For For 2.3 Re-elect Peter Mageza as Member of the Audit Committee Management For For 2.4 Re-elect Jeff van Rooyen as Member of the Audit Committee Management For For 3 Reappoint PricewaterhouseCoopers Inc and SizweNtsalubaGobodo Inc as Joint Auditors of the Company Management For For 4 Place Authorised but Unissued Shares under Control of Directors Management For For 5 Authorise Board to Issue Shares for Cash Management For For 1 Approve Remuneration Policy Management For Against 6 Authorise Ratification of Approved Resolutions Management For For 1 Approve Remuneration of Non-executive Directors Management For For 2 Authorise Repurchase of Issued Share Capital Management For For 3 Approve Financial Assistance to Subsidiaries and Other Related and Inter-related Entities Management For For 4 Approve Financial Assistance to Directors, Prescribed Officers and Employee Share Scheme Beneficiaries Management For For 5 Amend Memorandum of Incorporation Management For For NAGACORP LTD. Meeting Date:APR 25, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:3918 Security ID:G6382M109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Chen Yepern as Director Management For For 3.2 Elect Abdul Kadir Bin Haji Sheikh Fadzir as Director Management For For 3.3 Elect Lim Mun Kee as Director Management For For 4 Approve Directors' Remuneration for the Year and Authorize Board to Fix 2017 Directors' Remuneration Management For For 5 Approve BDO Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 6a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6b Authorize Repurchase of Issued Share Capital Management For For 6c Authorize Reissuance of Repurchased Shares Management For Against NASPERS LTD Meeting Date:AUG 26, 2016 Record Date:AUG 12, 2016 Meeting Type:ANNUAL Ticker:NPN Security ID:S53435103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 31 March 2016 Management For For 2 Approve Dividends for N Ordinary and A Ordinary Shares Management For For 3 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company with Brendan Deegan as the Individual Registered Auditor Management For For 4.1 Elect Hendrik du Toit as Director Management For For 4.2 Elect Guijin Liu as Director Management For For 5.1 Re-elect Nolo Letele as Director Management For For 5.2 Re-elect Roberto Oliveira de Lima as Director Management For For 5.3 Re-elect Cobus Stofberg as Director Management For For 5.4 Re-elect Debra Meyer as Director Management For For 6.1 Re-elect Don Eriksson as Member of the Audit Committee Management For For 6.2 Re-elect Ben van der Ross as Member of the Audit Committee Management For For 6.3 Re-elect Rachel Jafta as Member of the Audit Committee Management For For 7 Approve Remuneration Policy Management For Against 8 Place Authorised but Unissued Shares under Control of Directors Management For Against 9 Authorise Board to Issue Shares for Cash Management For Against 10 Authorise Ratification of Approved Resolutions Management For For 1.1 Approve Fees of the Board Chairman Management For For 1.2 Approve Fees of the Board Member Management For For 1.3 Approve Fees of the Audit Committee Chairman Management For For 1.4 Approve Fees of the Audit Committee Member Management For For 1.5 Approve Fees of the Risk Committee Chairman Management For For 1.6 Approve Fees of the Risk Committee Member Management For For 1.7 Approve Fees of the Human Resources and Remuneration Committee Chairman Management For For 1.8 Approve Fees of the Human Resources and Remuneration Committee Member Management For For 1.9 Approve Fees of the Nomination Committee Chairman Management For For 1.10 Approve Fees of the Nomination Committee Member Management For For 1.11 Approve Fees of the Social and Ethics Committee Chairman Management For For 1.12 Approve Fees of the Social and Ethics Committee Member Management For For 1.13 Approve Fees of the Trustees of Group Share Schemes/Other Personnel Funds Management For For 2 Approve Financial Assistance in Terms of Section 44 of the Act Management For Against 3 Approve Financial Assistance in Terms of Section 45 of the Act Management For For 4 Authorise Repurchase of N Ordinary Shares Management For For 5 Authorise Repurchase of A Ordinary Shares Management For Against 6 Amend Memorandum of Incorporation Management For For NEMAK, S. A. B. DE C. V. Meeting Date:FEB 27, 2017 Record Date:FEB 14, 2017 Meeting Type:ANNUAL Ticker:NEMAK A Security ID:P71340106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Cash Dividends; Approve Maximum Amount for Repurchase of Shares Management For For 3 Elect Directors and Chairmen of Audit and Corporate Practices Committees; Fix Their Remuneration Management For Against 4 Appoint Legal Representatives Management For For 5 Approve Minutes of Meeting Management For For NETEASE INC. Meeting Date:SEP 02, 2016 Record Date:AUG 02, 2016 Meeting Type:ANNUAL Ticker:NTES Security ID:64110W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect William Lei Ding as Director Management For For 1b Elect Alice Cheng as Director Management For For 1c Elect Denny Lee as Director Management For For 1d Elect Joseph Tong as Director Management For For 1e Elect Lun Feng as Director Management For For 1f Elect Michael Leung as Director Management For For 1g Elect Michael Tong as Director Management For For 2 Approve Appointment of PricewaterhouseCoopers Zhong Tian LLP as Auditor Management For For NIGERIAN BREWERIES PLC Meeting Date:MAY 03, 2017 Record Date: Meeting Type:ANNUAL Ticker:NB Security ID:V6722M101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend of NGN 3.58 Per Share Management For For 3.1 Reelect Olusegun S. Adebanji as Director Management For For 3.2 Reelect Hubert I. Eze as Director Management For For 3.3 Reelect Mark P. Rutten as Director Management For For 3.4 Reelect Adeto N.A. Peterside as Director Management For For 3.5 Reelect Hendrik A. Wymenga as Director Management For For 4 Authorize Board to Fix Remuneration of Auditors Management For For 5 Elect Members of Audit Committee Management For Against 6 Approve Remuneration of Directors Management For For 7 Authorize Board to Purchase Goods and Services from Related Parties Management For For 8.1 Increase Authorized Capital Management For For 8.2 Amend Clause 5 of the Memorandum of Association to Reflect Changes in Share Capital Management For For 9.1 Approve Stock Dividend in Lieu of Cash Management For For 9.2 Authorize Board to Ratify and Execute Above Resolution Management For For PEGATRON CORP. Meeting Date:JUN 20, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:4938 Security ID:Y6784J100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Amendments to Articles of Association Management For For 4 Approve Amendments to Procedures Governing the Acquisition or Disposal of Assets Management For For PING AN INSURANCE (GROUP) CO. OF CHINA, LTD. Meeting Date:JUN 16, 2017 Record Date:MAY 16, 2017 Meeting Type:ANNUAL Ticker:2318 Security ID:Y6898C116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of the Board of Directors Management For For 2 Approve 2016 Report of the Supervisory Committee Management For For 3 Approve 2016 Annual Report and its Summary Management For For 4 Approve 2016 Report of the Auditors and the Audited Financial Statements Management For For 5 Approve 2016 Profit Distribution Plan and Distribution of Final Dividends Management For For 6 Approve PricewaterhouseCoopers Zhong Tian LLP as the PRC Auditor and PricewaterhouseCoopers as the International Auditor and Authorize Board to Fix Their Remuneration Management For For 7 Elect Ouyang Hui as Director Management For For 8 Approve Autohome Inc. Share Incentive Plan Management For Against 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Approve Issuance of Debt Financing Instruments Management For For POLY CULTURE GROUP CORPORATION LTD. Meeting Date:DEC 23, 2016 Record Date:NOV 22, 2016 Meeting Type:SPECIAL Ticker:3636 Security ID:Y6S9B3102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Renewal of Continuing Connected Transactions Under the New Cinema Box Office Income Sharing Framework Agreement and the Proposed 2017-2019 Annual Caps Management For For 2.1 Elect Xu Niansha as Director Shareholder For For 2.2 Elect Zhang Xi as Director Shareholder For For 2.3 Elect Jiang Yingchun as Director Shareholder For For 2.4 Elect Hu Jiaquan as Director Shareholder For For 2.5 Elect Wang Lin as Director Shareholder For For 2.6 Elect Wang Keling as Director Shareholder For For 2.7 Elect Li Boqian as Director Shareholder For For 2.8 Elect Li Xiaohui as Director Shareholder For For 2.9 Elect Yip Wai Ming as Director Shareholder For For 3.1 Elect Chen Yuwen as Supervisor Shareholder For For 3.2 Elect Huang Geming as Supervisor Shareholder For For POLY CULTURE GROUP CORPORATION LTD. Meeting Date:JUN 29, 2017 Record Date:MAY 22, 2017 Meeting Type:ANNUAL Ticker:3636 Security ID:Y6S9B3102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Annual Report Management For For 2 Approve 2016 Report of the Board of Directors Management For For 3 Approve 2016 Report of the Board of Supervisors Management For For 4 Approve 2016 Financial Report Management For For 5 Approve 2016 Dividend Distribution Plan Management For For 6 Approve 2017 Financial Budget Management For For 7 Approve 2017 Financing Loans Management For For 8 Approve 2017 Provision of Guarantee for Subsidiaries Management For Against 9 Approve BDO China Shu Lun Pan Certified Public Accountants LLP as PRC Auditor and KPMG as International Auditor and to Fix Their Remuneration Management For For 10.1 Approve Acquisition of Subject Equity Interest of Beijing Auction Management For For 10.2 Approve Acquisition of Subject Equity Interest of Hong Kong Auction Management For For 11 Approve General Mandate to the Board of Directors to Issue Overseas Bonds Management For For 12.1 Approve Private Offering of H Shares to Poly Group's Subsidiary Management For For 12.2 Approve Private Offering of H Shares to Other Eligible Market Investors Management For For 12.3 Approve Specific Mandate to the Board to Deal with Matters in Relation to the Issuance of the New Issues Management For For 13 Approve Amendments to the Articles of Association Management For For POLY CULTURE GROUP CORPORATION LTD. Meeting Date:JUN 29, 2017 Record Date:MAY 22, 2017 Meeting Type:SPECIAL Ticker:3636 Security ID:Y6S9B3102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Private Offering of H Shares to Poly Group's Subsidiary Management For For 1.2 Approve Private Offering of H Shares to Other Eligible Market Investors Management For For 1.3 Approve Specific Mandate to the Board to Deal with Matters in Relation to the Issuance of the New Issues Management For For POSCO Meeting Date:MAR 10, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A005490 Security ID:Y70750115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1.1 Elect Kim Shin-bae as Outside Director Management For For 2.1.2 Elect Jang Seung-hwa as Outside Director Management For For 2.1.3 Elect Jeong Moon-gi as Outside Director Management For For 2.2.1 Elect Jang Seung-hwa as Members of Audit Committee Management For For 2.2.2 Elect Jeong Moon-gi as Members of Audit Committee Management For For 2.3.1 Elect Kwon Oh-joon as Inside Director Management For For 2.3.2 Elect Oh In-hwan as Inside Director Management For For 2.3.3 Elect Choi Jeong-woo as Inside Director Management For For 2.3.4 Elect Jang In-hwa as Inside Director Management For For 2.3.5 Elect Yoo Seong as Inside Director Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For PT ASTRA INTERNATIONAL TBK Meeting Date:APR 20, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:ASII Security ID:Y7117N172 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Elect Directors and Commissioners and Approve Their Remuneration Management For For 4 Appoint Auditors Management For For PT BANK DANAMON INDONESIA TBK Meeting Date:SEP 07, 2016 Record Date:AUG 15, 2016 Meeting Type:SPECIAL Ticker:BDMN Security ID:Y71188190 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Rita Mirasari as Director Management For For PT BANK DANAMON INDONESIA TBK Meeting Date:APR 12, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:BDMN Security ID:Y71188190 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Annual Report, Commissioner Report, Financial Statements, and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Appoint Auditors Management For For 4 Approve Remuneration and Tantiem of Directors, Commissioners, and Sharia Supervisory Board Management For For 5 Elect Directors, Commissioners, and Sharia Supervisory Board Management For For 1 Amend Articles of Association Management For For 2 Approve Dividend Collection Procedure from Company's Reserve Management For For PT PERUSAHAAN GAS NEGARA (PERSERO) TBK Meeting Date:MAY 04, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL Ticker:PGAS Security ID:Y7136Y118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Annual Report of the Company and its Partnership and Community Development Program (PCDP) Management For For 2 Approve Financial Statements of the Company and its PCDP and Discharge of Directors and Commissioners Management For For 3 Approve Allocation of Income and Dividend Management For For 4 Approve Remuneration and Tantiem of Directors and Commissioners Management For For 5 Approve Auditors of the Company and the PCDP Management For For 6 Amend Articles of the Association Management For For 7 Approve the Enforcement of the State-owned Minister Regulation No. PER-03/MBU/12/2016 on the Partnership and Community Development Programs of the State-owned Enterprises Management For For 8 Elect Directors and Commissioners Management For For PT SEMEN INDONESIA (PERSERO) TBK Meeting Date:MAR 31, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:SMGR Security ID:Y7142G168 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports and Discharge of Directors and Commissioners Management For For 2 Accept Report of the Partnership and Community Development Program (PCDP) and Discharge of Directors and Commissioners of the PCPD Management For For 3 Approve Allocation of Income Management For For 4 Approve Tantiem and Remuneration of Directors and Commissioners Management For For 5 Appoint Auditors of the Company and the PCDP Management For For 6 Amend Articles of Association Management For For 7 Approve Shares Seri A Dwiwarna for the Government of Indonesia Management For For 8 Elect Directors and Commissioners Management For For PTT EXPLORATION & PRODUCTION PCL Meeting Date:MAR 29, 2017 Record Date:FEB 09, 2017 Meeting Type:ANNUAL Ticker:PTTEP Security ID:Y7145P165 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge 2016 Performance Results and 2017 Work Plan of the Company Management None None 2 Approve Financial Statements Management For For 3 Approve Dividend Payment Management For For 4 Approve Office of the Auditor General of Thailand as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Remuneration of Directors and Sub-Committees Management For For 6.1 Elect Ampon Kittiampon as Director Management For For 6.2 Elect Twarath Sutabutr as Director Management For For 6.3 Elect Tevin Vongvanich as Director Management For For 6.4 Elect Somporn Vongvuthipornchai as Director Management For For 6.5 Elect Kulit Sombatsiri as Director Management For For REMGRO LTD Meeting Date:AUG 16, 2016 Record Date:AUG 05, 2016 Meeting Type:SPECIAL Ticker:REM Security ID:S6873K106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Increase in Authorised Share Capital Management For For 2 Amend Memorandum of Incorporation Management For For 3 Place Authorised but Unissued Shares under Control of Directors Management For Against 4 Authorise Issue of B Ordinary Shares to Rupert Beleggings Proprietary Limited Management For Against REMGRO LTD Meeting Date:DEC 01, 2016 Record Date:NOV 25, 2016 Meeting Type:ANNUAL Ticker:REM Security ID:S6873K106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 30 June 2016 Management For For 2 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company with Hein Doman as the Individual Registered Auditor Management For For 3 Re-elect Jannie Durand as Director Management For For 4 Re-elect Paul Harris as Director Management For For 5 Re-elect Edwin Hertzog as Director Management For For 6 Re-elect Josua Malherbe as Director Management For For 7 Re-elect Murphy Morobe as Director Management For For 8 Elect Neville Williams as Director Management For For 9 Re-elect Peter Mageza as Member of the Audit and Risk Committee Management For For 10 Re-elect Phillip Moleketi as Member of the Audit and Risk Committee Management For For 11 Re-elect Frederick Robertson as Member of the Audit and Risk Committee Management For For 12 Re-elect Sonja de Bruyn Sebotsa as Member of the Audit and Risk Committee Management For For 1 Approve Directors' Remuneration Management For For 2 Authorise Repurchase of Issued Share Capital Management For For 3 Approve Financial Assistance in Terms of Section 44 of the Companies Act Management For For 4 Approve Financial Assistance in Terms of Section 45 of the Companies Act Management For For 5 Amend Memorandum of Incorporation Management For For SAMSUNG ELECTRONICS CO. LTD. Meeting Date:OCT 27, 2016 Record Date:SEP 28, 2016 Meeting Type:SPECIAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Spin-Off Agreement Management For For 2 Elect Lee Jae-yong as Inside Director Management For For SAMSUNG ELECTRONICS CO. LTD. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SANDS CHINA LTD. Meeting Date:MAY 26, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL Ticker:1928 Security ID:G7800X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Sheldon Gary Adelson as Director Management For For 3b Elect Chiang Yun as Director Management For For 3c Elect Victor Patrick Hoog Antink as Director Management For For 3d Elect Kenneth Patrick Chung as Director Management For For 3e Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against SIAM COMMERCIAL BANK PCL Meeting Date:APR 11, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:SCB Security ID:Y7905M113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge Annual Report of the Board Management None None 2 Approve Financial Statements Management For For 3 Approve Allocation of Income and Dividend Payment Management For For 4 Approve Directors' Remuneration and Bonus Management For For 5.1 Elect Khunying Jada Wattanasiritham as Director Management For For 5.2 Elect Ekamol Kiriwat as Director Management For For 5.3 Elect Krirk Vanikkul as Director Management For For 5.4 Elect Chirayu Isarangkun Na Ayuthaya as Director Management For For 5.5 Elect Mom Rajawongse Disnadda Diskul as Director Management For For 6 Approve KPMG Phoomchai Audit Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Amend Memorandum of Association to Reflect Change in Registered Capital Management For For SK HYNIX INC. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A000660 Security ID:Y8085F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3 Elect Lee Seok-hui as Inside Director Management For For 4 Elect Park Jeong-ho as Non-independent Non-executive Director Management For For 5.1 Elect Choi Jong-won as Outside Director Management For For 5.2 Elect Shin Chang-hwan as Outside Director Management For For 6.1 Elect Choi Jong-won as Member of Audit Committee Management For For 6.2 Elect Shin Chang-hwan as Member of Audit Committee Management For For 7 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 8 Approve Stock Option Grants Management For For TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Meeting Date:JUN 08, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:2330 Security ID:Y84629107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Business Operations Report and Financial Statements Management For For 1.2 Approve Profit Distribution Management For For 1.3 Amend Articles of Association Management For For 1.4 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 2.1 Elect Mark Liu with Shareholder No. 10758 as Non-Independent Director Management For For 2.2 Elect C.C. Wei with Shareholder No. 370885 as Non-Independent Director Management For For 3 Other Business Management None Against TATA MOTORS LTD. Meeting Date:AUG 09, 2016 Record Date:JUL 13, 2016 Meeting Type:ANNUAL Ticker:500570 Security ID:876568502 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Reelect Ravindra Pisharody as Director Management For For 4 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect Guenter Butschek as Director Management For For 6 Approve Appointment and Remuneration of Guenter Butschek as Chief Executive Officer and Managing Director Management For For 7 Approve Reappointment and Remuneration of Ravindra Pisharody as Executive Director (Commercial Vehicles) Management For For 8 Approve Reappointment and Remuneration of Satish Borwankar as Executive Director (Quality) Management For For 9 Approve Remuneration of Cost Auditors Management For For 10 Authorize Issuance of Non-Convertible Debentures Management For For TATA MOTORS LTD. Meeting Date:DEC 22, 2016 Record Date:DEC 05, 2016 Meeting Type:SPECIAL Ticker:500570 Security ID:876568502 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Remove Cyrus P. Mistry as Director Shareholder None Against 2 Remove Nusli N. Wadia as Director Shareholder None Against TENCENT HOLDINGS LTD. Meeting Date:MAY 17, 2017 Record Date:MAY 12, 2017 Meeting Type:ANNUAL Ticker:700 Security ID:G87572163 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Lau Chi Ping Martin as Director Management For For 3b Elect Charles St Leger Searle as Director Management For For 3c Elect Yang Siu Shun as Director Management For Against 3d Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Adopt 2017 Share Option Scheme Management For Against TENCENT HOLDINGS LTD. Meeting Date:MAY 17, 2017 Record Date:MAY 12, 2017 Meeting Type:SPECIAL Ticker:700 Security ID:G87572163 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Share Option Plan of Tencent Music Entertainment Group Management For Against THAI BEVERAGE PCL Meeting Date:JAN 26, 2017 Record Date:JAN 04, 2017 Meeting Type:ANNUAL Ticker:Y92 Security ID:Y8588A103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Business Operation for 2016 and the Report of the Board of Directors Management None None 3 Approve Financial Statements and Auditors' Reports Management For For 4 Approve Dividend Payment and Appropriation for Legal Reserve Management For For 5.1.1 Elect Michael Lau Hwai Keong as Director Management For For 5.1.2 Elect Sakthip Krairiksh as Director Management For For 5.1.3 Elect Pornchai Matangkasombut as Director Management For For 5.1.4 Elect Choo-Chat Kambhu Na Ayudhya as Director Management For For 5.1.5 Elect Vivat Tejapaibul as Director Management For For 5.1.6 Elect Panote Sirivadhanabhakdi as Director Management For For 5.1.7 Elect Thapana Sirivadhanabhakdi as Director Management For For 5.2 Approve Determination of Director Authorities Management For For 6 Approve Remuneration of Directors Management For For 7 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Approve D&O Insurance for Directors and Executives Management For For 9 Approve Mandate for Interested Person Transactions Management For For 10 Amend Company's Objectives and Amend Memorandum of Association Management For For 11 Other Business Management For Against TOTVS SA Meeting Date:APR 20, 2017 Record Date: Meeting Type:ANNUAL Ticker:TOTS3 Security ID:P92184103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2016 Management For For 2 Approve Capital Budget Management For For 3 Approve Allocation of Income and Dividends Management For For TOTVS SA Meeting Date:APR 20, 2017 Record Date: Meeting Type:SPECIAL Ticker:TOTS3 Security ID:P92184103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Henrique Andrade Trinckquel as Director Management For Abstain 1.2 Elect Maria Leticia de Freitas Costa as Director Management For Abstain 1.3 Elect Gilberto Mifano as Director Management For Abstain 2 Approve Remuneration of Company's Management Management For For 3 Authorize Capitalization of Reserves and Amend Article 5 Accordingly Management For For 4 Approve Increase in Authorized Capital and Amend Article 6 Accordingly Management For For UNI-PRESIDENT CHINA HOLDINGS LTD. Meeting Date:MAY 19, 2017 Record Date:MAY 12, 2017 Meeting Type:ANNUAL Ticker:220 Security ID:G9222R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Lo Chih-Hsien as Director Management For For 3b Elect Liu Xinhua as Director Management For For 3c Elect Chen Kuo-Hui as Director Management For For 4 Authorize Board to Fix the Remuneration of Directors Management For For 5 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Repurchase of Issued Share Capital Management For For 8 Authorize Reissuance of Repurchased Shares Management For Against UNI-PRESIDENT CHINA HOLDINGS LTD. Meeting Date:MAY 19, 2017 Record Date:MAY 12, 2017 Meeting Type:SPECIAL Ticker:220 Security ID:G9222R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2017 Framework Purchase Agreement, Annual Caps and Related Transactions Management For For UNILEVER PLC Meeting Date:APR 27, 2017 Record Date:APR 25, 2017 Meeting Type:ANNUAL Ticker:ULVR Security ID:G92087165 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Performance Share Plan Management For For 5 Re-elect Nils Andersen as Director Management For For 6 Re-elect Laura Cha as Director Management For For 7 Re-elect Vittorio Coal as Director Management For For 8 Re-elect Dr Marijn Dekkers as Director Management For For 9 Re-elect Ann Fudge as Director Management For For 10 Re-elect Dr Judith Hartmann as Director Management For For 11 Re-elect Mary Ma as Director Management For For 12 Re-elect Strive Masiyiwa as Director Management For For 13 Re-elect Youngme Moon as Director Management For For 14 Re-elect Graeme Pitkethly as Director Management For For 15 Re-elect Paul Polman as Director Management For For 16 Re-elect John Rishton as Director Management For For 17 Re-elect Feike Sijbesma as Director Management For For 18 Reappoint KPMG LLP as Auditors Management For For 19 Authorise Board to Fix Remuneration of Auditors Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 24 Authorise Market Purchase of Ordinary Shares Management For For 25 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For UNIVANICH PALM OIL PCL Meeting Date:APR 28, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:UVAN Security ID:Y9281M147 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Accept Directors' Report Management For For 3 Approve Financial Statements Management For For 4 Approve Allocation of Income and Dividend Payment Management For For 5.1 Elect Apirag Vanich as Director Management For For 5.2 Elect John Harvey Clendon as Director Management For For 5.3 Elect Prote Sosothikul as Director Management For For 5.4 Elect Chong Toh as Director Management For For 6 Approve Remuneration of Directors Management For For 7 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Other Business Management None None WEIFU HIGH-TECHNOLOGY GROUP CO., LTD. Meeting Date:MAY 19, 2017 Record Date:MAY 12, 2017 Meeting Type:ANNUAL Ticker:200581 Security ID:Y95338102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Board of Supervisors Management For For 3 Approve Annual Report and Annual Report Summary Management For For 4 Approve Financial Statements Management For For 5 Approve Profit Distribution Management For For 6 Approve 2016 Daily Related-party Transactions Management For For 7 Approve Appointment of Financial Report Auditor Management For For 8 Approve Appointment of Internal Control Auditor Management For For 9 Approve Amendments to Articles of Association Management For Against 10 Amend Rules and Procedures Regarding General Meetings of Shareholders Management For Against YANDEX NV Meeting Date:MAY 25, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:YNDX Security ID:N97284108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Discharge of Directors Management For For 4 Elect Herman Gref as Non-Executive Director Management For For 5 Elect Arkady Volozh as Non-Executive Director Management For For 6 Approve Cancellation of Outstanding Class C Shares Management For For 7 Ratify KPMG as Auditors Management For For 8 Grant Board Authority to Issue Ordinary and Preference Shares Management For Against 9 Authorize Board to Exclude Preemptive Rights from Share Issuances Under Item 8 Management For Against 10 Authorize Repurchase of Up to 20 Percent of Issued Share Capital Management For Against YOUNGONE CORP. Meeting Date:MAR 17, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A111770 Security ID:Y9849C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Elect Two Inside Directors and One Outside Director Management For For 3 Elect Yoon Je-cheol as Members of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For Templeton Emerging Markets Small Cap Fund 7-ELEVEN MALAYSIA HOLDINGS BERHAD Meeting Date:MAY 24, 2017 Record Date:MAY 17, 2017 Meeting Type:ANNUAL Ticker:SEM Security ID:Y76786105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Directors' Fees and Benefits for the Financial Year Ended December 31, 2016 Management For For 2 Approve Directors' Fees and Benefits from January 1, 2017 Until the Next Annual General Meeting Management For For 3 Elect Chan Kien Sing as Director Management For For 4 Elect Ho Meng as Director Management For For 5 Elect Abdull Hamid Bin Embong as Director Management For For 6 Elect Rohani Binti Abdullah as Director Management For For 7 Elect Hishammudin Bin Hasan as Director Management For For 8 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 10 Approve Implementation of Shareholders' Mandate for Recurrent Related Party Transactions Management For For 11 Authorize Share Repurchase Program Management For For ACCESS BANK PLC Meeting Date:MAR 29, 2017 Record Date: Meeting Type:ANNUAL Ticker:ACCESS Security ID:V0014P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend of NGN 0.40 Per Share Management For For 3 Reelect Mosun Belo-Olusoga as Director Management For For 4 Reelect Paul Usoro as Director Management For For 5 Elect Adeniyi Adedokun Adekoya as Director Management For For 6 Elect Iboroma Tamunoemi Akpana as Director Management For For 7 Elect Gregory Ovie Jobome as Director Management For For 8 Authorize Board to Fix Remuneration of Auditors Management For For 9 Elect Members of Audit Committee Management For Against 10 Approve Remuneration of Directors Management For For ADLINK TECHNOLOGY INC. Meeting Date:JUN 19, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:6166 Security ID:Y0014R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 4 Amend Procedures for Lending Funds to Other Parties Management For For AGTHIA GROUP PJSC Meeting Date:APR 26, 2017 Record Date:APR 25, 2017 Meeting Type:ANNUAL Ticker:AGTHIA Security ID:M02421101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Board Report on Company Operations for FY 2016 Management For For 2 Approve Auditors' Report on Company Financial Statements for FY 2016 Management For For 3 Accept Financial Statements and Statutory Reports for FY 2016 Management For For 4 Approve Cash Dividends of 15 Percent of Share Nominal Value Management For For 5 Approve Discharge of Directors for FY 2016 Management For For 6 Approve Discharge of Auditors for FY 2016 Management For For 7 Approve Remuneration of Directors of AED 1.4 Million for FY 2016 Management For For 8 Ratify Auditors and Fix Their Remuneration for FY 2017 Management For For 9 Elect Directors (Bundled) Management For Against AMICA SA Meeting Date:JUN 30, 2017 Record Date:JUN 14, 2017 Meeting Type:ANNUAL Ticker:AMC Security ID:X01426109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Meeting Chairman Management For For 3 Acknowledge Proper Convening of Meeting; Prepare List of Shareholders Management None None 4 Approve Agenda of Meeting Management For For 5 Receive Management Board Report on Company's Operations Management None None 6 Receive Financial Statements Management None None 7 Receive Management Board Report on Group's Operations Management None None 8 Receive Consolidated Financial Statements Management None None 9 Receive Management Board Proposal on Allocation of Income Management None None 10 Receive Supervisory Board Report on Company Standing, Including System of Internal Control and Risk Management Management None None 11 Receive Supervisory Board Report on Board's Work and Its Review of Management Board Reports, Financial Statements, and Management Board Proposal on Allocation of Income Management None None 12.1a Approve Management Board Report on Company's Operations Management For For 12.1b Approve Financial Statements Management For For 12.2 Approve Supervisory Board Report on Board's Work and Its Review of Management Board Reports, Financial Statements, and Management Board Proposal on Allocation of Income Management For For 12.3a Approve Discharge of Jacek Rutkowski (CEO) Management For For 12.3b Approve Discharge of Marcin Bilik (Deputy CEO) Management For For 12.3c Approve Discharge of Wojciech Kocikowski (Deputy CEO) Management For For 12.3d Approve Discharge of Piotr Skubel (Deputy CEO) Management For For 12.3e Approve Discharge of Alina Jankowska-Brzozka (Deputy CEO) Management For For 12.3f Approve Discharge of Jaroslaw Drabarek (Deputy CEO) Management For For 12.3g Approve Discharge of Tomasz Dudek (Deputy CEO) Management For For 12.3h Approve Discharge of Andrzej Sas (Deputy CEO) Management For For 12.4a Approve Discharge of Tomasz Rynarzewski (Supervisory Board Chairman) Management For For 12.4b Approve Discharge of Dariusz Formela (Supervisory Board Deputy Chairman) Management For For 12.4c Approve Discharge of Jacek Bartminski (Supervisory Board Member) Management For For 12.4d Approve Discharge of Tomasz Dudek (Supervisory Board Member) Management For For 12.4e Approve Discharge of Piotr Rutkowski (Supervisory Board Member) Management For For 12.4f Approve Discharge of Pawel Wyrzykowski (Supervisory Board Member) Management For For 12.4g Approve Discharge of Bogna Sikorska (Supervisory Board Member) Management For For 12.4h Approve Discharge of Bogdan Gleinert (Supervisory Board Member) Management For For 12.4i Approve Discharge of Grzegorz Golec (Supervisory Board Member) Management For For 12.4j Approve Discharge of Wojciech Kochanek (Supervisory Board Member) Management For For 12.4k Approve Discharge of Zbigniew Derdziuk (Supervisory Board Member) Management For For 12.5 Approve Allocation of Income and Dividends of PLN 5.50 per Share Management For For 12.6a Approve Management Board Report on Group's Operations Management For For 12.6b Approve Consolidated Financial Statements Management For For 13 Transact Other Business Management For Against 14 Close Meeting Management None None AMREST HOLDINGS SE Meeting Date:SEP 21, 2016 Record Date:SEP 05, 2016 Meeting Type:SPECIAL Ticker:EAT Security ID:N05252106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Meeting Chairman Management For For 3 Prepare List of Shareholders Management None None 4 Acknowledge Proper Convening of Meeting Management None None 5 Approve Agenda of Meeting Management For For 6 Amend May 19, 2015, AGM Resolution Re: Share Repurchase Program Management For For 7 Close Meeting Management None None AMVIG HOLDINGS LTD Meeting Date:JUN 08, 2017 Record Date:JUN 02, 2017 Meeting Type:ANNUAL Ticker:2300 Security ID:G0420V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Final Special Dividend Management For For 4a Elect Chan Chew Keak, Billy as Director Management For For 4b Elect Jerzy Czubak as Director Management For For 4c Elect Michael John Casamento as Director Management For For 4d Elect Tay Ah Kee, Keith as Director Management For For 4e Authorize Board to Fix Remuneration of Directors Management For For 5 Approve RSM Hong Kong as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Repurchase of Issued Share Capital Management For For 8 Authorize Reissuance of Repurchased Shares Management For Against APOLLO TYRES LIMITED Meeting Date:MAR 12, 2017 Record Date:JAN 27, 2017 Meeting Type:SPECIAL Ticker:500877 Security ID:Y0188S147 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against APOLLO TYRES LTD. Meeting Date:AUG 09, 2016 Record Date:AUG 02, 2016 Meeting Type:ANNUAL Ticker:500877 Security ID:Y0188S147 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Reelect Robert Steinmetz as Director Management For For 4 Approve Deloitte Haskins & Sells as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Remuneration of Cost Auditors Management For For 6 Elect Bikram Singh as Independent Director Management For For 7 Elect Vinod Rai as Independent Director Management For For 8 Elect Francesco Gori as Director Management For For APOLLO TYRES LTD. Meeting Date:OCT 17, 2016 Record Date:SEP 02, 2016 Meeting Type:SPECIAL Ticker:500877 Security ID:Y0188S147 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Issuance of Non-Convertible Debentures Management For For ARABIAN FOOD INDUSTRIES LTD DOMTY Meeting Date:APR 23, 2017 Record Date: Meeting Type:ANNUAL Ticker:DOMT Security ID:M1376L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Board Report on Company Operations for FY 2016 Management For For 2 Approve Auditors' Report on Company Financial Statements for FY 2016 Management For For 3 Accept Financial Statements and Statutory Reports for FY 2016 Management For For 4 Approve Allocation of Income and Dividends for FY 2016 Management For For 5 Approve Discharge of Chairman and Directors for FY 2016 Management For For 6 Approve Sitting and Travel Fees of Directors for FY 2017 Management For Against 7 Ratify Auditors and Fix Their Remuneration for FY 2017 Management For For 8 Approve Charitable Donations for FY 2017 Management For For ARAMEX PJSC Meeting Date:MAR 21, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:ARMX Security ID:M1463Z106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Board Report on Company Operations for FY 2016 Management For For 2 Approve Auditors' Report on Company Financial Statements for FY 2016 Management For For 3 Accept Financial Statements and Statutory Reports for FY 2016 Management For For 4 Approve Dividends Up to 16 Percent of the Paid up Capital for FY 2016 Management For For 5 Approve Remuneration of Directors Management For For 6 Approve Discharge of Directors for FY 2016 Management For For 7.1 Elect Abdullah Al Mazrui as Director Management For For 7.2 Elect Hussein Hachem as Director Management For For 7.3 Elect Mohammed Marei as Director Management For Abstain 7.4 Elect Ramez Shehadi as Director Management For For 7.5 Elect Ayed Al Jeaid as Director Management For For 7.6 Elect Ahmed Al Badi as Director Management For Abstain 7.7 Elect Fadi Ghandour as Director Management For Abstain 7.8 Elect Tariq Bin Hendi as Director Management For Abstain 7.9 Elect Robert Booth as Director Management For Abstain 7.10 Elect Mohammed Al Suwaidi as Director Management For Abstain 7.11 Elect Ahmed Fahour as Director Management For Abstain 7.12 Elect Robert Black as Director Management For Abstain 7.13 Elect Jassem Alawadi as Director Management For Abstain 7.14 Elect Mohammed Vali as Director Management For Abstain 7.15 Elec Samer Hamed as Director Management For Abstain 8 Approve Discharge of Auditors for FY 2016 Management For For 9 Ratify Auditors and Fix Their Remuneration for FY 2017 Management For For AREZZO INDUSTRIA E COMERCIO SA Meeting Date:APR 28, 2017 Record Date: Meeting Type:ANNUAL Ticker:ARZZ3 Security ID:P04508100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Management Statements for Fiscal Year Ended Dec. 31, 2016 Management For For 2 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2016 Management For For 3 Approve Capital Budget Management For For 4 Approve Allocation of Income Management For For 5 Fix Number of Directors Management For For 6 Elect Directors Management For For 6.1 Elect Director Appointed by Minority Shareholder Shareholder None Did Not Vote 7 Elect Alessandro Giuseppe Carlucci as Board Chairman and Jose Ernesto Beni Bologna as Vice-Chairman Management For For 8 Approve Remuneration of Company's Management Management For Against AREZZO INDUSTRIA E COMERCIO SA Meeting Date:APR 28, 2017 Record Date: Meeting Type:SPECIAL Ticker:ARZZ3 Security ID:P04508100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Article 3 Re: Location of Company Offices Management For For 2 Amend Article 5 to Reflect Changes in Capital Management For For 3 Authorize Board to Ratify and Execute Approved Resolutions Management For For AREZZO INDUSTRIA E COMERCIO SA Meeting Date:JUN 23, 2017 Record Date: Meeting Type:SPECIAL Ticker:ARZZ3 Security ID:P04508100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Restricted Stock Plan Management For Against BAJAJ HOLDINGS & INVESTMENT LTD. Meeting Date:JUL 27, 2016 Record Date:JUL 20, 2016 Meeting Type:ANNUAL Ticker:500490 Security ID:Y0546X143 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Interim Dividend and Declare Final Dividend Management For For 3 Reelect Manish Kejriwal as Director Management For For 4 Approve Dalal & Shah LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Commission Remuneration for Non-Executive Directors Management For For BALKRISHNA INDUSTRIES LTD. Meeting Date:AUG 06, 2016 Record Date:JUL 30, 2016 Meeting Type:ANNUAL Ticker:502355 Security ID:Y05506129 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Reelect Vipul Shah as Director Management For For 4 Approve Jayantilal Thakkar & Co as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Reappointment and Remuneration of Arvind Poddar as Chairman and Managing Director Management For For BIOCON LIMITED Meeting Date:JUN 04, 2017 Record Date:APR 28, 2017 Meeting Type:SPECIAL Ticker:532523 Security ID:Y0905C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Share Capital and Amend Memorandum of Association Management For For 2 Approve Issuance of Bonus Shares Management For For BIOSTIME INTERNATIONAL HOLDINGS LTD Meeting Date:SEP 13, 2016 Record Date: Meeting Type:SPECIAL Ticker:1112 Security ID:G11259101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Transactions and Authorize Any One Director to Handle All Matters Relating to Each of the Transactions Management For For BIOSTIME INTERNATIONAL HOLDINGS LTD Meeting Date:JAN 17, 2017 Record Date: Meeting Type:SPECIAL Ticker:1112 Security ID:G11259101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition and Related Transactions Management For For BIOSTIME INTERNATIONAL HOLDINGS LTD Meeting Date:MAY 12, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:1112 Security ID:G11259101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a1 Elect Wu Xiong as Director Management For For 2a2 Elect Ngai Wai Fung as Director Management For Against 2a3 Elect Tan Wee Seng as Director Management For For 2b Authorize Board to Fix Remuneration of Directors Management For For 3 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5 Authorize Repurchase of Issued Share Capital Management For For 6 Authorize Reissuance of Repurchased Shares Management For Against 7 Approve Change of English Name and Dual Foreign Chinese Name of the Company Management For For BIZIM TOPTAN SATIS MAGAZALARI A.S. Meeting Date:APR 24, 2017 Record Date: Meeting Type:ANNUAL Ticker:BIZIM Security ID:M20170102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Elect Presiding Council of Meeting Management For For 2 Authorize Presiding Council to Sign Minutes of Meeting Management For For 3 Accept Board Report Management For For 4 Accept Audit Report Management For For 5 Accept Financial Statements Management For For 6 Approve Discharge of Board Management For For 7 Ratify Director Appointments Management For For 8 Elect Directors and Approve Their Remuneration Management For For 9 Approve Allocation of Income Management For For 10 Increase Authorized Share Capital Management For Against 11 Ratify External Auditors Management For For 12 Receive Information on the Guarantees, Pledges, and Mortgages Provided by the Company to Third Parties Management None None 13 Receive Information on Donations Made in 2016 Management None None 14 Receive Information on Related Party Transactions Management None None 15 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For 16 Wishes and Close Meeting Management None None BLOOMAGE BIOTECHNOLOGY CORP LTD Meeting Date:JUN 06, 2017 Record Date:MAY 31, 2017 Meeting Type:ANNUAL Ticker:963 Security ID:G1179M107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 4a Elect Gong Anmin as Director and Authorize Board to Fix His Remuneration Management For For 4b Elect Zhan Lili as Director and Authorize Board to Fix Her Remuneration Management For For 4c Elect Li Junhong as Director and Authorize Board to Fix His Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against BONJOUR HOLDINGS LTD. Meeting Date:MAY 26, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL Ticker:653 Security ID:G12373125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2.1 Elect Chung Pui Wan as Director Management For For 2.2 Elect Yip Kwok Li as Director Management For For 2.3 Elect Lo Hang Fong as Director Management For For 2.4 Authorize Board to Fix Remuneration of Directors Management For For 3 Approve RSM Hong Kong as Auditor and Authorize Board to Fix Their Remuneration Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5 Authorize Repurchase of Issued Share Capital Management For For 6 Authorize Reissuance of Repurchased Shares Management For Against BUKWANG PHARMACEUTICAL CO. Meeting Date:MAR 17, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A003000 Security ID:Y1001U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For Against 2 Amend Articles of Incorporation Management For Against 3 Elect Cho Sam-moon as Outside Director Management For Against 4 Elect Cho Sam-moon as a Member of Audit Committee Management For Against 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For Against CHEMICAL WKS OF RICHTER GEDEON PLC Meeting Date:APR 26, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:RICHTER Security ID:X3124S107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Use of Electronic Vote Collection Method Management For For 2 Authorize Company to Produce Sound Recording of Meeting Proceedings Management For For 3 Elect Chairman and Other Meeting Officials Management For For 4 Approve Consolidated Financial Statements and Statutory Reports Management For For 5 Approve Management Board Report on Company's Operations Management For For 6 Approve Allocation of Income and Dividends of HUF 106 per Share Management For For 7 Approve Allocation of HUF 34.72 Million to Reserves Management For For 8 Accept Financial Statements and Statutory Reports Management For For 9 Approve Company's Corporate Governance Statement Management For For 10 Approve Establishment of New Branch; Amend Statute Accordingly Management For For 11 Amend Statute Re: Corporate Purpose Management For For 12 Amend Staute Re: Board Management For For 13 Amend Statute Re: Audit Board Management For For 14 Amend Staute Re: Interim Dividends Management For For 15 Amend Statute Re: Managing Director Management For For 16 Approve Information on Acquisition of Treasury Shares Management For For 17 Authorize Share Repurchase Program Management For For 18 Reelect Erik Bogsch as Management Board Member Management For For 19 Reelect Janos Csak as Management Board Member Management For For 20 Reelect Gabor Perjes as Management Board Member Management For For 21 Reelect Szilveszter Vizi as Management Board Member Management For For 22 Reelect Krisztina Zolnay as Management Board Member Management For For 23 Elect Ilona Hardy as Management Board Member Management For For 24 Elect Gabor Orban as Management Board Member Management For For 25 Approve Remuneration of Management Board Members Management For For 26 Approve Remuneration of Supervisory Board Members Management For For 27 Approve Regulations on Supervisory Board Management For For CHONGQING MACHINERY & ELECTRIC CO., LTD. Meeting Date:JUN 16, 2017 Record Date:MAY 16, 2017 Meeting Type:ANNUAL Ticker:2722 Security ID:Y1593M105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of the Board of Directors Management For For 2 Approve 2016 Report of the Supervisory Committee Management For For 3 Approve 2016 Audited Financial Statements and Auditor's Report Management For For 4 Approve Profit Distribution Proposal and Final Dividend Management For For 5 Approve PricewaterhouseCoopers Zhong Tian CPAs (Special General Partnership) as PRC Auditor and PricewaterhouseCoopers as International Auditor and Approve Their Remuneration Management For For 6 Approve Provision of Guarantee for Loan of Holroyd Management For For 7 Approve Provision of Guarantee for Loans of PTG Development Management For For 8 Approve Provision of Guarantee for Loans of Chongtong Chengfei Management For For 9 Approve Provision of Guarantee for Loans of Chongqing Tool Factory Management For For 10 Approve Provision of Guarantee for Loans of Chongqing No. 2 Machine Tools Factory Management For For 11 Approve Merger and Absorption of Power Transformer Management For For 12 Approve Revised Remuneration Policy of the Fourth Session of External Directors and Supervisors Management For For 13 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against COCA COLA ICECEK A.S. Meeting Date:APR 10, 2017 Record Date: Meeting Type:ANNUAL Ticker:CCOLA Security ID:M2R39A121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Elect Presiding Council of Meeting Management For For 2 Accept Board Report Management For For 3 Accept Audit Report Management For For 4 Accept Financial Statements Management For For 5 Approve Discharge of Board Management For For 6 Approve Allocation of Income Management For For 7 Elect Directors and Approve Their Remuneration Management For Against 8 Ratify External Auditors Management For For 9 Receive Information on Donations Made in 2016 Management None None 10 Receive Information on Guarantees, Pledges and Mortgages Provided by the Company to Third Parties Management None None 11 Receive Information in Accordance to Article 1.3.6 of Capital Markets Board Corporate Governance Principles Management None None 12 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For 13 Close Meeting Management None None COSCO PACIFIC LIMITED Meeting Date:JUL 18, 2016 Record Date:JUL 12, 2016 Meeting Type:SPECIAL Ticker:1199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change English Name and Adopt Chinese Name Management For For COSCO SHIPPING PORTS LIMITED Meeting Date:OCT 12, 2016 Record Date:OCT 07, 2016 Meeting Type:SPECIAL Ticker:1199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve New Financial Services Master Agreement and Deposit Transactions, Relevant Annual Caps and Related Transactions Management For Against COSCO SHIPPING PORTS LIMITED Meeting Date:MAR 10, 2017 Record Date:MAR 06, 2017 Meeting Type:SPECIAL Ticker:1199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Transaction Agreement and the Strategic Co-operation Agreement and Related Transactions Management For For 2 Elect Feng Boming as Director Management For Against 3 Elect Zhang Wei as Director Management For Against 4 Elect Chen Dong as Director Management For Against 5 Elect Chan Ka Lok as Director Management For For COSCO SHIPPING PORTS LIMITED Meeting Date:MAY 18, 2017 Record Date:MAY 12, 2017 Meeting Type:ANNUAL Ticker:1199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1a Elect Deng Huangjun as Director Management For For 3.1b Elect Xu Zunwu as Director Management For For 3.1c Elect Wong Tin Yau, Kelvin as Director Management For For 3.1d Elect Fan Hsu Lai Tai, Rita as Director Management For Against 3.1e Elect Adrian David Li Man Kiu as Director Management For Against 3.2 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For Against 5A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5B Authorize Repurchase of Issued Share Capital Management For For 5C Authorize Reissuance of Repurchased Shares Management For Against DELTA ELECTRONICS (THAILAND) PUBLIC CO LTD Meeting Date:MAR 31, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:DELTA Security ID:Y20266154 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Operating Results for 2016 Management None None 3 Approve Financial Statements and Statutory Reports Management For For 4 Approve Dividend Payment Management For For 5.1 Elect Ming-cheng Wang as Director Management For Against 5.2 Elect Anusorn Muttaraid as Director Management For Against 5.3 Elect Heng-hsien Hsieh as Director Management For Against 6 Approve Remuneration of Directors Management For For 7 Approve EY Office Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Other Business Management None None DHG PHARMACEUTICAL JSC Meeting Date:APR 18, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:DHG Security ID:Y3114U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Directors' Reports and 2017 Plan Management For For 2 Approve 2017 Business Targets Management For For 3 Approve Allocation of 2016 Income Management For For 4 Approve Allocation of 2017 Income Management For For 5 Ratify Auditors for 2017 Fiscal Year Management For For 6 Approve Employee Stock Option Plan - ESOP (2018-2021) Management For For 7 Approve Issuance of Shares to Existing Shareholders to Increase Charter Capital Management For For 8 Dismiss Dang Pham Minh Loan and Shuhei Tabata as Directors Management For For 9 Elect Jun Kuroda as Director Management For For 10 Approve Increase in Limit on Foreign Shareholdings Management For For 11 Approve Supervisors' 2016 Report Management For For 12 Approve 2016 Audited Financial Statements Management For For 13 Other Business Management For Abstain DIGITAL CHINA HOLDINGS LIMITED Meeting Date:OCT 25, 2016 Record Date:OCT 21, 2016 Meeting Type:SPECIAL Ticker:861 Security ID:G2759B107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Subscription Agreement and Related Transactions Management For Against DIGITAL CHINA HOLDINGS LIMITED Meeting Date:MAY 31, 2017 Record Date:MAY 24, 2017 Meeting Type:ANNUAL Ticker:861 Security ID:G2759B107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2.1 Elect Wang Xinhui as Director Management For For 2.2 Elect Wong Man Chung, Francis as Director Management For Against 2.3 Elect Ni Hong (Hope) as Director Management For For 2.4 Elect Yan Xiaoyan as Director Management For For 2.5 Authorize Board to Fix Remuneration of Directors Management For For 3 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 4.1 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 4.2 Authorize Repurchase of Issued Share Capital Management For For 4.3 Authorize Reissuance of Repurchased Shares Management For Against 4.4 Approve Refreshment of Scheme Mandate Limit Under the Share Option Scheme Management For Against 4.5 Approve Increase in Authorized Share Capital Management For For DO & CO AG Meeting Date:JUL 21, 2016 Record Date:JUL 11, 2016 Meeting Type:ANNUAL Ticker:DOC Security ID:A1447E107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.85 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015/16 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015/16 Management For For 5 Approve Remuneration of Supervisory Board Members Management For For 6 Ratify PKF CENTURION as Auditors for Fiscal 2016/17 Management For For 7.1 Increase Size of Supervisory Board to Six Members Management For For 7.2 Elect Andreas Bierwirth to the Supervisory Board Management For For 7.3 Elect Cem Kozlu to the Supervisory Board Management For For DYNASTY CERAMIC PUBLIC CO LTD Meeting Date:APR 24, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:DCC Security ID:Y2185G159 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Directors' Report and Operating Results Management For For 3 Approve Financial Statements Management For For 4 Approve Dividend Payment Management For For 5.1 Elect Sanchai Janejarat as Director Management For For 5.2 Elect Chaiyasith Viriyametakul as Director Management For For 5.3 Elect Siripong Tinnarat as Director Management For For 5.4 Elect Totsaporn Banyongwate as Director Management For For 6 Approve Remuneration and Bonus of Directors Management For For 7 Approve Karin Audit Co., Ltd as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Acknowledge the Directors and Executive Directors to Join with the Directors and Business Management of Royal Ceramic Industry PCL Management For For 9 Other Business Management For Against EASTERN COMPANY S. A. E. Meeting Date:FEB 28, 2017 Record Date: Meeting Type:SPECIAL Ticker:EAST Security ID:M2932V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Discuss the Renegotiation of the Trademark Agreement with Philip Morris Management For Against EASTERN COMPANY SAE Meeting Date:OCT 04, 2016 Record Date: Meeting Type:SPECIAL Ticker:EAST Security ID:M2932V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Stock Dividend Program Re: 1:1 Management For For 1 Authorize Capitalization of Reserves from EGP 750 million to EGP 1,500 million for Bonus Issue Management For For 2 Increase Authorized Capital from EGP 1,500 million to EGP 3,000 million Management For For 3 Amend Articles 6 and 7 of Bylaws to Reflect Changes in Capital Management For For EASTERN COMPANY SAE Meeting Date:OCT 19, 2016 Record Date: Meeting Type:ANNUAL Ticker:EAST Security ID:M2932V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Board Report on Company Operations for FY 2016 Management For For 2 Approve Auditors' Report and Central Audit Office Report on Company Financial Statements Management For For 3 Accept Financial Statements and Statutory Reports for FY 2016 Management For Against 4 Approve Discharge of Chairman and Directors for FY 2016 Management For Against 5 Approve Periodic Compensation for Employees Management For For 6 Amend Rules Organizing End of Service Grants for Employees Management For Against 7 Approve Transformation of Company Asset from Fixed Asset to Investment Activity Management For Against 8 Approve Transformation of Company Land in Alexandria from Investment Activity to Operational Property Management For Against EASTERN COMPANY SAE Meeting Date:APR 11, 2017 Record Date: Meeting Type:SPECIAL Ticker:EAST Security ID:M2932V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Provisionary Budget and Strategy for FY 2017/2018 Management For For ECLAT TEXTILE CO., LTD. Meeting Date:JUN 16, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:1476 Security ID:Y2237Y109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve the Issuance of New Shares by Capitalization of Profit Management For For 4 Approve Amendments to Procedures Governing the Acquisition or Disposal of Assets Management For For EGYPTIAN INTERNATIONAL PHARMACEUTICAL INDUSTRIES (EIPICO) Meeting Date:APR 15, 2017 Record Date: Meeting Type:ANNUAL Ticker:PHAR Security ID:M3391Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Board Report on Company Operations for FY 2016 Management For For 2 Approve Auditors' Report on Company Financial Statements for FY 2016 Management For For 3 Accept Financial Statements and Statutory Reports for FY 2016 Management For For 4 Approve Allocation of Income for FY 2016 Management For For 5 Approve Discharge of Directors for FY 2016 Management For For 6 Approve Sitting Fees of Directors for FY 2017 Management For For 7 Reelect Auditors and Fix Their Remuneration for FY 2017 Management For For 8 Elect Directors (Bundled) Management For Against 9 Approve Charitable Donations Management For Against EMBOTELLADORA ANDINA S.A. Meeting Date:APR 26, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:ANDINA-B Security ID:P3697U108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Present Dividend Policy Management For For 4 Elect Directors Management For Against 5 Approve Remuneration of Directors, Directors' Committee and Audit Committee Members, their Annual Reports and Expenses Incurred by both Committees Management For For 6 Appoint Auditors Management For For 7 Designate Risk Assessment Companies Management For For 8 Receive Report Regarding Related-Party Transactions Management For For 9 Designate Newspaper to Publish Meeting Announcements Management For For 10 Other Business Management For Against EQUITAS HOLDINGS LIMITED Meeting Date:JUN 30, 2017 Record Date:JUN 23, 2017 Meeting Type:ANNUAL Ticker:539844 Security ID:Y2R9D8109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve S R Batliboi & Associates LLP, Chartered Accountants, Chennai as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Elect Bhaskar S as Director Management For For 4 Approve Appointment and Remuneration of Bhaskar S as Executive Director and Chief Executive Officer Management For For 5 Approve Remuneration of Non-Executive Directors Management For For 6 Approve Increase in Limit on Foreign Shareholdings Management For For 7 Increase Authorized Share Capital Management For Against 8 Amend Memorandum of Association to Reflect Changes in Capital Management For Against 9 Amend Articles of Association Management For For 10 Approve Charitable Donations Management For For FABRYKI MEBLI FORTE SA Meeting Date:MAY 17, 2017 Record Date:MAY 01, 2017 Meeting Type:ANNUAL Ticker:FTE Security ID:X2372Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Meeting Chairman Management For For 3 Acknowledge Proper Convening of Meeting Management None None 4 Approve Agenda of Meeting Management For For 5 Elect Members of Vote Counting Commission Management For For 6.1 Receive Financial Statements Management None None 6.2 Receive Management Board Report on Company's Operations Management None None 6.3 Receive Management Board Report on Allocation of Income Management None None 6.4 Receive Consolidated Financial Statements Management None None 6.5 Receive Management Board Report on Group's Operations Management None None 6.6 Receive Supervisory Board Reports Management None None 7.1 Approve Financial Statements Management For For 7.2 Approve Management Board Report on Company's Operations Management For For 7.3 Approve Allocation of Income and Dividends of PLN 0.20 per Share Management For For 7.4.1 Approve Discharge of Maciej Formanowicz (CEO) Management For For 7.4.2 Approve Discharge of Gert Coopmann (Management Board Member) Management For For 7.4.3 Approve Discharge of Klaus Dahlem (Management Board Member) Management For For 7.4.4 Approve Discharge of Maria Florczuk (Management Board Member) Management For For 7.4.5 Approve Discharge of Mariusz Gazda (Management Board Member) Management For For 7.5.1 Approve Discharge of Zbigniew Sebastian (Supervisory Board Chairman) Management For For 7.5.2 Approve Discharge of Stefan Golonka (Supervisory Board Deputy Chairman) Management For For 7.5.3 Approve Discharge of Tomasz Domagalski (Supervisory Board Member) Management For For 7.5.4 Approve Discharge of Stanislaw Krauz (Supervisory Board Member) Management For For 7.5.5 Approve Discharge of Jerzy Smardzewski (Supervisory Board Member) Management For For 7.6 Approve Consolidated Financial Statements Management For For 7.7 Approve Management Board Report on Group's Operations Management For For 7.8 Amend Statute to Reflect Changes in Capital Management For For 7.9 Authorize Supervisory Board to Approve Consolidated Text of Statute Management For For 8 Fix Number of Supervisory Board Members at Six Shareholder None Against 9.1 Recall Supervisory Board Member Shareholder None Against 9.2 Elect Supervisory Board Member Shareholder None Against 9.3 Elect Supervisory Board Member Shareholder None Against 10 Close Meeting Management None None FILA KOREA LTD. Meeting Date:MAR 31, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A081660 Security ID:Y2484W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Elect One Inside Director and Two Outside Directors Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 4 Authorize Board to Fix Remuneration of Internal Auditor(s) Management For For FLYTECH TECHNOLOGY CO., LTD. Meeting Date:JUN 08, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:6206 Security ID:Y2572Z109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Amendments to Articles of Association Management For For 4 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For FORTUNA ENTERTAINMENT GROUP NV Meeting Date:SEP 07, 2016 Record Date:AUG 10, 2016 Meeting Type:SPECIAL Ticker:FEG Security ID:N3385L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Morten Ronde to Supervisory Board Management For For 3 Close Meeting Management None None FORTUNA ENTERTAINMENT GROUP NV Meeting Date:APR 26, 2017 Record Date:MAR 29, 2017 Meeting Type:SPECIAL Ticker:FEG Security ID:N3385L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Approve Acquisition of Hattrick Sports Group Limited Management For Abstain 3 Approve Acquisition of Bet Active Concept S.R.L., Bet Zone S.R.L., Public Slots S.R.L. and Slot Arena S.R.L. Management For Did Not Vote 4 Close Meeting Management None None FORTUNA ENTERTAINMENT GROUP NV Meeting Date:JUN 12, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL Ticker:FEG Security ID:N3385L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Annual Report 2016 (Non-Voting) Management None None 3 Discussion and Adoption of the 2016 Annual Accounts Management For For 4 Receive Explanation on Dividend Policy (Non-Voting) Management None None 5 Approve Omission of Dividends Management For For 6 Ratify Ernst & Young as Auditors Management For For 7 Discuss Public Offer By Fortbet Holdings Limited Management None None 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9 Close Meeting Management None None FPC PAR CORRETORA DE SEGUROS S.A. Meeting Date:MAY 03, 2017 Record Date: Meeting Type:SPECIAL Ticker:PARC3 Security ID:P4R92B100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Fernando Carlos Borges de Melo Filho as Board Chairman Management For For GAEC EDUCACAO SA Meeting Date:OCT 31, 2016 Record Date: Meeting Type:SPECIAL Ticker:ANIM3 Security ID:P4611H116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change Location of Company Headquarters and Amend Article 3 Management For Did Not Vote 2 Create Strategic Committee and Amend Articles Accordingly Management For Did Not Vote 3 Amend Article 12 Management For Did Not Vote 4 Consolidate Bylaws Management For Did Not Vote 5 If You Wish to Adopt Cumulative Voting for the Election of the Members of the Board of Directors, Under the Terms of Article 141 of Law Number 6404 of 1976: Vote FOR if yes and AGAINST if no. Management None Did Not Vote 6 Elect Atila Simoes da Cunha as Director Management For Did Not Vote 7 Elect Ryon Cassio Braga as Director Management For Did Not Vote 8 If You Wish to Install Fiscal Council, Under the Terms of Article 161 of Law Number 6404 of 1976: Vote FOR if yes and AGAINST if no. Management None Did Not Vote 9 Elect Fiscal Council Member Appointed by Minority Shareholder Shareholder None Did Not Vote GEORGIA HEALTHCARE GROUP PLC Meeting Date:JUN 01, 2017 Record Date:MAY 30, 2017 Meeting Type:ANNUAL Ticker:GHG Security ID:G96874105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Irakli Gilauri as Director Management For Abstain 4 Re-elect Nikoloz Gamkrelidze as Director Management For For 5 Re-elect David Morrison as Director Management For For 6 Re-elect Neil Janin as Director Management For Abstain 7 Re-elect Ingeborg Oie as Director Management For For 8 Re-elect Tim Elsigood as Director Management For For 9 Re-elect Mike Anderson as Director Management For For 10 Re-elect Jacques Richier as Director Management For For 11 Reappoint Ernst & Young LLP as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Authorise EU Political Donations and Expenditure Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For GLOBAL TELECOM HOLDING S.A.E. Meeting Date:FEB 06, 2017 Record Date:JAN 17, 2017 Meeting Type:SPECIAL Ticker:GTHE Security ID:37953P202 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Cancellation of Global Depositary Receipt Program Management For Against GLOBAL TELECOM HOLDING S.A.E. Meeting Date:MAR 19, 2017 Record Date: Meeting Type:SPECIAL Ticker:GTHE Security ID:M7526D107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reduction in Share Capital Management For For 2 Amend Articles 6 and 7 of Bylaws to Reflect Changes in Capital Management For For GLOBAL TELECOM HOLDING S.A.E. Meeting Date:MAR 29, 2017 Record Date: Meeting Type:ANNUAL Ticker:GTHE Security ID:M7526D107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Transfer of USD 182.7 Million From Statutory Reserve to Cover Losses Management For For 2 Approve Board Report on Company Operations for FY 2016 Management For For 3 Accept Financial Statements and Statutory Reports for FY 2016 Management For For 4 Approve Auditors' Report on Company Financial Statements for FY 2016 Management For For 5 Ratify Auditors and Fix Their Remuneration for FY 2017 Management For For 6 Approve Discharge of Chairman and Directors for FY 2016 Management For For 7 Approve Sitting and Remuneration Fees of Directors for FY 2017 Management For Against 8 Approve Charitable Donations for FY 2017 Management For For GLOBALTRANS INVESTMENT PLC Meeting Date:APR 24, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:GLTR Security ID:37949E204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends Management For For 3 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Termination of Powers of Board of Directors Management For For 5 Elect J. Carroll Colley as Director and Approve His Remuneration Management For For 6 Elect Johann Franz Durrer as Director and Approve His Remuneration Management For For 7 Elect Alexander Eliseev as Director Management For For 8 Elect Andrey Gomon as Director Management For For 9 Elect Elia Nicolaou as Director and Approve Her Remuneration Management For For 10 Elect George Papaioannou as Director and Approve His Remuneration Management For For 11 Elect Melina Pyrgou as Director Management For For 12 Elect Konstantin Shirokov as Director Management For For 13 Elect Alexander Storozhev as Director Management For For 14 Elect Alexander Tarasov as Director Management For For 15 Elect Michael Thomaides as Director Management For For 16 Elect Marios Tofaros as Director and Approve His Remuneration Management For For 17 Elect Sergey Tolmachev as Director Management For For 18 Elect Michael Zampelas as Director and Approve His Remuneration Management For For GREEN SEAL HOLDING LIMITED Meeting Date:JUN 16, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:1262 Security ID:G40971106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Profit Distribution Management For For 3 Approve Cash Capital Increase by Issuance of Ordinary Shares Management For For 4 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 5 Amend Articles of Association Management For For GRENDENE SA Meeting Date:APR 10, 2017 Record Date: Meeting Type:ANNUAL Ticker:GRND3 Security ID:P49516100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2016 Management For For 2 Approve Allocation of Income, Dividends and Interest-on-Capital-Stock Payments Management For For 3 Approve Remuneration of Company's Management Management For For GRENDENE SA Meeting Date:APR 10, 2017 Record Date: Meeting Type:SPECIAL Ticker:GRND3 Security ID:P49516100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Waiver of the Obligation of Publishing Legal Publications on the Newspaper Valor Economico Management For For GRUPO HERDEZ S.A.B. DE C.V. Meeting Date:APR 20, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:HERDEZ * Security ID:P4951Q155 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Financial Statements Management For For 1.2 Approve Audit and Corporate Practices Committee's Report Management For For 1.3 Approve Reports of Board and CEO Management For For 1.4 Approve Board's Opinion on CEO's Report Management For For 1.5 Approve Report on Principal Policies and Accounting Criteria Followed in Preparation of Financial Information Management For For 1.6 Approve Report on Activities and Operations Undertaken by Board Management For For 2 Approve Allocation of Income and Dividends of MXN 0.90 Per Share Management For For 3.1 Elect or Ratify Hector Ignacio Hernandez-Pons Torres as Chairman Management For For 3.2 Elect or Ratify Enrique Hernandez-Pons Torres as Vice-Chairman Management For For 3.3 Elect or Ratify Flora Hernandez-Pons Torres De Merino as Director Management For For 3.4 Elect or Ratify Enrique Castillo Sanchez Mejorada as Director Management For For 3.5 Elect or Ratify Carlos Autrey Maza as Director Management For For 3.6 Elect or Ratify Eduardo Ortiz Tirado Serrano as Director Management For For 3.7 Elect or Ratify Jose Roberto Danel Diaz as Director Management For For 3.8 Elect or Ratify Jose Manuel Rincon Gallardo as Director Management For For 3.9 Elect or Ratify Luis Rebollar Corona as Director Management For For 3.10 Elect or Ratify Martin Ernesto Ramos Ortiz as Secretary Who Will Not Be Members of Board Management For For 3.11 Elect or Ratify Claudia Luna Hernandez as Deputy Secretary Who Will Not Be Members of Board Management For For 4 Approve Remuneration of Directors, Secretary, Deputy Secretary and Members of Audit and Corporate Practices Committees Management For For 5 Set Maximum Amount of Share Repurchase Reserve at MXN 600 Million Management For For 6 Elect or Ratify Jose Roberto Daniel Diaz as Chairman of Audit and Corporate Practices Committees Management For For 7 Approve Report on Compliance with Fiscal Obligations Management For For 8 Amend Stock Option Plan Management For Against 9 Appoint Legal Representatives Management For For 10 Approve Minutes of Meeting Management For For GRUPO SER EDUCACIONAL SA Meeting Date:APR 25, 2017 Record Date: Meeting Type:ANNUAL Ticker:SEER3 Security ID:P8T84T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2016 Management For For 2 Approve Capital Budget, Allocation of Income and Dividends Management For For 3.1 Fix Number of Directors Management For For 3.2 Elect Directors Management For For 3.3 Elect Director Appointed by Minority Shareholder Shareholder None Did Not Vote 4.1 Install Fiscal Council Management For For 4.2 Elect Fiscal Council Members and Alternates Management For Abstain 4.3 Elect Reginaldo Ferreira Alexandre as Fiscal Council Member and Walter Luis Bernardes Albertoni as Alternate Appointed by Minority Shareholder Shareholder None For 5 Approve Remuneration of Company's Management and Fiscal Council Members Management For Against GS HOME SHOPPING INC. Meeting Date:MAR 17, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A028150 Security ID:Y2901Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Financial Statements and Allocation of Income Management For Against 1.2 Approve Allocation of Income Shareholder Against For 2.1 Elect Heo Tae-soo as Inside Director Management For For 2.2 Elect Yoo Gyeong-soo as Inside Director Management For For 2.3 Elect Jeong Chan-soo as Non-executive Non-independent Director Management For For 2.4 Elect Kwon Soo-young as Outside Director Management For For 2.5 Elect Koo Hui-gwon as Outside Director Management For For 3.1 Elect Kwon Soo-young as Member of Audit Committee Management For For 3.2 Elect Koo Hui-gwon as Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For HABIB BANK LTD. Meeting Date:FEB 03, 2017 Record Date:JAN 27, 2017 Meeting Type:SPECIAL Ticker:HBL Security ID:Y2974J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Distribution of Annual Audited Accounts and Meeting Notices in Soft Form Management For For 2 Other Business Management For Against HABIB BANK LTD. Meeting Date:MAR 30, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL Ticker:HBL Security ID:Y2974J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve A.F. Ferguson & Co as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Final Cash Dividend Management For For 4 Approve Reduction in Share Capital and Amend Article 5 of the Memorandum of Association Management For For 1 Other Business Management For Against HABIB BANK LTD. Meeting Date:MAY 24, 2017 Record Date:MAY 10, 2017 Meeting Type:SPECIAL Ticker:HBL Security ID:Y2974J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Transfer of Company Assets to Diamond Trust Bank Kenya, Limited Management For For HANKOOK TIRE WORLDWIDE CO. LTD. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A000240 Security ID:Y3R57J116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Elect Lee Yong-seong as Outside Director Management For For 3 Elect Lee Yong-seong as a Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For Against HARTALEGA HOLDINGS BERHAD Meeting Date:AUG 23, 2016 Record Date:AUG 17, 2016 Meeting Type:ANNUAL Ticker:HARTA Security ID:Y31139101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Final Dividend Management For For 2 Approve Remuneration of Directors Management For For 3 Elect Kuan Mun Leong as Director Management For For 4 Elect Kuan Mun Keng as Director Management For Against 5 Elect Danaraj A/L Nadarajah as Director Management For For 6 Elect Mohamed Zakri Bin Abdul Rashid as Director Management For For 7 Elect Tan Guan Cheong as Director Management For For 8 Approve Deloitte as Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 10 Authorize Share Repurchase Program Management For For HATTON NATIONAL BANK PLC Meeting Date:MAR 30, 2017 Record Date: Meeting Type:ANNUAL Ticker:HNB-N-0000 Security ID:Y31147104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Dividend Management For For 1.2 Approve Issuance of Shares as Stock Dividend Management For For 2 Reelect Sanjivani Jayawardena as Director Management For For 3 Reelect Rusi Captain as Director Management For Against 4 Reelect Amal Cabraal as Director Management For For 5 Approve Ernst & Young as Auditors and Authorize Board to Fix their Remuneration Management For For 6 Approve Charitable Donations Management For For HEMAS HOLDINGS PLC Meeting Date:JUN 30, 2017 Record Date: Meeting Type:SPECIAL Ticker:HHL-N-0000 Security ID:Y31207106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Extension of Allocation of Proceeds from Rights Issue Management For For HEMAS HOLDINGS PLC Meeting Date:JUN 30, 2017 Record Date: Meeting Type:ANNUAL Ticker:HHL-N-0000 Security ID:Y31207106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Reelect A.N. Esufally as Director Management For For 3 Reelect M.A.N. Esufally as Director Management For For 4 Reelect W.M. De F. Arsakularatne as Director Management For For 5 Reelect Ramabadran Gopalakrishnan as Director Management For For 6 Approve Final Dividend Management For For 7 Approve Ernst and Young as Auditors and Authorize Board to Fix their Remuneration Management For For 8 Approve Charitable Donations Management For For HOA PHAT GROUP JOINT STOCK COMPANY Meeting Date:MAR 10, 2017 Record Date:FEB 22, 2017 Meeting Type:ANNUAL Ticker:HPG Security ID:Y3231H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Directors' Report Management For For 2 Approve Supervisors' Report Management For For 3 Approve 2016 Audited Consolidated Financial Statements Management For For 4 Approve 2016 Stock Dividend Payment Management For For 5 Approve Issuance of Shares to Existing Shareholders Management For For 6 Approve 2017 Business Plan Management For For 7 Approve Appropriation to Company's Reserves Management For For 8 Approve Proposed 2017 Dividends Management For For 9 Amend Articles of Association to be in Line with Current Enterprise Law Management For For 10 Approve Investment in Hoa Phat Dung Quoc Project Management For Against 11.1 Elect Tran Dinh Long as Director Management For Against 11.2 Elect Tran Tuan Duong as Director Management For Against 11.3 Elect Nguyen Manh Tuan as Director Management For Against 11.4 Elect Doan Gia Cuong as Director Management For Against 11.5 Elect Ta Tuan Quang as Director Management For Against 11.6 Elect Hoang Quang Viet as Director Management For Against 11.7 Elect Nguyen Ngoc Quang as Director Management For Against 11.8 Elect Nguyen Viet Thang as Director Management For Against 11.9 Elect Hans Christian Jacobsen as Director Management For Against 12.1 Elect Bui Thi Hai Van as Supervisor Management For Against 12.2 Elect Vu Thanh Thuy as Supervisor Management For Against 12.3 Elect Phan Thi Thuy Trang as Supervisor Management For Against 13 Other Business Management For Against I-SENS, INC. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A099190 Security ID:Y4R77D105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Elect Song Yeong-chool as Outside Director Management For Against 3 Appoint Kenneth Steven Park Internal Auditor Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 5 Authorize Board to Fix Remuneration of Internal Auditors Management For For 6 Approve Stock Option Grants Management For For I.T LIMITED Meeting Date:AUG 12, 2016 Record Date:AUG 09, 2016 Meeting Type:ANNUAL Ticker:999 Security ID:G4977W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Chan Wai Kwan as Director Management For For 4 Elect Sham Kin Wai as Director Management For For 5 Elect Wong Tin Yau, Kelvin, JP as Director Management For For 6 Elect Francis Goutenmacher as Director Management For For 7 Authorize Board to Fix Remuneration of Directors Management For For 8 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Authorize Repurchase of Issued Share Capital Management For For 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 11 Authorize Reissuance of Repurchased Shares Management For Against IALBATROS GROUP SA Meeting Date:DEC 28, 2016 Record Date:DEC 12, 2016 Meeting Type:SPECIAL Ticker:IAG Security ID:X0009G109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Meeting Chairman Management For For 3 Acknowledge Proper Convening of Meeting Management None None 4 Approve Agenda of Meeting Management For For 5 Approve Obligation of Management Board to Provide Information on Possibility of Distribution to Company's Shareholders Funds Obtained from Sale of Company's Sub-Subsidiary iAlbatros Poland SA Shareholder None For 6 Approve Management Board Report on Potential Conflict of Interests between Company, Management Board Members and Shareholders Shareholder None For 7.1 Recall Supervisory Board Member Shareholder None Against 7.2.1 Elect Wojciech Napiorkowski as Supervisory Board Member Shareholder None For 7.2.2 Elect Marcin Stanczyk as Supervisory Board Member Shareholder None For 7.2.3 Elect Hubert Staszewski as Supervisory Board Member Shareholder None For 7.2.4 Elect Kamil Cislo as Supervisory Board Member Shareholder None Against 7.2.5 Elect Slawomir Kornickias Supervisory Board Member Shareholder None Against 7.3 Elect Przemyslaw Kruszynski as Supervisory Board Member Shareholder None Against 8 Appoint Special Auditor Shareholder None For 9 Authorize Supervisory Board to Approve Sale of Shares of Company's Subsidiary Shareholder None For 10 Amend Remuneration of Supervisory Board Members Shareholder None Against 11 Approve Sale of Shares of Company's Subsidiary Management For For 12 Authorize Share Repurchase Program Management For For 13 Transact Other Business Management For Against 14 Close Meeting Management None None IMEXPHARM PHARMACEUTICAL JSC Meeting Date:OCT 19, 2016 Record Date:SEP 26, 2016 Meeting Type:SPECIAL Ticker:IMP Security ID:Y3884L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Re-pricing of Shares to be Issued to Existing Shareholders and Authorize Board to Execute Related Transactions Management For For IMEXPHARM PHARMACEUTICAL JSC Meeting Date:APR 15, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:IMP Security ID:Y3884L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of Board of Directors and 2017 Plan Management For For 2 Approve Report on 2016 Business Performance and 2017 Targets and Plans Management For For 3 Approve 2016 Report of Supervisory Board Management For For 4 Approve 2016 Remuneration of Directors and Supervisors Management For For 5 Approve 2017 Remuneration of Directors and Supervisors Management For For 6 Approve Allocation of 2016 Income, Appropriation to Company's Reserves and Dividends, and Expected 2017 Dividends Management For For 7 Ratify Auditors for 2017 Fiscal Year Management For For 8 Amend Articles of Association Management For For 9 Approve Appropriation to and Spending from Science and Technology Development Reserve Management For For 10 Approve 2016 Stock Dividend to Increase Charter Capital Management For For 11 Other Business Management For Abstain INTEGRATED DIAGNOSTICS HOLDINGS PLC Meeting Date:MAY 22, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL Ticker:IDHC Security ID:G4836Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Lord Anthony Tudor St John as Director Management For For 3 Re-elect Dr Hend El-Sherbini as Director Management For For 4 Re-elect Richard Phillips as Director Management For For 5 Re-elect James Nolan as Director Management For For 6 Re-elect Dan Olsson as Director Management For For 7 Re-elect Hussein Choucri as Director Management For For 8 Ratify KPMG LLP as Auditors Management For For 9 Authorise Board to Fix Remuneration of Auditors Management For For 10 Approve Final Dividend Management For For 11 Authorise Issue of Equity with Pre-emptive Rights Management For For 12 Authorise Issue of Equity without Pre-emptive Rights Management For For INTERCORP FINANCIAL SERVICES INC Meeting Date:APR 10, 2017 Record Date:APR 06, 2017 Meeting Type:ANNUAL Ticker:IFS Security ID:P5626F102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Individual and Consolidated Financial Statements Management For For 3 Approve Allocation of Income and Dividends Management For For 4 Approve Dividend Policy Management For For 5 Elect and/or Ratify Directors Management For Against 6 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For INTERNATIONAL CONTAINER TERMINAL SERVICES, INC. Meeting Date:APR 20, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:ICT Security ID:Y41157101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Call to Order Management For For 2 Determination of Existence of Quorum Management For For 3 Approve Minutes of the Annual Stockholders' Meeting Held on April 21, 2016 Management For For 4 Presentation of Chairman's Report Management For For 5 Approve the Chairman's Report and the 2016 Audited Financial Statements Management For For 6 Ratify the Acts, Contracts, Investments, and Resolutions of the Board of Directors and Management Since the Last Annual Stockholders' Meeting Management For For 7.1 Elect Enrique K. Razon, Jr. as Director Management For For 7.2 Elect Jon Ramon Aboitiz as Director Management For Against 7.3 Elect Octavio Victor Espiritu as Director Management For For 7.4 Elect Joseph R. Higdon as Director Management For For 7.5 Elect Jose C. Ibazeta as Director Management For Against 7.6 Elect Stephen A. Paradies as Director Management For Against 7.7 Elect Andres Soriano III as Director Management For Against 8 Amend the Seventh and Eighth Article of the Articles of Incorporation Management For For 9 Appoint External Auditors Management For For 10 Approve Other Matters Management For Abstain 11 Adjournment Management For For INTERPARK HOLDINGS CORP. Meeting Date:MAR 31, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A035080 Security ID:Y4165S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1 Elect Kang Dong-hwa as Inside Director Management For For 2.2 Elect Kim Dong-eop as Non-independent Non-executive Director Management For For 2.3 Elect Choi Chang-hae as Outside Director Management For For 3 Elect Choi Chang-hae as a Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For J.K. CEMENT LIMITED Meeting Date:AUG 06, 2016 Record Date:JUL 30, 2016 Meeting Type:ANNUAL Ticker:532644 Security ID:Y613A5100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Management For For 3 Reelect Sushila Devi Singhania as Director Management For For 4 Approve P.L. Tandon & Company as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect S. L. Bansal as Independent Director Management For For 6 Approve Remuneration of Cost Auditors Management For For 7 Approve Increase in Borrowing Powers Management For Against 8 Approve Pledging of Assets for Debt Management For Against 9 Approve Reappointment and Remuneration of Yadupati Singhania as Chairman and Managing Director Management For For 10 Authorize Issuance of Non Convertible Debentures on Private Placement Basis Management For For J.K. CEMENT LIMITED Meeting Date:MAR 17, 2017 Record Date:FEB 10, 2017 Meeting Type:SPECIAL Ticker:532644 Security ID:Y613A5100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Contract for Rendering of Expert Advisory Services by Paul Heinz Hugentobler, Director of the Company Management For Against JIANGLING MOTORS CORP. LTD Meeting Date:AUG 12, 2016 Record Date:AUG 05, 2016 Meeting Type:SPECIAL Ticker:000550 Security ID:Y4442C112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Xiao Dawei as Non-independent Director Shareholder None For JIANGLING MOTORS CORP. LTD Meeting Date:MAY 18, 2017 Record Date:MAY 05, 2017 Meeting Type:SPECIAL Ticker:000550 Security ID:Y4442C112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Association Management For For 2 Amend Rules and Procedures Regarding General Meetings of Shareholders Management For For JIANGLING MOTORS CORP. LTD Meeting Date:JUN 29, 2017 Record Date:JUN 21, 2017 Meeting Type:ANNUAL Ticker:000550 Security ID:Y4442C112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Board of Supervisors Management For For 3 Approve Financial Statements Management For For 4 Approve Profit Distribution Management For For 5 Approve Shareholder Return Plan in the Next Three Years Management For For 6.01 Elect Qiu Tiangao as Independent Director Shareholder None For 6.02 Elect Peter Fleet as Independent Director Shareholder None For 6.03 Elect David Johnson as Independent Director Shareholder None For 6.04 Elect Fan Xin as Independent Director Shareholder None For 6.05 Elect Xiong Chunying as Independent Director Shareholder None For 6.06 Elect Yuan Mingxue as Independent Director Shareholder None For 7.01 Elect Li Xianjun as Independent Director Shareholder None For 7.02 Elect Lu Song as Independent Director Shareholder None For 7.03 Elect Wang Kun as Independent Director Shareholder None For 8.01 Elect Zhu Yi as Supervisor Shareholder None For 8.02 Elect Liu Qing as Supervisor Shareholder None For 8.03 Elect Zhang Jian as Supervisor Shareholder None For JSL S.A Meeting Date:AUG 31, 2016 Record Date: Meeting Type:SPECIAL Ticker:JSLG3 Security ID:P6065E101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Agreement for the Partial Spin-Off of Movida Participacoes S.A. (Movida Participacoes) and Movida Gestao e Terceirizacao de Frotas S.A. (Movida GTF); and the Absorption of Spun-Off Assets Management For For 2 Ratify 4Partners Auditores Independentes S/S as the Independent Firm to Appraise Proposed Transaction of Movida Participacoes S.A. (Movida Participacoes) Management For For 3 Approve Independent Firm's Appraisal Management For For 4 Approve Partial Spin-Off of Movida Participacoes S.A. (Movida Participacoes) and Absorption of Spun-Off Assets Management For For 5 Ratify 4Partners Auditores Independentes S/S as the Independent Firm to Appraise Proposed Transaction of Movida Gestao e Terceirizacao de Frotas S.A. (Movida GTF) Management For For 6 Approve Independent Firm's Appraisal Management For For 7 Approve Partial Spin-Off of Movida Gestao e Terceirizacao de Frotas S.A. (Movida GTF) and Absorption of Spun-Off Assets Management For For 8 Authorize Board to Ratify and Execute Approved Resolutions Management For For JU TENG INTERNATIONAL HOLDINGS LTD. Meeting Date:MAY 18, 2017 Record Date:MAY 12, 2017 Meeting Type:ANNUAL Ticker:3336 Security ID:G52105106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Cheng Li-Yu as Director Management For For 3b Elect Chiu Hui-Chin as Director Management For For 3c Elect Huang Kuo-Kuang as Director Management For For 3d Elect Lin Feng-Chieh as Director Management For For 3e Elect Tsai Wen-Yu as Director Management For For 3f Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against KT SKYLIFE CO. LTD. Meeting Date:MAR 28, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A053210 Security ID:Y498CM107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For Against 2 Amend Articles of Incorporation Management For For 3.1 Elect Lee Nam-gi as Inside Director Management For Against 3.2 Elect Kim Yoon-soo as Inside Director Management For For 3.3 Elect Park In-goo as Outside Director Management For For 3.4 Elect Hong Gi-seop as Outside Director Management For For 4.1 Elect Park In-goo as a Member of Audit Committee Management For For 4.2 Elect Hong Gi-seop as a Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For LENTA LTD Meeting Date:JUN 23, 2017 Record Date:MAY 23, 2017 Meeting Type:ANNUAL Ticker:LNTA Security ID:52634T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Stephen Johnson as Director Management For For 2 Re-elect Anton Artemyev as Director Management For For 3 Re-elect Michael Lynch-Bell as Director Management For For 4 Re-elect John Oliver as Director Management For Abstain 5 Re-elect Dmitry Shvets as Director Management For For 6 Re-elect Stephen Peel as Director Management For For 7 Re-elect Martin Elling as Director Management For For 8 Ratify Ernst & Young LLC as Auditors and Authorise Their Remuneration Management For For LETSHEGO HOLDINGS LTD Meeting Date:MAY 24, 2017 Record Date: Meeting Type:ANNUAL Ticker:LETSHEGO Security ID:V6293D100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Ratify Interim Dividend of BWP 0.09 Per Share and Final Dividend of BWP 0.065 Per Share Management For For 3.1 Ratify Appointment of G. Hassam as Director Management For For 3.2 Ratify Appointment of H. Karuhanga as Director Management For For 3.3 Ratify Appointment of R. Thornton as Director Management For For 3.4 Reelect I. Mohammed as Director Management For For 3.5 Reelect S. Price as Director Management For For 3.6 Reelect J. de Kock as Director Management For For 3.7 Ratify Appointment of E. Banda as Director Management For For 3.8 Ratify Appointment of C. Patterson as Director Management For For 3.9 Ratify Appointment of C. Van Schalkwyk as Director Management For For 3.10 Acknowledge Retirement of J. A. Burbidge as Director Management For For 4.1 Approve Remuneration of Directors Management For Against 4.2 Approve Remuneration Policy Management For Against 5 Authorize Board to Fix Remuneration of Auditors Management For For 6.1 Ratify PricewaterhouseCoopers as Auditors Management For For 6.2 Authorize Board to Fix Remuneration of Auditors Management For For 7 Authorize Share Repurchase Program and Cancellation of Repurchased Shares Management For For 1 Approve Reduction in Share Capital Management For For LF CORP. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A093050 Security ID:Y5275J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3 Elect Yang Jae-taek as Outside Director Management For For 4 Elect Yang Jae-taek as Members of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For LUK FOOK HOLDINGS (INTERNATIONAL) LTD. Meeting Date:AUG 17, 2016 Record Date:AUG 12, 2016 Meeting Type:ANNUAL Ticker:590 Security ID:G5695X125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final and Special Dividends Management For For 3.1a Elect Tse Moon Chuen as Director Management For For 3.1b Elect Chan So Kuen as Director Management For For 3.1c Elect Wong Ho Lung, Danny as Director Management For For 3.1d Elect Mak Wing Sum, Alvin as Director Management For For 3.1e Elect Hui King Wai as Director Management For For 3.2 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against LUXOFT HOLDING, INC Meeting Date:SEP 09, 2016 Record Date:AUG 12, 2016 Meeting Type:ANNUAL Ticker:LXFT Security ID:G57279104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Esther Dyson Management For For 2 Elect Director Glen Granovsky Management For Against 3 Elect Director Marc Kasher Management For For 4 Elect Director Anatoly Karachinskiy Management For Against 5 Elect Director Thomas Pickering Management For For 6 Elect Director Dmitry Loshchinin Management For Against 7 Elect Director Sergey Matsotsky Management For Against 8 Elect Director Yulia Yukhadi Management For Against 9 Ratify Ernst & Young LLC as Auditors Management For For LUYE PHARMA GROUP LTD. Meeting Date:JUN 13, 2017 Record Date:JUN 07, 2017 Meeting Type:ANNUAL Ticker:2186 Security ID:G57007109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Zhu Yuan Yuan as Director Management For For 3b Elect Song Rui Lin as Director Management For For 3c Elect Zhang Hua Qiao as Director Management For Against 3d Elect Choy Sze Chung Jojo as Director Management For For 3e Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Ernst & Young as Auditor and Authorize Board to Fix Their Remuneration Management For For 5A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5B Authorize Repurchase of Issued Share Capital Management For For 5C Authorize Reissuance of Repurchased Shares Management For Against MAIL RU GROUP LTD. Meeting Date:JUN 02, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL Ticker:MAIL Security ID:560317208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Annual Report Management None None 2.1 Elect Dmitry Grishin as Director Management For For 2.2 Elect Vladimir Streshinsky as Director Management For For 2.3 Elect Sergey Soldatenkov as Director Management For For 2.4 Elect Anna Serebryanikova as Director Management For For 2.5 Elect Vlad Wolfson as Director Management For For 2.6 Elect Mark Sorour as Director Management For For 2.7 Elect Charles Searle as Director Management For For 2.8 Elect Vasileios Sgourdos as Director Management For For MAJOR CINEPLEX GROUP PCL Meeting Date:APR 05, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:MAJOR Security ID:Y54190130 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Operating Result Management For For 3 Approve Financial Statements Management For For 4 Approve Allocation of Income and Dividend Management For For 5.1 Elect Chai Jroongtanapibarn as Director Management For For 5.2 Elect Kraithip Krairiksh as Director Management For For 5.3 Elect Kriengsak Lohachala as Director Management For For 5.4 Elect Thanakorn Puriwekin as Director Management For For 6 Approve Remuneration of Directors Management For For 7 Approve PricewaterhouseCooper ABAS as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Authorize Issuance of Debentures Management For For 9 Other Business Management For Against MANDO CORP. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A204320 Security ID:Y5762B113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Elect Two Inside Directors and Six Outside Directors Management For For 3 Elect Four Members of Audit Committee Management For Against 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For MANDO CORP. Meeting Date:JUN 01, 2017 Record Date:MAY 05, 2017 Meeting Type:SPECIAL Ticker:A204320 Security ID:Y5762B113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Kim Hyeon-soo as an Outside director Management For For 1.2 Elect Kim Gyeong-soo as an Outside Director Management For For 2.1 Elect Kim Han-cheol as a Member of Audit Committee Management For For 2.2 Elect Kim Hyeon-soo as a Member of Audit Committee Management For For 2.3 Elect Kim Gyeong-soo as a Member of Audit Committee Management For For MARCOPOLO S.A. Meeting Date:MAR 30, 2017 Record Date: Meeting Type:ANNUAL Ticker:POMO4 Security ID:P64331112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Egon Handel as Fiscal Council Member and Vanderlei Dominguez da Rosa as Alternate Appointed by Preferred Shareholder Shareholder None For MEDY-TOX INC. Meeting Date:MAR 17, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A086900 Security ID:Y59079106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Approve Stock Option Grants Management For For 3.1 Elect Jeong Hyeon-ho as Inside Director Management For For 3.2 Elect Park Seung-beom as Inside Director Management For For 3.3 Elect Jeong Tae-cheon as Outside Director Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For Against 5 Authorize Board to Fix Remuneration of Internal Auditors Management For For MEDY-TOX INC. Meeting Date:JUN 13, 2017 Record Date:MAY 12, 2017 Meeting Type:SPECIAL Ticker:A086900 Security ID:Y59079106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Appoint Cheon Yeong-ik as an Internal Auditor Management For For 2 Amend Articles of Incorporation Management For Against MERIDA INDUSTRY CO., LTD. Meeting Date:JUN 26, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:9914 Security ID:Y6020B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report, Financial Statements and Consolidated Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 4 Approve Amendments to Articles of Association Management For For MONETA MONEY BANK A. S. Meeting Date:APR 24, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:MONET Security ID:X3R0GS100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Meeting Procedures Management For For 2 Elect Meeting Chairman and Other Meeting Officials Management For For 3 Receive Management Board Report Management None None 4 Receive Supervisory Board Report Management None None 5 Receive Audit Committee Report Management None None 6 Approve Financial Statements and Statutory Reports Management For For 7 Approve Consolidated Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of CZK 9.80 per Share Management For Against 9 Ratify KPMG as Auditor Management For For 10 Amend Articles of Association Management For Against 11 Recall Denis Hall from Supervisory Board Shareholder Against For 12 Recall Denis Hall from Audit Committee Shareholder Against For 13 Instruct Supervisory Board to Recall Denis Hall from All Supervisory Board Committees Shareholder Against For 14.1 Elect Mirsolav Singer as Supervisory Board Member Management For For 14.2 Elect Maria Cicognani as Supervisory Board Member Management For For 14.3 Elect Supervisory Board Member Management For Did Not Vote 15 Elect Audit Committee Member Shareholder None Did Not Vote 16.1 Approve Remuneration of Denis Hall Management For Against 16.2 Approve Remuneration of Clare Clarke Management For Against 16.3 Approve Remuneration of Miroslav Singer Management For Against 16.4 Approve Remuneration of Maria Cicognani Management For Against 16.5 Approve Remuneration of Supervisory Board Member Management For Did Not Vote 16.6 Approve Remuneration of Supervisory Board Members Shareholder Against For 17 Instruct Management Board to Allocate Income or to Initiate Share Repurchase Program In Order to Reduce Company's Equity Shareholder None For 18 Authorize Supervisory Board to Implement Stock-Based Incentive Scheme for Management Board Members Shareholder For For NEMAK, S. A. B. DE C. V. Meeting Date:FEB 27, 2017 Record Date:FEB 14, 2017 Meeting Type:ANNUAL Ticker:NEMAK A Security ID:P71340106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Cash Dividends; Approve Maximum Amount for Repurchase of Shares Management For For 3 Elect Directors and Chairmen of Audit and Corporate Practices Committees; Fix Their Remuneration Management For Against 4 Appoint Legal Representatives Management For For 5 Approve Minutes of Meeting Management For For NOVATEK MICROELECTRONICS CORP. LTD. Meeting Date:JUN 07, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:3034 Security ID:Y64153102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Profit Distribution Management For For 3 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For OLDTOWN BERHAD Meeting Date:SEP 08, 2016 Record Date:AUG 30, 2016 Meeting Type:ANNUAL Ticker:OLDTOWN Security ID:Y6474Z109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Final Dividend Management For For 2 Approve Special Dividend Management For For 3 Approve Remuneration of Directors Management For For 4 Elect Wong Guang Seng as Director Management For For 5 Elect Goh Ching Mun as Director Management For For 6 Elect Tan Say Yap as Director Management For For 7 Approve Deloitte as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 9 Approve Implementation of Shareholders' Mandate for Recurrent Related Party Transactions Management For For 10 Authorize Share Repurchase Program Management For For 1 Amend Articles of Association Management For For OZAK GAYRIMENKUL YATIRIM ORTAKLIGI AS Meeting Date:MAY 25, 2017 Record Date: Meeting Type:ANNUAL Ticker:OZKGY Security ID:M7757K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Elect Presiding Council of Meeting Management For For 2 Authorize Presiding Council to Sign Minutes of Meeting Management For For 3 Accept Board Report Management For For 4 Accept Audit Report Management For For 5 Accept Financial Statements Management For For 6 Approve Discharge of Board Management For For 7 Approve Allocation of Income Management For For 8 Elect Directors Management For Against 9 Approve Director Remuneration Management For For 10 Ratify External Auditors Management For For 11 Receive Information on Related Party Transactions Management None None 12 Receive Information on Rental Payments Management None None 13 Receive Information on the Guarantees, Pledges, and Mortgages Provided by the Company to Third Parties Management None None 14 Approve Upper Limit of Donations for 2017 and Receive Information on Donations Made in 2016 Management For Against 15 Receive Information on a Company Project Management None None 16 Receive Information on Share Repurchases Management None None 17 Receive Information on Acquisitions made in 2016 Management None None 18 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For 19 Receive Information in Accordance to Article 1.3.6 of Capital Market Board Corporate Governance Principles Management None None 20 Wishes and Close Meeting Management None None PACIFIC HOSPITAL SUPPLY CO., LTD. Meeting Date:JUN 14, 2017 Record Date:APR 14, 2017 Meeting Type:ANNUAL Ticker:4126 Security ID:Y6610N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For PCHOME ONLINE INC. Meeting Date:JUN 22, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:8044 Security ID:Y6801R101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Issuance of New Shares by Capitalization of Profit Management For For 4 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For PEPSI-COLA PRODUCTS PHILIPPINES, INC. Meeting Date:MAY 26, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:PIP Security ID:Y6837G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 3 Approve Minutes of the Previous Annual Stockholders' Meeting Held on May 27, 2016 Management For For 5 Approve Audited Financial Statements for the Year Ended Dec. 31, 2016 Management For For 6 Ratify Acts of the Board of Directors and Management for the Previous Year Management For For 7.1 Elect Yongsang You as Director Management For For 7.2 Elect Younggoo Lee as Director Management For For 7.3 Elect Byoung Tak Hur as Director Management For Against 7.4 Elect Yun Gie Park as Director Management For Against 7.5 Elect Praveen Someshwar as Director Management For For 7.6 Elect Mannu Bhatia as Director Management For For 7.7 Elect Samudra Bhattacharya as Director Management For For 7.8 Elect Rafael M. Alunan III as Director Management For For 7.9 Elect Oscar S. Reyes as Director Management For For 8 Appoint External Auditors Management For For PINAR ENTEGRE ET VE UN SANAYII AS Meeting Date:MAR 30, 2017 Record Date: Meeting Type:ANNUAL Ticker:PETUN Security ID:M7925B140 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Elect Presiding Council of Meeting Management For For 2 Authorize Presiding Council to Sign Minutes of Meeting Management For For 3 Accept Board Report Management For For 4 Accept Audit Report Management For For 5 Accept Financial Statements Management For For 6 Approve Discharge of Board Management For For 7 Change Location of Headquarters Management For For 8 Amend Article 6 in Company Bylaws Management For For 9 Ratify External Auditors Management For For 10 Fix Number of Directors on the Board and their Term of Office; Elect Directors Management For Against 11 Approve Director Remuneration Management For For 12 Receive Information on the Guarantees, Pledges, and Mortgages Provided by the Company to Third Parties Management None None 13 Approve Upper Limit of Donations for2017 and Receive Information on Donations Made in 2016 Management For Against 14 Approve Allocation of Income Management For For 15 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For 16 Wishes Management None None PINAR SUT MAMULLERI SANAYI AS Meeting Date:MAR 30, 2017 Record Date: Meeting Type:ANNUAL Ticker:PNSUT Security ID:M7926C105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Elect Presiding Council of Meeting Management For For 2 Authorize Presiding Council to Sign Minutes of Meeting Management For For 3 Accept Board Report Management For For 4 Accept Audit Report Management For For 5 Accept Financial Statements Management For For 6 Approve Discharge of Board Management For For 7 Approve Change in Location of Company Headquarters Management For For 8 Amend Article 6 in Company Bylaws Management For For 9 Ratify External Auditors Management For For 10 Elect Directors Management For Against 11 Approve Director Remuneration Management For For 12 Receive Information on the Guarantees, Pledges, and Mortgages Provided by the Company to Third Parties Management None None 13 Receive Information on Donation Policy and Charitable Donations for 2016 and Approve Upper Limit of Donations for 2017 Management For Against 14 Approve Allocation of Income Management For For 15 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For 16 Wishes Management None None PRIMAX ELECTRONICS LTD. Meeting Date:MAY 25, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:4915 Security ID:Y7080U112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Issuance of Restricted Stocks Management For For 4 Approve Release of Restrictions of Competitive Activities of Independent Director Way Yung-Do Management For For 5 Approve Amendments to Rules and Procedures Regarding Shareholder's General Meeting Management For For PRIME CAR MANAGEMENT S.A. Meeting Date:JUN 27, 2017 Record Date:JUN 11, 2017 Meeting Type:ANNUAL Ticker:PCM Security ID:X6929D100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Elect Meeting Chairman Management For For 2 Acknowledge Proper Convening of Meeting Management None None 3 Approve Agenda of Meeting Management For For 4 Receive Supervisory Board Report on Its Review of Financial Statements and Statutory Reports Management None None 5 Receive Supervisory Board Report on Its Review of Consolidated Financial Statements and Statutory Reports Management None None 6 Receive Supervisory Board Report on Company's Standing Management None None 7 Receive Supervisory Board Report on Company's Compliance with Polish Corporate Governance Code Management None None 8 Receive Supervisory Board Report on Company's Policy on Charity Activities Management None None 9 Receive Supervisory Board Report on Its Activities Management None None 10 Approve Management Board Report on Company's Operations Management For For 11 Approve Financial Statements Management For For 12 Approve Management Board Report on Group's Operations Management For For 13 Approve Consolidated Financial Statements Management For For 14 Approve Allocation of Income and Dividends of PLN 2.36 per Share Management For For 15.1 Approve Discharge of Jerzy Kobylinski (CEO) Management For For 15.2 Approve Discharge of Jakub Kizielewicz (Management Board Member/CEO) Management For For 15.3 Approve Discharge of Konrad Karpowicz (Management Board Member/Deputy CEO) Management For For 16.1 Approve Discharge of Emmanuel Roche (Supervisory Board Chairman) Management For For 16.2 Approve Discharge of Tomasz Bieske (Supervisory Board Deputy Chairman) Management For For 16.3 Approve Discharge of Raimondo Eggink (Supervisory Board Member) Management For For 16.4 Approve Discharge of Artur Jedrzejewski (Supervisory Board Member) Management For For 16.5 Approve Discharge of Artur Kucharski (Supervisory Board Member/Deputy Chairman) Management For For 16.6 Approve Discharge of Marcin Tobor (Supervisory Board Member) Management For For 17 Recall Artur Jedrzejewski from Supervisory Board Management For For 18 Fix Number of Supervisory Board Members at Five Management For For 19 Close Meeting Management None None PT BANK PERMATA TBK Meeting Date:AUG 25, 2016 Record Date:AUG 02, 2016 Meeting Type:SPECIAL Ticker:BNLI Security ID:Y7125G128 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Abdy Dharma Salimin as Director Management For For PT BANK PERMATA TBK Meeting Date:DEC 13, 2016 Record Date:NOV 18, 2016 Meeting Type:SPECIAL Ticker:BNLI Security ID:Y7125G128 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Directors and Commissioners Management For Against PT BANK PERMATA TBK Meeting Date:MAR 29, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:BNLI Security ID:Y7125G128 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Elect Directors Management For For 4 Approve Remuneration of Directors, Commissioners, and Sharia Supervisory Board Members Management For For 5 Accept Report on the Use of Proceeds from Public Offering Management For For 1 Amend Articles of Association Re: Authorized Capital Management For For 2 Approve Increase in Subscribed and Paid-Up Capital Through a Rights Issue Management For For PT HEXINDO ADIPERKASA TBK Meeting Date:SEP 27, 2016 Record Date:SEP 02, 2016 Meeting Type:ANNUAL Ticker:HEXA Security ID:Y71253150 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Commissioners' and Directors' Report Management For For 2 Accept Annual Report Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Allocation of Income Management For For 5 Appoint Auditors Management For For 6 Elect Directors and Approve Their Remuneration Management For For PT HEXINDO ADIPERKASA TBK Meeting Date:MAY 19, 2017 Record Date:APR 26, 2017 Meeting Type:SPECIAL Ticker:HEXA Security ID:Y71253150 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Eiji Fukunishi as Director Management For For PT MANDOM INDONESIA TBK Meeting Date:APR 20, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:TCID Security ID:Y7146B116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Satrio Bing Eny & Rekan as Auditor for 2016 Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income Management For For 4 Elect Directors and Commissioners Management For For 5 Approve Remuneration of Directors and Commissioners Management For For 6 Appoint Auditors for 2017 Management For For 7 Amend Pension Fund Regulations Management For For PT PANIN FINANCIAL TBK Meeting Date:JUN 22, 2017 Record Date:MAY 30, 2017 Meeting Type:ANNUAL Ticker:PNLF Security ID:Y7133P193 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Discharge of Directors and Commissioners Management For For 2 Approve Allocation of Income Management For For 3 Approve Remuneration of Commissioners Management For For 4 Approve Remuneration of Directors Management For For 5 Approve Auditors Management For For REDINGTON (INDIA) LIMITED Meeting Date:JUL 27, 2016 Record Date:JUL 20, 2016 Meeting Type:ANNUAL Ticker:532805 Security ID:Y72020111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Standalone Financial Statements and Statutory Reports Management For For 2 Accept Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Dividend Management For For 4 Reelect Tu Shu-Chyuan as Director Management For For 5 Reelect Lin Tai-Yang as Director Management For For 6 Approve Deloitte Haskins & Sells as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Appointment and Remuneration of M. Raghunandan as Executive Director Management For For 8 Reelect E H Kasturi Rangan as Director and Approve Appointment and Remuneration of E H Kasturi Rangan as Executive Director Management For For 9 Elect B. Ramaratnam as Director Management For For 10 Approve Ernst & Young LLP as Branch Auditors Management For For REYSAS GAYRIMENKUL YATIRIM ORTAKLIGI AS Meeting Date:MAY 24, 2017 Record Date: Meeting Type:ANNUAL Ticker:RYGYO Security ID:M8215U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Elect Presiding Council of Meeting Management For For 2 Authorize Presiding Council to Sign Minutes of Meeting Management For For 3 Accept Board Report Management For For 4 Accept Audit Report Management For For 5 Accept Financial Statements Management For For 6 Approve Discharge of Board; Ratify Director Appointment Management For For 7 Approve Discharge of Auditors Management For For 8 Change Location of Headquarters and Amend Company Bylaws Accordingly Management For For 9 Approve Allocation of Income Management For For 10 Ratify External Auditors Management For For 11 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For Against 12 Receive Information on Related Party Transactions Management None None 13 Approve Share Repurchase Program Management For For 14 Receive Information on Guarantees, Pledges and Mortgages Provided by the Companies to Third Parties Management None None 15 Receive Information on Donations Made in 2016 Management None None 16 Approve Director Remuneration Management For For 17 Receive Information on Rental Payments Management None None 18 Receive Information in Accordance to Article 1.3.6 of Capital Markets Board Corporate Governance Principles Management None None 19 Wishes Management None None SA SA INTERNATIONAL HOLDINGS LTD Meeting Date:AUG 30, 2016 Record Date:AUG 26, 2016 Meeting Type:ANNUAL Ticker:178 Security ID:G7814S102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend and Special Dividend Management For For 3.1a Elect Kwok Law Kwai Chun Eleanor as Director Management For For 3.1b Elect Look Guy as Director Management For For 3.1c Elect Tam Wai Chu Maria as Director Management For Against 3.2 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5.1 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5.2 Authorize Repurchase of Issued Share Capital Management For For 5.3 Authorize Reissuance of Repurchased Shares Management For Against SEBANG GLOBAL BATTERY CO., LTD. Meeting Date:MAR 16, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A004490 Security ID:Y2723M106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For Against 2 Amend Articles of Incorporation Management For For 3 Elect Six Inside Directors and Three Outside Directors Management For Against 4 Elect Three Members of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For Against SHIN ZU SHING CO., LTD. Meeting Date:JUN 22, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:3376 Security ID:Y7755T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Cash Dividend Distribution from Capital Reserve Management For For 4 Approve Amendments to Articles of Association Management For For 5 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For SODA SANAYII AS Meeting Date:MAR 28, 2017 Record Date: Meeting Type:ANNUAL Ticker:SODA Security ID:M9067M108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Presiding Council of Meeting and Authorize Presiding Council to Sign the Meeting Minutes Management For For 2 Accept Statutory Reports Management For For 3 Accept Financial Statements Management For For 4 Approve Discharge of Board Management For For 5 Elect Directors Management For For 6 Approve Director Remuneration Management For For 7 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For 8 Approve Allocation of Income Management For For 9 Increase Authorized Share Capital Management For Against 10 Ratify External Auditors Management For For 11 Approve Upper Limit of Donations for 2017 and Receive Information on Donations Made in Previous Fiscal Year Management For Against 12 Receive Information on the Guarantees, Pledges, and Mortgages Provided by the Company to Third Parties Management None None SOHU.COM INC. Meeting Date:JUN 20, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:SOHU Security ID:83408W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles Huang Management For For 1.2 Elect Director Dave Qi Management For Withhold 1.3 Elect Director Shi Wang Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers Zhong Tian LLP as Auditors Management For For ST. SHINE OPTICAL CO., LTD. Meeting Date:JUN 14, 2017 Record Date:APR 14, 2017 Meeting Type:ANNUAL Ticker:1565 Security ID:Y8176Z106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements Management For For 2 Approve Profit Distribution Management For For STOCK SPIRITS GROUP PLC Meeting Date:MAY 23, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL Ticker:STCK Security ID:G8505K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Re-elect David Maloney as Director Management For Against 6 Re-elect John Nicolson as Director Management For For 7 Re-elect Miroslaw Stachowicz as Director Management For For 8 Re-elect Lesley Jackson as Director Management For For 9 Elect Randy Pankevicz as Director Management For For 10 Elect Diego Bevilacqua as Director Management For For 11 Elect Michael Butterworth as Director Management For For 12 Elect Tomasz Blawat as Director Management For For 13 Reappoint KPMG LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Amend Performance Share Plan Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For Against 18 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 19 Authorise Market Purchase of Ordinary Shares Management For Against 20 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For SUNNY OPTICAL TECHNOLOGY GROUP CO., LTD. Meeting Date:MAY 26, 2017 Record Date:MAY 22, 2017 Meeting Type:ANNUAL Ticker:2382 Security ID:G8586D109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Sun Yang as Director Management For For 3b Elect Wang Wenjian as Director Management For For 3c Elect Zhang Yuqing as Director Management For For 3d Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against TATA CHEMICALS LTD. Meeting Date:AUG 11, 2016 Record Date:AUG 04, 2016 Meeting Type:ANNUAL Ticker:500770 Security ID:Y85478116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Audited Financial Statements and Statutory Reports Management For For 2 Accept Audited Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Dividend Management For For 4 Reelect R. Mukundan as Director Management For For 5 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Elect Bhaskar Bhat as Director Management For For 7 Elect Nirmalya Kumar as Director Management For For 8 Approve Remuneration of Cost Auditors Management For For TATA CHEMICALS LTD. Meeting Date:DEC 23, 2016 Record Date:DEC 16, 2016 Meeting Type:SPECIAL Ticker:500770 Security ID:Y85478116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Remove Cyrus P. Mistry as Director Shareholder None For 2 Remove Nusli N. Wadia as Director Shareholder None Against 3 Elect Bhaskar Bhat as Director Shareholder None Against 4 Elect S. Padmanabhan as Director Shareholder None For TATA CHEMICALS LTD. Meeting Date:MAY 08, 2017 Record Date:APR 01, 2017 Meeting Type:COURT Ticker:500770 Security ID:Y85478116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For THE FEDERAL BANK LTD. Meeting Date:AUG 11, 2016 Record Date:AUG 05, 2016 Meeting Type:ANNUAL Ticker:FEDERALBNK Security ID:Y24781182 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Management For For 3 Reelect Shyam Srinivasan as Director Management For For 4 Approve B S R & Co. LLP and M M Nissim & Co. as Joint Central Statutory Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Branch Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Elect C Balagopal as Independent Director Management For For 7 Approve Remuneration of Nilesh Vikamsey as Chairman Management For For 8 Approve Remuneration of Shyam Srinivasan as Managing Director & CEO Management For For 9 Approve Appointment and Remuneration of Ashutosh Khajuria as Executive Director and CFO Management For For 10 Approve Appointment and Remuneration of Ganesh Sankaran as Executive Director Management For For 11 Approve Payment of Variable Pay to Abraham Chacko as Executive Director Management For For 12 Amend Memorandum of Association Management For For 13 Amend Articles of Association Management For For 14 Authorize Issuance of Non-Convertible Debentures Management For For THE FEDERAL BANK LTD. Meeting Date:JUN 07, 2017 Record Date:APR 28, 2017 Meeting Type:SPECIAL Ticker:FEDERALBNK Security ID:Y24781182 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 2 Approve Increase in Limit on Foreign Shareholdings Management For For THE GREAT EASTERN SHIPPING CO., LTD. Meeting Date:AUG 11, 2016 Record Date:AUG 04, 2016 Meeting Type:ANNUAL Ticker:500620 Security ID:Y2857Q154 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Reelect Tapas Icot as Director Management For For 3 Approve Kalyaniwalla & Ministry as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Authorize Issuance of Non-Convertible Debentures Management For For THE HUB POWER COMPANY LTD Meeting Date:OCT 18, 2016 Record Date: Meeting Type:ANNUAL Ticker:HUBC Security ID:Y3746T102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve EY Ford Rhodes as Auditors and Authorize Board to Fix Their Remuneration Management For Against 1 Approve Sale of Land in Hub Management For For 2 Authorize Distribution of Annual Audited Accounts in Soft Form or Hard Copy Management For For 3 Amend Articles of Association Management For For 4 Approve Investment in Sindh Engro Coal Mining Co. Ltd. (SECMC) Management For For THE HUB POWER COMPANY LTD Meeting Date:FEB 15, 2017 Record Date: Meeting Type:SPECIAL Ticker:HUBC Security ID:Y3746T102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For THE HUB POWER COMPANY LTD Meeting Date:MAY 25, 2017 Record Date: Meeting Type:SPECIAL Ticker:HUBC Security ID:Y3746T102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Disposal of 40 Percent Shareholdings in Thar Energy Limited Management For For 2 Approve Acquisition of Shares in Thar Energy Limited Management For For 3 Approve Acquisition of Shares in China Power Hub Generation Company (Private) Limited Management For For 4 Approve Corporate Guarantee to China Power Hub Generation Company (Private) Limited Management For For TISCO FINANCIAL GROUP PUBLIC CO LTD Meeting Date:APR 20, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:TISCO Security ID:Y8843E171 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Approve Business Activity Management For For 3 Approve Financial Statements Management For For 4 Approve Allocation of Income and Dividend Payment Management For For 5.1 Fix Number of Directors at 12 Management For For 5.2A Elect Pliu Mangkornkanok as Director Management For For 5.2B Elect Hon Kit Shing as Director Management For Against 5.2C Elect Oranuch Apisaksirikul as Director Management For For 5.2D Elect Angkarat Priebjrivat as Director Management For For 5.2E Elect Pranee Tinakorn as Director Management For For 5.2F Elect Patareeya Benjapolchai as Director Management For For 5.2G Elect Panada Kanokwat as Director Management For For 5.2H Elect Teerana Bhongmakapat as Director Management For For 5.2I Elect Sathit Aungmanee as Director Management For For 5.2J Elect Takashi Kurome as Director Management For For 5.2K Elect Chi-Hao Sun as Director Management For For 5.2L Elect Suthas Ruangmanamongkol as Director Management For For 6 Approve Remuneration of Directors Management For For 7 Approve EY Office Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Amend Section 31 of the Company's Articles of Association Management For For 9 Amend Section 33 of the Company's Articles of Association Management For For TMK PAO Meeting Date:JUN 08, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL Ticker:TMKS Security ID:87260R201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income Management For For 2.1 Elect Mikhail Alekseev as Director Management None For 2.2 Elect Andrey Kaplunov as Director Management None Against 2.3 Elect Sergey Kravchenko as Director Management None For 2.4 Elect Peter O'Brien as Director Management None For 2.5 Elect Sergey Papin as Director Management None Against 2.6 Elect Dmitry Pumpyansky as Director Management None Against 2.7 Elect Robert Foresman as Director Management None For 2.8 Elect Igor Khmelevsky as Director Management None Against 2.9 Elect Anatoly Chubays as Director Management None Against 2.10 Elect Aleksandr Shiryayev as Director Management None Against 2.11 Elect Aleksandr Shokhin as Director Management None Against 2.12 Elect Aleksandr Pumpyansky as Director Management None Against 3.1 Elect Aleksandr Maksimenko as Member of Audit Commission Management For For 3.2 Elect Aleksandr Vorobyev as Member of Audit Commission Management For For 3.3 Elect Nina Pozdnyakova as Member of Audit Commission Management For For 4 Ratify Ernst&Young as Auditor Management For For 5 Approve New Edition of Charter Management For Against 6 Approve New Edition of Regulations on General Meetings Management For Against 7 Approve New Edition of Regulations on Board of Directors Management For Against 8 Approve New Edition of Regulations on Audit Commission Management For Against TRAVELSKY TECHNOLOGY LIMITED Meeting Date:OCT 18, 2016 Record Date:SEP 15, 2016 Meeting Type:SPECIAL Ticker:696 Security ID:Y8972V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Cui Zhixiong as Director Management For For 1.2 Elect Xiao Yinhong as Director Management For For 1.3 Elect Cao Jianxiong as Director Management For For 1.4 Elect Li Yangmin as Director Management For For 1.5 Elect Yuan Xin'an as Director Management For For 1.6 Elect Cao Shiqing as Director Management For For 1.7 Elect Ngai Wai Fung as Director Management For Against 1.8 Elect Liu Xiangqun as Director Management For For 2.1 Elect Zeng Yiwei as Supervisor Management For For 2.2 Elect He Haiyan as Supervisor Management For For 2.3 Elect Rao Geping as Supervisor Management For For 3 Approve Remuneration Standards for Directors Management For For 4 Approve Remuneration Standards for Supervisors Management For For TRAVELSKY TECHNOLOGY LIMITED Meeting Date:JAN 19, 2017 Record Date:DEC 19, 2016 Meeting Type:SPECIAL Ticker:696 Security ID:Y8972V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Grant of General Mandate to Carry Out the Southern Airlines Transactions and Related Annual Caps for the Three Years Ending December 31, 2019 Management For For TRAVELSKY TECHNOLOGY LIMITED Meeting Date:JUN 27, 2017 Record Date:MAY 26, 2017 Meeting Type:ANNUAL Ticker:696 Security ID:Y8972V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of the Board of Directors Management For For 2 Approve 2016 Report of the Supervisory Committee Management For For 3 Approve 2016 Audited Financial Statements Management For For 4 Approve 2016 Allocation of Profit and Distribution of Final Dividend Management For For 5 Approve Baker Tilly Hong Kong Limited as International Auditors and Baker Tilly China as PRC Auditors to Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Repurchase of Issued H Share Capital Management For For TRAVELSKY TECHNOLOGY LIMITED Meeting Date:JUN 27, 2017 Record Date:MAY 26, 2017 Meeting Type:SPECIAL Ticker:696 Security ID:Y8972V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Issued H Share Capital Management For For TTY BIOPHARM CO., LTD. Meeting Date:JUN 16, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:4105 Security ID:Y90017107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Amendments to Articles of Association Management For For 4 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 5 Approve Release of Restrictions of Competitive Activities of Appointed Directors Management For For UAC OF NIGERIA PLC Meeting Date:JUN 14, 2017 Record Date: Meeting Type:ANNUAL Ticker:UACN Security ID:V9220Z103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Dividend of NGN 1.00 Per Share Management For For 2 Reelect Babatunde Kasali as Director Management For For 3 Reelect Awuneba Ajumogobia as Director Management For For 4 Authorize Board to Fix Remuneration of Auditors Management For For 5 Elect Members of Audit Committee Management For Against 6 Authorize Issuance of Shares with Preemptive Rights Management For Against 7 Approve Remuneration of Directors Management For For 8 Approve Related Party Transactions Management For For UNI-PRESIDENT CHINA HOLDINGS LTD. Meeting Date:MAY 19, 2017 Record Date:MAY 12, 2017 Meeting Type:ANNUAL Ticker:220 Security ID:G9222R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Lo Chih-Hsien as Director Management For For 3b Elect Liu Xinhua as Director Management For For 3c Elect Chen Kuo-Hui as Director Management For For 4 Authorize Board to Fix the Remuneration of Directors Management For For 5 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Repurchase of Issued Share Capital Management For For 8 Authorize Reissuance of Repurchased Shares Management For Against UNI-PRESIDENT CHINA HOLDINGS LTD. Meeting Date:MAY 19, 2017 Record Date:MAY 12, 2017 Meeting Type:SPECIAL Ticker:220 Security ID:G9222R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2017 Framework Purchase Agreement, Annual Caps and Related Transactions Management For For UNITED BANK LIMITED Meeting Date:MAR 25, 2017 Record Date: Meeting Type:ANNUAL Ticker:UBL Security ID:Y91486103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Final Cash Dividend Management For For 4 Approve A.F. Ferguson & Co. and KPMG Taseer Hadi & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For For 5.1 Reelect Mohammed Amwar Perez as Director Management For For 5.2 Reelect Zameer Mohammed Choudrey as Director Management For For 5.3 Reelect Haider Zameer Choudrey as Director Management For For 5.4 Reelect Rizwan Perez as Director Management For For 5.5 Reelect Amin Uddin as Director Management For For 5.6 Reelect Arshad Ahmad Mir as Director Management For For 5.7 Reelect Zaheer Sajjad as Director Management For For 5.8 Reelect Khalid Ahmed Sherwani as Director Management For For 6 Approve Remuneration of Non-Executive Directors Management For For 7 Authorize Distribution of Annual Audited Accounts in Soft Form Management For For 8 Approve Acquisition of Shares in the Oman United Exchange Company Limited (OUECL), Associate Company Management For For 9 Other Business Management For Against VARDHMAN TEXTILES LTD Meeting Date:SEP 05, 2016 Record Date:AUG 29, 2016 Meeting Type:ANNUAL Ticker:502986 Security ID:Y5408N117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Reelect Suchita Jain as Director Management For For 3 Approve S.C. Vasudeva & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Reappointment and Remuneration of Neeraj Jain as Joint Managing Director Management For For 5 Approve Reappointment and Remuneration of Sachit Jain as Joint Managing Director Management For For 6 Approve Vardhman Textiles Limited Employee Stock Option Plan 2016 Management For For 7 Approve Remuneration of Cost Auditors Management For For VARDHMAN TEXTILES LTD Meeting Date:NOV 22, 2016 Record Date:OCT 14, 2016 Meeting Type:SPECIAL Ticker:502986 Security ID:Y5408N117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Share Repurchase Program Management For For VARDHMAN TEXTILES LTD Meeting Date:JAN 31, 2017 Record Date:DEC 23, 2016 Meeting Type:SPECIAL Ticker:502986 Security ID:Y5408N117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Appointment and Remuneration of Suchita Jain as Joint Managing Director Management For For 2 Approve Revision in the Remuneration of Neeraj Jain, Joint Managing Director Management For For 3 Approve Revision in the Remuneration of Sachit Jain, Joint Managing Director Management For For 4 Authorize Issuance of Non-Convertible Debentures/Bonds Management For For VIETNAM CONTAINER SHIPPING JOINT STOCK COMPANY Meeting Date:MAR 24, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:VSC Security ID:Y9366B107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Business Performance and 2017 Plan Management For For 2 Approve Supervisors' 2016 Report Management For For 3 Approve 2016 Financial Statements Management For For 4 Approve Report on 2016 Investment and 2017 Plan Management For For 5 Approve Allocation of 2016 Income Management For For 6 Approve 2017 Business Targets and Allocation of 2017 Income Management For For 7 Approve Merger between Green Port Ltd. and Green Star Lines Management For Against 8 Ratify Auditors for 2017 Fiscal Year Management For For 9 Approve 2016 Stock Dividend Management For For 10 Approve Employee Stock Option Plan Management For Against 11 Approve Payment of 2016 Remuneration of Directors and Supervisors and Proposed 2017 Remuneration of Directors and Supervisors Management For Against 12 Other Business Management For Against VIETNAM DAIRY PRODUCTS JSC Meeting Date:APR 15, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:VNM Security ID:Y9365V104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Audited Financial Statements Management For For 2 Approve Directors' 2016 Reports Management For For 3 Approve Supervisors' 2016 Reports Management For For 4 Approve 2016 Dividends and Appropriation to Company's Reserves Management For For 5 Approve Strategy for Period from 2017 to 2021, 2017 Targets, Allocation of Expected 2017 Income and Dividends Management For For 6 Approve KMPG Vietnam Ltd. as Auditors for 2017 Fiscal Year Management For For 7 Approve 2017 Remuneration of Directors and Supervisors Management For For 8 Approve Change in Corporate Governance Structure Management For For 9 Approve Increase in Size of Board of Directors Management For For 10 Amend Articles of Association Management For For 11.1 Elect Michael Chye Hin Fah as Director Management For Against 11.2 Elect Nguyen Ba Duong as Director Management For Against 11.3 Elect Dang Thi Thu Ha as Director Management For Against 11.4 Elect Nguyen Hong Hien as Director Management For Against 11.5 Elect Do Le Hung as Director Management For Against 11.6 Elect Lee Meng Tat as Director Management For Against 11.7 Elect Le Thanh Liem as Director Management For Against 11.8 Elect Mai Kieu Lien as Director Management For For 11.9 Elect Le Thi Bang Tam as Director Management For Against 12 Other Business Management For Abstain VIEWORKS CO LTD Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A100120 Security ID:Y9330U108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements Management For For 2 Approve Appropriation of Income Management For For 3.1 Elect Kim Hoo-sik as Inside Director Management For For 3.2 Elect Seo Gyeong-yeol as Inside Director Management For For 3.3 Elect Lim Jae-hui as Inside Director Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 5 Authorize Board to Fix Remuneration of Internal Auditors Management For For VINGROUP JSC Meeting Date:AUG 13, 2016 Record Date:JUL 19, 2016 Meeting Type:SPECIAL Ticker:VIC Security ID:Y9375L104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Increase of Charter Capital through Issuance of Bonus Shares to Existing Shareholders Management For For 2 Authorize Board to Ratify and Execute Approved Resolutions Management For For VINGROUP JSC Meeting Date:DEC 15, 2016 Record Date:NOV 21, 2016 Meeting Type:SPECIAL Ticker:VIC Security ID:Y9375L104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger by Absorbing Hai Linh Energy Company Management For For 2 Approve Merger Agreement in Relation to Merger with Hai Linh Energy Company Management For For 3 Authorize Board to Ratify and Execute Approved Resolutions Management For For VINGROUP JSC Meeting Date:APR 26, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:VIC Security ID:Y9375L104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Directors' 2016 Activity Report Management For For 2 Approve Managers' Report on 2016 Business Performance and 2017 Business Plan Management For Against 3 Approve Supervisors' 2016 Report on Company's Operations and Activities of Directors and Managers Management For For 4 Approve 2016 Audited Financial Statements Management For For 5 Approve Allocation of 2016 Income Management For For 6 Approve Plan for Share Issuance and Share Swap Management For For 7 Approve Remuneration of Directors and Supervisors Management For For 8 Elect Supervisors Management For Against 9 Amend Company's Charter to Reflect New Rules of Supervisory Board Management For For 10 Other Business Management For Against WAWEL SA Meeting Date:MAY 11, 2017 Record Date:APR 25, 2017 Meeting Type:ANNUAL Ticker:WWL Security ID:X9901Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1 Elect Meeting Chairman Management For For 2.2 Elect Meeting Secretary Management For For 3 Acknowledge Proper Convening of Meeting Management None None 4 Approve Agenda of Meeting Management For For 5 Receive Management Board Report on Company's Operations and Financial Statements Management None None 6 Receive Supervisory Board Report on Financial Statements, Management Board Report on Company's Operations, and Management Board Proposal on Income Allocation Management None None 7 Receive Supervisory Board Report on Board's Activities Management None None 8 Approve Financial Statements and Management Board Report on Company's Operations Management For For 9 Approve Supervisory Board Report Management For For 10 Approve Allocation of Income and Dividends of PLN 20 per Share Management For For 11.1a Approve Discharge of Dariusz Orlowski (CEO) Management For For 11.1b Approve Discharge of Wojciech Winkel (Management Board Member) Management For For 11.2a Approve Discharge of Hermann Opferkuch (Supervisory Board Chairman) Management For For 11.2b Approve Discharge of Eugeniusz Malek (Supervisory Board Deputy Chairman) Management For For 11.2c Approve Discharge of Pawel Balaga (Supervisory Board Member) Management For For 11.2d Approve Discharge of Nicole Opferkuch (Supervisory Board Member) Management For For 11.2e Approve Discharge of Christoph Koehnlein (Supervisory Board Member) Management For For 11.2f Approve Discharge of Pawel Brukszo (Supervisory Board Member) Management For For 11.2g Approve Discharge of Laura Weiss (Supervisory Board Member) Management For For 12 Transact Other Business Management For Against 13 Close Meeting Management None None WIZ SOLUCOES E CORRETAGEM DE SEGUROS S.A. Meeting Date:MAY 25, 2017 Record Date: Meeting Type:SPECIAL Ticker:WIZS3 Security ID:P98806105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of Finanseg Administracao e Corretagem de Seguros Ltda Management For For 2 Approve Interim Dividends Management For For 3 Amend Articles Management For For WIZZ AIR HOLDINGS PLC Meeting Date:JUL 19, 2016 Record Date:JUL 17, 2016 Meeting Type:ANNUAL Ticker:WIZZ Security ID:G96871101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect William Franke as a Director Management For For 4 Re-elect Jozsef Varadi as a Director Management For For 5 Re-elect Thierry de Preux as a Director Management For For 6 Re-elect Thierry de Preux as a Director (Independent Shareholder Vote) Management For For 7 Re-elect Guido Demuynck as a Director Management For For 8 Re-elect Guido Demuynck as a Director (Independent Shareholder Vote) Management For For 9 Re-elect Simon Duffy as a Director Management For For 10 Re-elect Simon Duffy as a Director (Independent Shareholder Vote) Management For For 11 Re-elect Stephen Johnson as a Director Management For For 12 Re-elect John McMahon as a Director Management For For 13 Re-elect John McMahon as a Director (Independent Shareholder Vote) Management For For 14 Re-elect John Wilson as a Director Management For For 15 Elect Susan Hooper as a Director Management For For 16 Elect Susan Hooper as a Director (Independent Shareholder Vote) Management For For 17 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 18 Authorise Board to Fix Remuneration of Auditors Management For Abstain 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For WORK SERVICE SA Meeting Date:DEC 21, 2016 Record Date:DEC 05, 2016 Meeting Type:SPECIAL Ticker:WSE Security ID:X980CN103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Meeting Chairman Management For For 3 Acknowledge Proper Convening of Meeting Management None None 4 Approve Agenda of Meeting Management For For 5.1 Amend Statute Re: Preemptive Rights Shareholder None For 5.2 Amend Statute Re: General Meeting Shareholder None Against 5.3 Amend Statute Re: General Meeting Powers Shareholder None Against 5.4 Amend Statute Re: General Meeting Powers Shareholder None Against 6 Approve Decision on Covering Costs of Convocation of General Meeting of Shareholders Shareholder None Against 7 Transact Other Business Management For Against 8 Close Meeting Management None None WORK SERVICE SA Meeting Date:MAR 21, 2017 Record Date:MAR 03, 2017 Meeting Type:SPECIAL Ticker:WSE Security ID:X980CN103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Meeting Chairman Management For Against 3 Acknowledge Proper Convening of Meeting Management None None 4 Approve Agenda of Meeting Management For Against 5 Amend Pledge Agreement Shareholder None Against 6.1 Amend Statute Re: General Meeting Shareholder None Against 6.2 Amend Statute Re: General Meeting Shareholder None Against 6.3 Amend Statute Re: Supervisory Board Shareholder None Against 7 Amend Regulations on Supervisory Board Shareholder None Against 8 Transact Other Business Management For Against 9 Close Meeting Management None None WORK SERVICE SA Meeting Date:APR 19, 2017 Record Date:APR 03, 2017 Meeting Type:SPECIAL Ticker:WSE Security ID:X980CN103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Meeting Chairman Management For For 3 Acknowledge Proper Convening of Meeting Management None None 4 Approve Agenda of Meeting Management For For 5 Approve Increase in Share Capital via Issuance of X Series Shares for Private Placement without Preemptive Rights; Approve Dematerialization and Listing of X Series Shares; Amend Statute Accordingly Management For Against 6 Transact Other Business Management For Against 7 Close Meeting Management None None WORK SERVICE SA Meeting Date:JUN 28, 2017 Record Date:JUN 12, 2017 Meeting Type:ANNUAL Ticker:WSE Security ID:X980CN103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Meeting Chairman Management For For 3 Acknowledge Proper Convening of Meeting Management None None 4 Approve Agenda of Meeting Management For For 5 Approve Management Board Report on Company's Operations Management For For 6 Approve Financial Statements Management For For 7 Approve Treatment of Net Loss Management For For 8 Approve Management Board Report on Group's Operations Management For For 9 Approve Consolidated Financial Statements Management For For 10.1 Approve Discharge of Maciej Witucki (CEO) Management For For 10.2 Approve Discharge of Dariusz Rochman (Deputy CEO) Management For For 10.3 Approve Discharge of Robert Knights (Deputy CEO) Management For For 10.4 Approve Discharge of Paul Christodoulou (Deputy CEO) Management For For 10.5 Approve Discharge of Tomasz Slezak (Deputy CEO) Management For For 10.6 Approve Discharge of Hubert Rozpedek (Deputy CEO) Management For For 10.7 Approve Discharge of Iwona Szmitkowska (Deputy CEO) Management For For 10.8 Approve Discharge of Piotr Gajek (Deputy CEO) Management For For 10.9 Approve Discharge of Adam Pawlowicz (Deputy CEO) Management For For 10.10 Approve Discharge of Panagiotis Sofianos (Supervisory Board Chairman) Management For For 10.11 Approve Discharge of Tomasz Misiak (Supervisory Board Deputy Chairman) Management For For 10.12 Approve Discharge of Wieslaw Skrobowski (Supervisory Board Member) Management For For 10.13 Approve Discharge of Everett Kamin (Supervisory Board Member) Management For For 10.14 Approve Discharge of Pierre Mellinger (Supervisory Board Member) Management For For 10.15 Approve Discharge of Geza Szephalmi (Supervisory Board Member) Management For For 10.16 Approve Discharge of Piotr Kaminski (Supervisory Board Member) Management For For 10.17 Approve Discharge of Tomasz Hanczarek (Supervisory Board Member) Management For For 10.18 Approve Discharge of Piotr Zabski (Supervisory Board Member) Management For For 10.19 Approve Discharge of Robert Lugowski (Supervisory Board Member) Management For For 10.20 Approve Discharge of Krzysztof Kaczmarczyk (Supervisory Board Member) Management For For 10.21 Approve Discharge of John Leone (Supervisory Board Member) Management For For 11 Approve Supervisory Board Report Management For For 12.1 Elect Chairman of Supervisory Board Management For Against 12.2 Elect Supervisory Board Deputy Chairman Management For Against 12.3 Elect Supervisory Board Member Management For Against 12.4 Elect Supervisory Board Member Management For Against 12.5 Elect Supervisory Board Member Management For Against 12.6 Elect Supervisory Board Member Management For Against 12.7 Elect Supervisory Board Member Management For Against 13 Transact Other Business Management For Against 14 Close Meeting Management None None X5 RETAIL GROUP NV Meeting Date:MAY 12, 2017 Record Date:APR 14, 2017 Meeting Type:ANNUAL Ticker:FIVE Security ID:98387E205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3a Discuss Remuneration Report Management None None 3b Approve Allocation of Income Management For For 3c Adopt Financial Statements and Statutory Reports Management For For 4 Approve Discharge of Management Board Management For For 5 Approve Discharge of Supervisory Board Management For For 6 Reelect M.Fridman to Supervisory Board Management For For 7 Reelect P. Musial to Supervisory Board Management For For 8 Approve Remuneration of Supervisory Board Management For Against 9 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 10 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Ratify Ernst & Young as Auditors Management For For 13 Close Meeting Management None None XINCHEN CHINA POWER HOLDINGS LTD. Meeting Date:AUG 25, 2016 Record Date: Meeting Type:SPECIAL Ticker:1148 Security ID:G9830E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast a Authorize Mianyang Xinchen Engine Co., Ltd. to Participate and Bid at the Tender for Properties Acquisition Management For For b Approve Possible Acquisition by Mianyang Xinchen Engine Co., Ltd. of the Properties If Successful at the Tender and Related Transactions Management For For c Authorize Board of Mianyang Xinchen Engine Co., Ltd. to Deal with All Matters in Relation to the Possible Acquisition Management For For XINCHEN CHINA POWER HOLDINGS LTD. Meeting Date:NOV 01, 2016 Record Date: Meeting Type:SPECIAL Ticker:1148 Security ID:G9830E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Asset Transfer Agreement and Related Transactions Management For For 2 Approve BBA Compliance Agreement and Related Transactions Management For For 3 Elect Liu Tongfu as Director and Authorize Board to Fix His Remuneration Management For For XINCHEN CHINA POWER HOLDINGS LTD. Meeting Date:JUN 15, 2017 Record Date:JUN 09, 2017 Meeting Type:ANNUAL Ticker:1148 Security ID:G9830E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2A Elect Yang Ming as Director Management For For 2B Elect Wang Jun as Director Management For For 2C Elect Huang Haibo as Director Management For For 2D Elect Wang Songlin as Director Management For For 2E Authorize Board to Fix Remuneration of Directors Management For For 3 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 4A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 4B Authorize Repurchase of Issued Share Capital Management For For 4C Authorize Reissuance of Repurchased Shares Management For Against XINCHEN CHINA POWER HOLDINGS LTD. Meeting Date:JUN 15, 2017 Record Date:JUN 09, 2017 Meeting Type:SPECIAL Ticker:1148 Security ID:G9830E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve C3 Assets Transfer Agreement and Related Transactions Management For For XINYI SOLAR HOLDINGS LTD. Meeting Date:MAY 31, 2017 Record Date:MAY 24, 2017 Meeting Type:ANNUAL Ticker:968 Security ID:G9829N102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3A1 Elect LEE Yin Yee as Director Management For Against 3A2 Elect TUNG Ching Sai as Director Management For Against 3A3 Elect LEE Yau Ching as Director Management For For 3B Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 5A Authorize Repurchase of Issued Share Capital Management For For 5B Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5C Authorize Reissuance of Repurchased Shares Management For Against YOUNGONE CORP. Meeting Date:MAR 17, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A111770 Security ID:Y9849C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Elect Two Inside Directors and One Outside Director Management For For 3 Elect Yoon Je-cheol as Members of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For Templeton Foreign Smaller Companies Fund AALBERTS INDUSTRIES Meeting Date:APR 18, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL Ticker:AALB Security ID:N00089271 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3.a Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 3.b Adopt Financial Statements Management For For 4.a Receive Explanation on Company's Reserves and Dividend Policy Management None None 4.b Approve Dividends of EUR 0.58 Per Share Management For For 5 Approve Discharge of Management Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Elect M.J. Oudeman to Supervisory Board Management For For 8 Approve Remuneration of Supervisory Board Management For For 9 Elect A.R. Monincx to Management Board Management For For 10 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 11 Authorize Board to Exclude Preemptive Rights from Issuance under Item 10 Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Ratify Deloitte as Auditors Management For For 14 Other Business (Non-Voting) Management None None 15 Close Meeting Management None None ALPARGATAS S.A. Meeting Date:APR 19, 2017 Record Date: Meeting Type:ANNUAL Ticker:ALPA4 Security ID:P0246W106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Marcos Reinaldo Severino Peters as Fiscal Council Member and Fabio Gallo Garcia as Alternate Appointed by Preferred Shareholder Shareholder None For AMER SPORTS OYJ Meeting Date:MAR 09, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:AMEAS Security ID:X01416118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income, Omission of Dividends, and Capital Repayment of EUR 0.62 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 120,000 for Chairman, EUR 70,000 for Vice Chairman, and EUR 60,000 for Board Members Management For For 11 Fix Number of Directors at Seven Management For For 12 Reelect Ilkka Brotherus, Christian Fischer, Hannu Ryopponen, Bruno Salzer and Lisbeth Valther as Directors; Elect Manel Adell and Tamara Minick-Scokalo as New Directors Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify Ernst & Young as Auditors Management For For 15 Amend Articles Re: Director Age Limit; Editorial Changes Management For For 16 Authorize Share Repurchase Program Management For For 17 Approve Issuance and/or Conveyance of up to 10 Million Shares without Preemptive Rights Management For For 18 Close Meeting Management None None ANRITSU CORP. Meeting Date:JUN 28, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:6754 Security ID:J01554104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 7.5 Management For For 2.1 Elect Director Hashimoto, Hirokazu Management For For 2.2 Elect Director Taniai, Toshisumi Management For For 2.3 Elect Director Kubota, Akifumi Management For For 2.4 Elect Director Hamada, Hirokazu Management For For 2.5 Elect Director Sano, Takashi Management For For 2.6 Elect Director Inoue, Yuji Management For For 3.1 Elect Director and Audit Committee Member Seki, Takaya Management For For 3.2 Elect Director and Audit Committee Member Igarashi, Norio Management For For 3.3 Elect Director and Audit Committee Member Nagata, Osamu Management For For 4 Elect Alternate Director and Audit Committee Member Shimizu, Keiko Management For For 5 Approve Annual Bonus Management For For ARCADIS NV Meeting Date:APR 26, 2017 Record Date:MAR 29, 2017 Meeting Type:ANNUAL Ticker:ARCAD Security ID:N0605M147 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.a Open Meeting Management None None 1.b Receive Announcements (non-voting) Management None None 2 Receive Report of Supervisory Board (Non-Voting) Management None None 3 Receive Report of Management Board (Non-Voting) Management None None 4.a Discuss Remuneration Report Management None None 4.b Adopt Financial Statements Management For For 4.c Approve Dividends of EUR 0.43 Per Share Management For For 5.a Approve Discharge of Management Board Management For For 5.b Approve Discharge of Supervisory Board Management For For 6 Ratify PricewaterhouseCoopers as Auditors Management For For 7.a Approve Remuneration Report Containing Remuneration Policy for Management Board Members Management For For 7.b Approve Restricted Stock Grants Management For For 8.a Elect M.A. Hopkins to Executive Board Management For For 8.b Elect P.W.B Oosterveer to Executive Board Management For For 9 Approve Remuneration of Supervisory Board Management For For 10.a Reelect N.W. Hoek to Supervisory Board Management For For 10.b Reelect R. Markland to Supervisory Board Management For For 10.c Elect W.G. Ang to Supervisory Board Management For For 10.d Announce Vacancies on the Board Management None None 11.a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 11.b Authorize Board to Issue Shares in Connection with Stock Dividend Management For For 11.c Authorize Board to Exclude Preemptive Rights from Share Issuances under Items 11b and 11c Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Amend Employee Share Purchase Plan Management For For 14 Other Business (Non-Voting) Management None None 15 Close Meeting Management None None ASICS CORP. Meeting Date:MAR 29, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:7936 Security ID:J03234150 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 23.5 Management For For 2.1 Elect Director Oyama, Motoi Management For For 2.2 Elect Director Kato, Katsumi Management For For 2.3 Elect Director Kato, Isao Management For For 2.4 Elect Director Nishimae, Manabu Management For For 2.5 Elect Director Nishiwaki, Tsuyoshi Management For For 2.6 Elect Director Tanaka, Katsuro Management For For 2.7 Elect Director Kajiwara, Kenji Management For For 2.8 Elect Director Hanai, Takeshi Management For For 2.9 Elect Director Kashiwaki, Hitoshi Management For For 3 Appoint Alternate Statutory Auditor Onishi, Hirofumi Management For For 4 Approve Takeover Defense Plan (Poison Pill) Management For Against AZIMUT HOLDING S.P.A. Meeting Date:APR 27, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:AZM Security ID:T0783G106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2.1 Elect CEO Sergio Albarelli as Director Management For For 2.2 Elect CFO Alessandro Zambotti as Director Management For Against 3 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For Against 4.1 Approve Increase in Fixed-Variable Compensation Ratio Management For For 4.2 Approve Remuneration Policy Management For For A Deliberations on Possible Legal Action Against Directors if Presented by Shareholders Management None Against BADGER DAYLIGHTING LTD. Meeting Date:APR 28, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:BAD Security ID:05651W209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Seven Management For For 2.1 Elect Director Paul Vanderberg Management For For 2.2 Elect Director Glen Roane Management For For 2.3 Elect Director David M. Calnan Management For For 2.4 Elect Director Garry P. Mihaichuk Management For For 2.5 Elect Director Catherine Best Management For For 2.6 Elect Director Grant Billing Management For For 2.7 Elect Director William Lingard Management For For 3 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Advisory Vote on Executive Compensation Approach Management For For BASILEA PHARMACEUTICA AG Meeting Date:APR 27, 2017 Record Date: Meeting Type:ANNUAL Ticker:BSLN Security ID:H05131109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Accept Financial Statements and Statutory Reports Management For For 1b Approve Variable Remuneration of Executive Committee for Fiscal 2016 (Non-Binding) Management For For 2 Approve Treatment of Net Loss Management For For 3 Approve Discharge of Board and Senior Management Management For For 4a Reelect Daniel Lew as Director Management For For 4b Reelect Martin Nicklasson as Director Management For For 4c Reelect Thomas Rinderknecht as Director Management For For 4d Reelect Domenico Scala as Director and Board Chairman Management For For 4e Reelect Steven Skolsky as Director Management For For 4f Reelect Thomas Werner as Director Management For For 4g Elect Nicole Onetto as Director Management For For 5a Appoint Martin Nicklasson as Member of the Compensation Committee Management For For 5b Appoint Steven Skolsky as Member of the Compensation Committee Management For For 5c Appoint Thomas Werner as Member of the Compensation Committee Management For For 6a Approve Maximum Remuneration of Board of Directors in the Amount of CHF 1.7 Million Management For For 6b Approve Maximum Fixed Remuneration of Executive Committee in the Amount of CHF 3.2 Million Management For For 6c Approve Variable Remuneration of Executive Committee in the Amount of CHF 5.1 Million Management For For 7 Designate Caroline Cron as Independent Proxy Management For For 8 Ratify PricewaterhouseCoopers AG as Auditors Management For For 9 Increase Existing Capital Pool without Preemptive Rights from CHF 1 Million to CHF 2 Million Management For For 10 Transact Other Business (Voting) Management For For BELLWAY PLC Meeting Date:DEC 13, 2016 Record Date:DEC 11, 2016 Meeting Type:ANNUAL Ticker:BWY Security ID:G09744155 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect John Watson as Director Management For For 5 Re-elect Ted Ayres as Director Management For For 6 Re-elect Keith Adey as Director Management For For 7 Re-elect Mike Toms as Director Management For For 8 Re-elect John Cuthbert as Director Management For For 9 Re-elect Paul Hampden Smith as Director Management For For 10 Re-elect Denise Jagger as Director Management For For 11 Reappoint KPMG LLP as Auditors Management For For 12 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 13 Approve Sale of a Property by Bellway Homes Limited to Ted Ayres Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Amend Savings Related Share Option Scheme Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For BNK FINANCIAL GROUP INC. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A138930 Security ID:Y0R7ZV102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3 Elect Lee Bong-cheol as Non-independent Non-executive Director Management For For 4.1 Elect Kim Yeong-jae as Outside Director to Serve as Audit Committee Member Management For For 4.2 Elect Yoon In-tae as Outside Director to Serve as Audit Committee Member Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For BOVIS HOMES GROUP PLC Meeting Date:MAY 02, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:BVS Security ID:G12698109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Re-elect Ian Tyler as Director Management For For 6 Re-elect Alastair Lyons as Director Management For For 7 Re-elect Margaret Browne as Director Management For For 8 Re-elect Ralph Findlay as Director Management For For 9 Elect Nigel Keen as Director Management For For 10 Re-elect Earl Sibley as Director Management For For 11 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Approve Renewal of Save As You Earn Share Option Scheme Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For BOVIS HOMES GROUP PLC Meeting Date:MAY 02, 2017 Record Date:APR 27, 2017 Meeting Type:SPECIAL Ticker:BVS Security ID:G12698109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Recruitment Award and 2017 Bonus for Greg Fitzgerald Management For For BUCHER INDUSTRIES AG Meeting Date:APR 19, 2017 Record Date: Meeting Type:ANNUAL Ticker:BUCN Security ID:H10914176 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 5 per Share Management For For 4.1a Reelect Claude Cornaz as Director Management For Against 4.1b Reelect Anita Hauser as Director Management For Against 4.1c Reelect Michael Hauser as Director Management For Against 4.1d Reelect Philip Mosimann as Director and as Board Chairman Management For Against 4.1e Reelect Heinrich Spoerry as Director Management For For 4.1f Reelect Valentin Vogt as Director Management For For 4.2a Appoint Claude Cornaz as Member of the Compensation Committee Management For Against 4.2b Appoint Anita Hauser as Member of the Compensation Committee Management For Against 4.2c Appoint Valentin Vogt as Member of the Compensation Committee Management For For 4.3 Designate Mathe & Partner as Independent Proxy Management For For 4.4 Ratify PricewaterhouseCoopers as Auditors Management For For 5.1 Approve Variable Remuneration of Executive Committee in the Amount of CHF 2.5 Million Management For For 5.2 Approve Remuneration Report Management For For 5.3 Approve Remuneration of Directors in the Amount of CHF 1.2 Million Management For For 5.4 Approve Fixed Remuneration of Executive Committee in the Amount of CHF 4.8 Million Management For For 6 Transact Other Business (Voting) Management For Against BUNKA SHUTTER CO. LTD. Meeting Date:JUN 27, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:5930 Security ID:J04788105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 10 Management For For 2 Amend Articles to Amend Business Lines - Adopt Board Structure with Audit Committee - Amend Provisions on Number of Directors - Indemnify Directors - Authorize Board to Determine Income Allocation Management For For 3.1 Elect Director Mogi, Tetsuya Management For For 3.2 Elect Director Shiozaki, Toshihiko Management For For 3.3 Elect Director Fujiyama, Satoru Management For For 3.4 Elect Director Yabuki, Yoshio Management For For 3.5 Elect Director Iwabe, Kingo Management For For 3.6 Elect Director Shimamura, Yoshinori Management For For 3.7 Elect Director Ogura, Hiroyuki Management For For 3.8 Elect Director Oshima, Toru Management For For 3.9 Elect Director Fujita, Yoshinori Management For For 4.1 Elect Director and Audit Committee Member Nishikawa, Hideyuki Management For For 4.2 Elect Director and Audit Committee Member Uemura, Akira Management For For 4.3 Elect Director and Audit Committee Member Iina, Takao Management For For 4.4 Elect Director and Audit Committee Member Fujita, Shozo Management For For 4.5 Elect Director and Audit Committee Member Abe, Kazufumi Management For For 5 Approve Compensation Ceiling for Directors Who Are Not Audit Committee Members Management For For 6 Approve Compensation Ceiling for Directors Who Are Audit Committee Members Management For For 7 Approve Takeover Defense Plan (Poison Pill) Management For For CAPCOM CO. LTD. Meeting Date:JUN 09, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:9697 Security ID:J05187109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 25 Management For For 2.1 Elect Director Tsujimoto, Kenzo Management For For 2.2 Elect Director Tsujimoto, Haruhiro Management For For 2.3 Elect Director Egawa, Yoichi Management For For 2.4 Elect Director Nomura, Kenkichi Management For For 2.5 Elect Director Yasuda, Hiroshi Management For For 2.6 Elect Director Sato, Masao Management For For 2.7 Elect Director Muranaka, Toru Management For For CCC SA Meeting Date:JAN 10, 2017 Record Date:DEC 25, 2016 Meeting Type:SPECIAL Ticker:CCC Security ID:X5818P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Meeting Chairman Management For For 3 Acknowledge Proper Convening of Meeting Management None None 4 Elect Members of Vote Counting Commission Management For For 5 Approve Agenda of Meeting Management For For 6 Approve Issuance of New Series F Shares without Preemptive Rights Management For For 7 Eliminate Preemptive Rights with Regards to New Series F Shares Management For For 8 Approve Issuance of Convertible Warrants Without Preemptive Rights Management For For 9 Eliminate Preemptive Rights with Regards to New Convertible Warrants Management For For 10 Approve Listing, Dematerialization, and Registration of Newly Issued Shares Management For For 11 Amend Statute to Reflect Changes in Capital Management For For 12 Amend Statute Re: Management Board Authorization to Increase Share Capital within Limits of Target Capital with Possible Exclusion of Preemptive Rights Management For For 13 Authorize Share Repurchase Program Management For For 14 Approve Creation of Reserve Capital for Purposes of Share Repurchase Program Management For For 15 Amend Statute Re: Voting Rights Cap Management For Against 16 Elect Supervisory Board Member Management For Against 17 Close Meeting Management None None CCC SA Meeting Date:JUN 08, 2017 Record Date:MAY 23, 2017 Meeting Type:ANNUAL Ticker:CCC Security ID:X5818P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Meeting Chairman Management For For 3 Acknowledge Proper Convening of Meeting Management None None 4 Approve Agenda of Meeting Management For For 5 Receive Management Board Reports on Company's and Group's Operations, and Standalone and Consolidated Financial Statements Management None None 6.1 Receive Supervisory Board Opinion on Company's Standing, Internal Controlling, Risk Management Systems, Compliance, and Internal Audit Function Management None None 6.2 Receive Supervisory Board Reports on Management Board Reports on Company's and Group's Operations, Standalone and Consolidated Financial Statements, and Management Board's Proposal on Income Allocation Management None None 7 Approve Management Board Report on Company's Operations and Financial Statements Management For For 8 Approve Management Board Report on Group's Operations and Consolidated Financial Statements Management For For 9 Approve Appropriation of Supplementary Capital Management For For 10 Approve Allocation of Income and Dividends of PLN 2.59 per Share Management For For 11.1 Approve Discharge of Dariusz Milek (CEO) Management For For 11.2 Approve Discharge of Mariusz Gnych (Deputy CEO) Management For For 11.3 Approve Discharge of Piotr Nowjalis (Deputy CEO) Management For For 11.4 Approve Discharge of Karol Poltorak (Deputy CEO) Management For For 12.1 Approve Discharge of Henryk Chojnacki (Supervisory Board Chairman) Management For For 12.2 Approve Discharge of Wieslaw Oles (Supervisory Board Chairman) Management For For 12.3 Approve Discharge of Marcin Murawski (Supervisory Board Member) Management For For 12.4 Approve Discharge of Jerzy Suchnicki (Supervisory Board Member) Management For For 12.5 Approve Discharge of Waldemar Jurkiewicz (Supervisory Board Member) Management For For 12.6 Approve Discharge of Miroslaw Stachowicz (Supervisory Board Member) Management For For 12.7 Approve Discharge of Karol Poltorak (Supervisory Board Member) Management For For 13 Fix Number of Supervisory Board Members at Five Management For For 14.1 Elect Supervisory Board Member Management For Against 14.2 Elect Supervisory Board Member Management For Against 14.3 Elect Supervisory Board Member Management For Against 14.4 Elect Supervisory Board Member Management For Against 14.5 Elect Supervisory Board Member Management For Against 15 Elect Chairman of Supervisory Board Management For Against 16 Approve Issuance of B Series Warrants Without Preemptive Rights Convertible into F Series Shares for Incentive Plan; Amend Statute Accordingly Management For For 17 Approve Issuance of C Series Subscription Warrants without Preemptive Rights and Conditional Increase in Share Capital; Approve Conditional Increase in Share Capital via Issuance of G Series Shares without Preemptive Rights; Amend Statute Accordingly Management For For 18 Amend Statute Re: Management Board Authorization to Increase Share Capital within Limits of Target Capital Management For For 19 Close Meeting Management None None CHICONY ELECTRONICS CO., LTD. Meeting Date:JUN 07, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:2385 Security ID:Y1364B106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report, Financial Statements and Consolidated Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Issuance of New Shares by Capitalization of Profit Management For For 4 Amend Trading Procedures Governing Derivatives Products Management For For 5 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 6 Other Business Management None Against CHINA ZHENGTONG AUTO SERVICES HOLDINGS LTD Meeting Date:MAY 18, 2017 Record Date:MAY 12, 2017 Meeting Type:ANNUAL Ticker:1728 Security ID:G215A8108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Wang Kunpeng as Director Management For For 3b Elect Koh Tee Choong, Ivan as Director Management For For 3c Elect Wan To as Director Management For For 3d Elect Shao Yong Jun as Director Management For For 3e Elect Wong Tan Tan as Director Management For For 4 Authorize Board to Fix Remuneration of Directors Management For For 5 Approve KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Repurchase of Issued Share Capital Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Reissuance of Repurchased Shares Management For Against CLOETTA AB Meeting Date:APR 04, 2017 Record Date:MAR 29, 2017 Meeting Type:ANNUAL Ticker:CLA B Security ID:W2397U105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7 Receive Financial Statements and Statutory Reports Management None None 8 Receive Board's Report Management None None 9 Receive President's Report Management None None 10 Accept Financial Statements and Statutory Reports Management For For 11 Approve Allocation of Income and Dividends of SEK 0.75 Per Share Management For For 12 Approve Discharge of Board and President Management For For 13 Determine Number of Members (7) and Deputy Members (0) of Board Management For For 14 Approve Remuneration of Directors in the Amount of SEK 620,000 for Chairman, and SEK 285,000 for Other Directors; Approve Remuneration for Committee Work; Approve Remuneration of Auditors Management For For 15a Elect Mikael Aru as New Director Management For For 15b Reelect Lilian Fossum Biner as Director Management For For 15c Reelect Lottie Knutson as Director Management For For 15d Reelect Mikael Norman as Director Management For For 15e Reelect Adriaan Nuhn as Director Management For For 15f Reelect Camilla Svenfelt as Director Management For For 15g Reelect Mikael Svenfelt as Director Management For For 16 Elect Lilian Fossum Biner as Board Chairman Management For For 17 Ratify KPMG as Auditors Management For For 18 Approve Nominating Committee Procedures Management For For 19 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 20 Approve Share Matching Plan LTI 2017 Management For Against 21 Close Meeting Management None None CONSTRUCCIONES Y AUXILIAR DE FERROCARRILES S.A. Meeting Date:JUN 10, 2017 Record Date:JUN 05, 2017 Meeting Type:ANNUAL Ticker:CAF Security ID:E31774156 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements and Discharge of Board Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Renew Appointment of Deloitte as Auditor Management For For 4.1 Amend Articles Re: General Meeting Competences and Special Cases Management For Against 4.2 Amend Article 34 Re: Powers Management For For 5 Amend Articles of General Meeting Regulations Re: Competences and Quorum Management For Against 6 Approve Remuneration Policy Management For Against 7 Elect Julian Gracia Palacin as Director Management For For 8 Authorize Issuance of Convertible Bonds, Debentures, Warrants, and Other Debt Securities with Exclusion of Preemptive Rights up to 20 Percent of Capital Management For Against 9 Advisory Vote on Remuneration Report Management For Against 10 Authorize Board to Ratify and Execute Approved Resolutions Management For For 11 Approve Minutes of Meeting Management For For DAIBIRU CORP. Meeting Date:JUN 28, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:8806 Security ID:J08463101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 8 Management For For 2.1 Elect Director Yamamoto, Takehiko Management For Against 2.2 Elect Director Tamai, Katsumi Management For Against 2.3 Elect Director Sonobe, Toshiyuki Management For For 2.4 Elect Director Narita, Junichi Management For For 2.5 Elect Director Yada, Takeo Management For For 2.6 Elect Director Takamatsu, Akira Management For For 2.7 Elect Director Hashizume, Shinya Management For For 3 Appoint Statutory Auditor Totsuka, Masaji Management For For 4 Approve Annual Bonus Management For For DESCENTE LTD. Meeting Date:FEB 15, 2017 Record Date:DEC 17, 2016 Meeting Type:SPECIAL Ticker:8114 Security ID:J12138103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Adoption of Holding Company Structure and Transfer of Operations to Wholly Owned Subsidiary Management For For 2 Amend Articles To Amend Business Lines - Amend Provisions on Director Titles Management For For DESCENTE LTD. Meeting Date:JUN 22, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:8114 Security ID:J12138103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 23 Management For For 2.1 Elect Director Nakamura, Ichiro Management For For 2.2 Elect Director Ishimoto, Masatoshi Management For For 2.3 Elect Director Tanaka, Yoshikazu Management For For 2.4 Elect Director Mitsui, Hisashi Management For For 2.5 Elect Director Haneda, Hitoshi Management For For 2.6 Elect Director Tsujimoto, Kenichi Management For For 2.7 Elect Director Kim, Fundo Management For For 2.8 Elect Director Shimizu, Motonari Management For For 2.9 Elect Director Ii, Masako Management For For 2.10 Elect Director Shu, Ungyon Management For For 3 Appoint Statutory Auditor Morimitsu, Masatsugu Management For For 4 Approve Equity Compensation Plan Management For For DEWAN HOUSING FINANCE CORPORATION LIMITED Meeting Date:JUL 20, 2016 Record Date:JUL 13, 2016 Meeting Type:ANNUAL Ticker:511072 Security ID:Y2055V112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm First and Second Interim Dividend and Approve Final Dividend Management For For 3 Reelect Dheeraj Wadhawan as Director Management For For 4 Approve Chaturvedi & Shah as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect Rajiv Kumar as Independent Director Management For For 6 Authorize Issuance of Non-Convertible Debentures and/or Other Hybrid Instruments on a Private Placement Basis Management For For DEWAN HOUSING FINANCE CORPORATION LIMITED Meeting Date:FEB 20, 2017 Record Date:JAN 13, 2017 Meeting Type:SPECIAL Ticker:511072 Security ID:Y2055V112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reclassification of Authorized Share Capital Management For Against 2 Amend Memorandum of Association to Reflect Changes in Capital Management For Against 3 Approve Issuance of Non-Convertible Redeemable Cumulative Preference Shares - Offer 1 Management For Against 4 Approve Issuance of Non-Convertible Redeemable Cumulative Preference Shares - Offer 2 Management For Against 5 Approve Issuance of Non-Convertible Redeemable Cumulative Preference Shares - Offer 3 Management For Against 6 Approve Issuance of Non-Convertible Redeemable Cumulative Preference Shares - Offer 4 Management For Against 7 Approve Issuance of Non-Convertible Redeemable Cumulative Preference Shares - Offer 5 Management For Against 8 Approve Issuance of Non-Convertible Redeemable Cumulative Preference Shares - Offer 6 Management For Against DEWAN HOUSING FINANCE CORPORATION LIMITED Meeting Date:MAR 17, 2017 Record Date:FEB 10, 2017 Meeting Type:SPECIAL Ticker:511072 Security ID:Y2055V112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Sale of the Company's Entire Investment in DHFL Pramerica Life Insurance Company Limited to DHFL Investments Limited Management For For DFS FURNITURE PLC Meeting Date:DEC 02, 2016 Record Date:NOV 30, 2016 Meeting Type:ANNUAL Ticker:DFS Security ID:G2848C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Richard Baker as Director Management For For 5 Re-elect Ian Filby as Director Management For For 6 Elect Nicola Bancroft as Director Management For For 7 Re-elect Luke Mayhew as Director Management For For 8 Re-elect Gwyn Burr as Director Management For For 9 Re-elect Julie Southern as Director Management For For 10 Reappoint KPMG LLP as Auditors Management For For 11 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 17 Authorise EU Political Donations and Expenditure Management For For DGB FINANCIAL GROUP CO LTD Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A139130 Security ID:Y2058E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Park In-gyu as Inside Director Management For For 3.2 Elect Noh Seong-seok as Inside Director Management For For 3.3 Elect Cho Hae-nyeong as Outside Director Management For For 3.4 Elect Ha Jong-hwa as Outside Director Management For For 4 Elect Jeon Gyeong-tae as Outside Director to serve as Audit Committee Management For For 5 Elect Ha Jong-hwa as a Member of Audit Committee Management For For 6 Approve Total Remuneration of Inside Directors and Outside Directors Management For For DOREL INDUSTRIES INC. Meeting Date:MAY 25, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL Ticker:DII.B Security ID:25822C205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin Schwartz Management For For 1.2 Elect Director Alan Schwartz Management For For 1.3 Elect Director Jeffrey Schwartz Management For For 1.4 Elect Director Jeff Segel Management For For 1.5 Elect Director Maurice Tousson Management For For 1.6 Elect Director Dian Cohen Management For For 1.7 Elect Director Alain Benedetti Management For For 1.8 Elect Director Rupert Duchesne Management For For 1.9 Elect Director Michelle Cormier Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For DOWA HOLDINGS CO. LTD. Meeting Date:JUN 27, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:5714 Security ID:J12432126 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reverse Stock Split to Comply with Exchange Mandate and Decrease Authorized Capital in Proportion to Reverse Stock Split Management For For 2.1 Elect Director Yamada, Masao Management For For 2.2 Elect Director Mitsune, Yutaka Management For For 2.3 Elect Director Nakashio, Hiroshi Management For For 2.4 Elect Director Matsushita, Katsuji Management For For 2.5 Elect Director Kagaya, Susumu Management For For 2.6 Elect Director Hosoda, Eiji Management For For 2.7 Elect Director Koizumi, Yoshiko Management For For 3 Appoint Statutory Auditor Kobayashi, Hidefumi Management For Against 4 Appoint Alternate Statutory Auditor Oba, Koichiro Management For For ENERFLEX LTD. Meeting Date:MAY 05, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL Ticker:EFX Security ID:29269R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert S. Boswell Management For For 1.2 Elect Director W. Byron Dunn Management For For 1.3 Elect Director J. Blair Goertzen Management For For 1.4 Elect Director H. Stanley Marshall Management For For 1.5 Elect Director Stephen J. Savidant Management For For 1.6 Elect Director Michael A. Weill Management For For 1.7 Elect Director Helen J. Wesley Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For FOXTONS GROUP PLC Meeting Date:MAY 17, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL Ticker:FOXT Security ID:G3654P100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Policy Management For Against 4 Approve Remuneration Report Management For For 5 Elect Mark Berry as Director Management For For 6 Re-elect Andrew Adcock as Director Management For Against 7 Re-elect Ian Barlow as Director Management For For 8 Re-elect Michael Brown as Director Management For For 9 Re-elect Nicholas Budden as Director Management For For 10 Re-elect Garry Watts as Director Management For For 11 Reappoint Deloitte LLP as Auditors Management For For 12 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 13 Authorise EU Political Donations and Expenditure Management For For 14 Approve Share Option Plan Management For Against 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For FUJI OIL HOLDINGS INC. Meeting Date:JUN 22, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:2607 Security ID:J14994107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 22 Management For For 2.1 Elect Director Shimizu, Hiroshi Management For For 2.2 Elect Director Maeda, Hirokazu Management For For 2.3 Elect Director Sakai, Mikio Management For For 2.4 Elect Director Matsumoto, Tomoki Management For For 2.5 Elect Director Omori, Tatsuji Management For For 2.6 Elect Director Sumiya, Takehiko Management For For 2.7 Elect Director Mishina, Kazuhiro Management For For 2.8 Elect Director Taji, Noriko Management For For 3 Appoint Statutory Auditor Shibuya, Makoto Management For For 4 Appoint Alternate Statutory Auditor Fukuda, Tadashi Management For For 5 Approve Compensation Ceiling for Statutory Auditors Management For For GENWORTH MI CANADA INC. Meeting Date:JUN 08, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:MIC Security ID:37252B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrea Bolger Management For For 1.2 Elect Director Sharon Giffen Management For For 1.3 Elect Director Rohit Gupta Management For For 1.4 Elect Director Sidney Horn Management For For 1.5 Elect Director Brian Hurley Management For For 1.6 Elect Director Stuart Levings Management For For 1.7 Elect Director Neil Parkinson Management For For 1.8 Elect Director Leon Roday Management For For 1.9 Elect Director Jerome Upton Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For GERRESHEIMER AG Meeting Date:APR 26, 2017 Record Date:APR 04, 2017 Meeting Type:ANNUAL Ticker:GXI Security ID:D2852S109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.05 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Ratify Deloitte GmbH as Auditors for Fiscal 2017 Management For For 6.1 Elect Andrea Abt to the Supervisory Board Management For For 6.2 Elect Karin Dorrepaal to the Supervisory Board Management For For 6.3 Elect Axel Herberg to the Supervisory Board Management For For 6.4 Elect Peter Noe to the Supervisory Board Management For For 6.5 Elect Theodor Stuth to the Supervisory Board Management For For 6.6 Elect Udo Vetter to the Supervisory Board Management For For 7 Approve Creation of EUR 6.3 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 8 Approve Issuance of Convertible/Warrant Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 750 Million; Approve Creation of EUR 6.3 Million Pool of Conditional Capital to Guarantee Conversion Rights Management For For GOODBABY INTERNATIONAL HOLDINGS LTD. Meeting Date:MAY 25, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL Ticker:1086 Security ID:G39814101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Martin Pos as Director and Authorize Board to Fix His Remuneration Management For For 3b Elect Wang Haiye as Director and Authorize Board to Fix His Remuneration Management For For 3c Elect Jan Rezab as Director and Authorize Board to Fix His Remuneration Management For For 3d Elect Liu Tongyou as Director and Authorize Board to Fix His Remuneration Management For For 3e Elect Iain Ferguson Bruce as Director and Authorize Board to Fix His Remuneration Management For For 3f Elect Jin Peng as Director and Authorize Board to Fix His Remuneration Management For For 4 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Approve Refreshment of Scheme Mandate Limit Under the Share Option Scheme Management For Against GRAN TIERRA ENERGY INC. Meeting Date:MAY 03, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:GTE Security ID:38500T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary S. Guidry Management For For 1.2 Elect Director Peter J. Dey Management For For 1.3 Elect Director Evan Hazell Management For For 1.4 Elect Director Robert B. Hodgins Management For For 1.5 Elect Director Ronald Royal Management For For 1.6 Elect Director David P. Smith Management For For 1.7 Elect Director Brooke Wade Management For For 2 Ratify Deloitte LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year GRAND CITY PROPERTIES SA Meeting Date:AUG 09, 2016 Record Date: Meeting Type:SPECIAL Ticker:GYC Security ID:L4459Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Board to Increase Authorized Share Capital to up to EUR 40 million Management For Against 2 Receive and Approve Directors' Special Report Management For Against 3 Approve Authorization to Issue Shares and Exclude Preemptive Rights Re: Item 1 Management For Against 4 Amend Articles to Reflect Changes in Capital Management For Against GRAND CITY PROPERTIES SA Meeting Date:JUN 28, 2017 Record Date:JUN 14, 2017 Meeting Type:ANNUAL Ticker:GYC Security ID:L4459Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Board's Report Management None None 2 Receive Auditor's Report Management None None 3 Approve Financial Statements Management For Did Not Vote 4 Approve Consolidated Financial Statements and Statutory Reports Management For Did Not Vote 5 Approve Allocation of Income and Dividends of EUR 0.6825 per Share Management For Did Not Vote 6 Approve Discharge of Directors Management For Did Not Vote 7 Reelect Simone Runge-Brandner, Daniel Malkin and Refael Zamir as Directors Management For Did Not Vote 8 Approve Discharge of Fiduciaire Di Fino & Associes as Commissaire Management For Did Not Vote 9 Renew Appointment of KPMG as Auditor Management For Did Not Vote GREATVIEW ASEPTIC PACKAGING CO LTD. Meeting Date:MAY 26, 2017 Record Date:MAY 22, 2017 Meeting Type:ANNUAL Ticker:468 Security ID:G40769104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a1 Elect Bi Hua, Jeff as Director Management For For 3a2 Elect Hong Gang as Director Management For For 3a3 Elect Behrens Ernst Hermann as Director Management For For 3b Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5B Authorize Repurchase of Issued Share Capital Management For For 5C Authorize Reissuance of Repurchased Shares Management For Against GRENDENE SA Meeting Date:APR 10, 2017 Record Date: Meeting Type:ANNUAL Ticker:GRND3 Security ID:P49516100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2016 Management For For 2 Approve Allocation of Income, Dividends and Interest-on-Capital-Stock Payments Management For For 3 Approve Remuneration of Company's Management Management For For GRENDENE SA Meeting Date:APR 10, 2017 Record Date: Meeting Type:SPECIAL Ticker:GRND3 Security ID:P49516100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Waiver of the Obligation of Publishing Legal Publications on the Newspaper Valor Economico Management For For HUHTAMAKI OYJ Meeting Date:APR 27, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:HUH1V Security ID:X33752100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.73 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 120,000 for Chairman, EUR 68,000 for Vice Chairman, and EUR 57,000 for Other Directors; Approve Meeting Fees Management For For 11 Fix Number of Directors at Eight Management For For 12 Reelect Eija Ailasmaa, Pekka Ala-Pietila (Chairman), Doug Baillie, William Barker, Rolf Borjesson, Jukka Suominen (Vice Chairman) and Sandra Turner as Directors; Elect Kerttu Tuomas as New Director Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify Ernst & Young as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 10 Million New Shares and Conveyance of up to 4 Million Shares without Preemptive Rights Management For For 17 Close Meeting Management None None HYUNDAI MIPO DOCKYARD CO. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A010620 Security ID:Y3844T103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1 Elect Han Young-seok as Inside Director Management For For 2.2 Elect Cho Young-cheol as Non-independent Non-executive Director Management For For 2.3 Elect Kim So-young as Outside Director Management For For 3 Elect Kim So-young as Members of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For IDOM INC. Meeting Date:MAY 30, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:7599 Security ID:J17714106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 6 Management For For 2.1 Elect Director Hatori, Yusuke Management For Against 2.2 Elect Director Hatori, Takao Management For Against 2.3 Elect Director Ota, Masaru Management For For 2.4 Elect Director Sugie, Jun Management For For 3.1 Appoint Statutory Auditor Yanagawa, Kunie Management For For 3.2 Appoint Statutory Auditor Endo, Masakatsu Management For Against 3.3 Appoint Statutory Auditor Nakamura, Hiroto Management For For 4 Approve Bonus Related to Retirement Bonus System Abolition Management For Against INTERPUMP GROUP SPA Meeting Date:APR 28, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:IP Security ID:T5513W107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Remuneration Policy Management For Against 4.1 Approve Number of Directors Shareholder None For 4.2 Fix Board Terms for Directors Shareholder None For 4.3.1 Slate 1 Submitted by Gruppo IPG Holding SpA Shareholder None Did Not Vote 4.3.2 Slate 2 Submitted by Institutional Investors (Assogestioni) Shareholder None For 4.4 Elect Fulvio Montipo as Board Chair Shareholder None Against 5 Approve Remuneration of Directors Management For For 6.1.1 Slate 1 Submitted by Gruppo IPG Holding SpA Shareholder None Against 6.1.2 Slate 2 Submitted by Institutional Investors (Assogestioni) Shareholder None For 6.2 Appoint Alessandra Tronconi as Chair of the Board of Statutory Auditors Shareholder None Against 6.3 Approve Internal Auditors' Remuneration Shareholder None For 7 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For Against JENOPTIK AG Meeting Date:JUN 07, 2017 Record Date:MAY 16, 2017 Meeting Type:ANNUAL Ticker:JEN Security ID:D3721X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.25 per Share Management For Against 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Ratify Ernst & Young GmbH as Auditors for Fiscal 2017 Management For For 6.1 Elect Matthias Wierlacher to the Supervisory Board Management For For 6.2 Elect Evert Dudok to the Supervisory Board Management For For 6.3 Elect Elke Eckstein to the Supervisory Board Management For For 6.4 Elect Doreen Nowotne to the Supervisory Board Management For For 6.5 Elect Heinrich Reimitz to the Supervisory Board Management For For 6.6 Elect Andreas Tuennermann to the Supervisory Board Management For For 7 Approve Remuneration of Supervisory Board Management For For 8 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 250 Million; Approve Creation of EUR 28.6 Million Pool of Capital to Guarantee Conversion Rights Management For For JRP GROUP PLC Meeting Date:DEC 07, 2016 Record Date:DEC 05, 2016 Meeting Type:SPECIAL Ticker:JRG Security ID:G5S15Z107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorise EU Political Donations and Expenditure Management For For 2 Authorise Issue of Equity with Pre-emptive Rights Management For For 3 Authorise Issue of Equity without Pre-emptive Rights Management For For 4 Authorise Issue of Equity without Pre-emptive Rights Management For For 5 Authorise Market Purchase of Ordinary Shares Management For For JRP GROUP PLC Meeting Date:MAY 18, 2017 Record Date:MAY 16, 2017 Meeting Type:ANNUAL Ticker:JRP Security ID:G9331B109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Elect Chris Gibson-Smith as Director Management For For 6 Re-elect Tom Cross Brown as Director Management For For 7 Re-elect Keith Nicholson as Director Management For For 8 Re-elect Michael Deakin as Director Management For For 9 Re-elect Steve Melcher as Director Management For For 10 Elect Paul Bishop as Director Management For For 11 Elect Ian Cormack as Director Management For For 12 Elect Clare Spottiswoode as Director Management For For 13 Re-elect James Fraser as Director Management For For 14 Elect Peter Catterall as Director Management For For 15 Re-elect Rodney Cook as Director Management For For 16 Elect David Richardson as Director Management For For 17 Re-elect Simon Thomas as Director Management For For 18 Reappoint KPMG LLP as Auditors Management For For 19 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 24 Authorise Market Purchase of Ordinary Shares Management For For 25 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 26 Approve Change of Company Name to Just Group plc Management For For KIWOOM SECURITIES CO. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A039490 Security ID:Y4801C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Cho Gil-yeon as Outside Director Management For For 3.2 Elect Gil Jae-wook as Outside Director Management For For 3.3 Elect Kim Jae-cheol as Outside Director Management For Against 4 Elect Song Jong-ho as Outside Director to Serve as Audit Committee Member Management For For 5 Elect Cho Gil-yeon as a Member of Audit Committee Management For For 6 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 7 Approve Terms of Retirement Pay Management For For KOBAYASHI PHARMACEUTICAL CO. LTD. Meeting Date:MAR 30, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:4967 Security ID:J3430E103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kobayashi, Kazumasa Management For For 1.2 Elect Director Kobayashi, Yutaka Management For For 1.3 Elect Director Kobayashi, Akihiro Management For For 1.4 Elect Director Tsujino, Takashi Management For For 1.5 Elect Director Yamane, Satoshi Management For For 1.6 Elect Director Horiuchi, Susumu Management For For 1.7 Elect Director Tsuji, Haruo Management For For 1.8 Elect Director Ito, Kunio Management For For 1.9 Elect Director Sasaki, Kaori Management For For 2 Appoint Statutory Auditor Shiratsuchi, Kazuhiro Management For For 3 Appoint Alternate Statutory Auditor Fujitsu, Yasuhiko Management For For 4 Approve Disposal of Treasury Shares for a Private Placement Management For Against KOREA INVESTMENT HOLDINGS CO. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A071050 Security ID:Y4862P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Incorporation Management For For 2.1 Elect Bae Jong-seok as Outside Director Management For For 2.2 Elect Lee Epstein Hobart as Outside Director Management For For 2.3 Elect Kim Jae-hwan as Outside Director Management For For 3 Elect Lee Sang-cheol as Outside Director to Serve as Audit Committee Member Management For For 4.1 Elect Bae Jong-seok as Member of Audit Committee Management For For 4.2 Elect Kim Jae-hwan as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KOSHIDAKA HOLDINGS CO., LTD. Meeting Date:NOV 25, 2016 Record Date:AUG 31, 2016 Meeting Type:ANNUAL Ticker:2157 Security ID:J36577104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 17 Management For For 2.1 Elect Director Koshidaka, Hiroshi Management For For 2.2 Elect Director Koshidaka, Osamu Management For For 2.3 Elect Director Asakura, Kazuhiro Management For For 2.4 Elect Director Koshidaka, Miwako Management For For 2.5 Elect Director Doi, Yoshihito Management For For KYB CORP Meeting Date:JUN 23, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:7242 Security ID:J31803109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 7 Management For For 2 Approve Reverse Stock Split to Comply with Exchange Mandate and Decrease Authorized Capital in Proportion to Reverse Stock Split Management For For 3 Amend Articles to Update Authorized Capital to Reflect Reverse Stock Split - Reduce Share Trading Unit Management For For 4.1 Elect Director Nakajima, Yasusuke Management For For 4.2 Elect Director Kato, Takaaki Management For For 4.3 Elect Director Komiya, Morio Management For For 4.4 Elect Director Saito, Keisuke Management For For 4.5 Elect Director Shoji, Takafumi Management For For 4.6 Elect Director Ono, Masao Management For For 4.7 Elect Director Tsuruta, Rokuro Management For For 4.8 Elect Director Shiozawa, Shuhei Management For For 5 Appoint Alternate Statutory Auditor Shigeta, Atsushi Management For Against 6 Approve Annual Bonus Management For For LAIRD PLC Meeting Date:MAR 16, 2017 Record Date:MAR 14, 2017 Meeting Type:SPECIAL Ticker:LRD Security ID:G53508175 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorise Issue of Equity in Connection with the Rights Issue Management For For LAIRD PLC Meeting Date:APR 28, 2017 Record Date:APR 26, 2017 Meeting Type:ANNUAL Ticker:LRD Security ID:G53508175 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Kevin Dangerfield as Director Management For For 4 Elect Wu Gang as Director Management For For 5 Re-elect Dr Martin Read as Director Management For For 6 Re-elect Paula Bell as Director Management For For 7 Re-elect Mike Parker as Director Management For For 8 Re-elect Tony Quinlan as Director Management For For 9 Re-elect Nathalie Rachou as Director Management For For 10 Re-elect Kjersti Wiklund as Director Management For For 11 Reappoint Deloitte LLP as Auditors and Authorise Their Remuneration Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For LAOX Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:8202 Security ID:J38639126 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Yiwen Luo Management For Against 1.2 Elect Director Yano, Teruji Management For For 1.3 Elect Director Zhe Wang Management For For 1.4 Elect Director Bin Zhou Management For For 1.5 Elect Director Feng Han Management For For 1.6 Elect Director Suhara, Shintaro Management For For 1.7 Elect Director Beibei Xu Management For For 2.1 Appoint Statutory Auditor Shiba, Shoji Management For For 2.2 Appoint Statutory Auditor Kamimura, Akira Management For For LAURENTIAN BANK OF CANADA Meeting Date:MAR 01, 2017 Record Date:JAN 17, 2017 Meeting Type:ANNUAL Ticker:LB Security ID:51925D106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lise Bastarache Management For For 1.2 Elect Director Sonia Baxendale Management For For 1.3 Elect Director Richard Belanger Management For For 1.4 Elect Director Michael T. Boychuk Management For For 1.5 Elect Director Gordon Campbell Management For For 1.6 Elect Director Isabelle Courville Management For For 1.7 Elect Director Francois Desjardins Management For For 1.8 Elect Director Michel Labonte Management For For 1.9 Elect Director A. Michel Lavigne Management For For 1.10 Elect Director Michelle R. Savoy Management For For 1.11 Elect Director Susan Wolburgh Jenah Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 SP 1: Auditor Rotation Shareholder Against Against 5 SP 2: Insatisfaction Towards The Compensation Policy Shareholder Against Against 6 SP 3: Amendment To The General By-Laws Shareholder Against Against 7 SP 4: Employee Profit Sharing Plan and Employee Share Purchase Plan Shareholder Against Against LIC HOUSING FINANCE LTD. Meeting Date:AUG 19, 2016 Record Date:AUG 12, 2016 Meeting Type:ANNUAL Ticker:LICHSGFIN Security ID:Y5278Z133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Reelect Savita Singh as Director Management For For 4 Approve Chokshi & Chokshi LLP and Shah Gupta & Co. as Joint Statutory Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Issuance of Redeemable Non-Convertible Debentures Management For For 6 Elect Ameet N Patel as Independent Director Management For For 7 Elect Usha Sangwan as Director Management For For LIVANOVA PLC Meeting Date:JUN 14, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:LIVN Security ID:G5509L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Reappoint PricewaterhouseCoopers LLP as UK Statutory Auditor Management For For 4 Ratify PricewaterhouseCoopers S.p.A. as Auditors Management For For 5 Authorise the Audit & Compliance Committee to Fix Remuneration of Auditors Management For For 6 Authorize Share Repurchase Program Management For For 7 Adopt New Articles of Association Management For For LOGITECH INTERNATIONAL S.A. Meeting Date:SEP 07, 2016 Record Date:SEP 01, 2016 Meeting Type:ANNUAL Ticker:LOGN Security ID:H50430232 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Appropriation Of Retained Earnings Management For For 4 Amend Omnibus Stock Plan Management For For 5 Approve Discharge of Board and Senior Management Management For For 6A Elect Director Edouard Bugnion Management For For 6B Elect Director Bracken Darrell Management For For 6C Elect Director Sally Davis Management For For 6D Elect Director Guerrino De Luca Management For For 6E Elect Director Sue Gove Management For For 6F Elect Director Didier Hirsch Management For For 6G Elect Director Neil Hunt Management For For 6H Elect Director Dimitri Panayotopoulos Management For For 6I Elect Director Lung Yeh Management For For 6J Elect Director Patrick Aebischer Management For For 7 Elect Guerrino De Luca as Board Chairman Management For For 8A Appoint Sally Davis as Member of the Compensation Committee Management For For 8B Appoint Neil Hunt as Member of the Compensation Committee Management For For 8C Appoint Dimitri Panayotopoulos as Member of the Compensation Committee Management For For 8D Appoint Edouard Bugnion as Member of the Compensation Committee Management For For 9 Approve Remuneration of Directors Management For For 10 Approve Remuneration of Executive Committee in the Amount of USD 20,200,000 Management For For 11 Ratify KPMG AG as Auditors Management For For 12 Designate Beatrice Ehlers as Independent Proxy Management For For A Authorize Independent Representative to Vote on Any Amendment to Previous Resolutions Management For Against LUK FOOK HOLDINGS (INTERNATIONAL) LTD. Meeting Date:AUG 17, 2016 Record Date:AUG 12, 2016 Meeting Type:ANNUAL Ticker:590 Security ID:G5695X125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final and Special Dividends Management For For 3.1a Elect Tse Moon Chuen as Director Management For For 3.1b Elect Chan So Kuen as Director Management For For 3.1c Elect Wong Ho Lung, Danny as Director Management For For 3.1d Elect Mak Wing Sum, Alvin as Director Management For For 3.1e Elect Hui King Wai as Director Management For For 3.2 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against M. DIAS BRANCO S.A INDUSTRIA E COMERCIO DE ALIMENTOS Meeting Date:APR 13, 2017 Record Date: Meeting Type:ANNUAL Ticker:MDIA3 Security ID:P64876108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2016 Management For For 2 Approve Allocation of Income Management For For 3 Elect Directors Management For For 3.1 Elect Director Appointed by Minority Shareholder Shareholder None Did Not Vote M. DIAS BRANCO S.A INDUSTRIA E COMERCIO DE ALIMENTOS Meeting Date:APR 13, 2017 Record Date: Meeting Type:SPECIAL Ticker:MDIA3 Security ID:P64876108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-Ratify Remuneration of Company's Management for Fiscal Year 2016 Management For For 2 Approve Remuneration of Company's Management Management For For 3 Approve 1:3 Stock Split Management For For 4 Amend Article 5 to Reflect Changes in Capital Management For For 5 Approve Long-Term Incentive Program Management For For MEITEC CORP. Meeting Date:JUN 22, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:9744 Security ID:J42067108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 83.5 Management For For 2.1 Elect Director Kokubun, Hideyo Management For For 2.2 Elect Director Yoneda, Hiroshi Management For For 2.3 Elect Director Uemura, Masato Management For For 2.4 Elect Director Ogasawara, Akiyoshi Management For For 2.5 Elect Director Rokugo, Hiroyuki Management For For 2.6 Elect Director Ito, Keisuke Management For For 2.7 Elect Director Shimizu, Minao Management For For 2.8 Elect Director Kishi, Hiroyuki Management For For 3.1 Appoint Statutory Auditor Watanabe, Hiroshi Management For For 3.2 Appoint Statutory Auditor Uematsu, Masatoshi Management For For 4 Appoint Alternate Statutory Auditor Kunibe, Toru Management For For MERIDA INDUSTRY CO., LTD. Meeting Date:JUN 26, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:9914 Security ID:Y6020B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report, Financial Statements and Consolidated Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 4 Approve Amendments to Articles of Association Management For For MULLEN GROUP LTD. Meeting Date:MAY 03, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:MTL Security ID:625284104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Alan D. Archibald Management For For 2.2 Elect Director Greg Bay Management For For 2.3 Elect Director Christine McGinley Management For For 2.4 Elect Director Stephen H. Lockwood Management For For 2.5 Elect Director David E. Mullen Management For For 2.6 Elect Director Murray K. Mullen Management For For 2.7 Elect Director Philip J. Scherman Management For For 2.8 Elect Director Sonia Tibbatts Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Amend Stock Option Plan Management For Against NACHI-FUJIKOSHI CORP. Meeting Date:FEB 22, 2017 Record Date:NOV 30, 2016 Meeting Type:ANNUAL Ticker:6474 Security ID:J47098108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 10 Management For For 2.1 Elect Director Homma, Hiro Management For Against 2.2 Elect Director Susukida, Kenji Management For Against 2.3 Elect Director Kobayashi, Masayuki Management For For 2.4 Elect Director Hayashi, Hidenori Management For For 2.5 Elect Director Watanabe, Koichi Management For For 2.6 Elect Director Tsukahara, Kazuo Management For For 2.7 Elect Director Inoue, Toru Management For For 2.8 Elect Director Furusawa, Tetsu Management For For 2.9 Elect Director Urata, Shinichi Management For For 2.10 Elect Director Tsukamoto, Yutaka Management For For 2.11 Elect Director Togashi, Shigeru Management For For 2.12 Elect Director Sasaki, Noritsugu Management For For 2.13 Elect Director Miura, Noboru Management For For 2.14 Elect Director Sakamoto, Jun Management For For 3 Appoint Statutory Auditor Iimura, Somuku Management For Against 4 Approve Takeover Defense Plan (Poison Pill) Management For Against NIHON PARKERIZING CO. LTD. Meeting Date:JUN 29, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:4095 Security ID:J55096101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 10 Management For For 2 Amend Articles to Amend Business Lines - Adopt Board Structure with Audit Committee - Amend Provisions on Number of Directors - Authorize Directors to Execute Day to Day Operations without Full Board Approval - Indemnify Directors Management For For 3.1 Elect Director Ono, Shun Management For For 3.2 Elect Director Satomi, Kazuichi Management For For 3.3 Elect Director Sato, Kentaro Management For For 3.4 Elect Director Satomi, Yasuo Management For For 3.5 Elect Director Yoshitake, Noriaki Management For For 3.6 Elect Director Araki, Tatsuya Management For For 3.7 Elect Director Watanabe, Masataka Management For For 3.8 Elect Director Hosogane, Hayato Management For For 3.9 Elect Director Tamura, Hiroyasu Management For For 3.10 Elect Director Onoka, Yasunobu Management For For 3.11 Elect Director Yoshida, Masayuki Management For For 4.1 Elect Director and Audit Committee Member Nishimura, Koji Management For For 4.2 Elect Director and Audit Committee Member Kan, Hirotoshi Management For For 4.3 Elect Director and Audit Committee Member Takeda, Yoshikazu Management For For 4.4 Elect Director and Audit Committee Member Matsumoto, Mitsuru Management For For 5 Approve Compensation Ceiling for Directors Who Are Not Audit Committee Members Management For For 6 Approve Compensation Ceiling for Directors Who Are Audit Committee Members Management For For ONTEX GROUP NV Meeting Date:MAY 24, 2017 Record Date:MAY 10, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:ONTEX Security ID:B6S9X0109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' Reports (Non-Voting) Management None None 2 Receive Auditors' Reports (Non-Voting) Management None None 3 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 4 Approve Financial Statements and Allocation of Income Management For For 5 Approve Discharge of Directors Management For For 6 Approve Discharge of Auditors Management For For 7.a Elect Michael Bredae as Non-Executive Director Management For For 7.b Elect Regi Aalstad as Independent Director Management For For 7.c Elect Tegacon Suisse GmbH, Permanently Represented by Gunnar Johansson as Independent Director Management For For 8 Approve Remuneration Report Management For Against 9 Ratify PricewaterhouseCooper as Auditors Management For For 10 Authorize Implementation of Approved Resolutions Re: Delegation of Powers Management For For 1.a Authorize Board to Issue Shares in the Event of a Public Tender Offer or Share Exchange Offer Management For Against 1.b Authorize Board to Repurchase Shares in the Event of a Serious and Imminent Harm Management For Against 2 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For Against OXFORD INSTRUMENTS PLC Meeting Date:SEP 13, 2016 Record Date:SEP 09, 2016 Meeting Type:ANNUAL Ticker:OXIG Security ID:G6838N107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Alan Thomson as Director Management For For 4 Elect Ian Barkshire as Director Management For For 5 Elect Gavin Hill as Director Management For For 6 Elect Mary Waldner as Director Management For For 7 Re-elect Thomas Geitner as Director Management For For 8 Re-elect Richard Friend as Director Management For For 9 Reappoint KPMG LLP as Auditors Management For For 10 Authorise Board to Fix Remuneration of Auditors Management For For 11 Approve Remuneration Report Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For RATIONAL AG Meeting Date:MAY 03, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL Ticker:RAA Security ID:D6349P107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 10 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2017 Management For For 6 Approve Affiliation Agreement with Subsidiary Rational F & E GmbH Management For For REFRESCO GROUP NV Meeting Date:MAY 09, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL Ticker:RFRG Security ID:N73488103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Discuss Implementation of Remuneration Policy for FY 2016 Management None None 4a Adopt Financial Statements and Statutory Reports Management For For 4b Receive Explanation on Company's Reserves and Dividend Policy Management None None 4c Approve Dividends of EUR 0.38 Per Share Management For For 5a Approve Discharge of Management Board Management For For 5b Approve Discharge of Supervisory Board Management For For 6a Reelect A.C. Duijzer to Management Board Management For For 6b Elect V.D.J. Deloziere to Management Board Management For For 6c Reelect I. Petrides to Supervisory Board Management For For 6d Elect T.P. Kunz to Supervisory Board Management For For 7 Approve Remuneration of Supervisory Board Management For For 8a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 8b Authorize Board to Exclude Preemptive Rights from Share Issuances Under Item 8.a Management For For 8c Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9 Ratify Ernst & Young as Auditors Management For For 10 Other Business (Non-Voting) Management None None 11 Close Meeting Management None None RUSSEL METALS INC. Meeting Date:MAY 03, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:RUS Security ID:781903604 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a.1 Elect Director Alain Benedetti Management For For 1a.2 Elect Director John M. Clark Management For For 1a.3 Elect Director James F. Dinning Management For For 1a.4 Elect Director John A. Hanna Management For For 1a.5 Elect Director Brian R. Hedges Management For For 1a.6 Elect Director Barbara S. Jeremiah Management For For 1a.7 Elect Director Alice D. Laberge Management For For 1a.8 Elect Director Lise Lachapelle Management For For 1a.9 Elect Director William M. O'Reilly Management For For 1a.10 Elect Director John R. Tulloch Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For SHANGHAI HAOHAI BIOLOGICAL TECHNOLOGY CO., LTD. Meeting Date:FEB 14, 2017 Record Date:JAN 13, 2017 Meeting Type:SPECIAL Ticker:6826 Security ID:Y7690W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Change in Use of Proceeds from Global Offering Management For For 2 Elect Tang Minjie as Director Management For For SHANGHAI HAOHAI BIOLOGICAL TECHNOLOGY CO., LTD. Meeting Date:JUN 23, 2017 Record Date:MAY 23, 2017 Meeting Type:ANNUAL Ticker:06826 Security ID:Y7690W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Work Report of the Board of Directors Management For For 2 Approve 2016 Work Report of the Supervisory Committee Management For For 3 Approve 2016 Financial Reports Management For For 4 Approve 2016 Profit Distribution Proposal Management For For 5 Approve Ernst & Young Hua Ming LLP as Domestic Auditors and Ernst & Young as International Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Repurchase of Issued H Share Capital Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against SHANGHAI HAOHAI BIOLOGICAL TECHNOLOGY CO., LTD. Meeting Date:JUN 23, 2017 Record Date:MAY 23, 2017 Meeting Type:SPECIAL Ticker:06826 Security ID:Y7690W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Issued H Share Capital Management For For SHAWCOR LTD. Meeting Date:MAY 09, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL Ticker:SCL Security ID:820439107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John T. Baldwin Management For For 1.2 Elect Director Derek S. Blackwood Management For For 1.3 Elect Director James W. Derrick Management For For 1.4 Elect Director Kevin J. Forbes Management For For 1.5 Elect Director Michael S. Hanley Management For For 1.6 Elect Director Stephen M. Orr Management For For 1.7 Elect Director Pamela S. Pierce Management For For 1.8 Elect Director Paul G. Robinson Management For For 1.9 Elect Director E. Charlene Valiquette Management For For 1.10 Elect Director Donald M. Wishart Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For SIG PLC Meeting Date:MAY 11, 2017 Record Date:MAY 09, 2017 Meeting Type:ANNUAL Ticker:SHI Security ID:G80797106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Elect Ian Duncan as Director Management For For 6 Elect Nick Maddock as Director Management For For 7 Elect Meinie Oldersma as Director Management For For 8 Re-elect Andrea Abt as Director Management For For 9 Re-elect Janet Ashdown as Director Management For For 10 Re-elect Mel Ewell as Director Management For For 11 Re-elect Chris Geoghegan as Director Management For For 12 Re-elect Leslie Van de Walle as Director Management For For 13 Reappoint Deloitte LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For SQUARE ENIX HOLDINGS CO., LTD. Meeting Date:JUN 23, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:9684 Security ID:J7659R109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Matsuda, Yosuke Management For For 1.2 Elect Director Philip Timo Rogers Management For For 1.3 Elect Director Honda, Keiji Management For For 1.4 Elect Director Chida, Yukinobu Management For For 1.5 Elect Director Yamamura, Yukihiro Management For For 1.6 Elect Director Nishiura, Yuji Management For For 2 Appoint Statutory Auditor Toyoshima, Tadao Management For For 3 Appoint Alternate Statutory Auditor Fujii, Satoshi Management For For STABILUS SA Meeting Date:FEB 15, 2017 Record Date:FEB 01, 2017 Meeting Type:ANNUAL Ticker:STM Security ID:L8750H104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Board Report Management None None 2 Receive Report of Supervisory Board Management None None 3 Receive Auditor's Reports Management None None 4 Approve Financial Statements Management For For 5 Approve Allocation of Income Management For For 6 Approve Consolidated Financial Statements and Statutory Reports Management For For 7 Approve Discharge of the Management Board Management For For 8 Approve Discharge of the Supervisory Board Management For For 9 Approve Remuneration of Directors Management For For 10 Renew Appointment of KPMG as Auditor Management For For 11 Amend Articles of Association Re: Various Amendments Management For For 14 Transact Other Business (Non-Voting) Management None None SUMITOMO RUBBER INDUSTRIES LTD. Meeting Date:MAR 29, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:5110 Security ID:J77884112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 25 Management For For 2 Amend Articles to Indemnify Directors - Indemnify Statutory Auditors Management For For 3.1 Elect Director Ikeda, Ikuji Management For For 3.2 Elect Director Tanaka, Hiroaki Management For For 3.3 Elect Director Nishi, Minoru Management For For 3.4 Elect Director Onga, Kenji Management For For 3.5 Elect Director Ii, Yasutaka Management For For 3.6 Elect Director Ishida, Hiroki Management For For 3.7 Elect Director Kuroda, Yutaka Management For For 3.8 Elect Director Yamamoto, Satoru Management For For 3.9 Elect Director Kosaka, Keizo Management For For 3.10 Elect Director Uchioke, Fumikiyo Management For For 3.11 Elect Director Murakami, Kenji Management For For TECHNOGYM S.P.A. Meeting Date:APR 21, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:TGYM Security ID:T9200L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Remuneration Policy Management For Against 4 Approve Performance Share Plan 2017-2019 Management For Against 5 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 1 Authorize Board to Increase Capital to Service Performance Share Plan 2017-2019 Management For Against TECHTRONIC INDUSTRIES CO., LTD. Meeting Date:MAY 19, 2017 Record Date:MAY 16, 2017 Meeting Type:ANNUAL Ticker:669 Security ID:Y8563B159 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Horst Julius Pudwill as Director Management For For 3b Elect Joseph Galli Jr. as Director Management For For 3c Elect Peter David Sullivan as Director Management For For 3d Elect Vincent Ting Kau Cheung as Director Management For Against 3e Elect Johannes-Gerhard Hesse as Director Management For For 3f Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Adopt Share Option Scheme Management For Against TETHYS OIL AB Meeting Date:OCT 25, 2016 Record Date:OCT 19, 2016 Meeting Type:SPECIAL Ticker:TETY Security ID:W9612M156 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For Did Not Vote 3 Prepare and Approve List of Shareholders Management For Did Not Vote 4 Designate Inspector(s) of Minutes of Meeting Management For Did Not Vote 5 Approve Agenda of Meeting Management For Did Not Vote 6 Acknowledge Proper Convening of Meeting Management For Did Not Vote 7 Approve 1:2 Share Split; Approve Reduction in Share Capital; Approve Bonus Issue Management For Did Not Vote 8 Close Meeting Management None None TETHYS OIL AB Meeting Date:MAY 17, 2017 Record Date:MAY 11, 2017 Meeting Type:ANNUAL Ticker:TETY Security ID:W9612M198 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Designate Inspector(s) of Minutes of Meeting Management For For 5 Approve Agenda of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7 Receive President's Report Management None None 8 Receive Financial Statements and Statutory Reports Management None None 9 Accept Financial Statements and Statutory Reports Management For For 10 Approve Allocation of Income and Dividends of SEK 1 Per Share Management For For 11 Approve Discharge of Board and President Management For For 12 Determine Number of Members (8) and Deputy Members (0) of Board; Determine Number of Auditors (1) and Deputy Auditors (0) Management For For 13 Approve Remuneration of Directors in the Amount of SEK 595,000 to Chair and SEK 265,000 to Other Directors; Approve Remuneration for Committee Work; Approve Remuneration of Auditors Management For For 14 Reelect Per Brilioth, Dennis Harlin, Magnus Nordin, Katherine Stovring and Geoffrey Turbott as Directors; Elect Rob Anderson, Alexandra Herger and Per Seime as New Director; Ratify PricewaterhouseCoopers as Auditor Management For For 15 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 16 Authorize Chairman of Board and Representatives of Three of Company's Largest Shareholders to Serve on Nominating Committee Management For For 17 Approve Warrants Plan Management For For 18 Authorize Share Repurchase Program Management For For 19 Authorize Reissuance of Repurchased Shares Management For For 20 Approve Creation of Pool of Capital without Preemptive Rights Management For For 21 Other Business Management None None 22 Close Meeting Management None None THULE GROUP AB Meeting Date:APR 26, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:THULE Security ID:W9T18N112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7 Receive President's Report Management None None 8 Receive Board Report Management None None 9a Receive Financial Statements and Statutory Reports Management None None 9b Receive Consolidated Accounts and Group Auditor's Report Management None None 9c Receive Auditor's Report on Application of Guidelines for Remuneration for Executive Management Management None None 9d Receive Board's Proposal for Distribution of Company's Profit Management None None 10a Accept Financial Statements and Statutory Reports Management For For 10b Approve Allocation of Income and Dividends of SEK 10.90 Per Share Management For For 10c Approve Discharge of Board and President Management For For 11 Determine Number of Members (6) and Deputy Members (0) of Board Management For For 12 Approve Remuneration of Directors in the Amount of SEK 850,000 for the Chairman and SEK 325,000 for Other Directors; Approve Remuneration for Committee Work Management For For 13 Reelect Stefan Jacobsson (Chairman), Bengt Baron, Hans Eckerstrom, Liv Forhaug and Helene Mellquist as Directors; Elect Eva Elmstedt as New Director Management For For 14 Approve Remuneration of Auditors Management For Against 15 Ratify PricewaterhouseCoopers as Auditors Management For For 16 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 17 Approve Warrants Program 2017/2020; Approve Creation of SEK 25,146.80 Pool of Capital to Guarantee Conversion Rights; Approve Transfer of Warrants to Participants Management For For 18 Close Meeting Management None None TISCO FINANCIAL GROUP PUBLIC CO LTD Meeting Date:APR 20, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:TISCO Security ID:Y8843E171 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Approve Business Activity Management For For 3 Approve Financial Statements Management For For 4 Approve Allocation of Income and Dividend Payment Management For For 5.1 Fix Number of Directors at 12 Management For For 5.2A Elect Pliu Mangkornkanok as Director Management For For 5.2B Elect Hon Kit Shing as Director Management For Against 5.2C Elect Oranuch Apisaksirikul as Director Management For For 5.2D Elect Angkarat Priebjrivat as Director Management For For 5.2E Elect Pranee Tinakorn as Director Management For For 5.2F Elect Patareeya Benjapolchai as Director Management For For 5.2G Elect Panada Kanokwat as Director Management For For 5.2H Elect Teerana Bhongmakapat as Director Management For For 5.2I Elect Sathit Aungmanee as Director Management For For 5.2J Elect Takashi Kurome as Director Management For For 5.2K Elect Chi-Hao Sun as Director Management For For 5.2L Elect Suthas Ruangmanamongkol as Director Management For For 6 Approve Remuneration of Directors Management For For 7 Approve EY Office Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Amend Section 31 of the Company's Articles of Association Management For For 9 Amend Section 33 of the Company's Articles of Association Management For For TOD'S SPA Meeting Date:APR 21, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:TOD Security ID:T93629102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For Against 3 Approve Remuneration Policy Management For For 1 Amend Company Bylaws Management For Against TRIPOD TECHNOLOGY CORPORATION Meeting Date:JUN 22, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:3044 Security ID:Y8974X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Amendments to Articles of Association Management For For 4 Amend Rules and Procedures for Election of Directors Management For For 5 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For TSUMURA & CO. Meeting Date:JUN 29, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:4540 Security ID:J93407120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 32 Management For For 2 Amend Articles to Adopt Board Structure with Audit Committee - Amend Provisions on Number of Directors - Authorize Directors to Execute Day to Day Operations without Full Board Approval - Indemnify Directors Management For For 3.1 Elect Director Kato, Terukazu Management For For 3.2 Elect Director Sugita, Toru Management For For 3.3 Elect Director Fuji, Yasunori Management For For 3.4 Elect Director Sugimoto, Shigeru Management For For 3.5 Elect Director Matsui, Kenichi Management For For 3.6 Elect Director Masuda, Yayoi Management For For 4.1 Elect Director and Audit Committee Member Okochi, Kimikazu Management For For 4.2 Elect Director and Audit Committee Member Haneishi, Kiyomi Management For For 4.3 Elect Director and Audit Committee Member Matsushita, Mitsutoshi Management For For 5 Elect Alternate Director and Audit Committee Member Noda, Seiko Management For For 6 Approve Compensation Ceiling for Directors Who Are Not Audit Committee Members Management For For 7 Approve Compensation Ceiling for Directors Who Are Audit Committee Members Management For For 8 Approve Equity Compensation Plan Management For For USHIO INC. Meeting Date:JUN 29, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:6925 Security ID:J94456118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 26 Management For For 2.1 Elect Director Ushio, Jiro Management For For 2.2 Elect Director Hamashima, Kenji Management For For 2.3 Elect Director Ushio, Shiro Management For For 2.4 Elect Director Banno, Hiroaki Management For For 2.5 Elect Director Nakamae, Tadashi Management For For 2.6 Elect Director Hara, Yoshinari Management For For 2.7 Elect Director Kanemaru, Yasufumi Management For For 2.8 Elect Director Hattori, Shuichi Management For For 2.9 Elect Director Sakie Tachibana Fukushima Management For For VALUE PARTNERS GROUP LTD. Meeting Date:MAY 04, 2017 Record Date:APR 26, 2017 Meeting Type:ANNUAL Ticker:806 Security ID:G93175100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final and Special Dividends Management For For 3A1 Elect Au King Lun as Director Management For For 3A2 Elect Hung Yeuk Yan Renee as Director Management For For 3A3 Elect Chen Shih-Ta Michael as Director Management For For 3B Approve Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5B Authorize Repurchase of Issued Share Capital Management For For 5C Authorize Reissuance of Repurchased Shares Management For Against 5D Adopt New Share Option Scheme Management For Against VECTURA GROUP PLC Meeting Date:SEP 07, 2016 Record Date:SEP 05, 2016 Meeting Type:ANNUAL Ticker:VEC Security ID:G9325J100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect James Ward-Lilley as Director Management For For 4 Elect Frank Condella as Director Management For Against 5 Elect Andrew Derodra as Director Management For For 6 Elect Dr Thomas Werner as Director Management For For 7 Re-elect Bruno Angelici as Director Management For For 8 Re-elect Dr Trevor Phillips as Director Management For For 9 Re-elect Dr Susan Foden as Director Management For For 10 Re-elect Neil Warner as Director Management For For 11 Re-elect Dr Per-Olof Andersson as Director Management For For 12 Reappoint Deloitte LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Approve Share Incentive Plan Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For VECTURA GROUP PLC Meeting Date:MAY 25, 2017 Record Date:MAY 23, 2017 Meeting Type:ANNUAL Ticker:VEC Security ID:G9325J100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Dr Per-Olof Andersson as Director Management For For 5 Re-elect Bruno Angelici as Director Management For For 6 Re-elect Frank Condella as Director Management For For 7 Re-elect Andrew Derodra as Director Management For For 8 Re-elect Dr Susan Foden as Director Management For For 9 Re-elect James Ward-Lilley as Director Management For For 10 Re-elect Neil Warner as Director Management For For 11 Re-elect Dr Thomas Werner as Director Management For For 12 Appoint KPMG LLP as Auditors Management For For 13 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 14 Authorise EU Political Donations and Expenditure Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Approve Deferred Share Bonus Plan Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For VINDA INTERNATIONAL HOLDINGS LTD. Meeting Date:APR 07, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:3331 Security ID:G9361V108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Carl Fredrik Stenson Rystedt as Director Management For For 3b Elect Yu Yi Fang as Director Management For For 3c Elect Johann Christoph Michalski as Director Management For For 3d Elect Kam Robert as Director Management For For 3e Elect Wong Kwai Huen, Albert as Director Management For For 3f Authorize Board to Fix Remuneration of Directors Management For Against 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against VISTA LAND & LIFESCAPES, INC. Meeting Date:JUN 15, 2017 Record Date:MAY 02, 2017 Meeting Type:ANNUAL Ticker:VLL Security ID:Y9382G106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Audited Financial Statements for the Year 2016 Management For For 2 Ratify All Acts and Resolutions of the Board of Directors and Management from the Date of the Last Annual Stockholders' Meeting Until the Date of this Meeting Management For For 3.1 Elect Manuel B. Villar as Director Management For Against 3.2 Elect Manuel Paolo A. Villar as Director Management For For 3.3 Elect Cynthia J. Javarez as Director Management For Against 3.4 Elect Camille A. Villar as Director Management For Against 3.5 Elect Jerryle Luz C. Quismundo as Director Management For Against 3.6 Elect Marilou O. Adea as Director Management For For 3.7 Elect Ruben O. Fruto as Director Management For For 4 Approve Amendment of Articles of Incorporation to Change the Principal Office of the Company Management For For 5 Appoint Sycip, Gorres Velayo & Co. as External Auditor Management For For VONTOBEL HOLDING AG Meeting Date:APR 04, 2017 Record Date: Meeting Type:ANNUAL Ticker:VONN Security ID:H92070210 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.00 per Share Management For For 4.1 Reelect Herbert Scheidt as Director and as Board Chairman Management For For 4.2 Reelect Bruno Basler as Director and as Member of the Nomination and Compensation Committee Management For For 4.3 Reelect Maja Baumann as Director Management For For 4.4 Reelect Elisabeth Bourqui as Director Management For For 4.5 Reelect David Cole as Director and as Member of the Nomination and Compensation Committee Management For For 4.6 Reelect Nicolas Oltramare as Director Management For For 4.7 Reelect Frank Schnewlin as Director Management For For 4.8 Reelect Clara Streit as Director and as Member of the Nomination and Compensation Committee Management For For 4.9 Reelect Bjoern Wettergren as Director and as Member of the Nomination and Compensation Committee Management For For 5 Designate VISCHER AG as Independent Proxy Management For For 6 Ratify Ernst & Young as Auditors Management For For 7.1 Approve Remuneration Report (Non-Binding) Management For Against 7.2 Approve Maximum Fixed Remuneration of Board of Directors in the Amount of CHF 4.5 Million Management For Against 7.3 Approve Maximum Fixed Remuneration of Executive Committee in the Amount of CHF 4.8 Million Management For For 7.4 Approve Variable Remuneration of Executive Committee in the Amount of CHF 10.9 Million Management For For 7.5 Approve Maximum Value of Performance Share Awards to Executive Committee in the Amount of CHF 8.8 Million Management For Against 7.6 Approve Additional Amount of Performance Share Awards to the Board Chairman in the Amount of CHF 1.0 Million Management For Against 7.7 Approve Additional Amount of Performance Share Awards to the Executive Committee in the Amount of CHF 5.5 Million Management For Against 8 Transact Other Business (Voting) Management For Against VTECH HOLDINGS LTD Meeting Date:JUL 15, 2016 Record Date:JUL 11, 2016 Meeting Type:ANNUAL Ticker:303 Security ID:G9400S132 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Allan Wong Chi Yun as Director Management For For 3b Elect Andy Leung Hon Kwong as Director Management For For 3c Authorize Board to Fix Remuneration of Directors Management For For 4 Approve KPMG as Auditor and Authorize Board to Fix Their Remuneration Management For Against 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against XTEP INTERNATIONAL HOLDINGS LTD. Meeting Date:MAY 08, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:1368 Security ID:G98277109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Special Dividend Management For For 4 Elect Ding Shui Po as Director Management For For 5 Authorize Board to Fix Remuneration of Directors Management For For 6 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Repurchase of Issued Share Capital Management For For 9 Authorize Reissuance of Repurchased Shares Management For Against Templeton Frontier Markets Fund ARAMEX PJSC Meeting Date:MAR 21, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:ARMX Security ID:M1463Z106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Board Report on Company Operations for FY 2016 Management For For 2 Approve Auditors' Report on Company Financial Statements for FY 2016 Management For For 3 Accept Financial Statements and Statutory Reports for FY 2016 Management For For 4 Approve Dividends Up to 16 Percent of the Paid up Capital for FY 2016 Management For For 5 Approve Remuneration of Directors Management For For 6 Approve Discharge of Directors for FY 2016 Management For For 7.1 Elect Abdullah Al Mazrui as Director Management For For 7.2 Elect Hussein Hachem as Director Management For For 7.3 Elect Mohammed Marei as Director Management For Abstain 7.4 Elect Ramez Shehadi as Director Management For For 7.5 Elect Ayed Al Jeaid as Director Management For For 7.6 Elect Ahmed Al Badi as Director Management For Abstain 7.7 Elect Fadi Ghandour as Director Management For Abstain 7.8 Elect Tariq Bin Hendi as Director Management For Abstain 7.9 Elect Robert Booth as Director Management For Abstain 7.10 Elect Mohammed Al Suwaidi as Director Management For Abstain 7.11 Elect Ahmed Fahour as Director Management For Abstain 7.12 Elect Robert Black as Director Management For Abstain 7.13 Elect Jassem Alawadi as Director Management For Abstain 7.14 Elect Mohammed Vali as Director Management For Abstain 7.15 Elec Samer Hamed as Director Management For Abstain 8 Approve Discharge of Auditors for FY 2016 Management For For 9 Ratify Auditors and Fix Their Remuneration for FY 2017 Management For For BANCA TRANSILVANIA CLUJ S.A. Meeting Date:APR 26, 2017 Record Date:APR 14, 2017 Meeting Type:ANNUAL Ticker:TLV Security ID:X0308Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements for Fiscal Year 2016 Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Discharge of Directors Management For For 4 Approve Provisionary Budget and Investment Plan for Fiscal Year 2017 Management For For 5 Approve Remuneration of Directors, Including General Limit for Additional Remuneration of Directors and Executives Management For Against 6 Elect One Director Management For Against 7 Approve Record Date and Ex-Date Management For For 8 Approve Dividends' Payment Date Management For For 9 Authorize Filing of Required Documents/Other Formalities Management For For BANCA TRANSILVANIA CLUJ S.A. Meeting Date:APR 26, 2017 Record Date:APR 14, 2017 Meeting Type:SPECIAL Ticker:TLV Security ID:X0308Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Capital Increase in the Maximum Amount of RON 695 Million Through Capitalization of Reserves Management For For 2 Approve Share Repurchase Program for the Purpose of Remuneration Plans Management For Against 3 Approve Record Date and Ex-Date Management For For 4 Approve Payment Date for Distribution of Shares to Be Issued Pursuant to Item 1 Management For For 5 Authorize Filing of Required Documents/Other Formalities Management For For BANCO MACRO S.A. Meeting Date:APR 28, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:BMA Security ID:05961W105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Designate Two Shareholders to Sign Minutes of Meeting Management For For 2 Consider Financial Statements and Statutory Reports Management For For 3 Consider Discharge of Directors and Members of Internal Statutory Auditors Committee (Comision Fiscalizadora) Management For For 4 Approve Allocation of Non-Assigned Results in the Amount of ARS 6.73 Billion Management For For 5 Approve Dividends Charged to Special Reserve Account in the Amount of ARS 701.48 Million Management For For 6 Consider Remuneration of Directors Management For For 7 Consider Remuneration of Members of Internal Statutory Auditors Committee (Comision Fiscalizadora) Management For For 8 Consider Remuneration of Auditors Management For For 9.1 Elect Marcos Brito as Director for a Three-Year Term Management For For 9.2 Elect Delfin Federico Ezequiel Carballo as Director for a Three-Year Term Management For For 9.3 Elect Alejandro Eduardo Fargosi as Director for a Three-Year Term Management For For 9.4 Elect Juan Martin Monge Varela as Director to Replace Luis Maria Blaquier up to End of Present Fiscal Year Management For For 10 Elect Members of Internal Statutory Auditors Committee (Comision Fiscalizadora) and Alternates for a One-Year Term Management For For 11 Appoint Auditors Management For For 12 Approve Budget of Audit Committee Management For For 13 Consider Extending Maximum Amount of Global Program to USD 1.50 Billion; Approve Granting of Powers Management For For 14 Authorize to Carry out Formalities and Presentations to Manage Administrative Compliance and Registration of Adopted Resolutions Management For For 15 Authorize Increase in Capital via Issuance of 74 Million Class B Shares without Preemptive Rights Management For For 16 Reduce Period of Exercising Preemptive Rights to 10 Days Management For For 17 Authorize Public Offering in Argentina and Overseas; Approve Listing of Shares on Buenos Aires Stock Exchange, NYSE and or Other Exchanges Management For For 18 Delegate in Board Powers to Implement Capital Increase and Issuance Conditions; Approve Additional Increase by up 15 Percent of Authorized Shares; Extend ADR Program; Carry out Resolutions Adopted by General Meeting on Items 15, 16 and 17 of this Agenda Management For For 19 Elect One Alternate Director for a Two-Year Term Management For For BANK MUSCAT SAOG Meeting Date:MAR 19, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:BKMB Security ID:M1681X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Board Report on Company Operations for FY 2016 Management For For 2 Approve Corporate Governance Report for FY 2016 Management For For 3 Accept Financial Statements and Statutory Reports for FY 2016 Management For For 4 Approve Shariah Supervisory Board Report for FY 2016 Management For For 5 Approve Dividends of OMR 0.025 per Share Management For For 6 Approve Stock Dividend Program Re: 5:100 Management For For 7 Approve Sitting Fees of Directors and Committee Members for FY 2016 and FY 2017 Management For For 8 Approve Remuneration of Directors of OMR 123,100 for FY 2016 Management For For 9 Approve Related Party Transactions for FY 2016 Management For Against 10 Approve Performance Evaluation Standards of Board of Directors and Committees Management For For 11 Approve Appointment of an Independent Third party to Evaluate the Performance of the Board of Directors and its Committees and Fix their Fees for FY 2017 Management For For 12 Ratify Auditors and Fix Their Remuneration for FY 2017 Management For For BBVA BANCO FRANCES S.A. Meeting Date:MAR 30, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:FRAN Security ID:07329M100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Designate Two Shareholders to Sign Minutes of Meeting Management For For 2 Consider Financial Statements and Statutory Reports Management For For 3 Consider Discharge of Directors, General Manager and Internal Statutory Auditors Committee (Comision Fiscalizadora) Management For For 4 Approve Allocation of Income and Dividends Management For For 5 Approve Remuneration of Directors Management For For 6 Consider Remuneration of Internal Statutory Auditors Committee (Comision Fiscalizadora) Management For For 7 Fix Number of and Elect Directors Management For Against 8 Elect Three Members and Three Alternate Members of Internal Statutory Auditors Committee (Comision Fiscalizadora) Management For For 9 Approve Remuneration of Auditors Management For For 10 Appoint Auditors; Modify Resolution in Item10 of the agenda of General Meeting Held on April 26, 2016 Management For For 11 Approve Budget of Audit Committee Management For For 12 Renew Authority to Board to Set Conditions of its Global Program for Issuance of Negotiable Obligations up to a Maximum Amount of USD 750 Million Management For For BBVA BANCO FRANCES S.A. Meeting Date:JUN 13, 2017 Record Date:MAY 25, 2017 Meeting Type:SPECIAL Ticker:FRAN Security ID:07329M100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Designate Two Shareholders to Sign Minutes of Meeting Management For For 2 Authorize Increase in Capital via Issuance of 145 Million Shares without Preemptive Rights Management For Against 3 Reduce Preemptive Rights Term and Rights to Accretion for Subscription of New Common Shares to 10 Days Management For Against 4 Authorize Public Offering in Argentina and Overseas; Approve Listing of Shares on Argentine Stock Exchanges and Markets (BYMA), NYSE and or Other Exchanges Management For Against 5 Delegate Powers to Board to Implement Capital Increase and Issuance Conditions, to Approve Additional Increase by up to 15 Percent of Shares, Listing of Shares, Agreements to Subscribe Shares, ADR Program, and Implement Resolutions on Items 2, 3 and 4 Management For Against BINH MINH PLASTICS JSC Meeting Date:APR 18, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:BMP Security ID:Y0900U107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Audited Financial Statements and Statutory Reports Management For For 2 Approve Allocation of 2016 Income Management For For 3 Approve Stock Dividends Management For For 4 Approve 2017 Business Targets Management For For 5 Approve Proposed 2017 Remuneration of Directors and Supervisors Management For For 6 Approve Annual Profit Sharing Plan Management For For 7 Amend Articles of Association Management For For 8 Approve Cancellation of Merger Plan Management For For 9 Amend Company's Business Lines to Increase Foreign Shareholding Limit Management For For 10 Approve Employee Stock Option Plan Management For Against 11 Ratify Auditors for 2017 Fiscal Year Management For For 12 Other Business Management For Abstain BRAC BANK LTD. Meeting Date:APR 27, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:BRACBANK Security ID:Y0969T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Management For For 3.1 Reelect Hafiz G.A. Siddiqi as Director Management For For 3.2 Reelect Zahida Ispahani as Director Management For Against 4 Approve A. Qasem and Co. as Auditors and Authorize Board to Fix their Remuneration Management For For COMMERCIAL BANK OF CEYLON LTD. Meeting Date:MAR 30, 2017 Record Date: Meeting Type:ANNUAL Ticker:COMB-N-0000 Security ID:Y16904107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2.1 Approve Final Dividend Management For For 2.2 Approve Waiver of Preepmtive Rights Management For For 2.3 Approve Issuance of Shares as Stock Dividend Management For For 3.1 Reelect M.P. Jayawardena as Director Management For For 3.2 Reelect A.K.W. Jayawardane as Director Management For For 3.3 Reelect L.D. Niyangoda as Director Management For For 3.4 Reelect N.T.M.S. Cooray as Director Management For For 3.5 Reelect G.S. Jadeja as Director Management For For 4.1 Approve KPMG as Auditors Management For For 4.2 Authorize Board to Fix Remuneration of the Auditors Management For For 5 Approve Charitable Donations Management For Against COMMERCIAL BANK OF CEYLON LTD. Meeting Date:MAY 19, 2017 Record Date: Meeting Type:SPECIAL Ticker:COMB-N-0000 Security ID:Y16904107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Rights Issue of up to 5.81 Million Ordinary Non-Voting Shares Management For For 2 Approve Rights Issue of up to 84.58 Million Ordinary Voting Shares Management For For 3 Approve Rights Issue of up to 84.58 Million Voting Shares in the Proportion of 1 New Share for every 10 Share Held Management For For 4 Approve Rights Issue of up to 5.81 Million Non-Voting Shares in the Proportion of 1 New Share for every 10 Shares Held Management For For DELTA CORPORATION Meeting Date:JUL 29, 2016 Record Date: Meeting Type:ANNUAL Ticker:DLTA Security ID:V27716105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2.1 Reelect C. C. Jinya as Director Management For For 2.2 Reelect T. Moyo as Director Management For For 2.3 Reelect C. F. Dube as Director Management For For 2.4 Reelect S. J. Hammond as Director Management For For 2.5 Reelect J. A. Kirby as Director Management For For 2.6 Reelect T. N. Sibanda as Director Management For For 3 Approve Remuneration of Directors Management For For 4 Ratify Deloitte and Touche as Auditors and Fix Their Remuneration Management For For 5 Authorize Share Repurchase Program Management For For DHG PHARMACEUTICAL JSC Meeting Date:APR 18, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:DHG Security ID:Y3114U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Directors' Reports and 2017 Plan Management For For 2 Approve 2017 Business Targets Management For For 3 Approve Allocation of 2016 Income Management For For 4 Approve Allocation of 2017 Income Management For For 5 Ratify Auditors for 2017 Fiscal Year Management For For 6 Approve Employee Stock Option Plan - ESOP (2018-2021) Management For For 7 Approve Issuance of Shares to Existing Shareholders to Increase Charter Capital Management For For 8 Dismiss Dang Pham Minh Loan and Shuhei Tabata as Directors Management For For 9 Elect Jun Kuroda as Director Management For For 10 Approve Increase in Limit on Foreign Shareholdings Management For For 11 Approve Supervisors' 2016 Report Management For For 12 Approve 2016 Audited Financial Statements Management For For 13 Other Business Management For Abstain DMCI HOLDINGS, INC. Meeting Date:MAY 16, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:DMC Security ID:Y2088F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Minutes of the Annual Stockholders' Meeting Held on July 27, 2016 Management For For 2 Approve the Management Report Management For For 3 Ratify All Acts of the Board of Directors and Officers Management For For 4 Appoint SGV & Co. as External Auditors Management For For 5.1 Elect Isidro A. Consunji as Director Management For For 5.2 Elect Cesar A. Buenaventura as Director Management For For 5.3 Elect Jorge A. Consunji as Director Management For For 5.4 Elect Victor A. Consunji as Director Management For For 5.5 Elect Herbert M. Consunji as Director Management For For 5.6 Elect Ma. Edwina C. Laperal as Director Management For For 5.7 Elect Luz Consuelo A. Consunji as Director Management For For 5.8 Elect Antonio Jose U. Periquet as Director Management For For 5.9 Elect Honorio Reyes-Lao as Director Management For For EAST AFRICAN BREWERIES LTD Meeting Date:OCT 27, 2016 Record Date: Meeting Type:ANNUAL Ticker:EABL.O Security ID:V3146X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Ratify Interim Dividend of KES 2.00 Per Share and Special Dividend KES 4.50 Per Share; Approve Final Dividend of KES 5.50 Per Share Management For For 3.1 Reelect Andrew Cowan as Director Management For For 3.2 Reelect Martin Oduor-Otieno as Director Management For For 3.3 Reelect Paul Gallagher as Director Management For For 3.4 Reelect Charles Muchene as Director Management For For 3.5 Reelect Japheth Katto as Director Management For For 3.6 Reelect Nehemiah Mchechu as Director Management For For 3.7.1 Elect Nehemiah Mchechu as Member of Audit Committee Management For For 3.7.2 Elect Japheth Katto as Member of Audit Committee Management For For 3.7.3 Elect Martin Oduor-Otieno as Member of Audit Committee Management For For 3.7.4 Elect Paul Gallagher as Member of Audit Committee Management For For 4 Approve Remuneration of Directors Management For For 5 Ratify PricewaterhouseCoopers as Auditors and Fix Their Remuneration Management For For 6 Other Business Management For Against EGYPTIAN INTERNATIONAL PHARMACEUTICAL INDUSTRIES (EIPICO) Meeting Date:APR 15, 2017 Record Date: Meeting Type:ANNUAL Ticker:PHAR Security ID:M3391Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Board Report on Company Operations for FY 2016 Management For For 2 Approve Auditors' Report on Company Financial Statements for FY 2016 Management For For 3 Accept Financial Statements and Statutory Reports for FY 2016 Management For For 4 Approve Allocation of Income for FY 2016 Management For For 5 Approve Discharge of Directors for FY 2016 Management For For 6 Approve Sitting Fees of Directors for FY 2017 Management For For 7 Reelect Auditors and Fix Their Remuneration for FY 2017 Management For For 8 Elect Directors (Bundled) Management For Against 9 Approve Charitable Donations Management For Against GLOBAL TELECOM HOLDING S.A.E. Meeting Date:FEB 06, 2017 Record Date:JAN 17, 2017 Meeting Type:SPECIAL Ticker:GTHE Security ID:37953P202 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Cancellation of Global Depositary Receipt Program Management For Against GLOBAL TELECOM HOLDING S.A.E. Meeting Date:MAR 19, 2017 Record Date: Meeting Type:SPECIAL Ticker:GTHE Security ID:M7526D107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reduction in Share Capital Management For For 2 Amend Articles 6 and 7 of Bylaws to Reflect Changes in Capital Management For For GLOBAL TELECOM HOLDING S.A.E. Meeting Date:MAR 29, 2017 Record Date: Meeting Type:ANNUAL Ticker:GTHE Security ID:M7526D107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Transfer of USD 182.7 Million From Statutory Reserve to Cover Losses Management For For 2 Approve Board Report on Company Operations for FY 2016 Management For For 3 Accept Financial Statements and Statutory Reports for FY 2016 Management For For 4 Approve Auditors' Report on Company Financial Statements for FY 2016 Management For For 5 Ratify Auditors and Fix Their Remuneration for FY 2017 Management For For 6 Approve Discharge of Chairman and Directors for FY 2016 Management For For 7 Approve Sitting and Remuneration Fees of Directors for FY 2017 Management For Against 8 Approve Charitable Donations for FY 2017 Management For For GRUPO FINANCIERO GALICIA S.A. Meeting Date:APR 25, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:GGAL Security ID:399909100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Designate Two Shareholders to Sign Minutes of Meeting Management For For 2 Present Business Affairs of Subsidiary Banco de Galicia y Buenos Aires SA; Determine Grupo Financiero Galicia's Position Regarding Banco Galicia's Next AGM Management For For 3 Consider Financial Statements and Statutory Reports Management For For 4 Approve Allocation of Income, Increase to Discretionary Reserve and Dividends Management For For 5 Approve Discharge of Directors and Internal Statutory Auditors Committee (Comision Fiscalizadora) Management For For 6 Approve Remuneration of Internal Statutory Auditors Committee (Comision Fiscalizadora) Management For For 7 Approve Remuneration of Directors Management For For 8 Approve Advance Remuneration of Directors up to the Amount Determined by AGM Management For For 9 Elect Three Members of Internal Statutory Auditors Committee (Comision Fiscalizadora) and Their Respective Alternates for a One-Year Term Management For For 10.a Fix Number of Directors and Alternates Management For For 10.b Elect Directors and Their Alternates Management For For 11 Approve Remuneration of Auditors Management For For 12 Elect Principal and Alternate Auditors Management For For 13 Delegate Powers to Board to Set Terms and Conditions of Global Program for Issuance of Negotiable Non-Convertible Obligations Management For For GUARANTY TRUST BANK PLC Meeting Date:APR 07, 2017 Record Date: Meeting Type:ANNUAL Ticker:GUARANTY Security ID:V41619103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend of NGN 1.75 Per Share Management For For 3.1.1 Elect Babatunde Temitope Soyoye as Non-Executive Director Management For For 3.1.2 Elect Mobolaji Jubril Lawal as Executive Director Management For For 3.2.1 Reelect Osaretin Demuren as Non-Executive Director Management For For 3.2.2 Reelect Ibrahim Hassan as Non-Executive Director Management For For 4 Authorize Board to Fix Remuneration of Auditors Management For For 5 Elect Members of Audit Committee Management For Against 6 Approve Remuneration of Directors Management For For HABIB BANK LTD. Meeting Date:FEB 03, 2017 Record Date:JAN 27, 2017 Meeting Type:SPECIAL Ticker:HBL Security ID:Y2974J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Distribution of Annual Audited Accounts and Meeting Notices in Soft Form Management For For 2 Other Business Management For Against HABIB BANK LTD. Meeting Date:MAR 30, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL Ticker:HBL Security ID:Y2974J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve A.F. Ferguson & Co as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Final Cash Dividend Management For For 4 Approve Reduction in Share Capital and Amend Article 5 of the Memorandum of Association Management For For 1 Other Business Management For Against HABIB BANK LTD. Meeting Date:MAY 24, 2017 Record Date:MAY 10, 2017 Meeting Type:SPECIAL Ticker:HBL Security ID:Y2974J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Transfer of Company Assets to Diamond Trust Bank Kenya, Limited Management For For HATTON NATIONAL BANK PLC Meeting Date:MAR 30, 2017 Record Date: Meeting Type:ANNUAL Ticker:HNB-N-0000 Security ID:Y31147104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Dividend Management For For 1.2 Approve Issuance of Shares as Stock Dividend Management For For 2 Reelect Sanjivani Jayawardena as Director Management For For 3 Reelect Rusi Captain as Director Management For Against 4 Reelect Amal Cabraal as Director Management For For 5 Approve Ernst & Young as Auditors and Authorize Board to Fix their Remuneration Management For For 6 Approve Charitable Donations Management For For HEMAS HOLDINGS PLC Meeting Date:JUN 30, 2017 Record Date: Meeting Type:SPECIAL Ticker:HHL-N-0000 Security ID:Y31207106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Extension of Allocation of Proceeds from Rights Issue Management For For HEMAS HOLDINGS PLC Meeting Date:JUN 30, 2017 Record Date: Meeting Type:ANNUAL Ticker:HHL-N-0000 Security ID:Y31207106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Reelect A.N. Esufally as Director Management For For 3 Reelect M.A.N. Esufally as Director Management For For 4 Reelect W.M. De F. Arsakularatne as Director Management For For 5 Reelect Ramabadran Gopalakrishnan as Director Management For For 6 Approve Final Dividend Management For For 7 Approve Ernst and Young as Auditors and Authorize Board to Fix their Remuneration Management For For 8 Approve Charitable Donations Management For For HOA PHAT GROUP JOINT STOCK COMPANY Meeting Date:MAR 10, 2017 Record Date:FEB 22, 2017 Meeting Type:ANNUAL Ticker:HPG Security ID:Y3231H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Directors' Report Management For For 2 Approve Supervisors' Report Management For For 3 Approve 2016 Audited Consolidated Financial Statements Management For For 4 Approve 2016 Stock Dividend Payment Management For For 5 Approve Issuance of Shares to Existing Shareholders Management For For 6 Approve 2017 Business Plan Management For For 7 Approve Appropriation to Company's Reserves Management For For 8 Approve Proposed 2017 Dividends Management For For 9 Amend Articles of Association to be in Line with Current Enterprise Law Management For For 10 Approve Investment in Hoa Phat Dung Quoc Project Management For Against 11.1 Elect Tran Dinh Long as Director Management For Against 11.2 Elect Tran Tuan Duong as Director Management For Against 11.3 Elect Nguyen Manh Tuan as Director Management For Against 11.4 Elect Doan Gia Cuong as Director Management For Against 11.5 Elect Ta Tuan Quang as Director Management For Against 11.6 Elect Hoang Quang Viet as Director Management For Against 11.7 Elect Nguyen Ngoc Quang as Director Management For Against 11.8 Elect Nguyen Viet Thang as Director Management For Against 11.9 Elect Hans Christian Jacobsen as Director Management For Against 12.1 Elect Bui Thi Hai Van as Supervisor Management For Against 12.2 Elect Vu Thanh Thuy as Supervisor Management For Against 12.3 Elect Phan Thi Thuy Trang as Supervisor Management For Against 13 Other Business Management For Against HUMAN SOFT HOLDING CO KSCC Meeting Date:MAY 18, 2017 Record Date:MAY 17, 2017 Meeting Type:ANNUAL Ticker:HUMANSOFT Security ID:M5299Z107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Board Report on Company Operations for FY 2016 Management For For 2 Approve Auditors' Report on Company Financial Statements for FY 2016 Management For For 3 Accept Financial Statements and Statutory Reports for FY 2016 Management For For 4 Approve Special Report on Violations and Penalties Management For For 5 Approve Related Party Transactions Management For Against 6 Approve Corporate Governance Report and Examination Committee Report for FY 2016 Management For For 7 Approve Remuneration Report for FY 2016 Management For Against 8 Approve Dividends of KWD 0.160 for FY 2016 Management For For 9 Approve Remuneration of Directors of KWD 200,000 Management For Against 10 Approve Transfer of 4.71 Percent of Net Income to Statutory Reserve for FY 2016 Management For For 11 Approve Transfer of 4.71 Percent of Net Income to Optional Reserve for FY 2016 Management For For 12 Authorize Share Repurchase Program of Up to 10 Percent of Issued Share Capital Management For For 13 Approve Discharge of Directors for FY 2016 Management For For 14 Ratify Auditors and Fix Their Remuneration for FY 2017 Management For For IMEXPHARM PHARMACEUTICAL JSC Meeting Date:OCT 19, 2016 Record Date:SEP 26, 2016 Meeting Type:SPECIAL Ticker:IMP Security ID:Y3884L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Re-pricing of Shares to be Issued to Existing Shareholders and Authorize Board to Execute Related Transactions Management For For IMEXPHARM PHARMACEUTICAL JSC Meeting Date:APR 15, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:IMP Security ID:Y3884L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of Board of Directors and 2017 Plan Management For For 2 Approve Report on 2016 Business Performance and 2017 Targets and Plans Management For For 3 Approve 2016 Report of Supervisory Board Management For For 4 Approve 2016 Remuneration of Directors and Supervisors Management For For 5 Approve 2017 Remuneration of Directors and Supervisors Management For For 6 Approve Allocation of 2016 Income, Appropriation to Company's Reserves and Dividends, and Expected 2017 Dividends Management For For 7 Ratify Auditors for 2017 Fiscal Year Management For For 8 Amend Articles of Association Management For For 9 Approve Appropriation to and Spending from Science and Technology Development Reserve Management For For 10 Approve 2016 Stock Dividend to Increase Charter Capital Management For For 11 Other Business Management For Abstain INDUS MOTOR COMPANY LTD Meeting Date:SEP 30, 2016 Record Date:SEP 18, 2016 Meeting Type:ANNUAL Ticker:INDU Security ID:Y39918100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Cash Dividend Management For For 3 Approve A.F. Ferguson & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For For 1 Amend Articles of Association Management For For ISLAMI BANK BANGLADESH LTD Meeting Date:MAY 23, 2017 Record Date:APR 23, 2017 Meeting Type:ANNUAL Ticker:ISLAMIBANK Security ID:Y4177J100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Management For For 3 Approve Auditors and Authorize Board to Fix their Remuneration Management For For 4 Elect Directors Management For Against 5 Ratify Appointment of Independent Directors Management For Against KAZMUNAIGAS EXPLORATION PRODUCTION JSC Meeting Date:AUG 03, 2016 Record Date:JUL 01, 2016 Meeting Type:SPECIAL Ticker:KMG Security ID:48666V204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Related-Party Transaction Re: Amend Cooperation Agreement between Company and National Company KazMunaiGaz Shareholder Against Against 2 Amend Charter Shareholder Against Against 3 Approve That Charter Amendments in Case Items 1 and 2 are Adopted by Company's Minority Shareholders Will Come into Force after Completion of Offer Period Shareholder Against Against KAZMUNAIGAS EXPLORATION PRODUCTION JSC Meeting Date:DEC 13, 2016 Record Date:NOV 11, 2016 Meeting Type:SPECIAL Ticker:KMG Security ID:48666V204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Corporate Purpose Management For For 2 Recall Director Shareholder None For 3 Elect Director Shareholder None For KAZMUNAIGAS EXPLORATION PRODUCTION JSC Meeting Date:FEB 14, 2017 Record Date:JAN 13, 2017 Meeting Type:SPECIAL Ticker:KMG Security ID:48666V204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Remuneration of Directors Management For Against KCB GROUP PLC Meeting Date:APR 21, 2017 Record Date: Meeting Type:ANNUAL Ticker:KCB Security ID:V5337U128 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Table the Proxies and Note the Presence of Quorum Management For For 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve First and Final Dividend of KES 3.00 Per Share Management For For 3.1.1 Reelect Cabinet Secretary - National Treasury as Director Management For For 3.1.2 Reelect Georgina Malombe as Director Management For For 3.2.1 Acknowledge Retirement of Charity Muya-Ngaruiya as Director Management For For 3.2.2 Acknowledge Retirement of Joseph Kibwana as Director Management For For 4 Approve Remuneration of Directors Management For For 5 Ratify KPMG Kenya as Auditors Management For For 6 Authorize Board to Fix Remuneration of Auditors Management For For 1 Other Business Management For Against MEZZAN HOLDING CO. KSCC Meeting Date:APR 10, 2017 Record Date:APR 09, 2017 Meeting Type:ANNUAL Ticker:MEZZAN Security ID:M6934W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Board Report on Company Operations for FY 2016 Management For For 2 Approval Governance Report, Examination Committee, and Nomination and Remuneration Committee Report for FY 2016 Management For For 3 Approve Auditors' Report on Company Financial Statements for FY 2016 Management For For 4 Accept Consolidated Financial Statements and Statutory Reports for FY 2016 Management For For 5 Approve Special Report on Violations and Penalties Management For For 6 Approve Related Party Transactions Management For Against 7 Approve Transfer of 10 Percent of Net Income to Statutory Reserve Management For For 8 Approve Transfer of 10 Percent of Net Income to Optional Reserve Management For For 9 Approve Dividends of KWD 0.028 per Share for FY 2016 Management For For 10 Approve Remuneration of Directors of KWD 100,000 for FY 2016 Management For For 11 Authorize Share Repurchase Program of Up to 10 Percent of Issued Share Capital Management For For 12 Approve Discharge of Directors for FY 2016 Management For For 13 Ratify Auditors and Fix Their Remuneration for FY 2017 Management For For 1 Amend Article 1 of Bylaws in Compliance with Commercial Companies Law No.1 of 2016 Re: Company's Memorandum of Association Management For For 2 Amend Article 28 of Bylaws in Compliance with New Commercial Companies Law Re: Director Remuneration Management For For 3 Amend Article 32 of Bylaws Re: General Assembly Quorum Management For For 4 Amend Article 35 of Bylaws Re: Ordinary General Meeting Convening Management For For 5 Amend Article 36 of Bylaws Re: General Meeting Proposals Guidelines Management For For 6 Amend Article 39 of Bylaws Re: Extraordinary General Meeting Convening Management For For 7 Amend Article 43 of Bylaws Re: Auditor Prerogatives and Obligations Management For For 8 Amend Article 45 of Bylaws Re: Allocation of Income Management For For 9 Amend Article 50 of Bylaws Re: Company Termination Management For For 10 Amend Article 51 of Bylaws Re: Company Liquidation Management For For 11 Adopt New Article 52 of Bylaws to Comply with Commercial Companies Law No.1 of 2016 Management For For 12 Adopt Article 55 of Bylaws Re: Director Attendance Management For For MHP SA Meeting Date:JUN 30, 2017 Record Date:JUN 16, 2017 Meeting Type:ANNUAL Ticker:MHPC Security ID:55302T204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approval of the Holding of the Annual General Meeting Management For For 2 Receive and Approve Board's and Auditor's Reports Management For For 3 Approve Consolidated Financial Statements and Statutory Reports Management For For 4 Approve Allocation of Income Management For For 5 Approve Allocation of Part of Share Premium to Non-Distributable Reserve for Own Shares Management For For 6 Approve Discharge of Auditors Management For For 7 Approve Discharge of Directors Management For For 8 Approve Remuneration of Directors Management For For 9 Renew Appointment of Auditor Management For For 10 Approve Resignation of Charles Adriaenssen as Chairman of the Board of Directors Management For For 11 Elect John Clifford as Chairman of the Board of Directors Management For For 12 Elect John Grant as Director Management For For 13 Approve Interim Dividends Management For For MOBILE TELECOMMUNICATIONS COMPANY K.S.C.P. Meeting Date:MAR 12, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:ZAIN Security ID:M7034R101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Board Report on Company Operations for FY 2016 Management For For 2 Approve Corporate Governance Report and Examination Report for FY 2016 Management For For 3 Approve Auditors' Report on Company Financial Statements for FY 2016 Management For For 4 Accept Financial Statements and Statutory Reports for FY 2016 Management For Against 5 Approve Special Report on Penalties for FY 2016 Management For For 6 Approve Dividends of KWD 0.035 per Share Management For For 7 Approve Remuneration of Directors of KWD 275,200 for FY 2016 Management For For 8 Authorize Share Repurchase Program of Up to 10 Percent of Issued Share Capital Management For For 9 Approve Related Party Transactions Management For Against 10 Approve Discharge of Directors for FY 2016 Management For Against 11 Ratify Auditors and Fix Their Remuneration for FY 2017 Management For Against 12 Elect Directors (Bundled) Management For Against MTN GROUP LTD Meeting Date:OCT 07, 2016 Record Date:SEP 30, 2016 Meeting Type:SPECIAL Ticker:MTN Security ID:S8039R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the 2016 ESOP Management For For 1 Approve Various Transactions in Relation to the 2ransaction Management For For 2 Authorise Specific Repurchase of MTN Zakhele and MTN Zakhele NVF to Facilitate the MTN Zakhele Unwind and Amend the Existing MTN Tranche 1 Subscription and Call Option Agreement Management For For 3 Authorise Future Specific Repurchases in Terms of the 2ransaction Management For For 4 Approve Financial Assistance in Connection with the MTN Zakhele Unwinding Scheme, the 2ransaction and the MTN Transaction Agreements Management For For 5 Authorise the Initial Specific Issue of Shares to MTN Zakhele Futhi for Cash Management For For 6 Authorise the Additional Specific Issue of Shares to MTN Zakhele Futhi for Cash Management For For 7 Authorise Board to Issue Shares for Cash Management For For 8 Approve Financial Assistance in Connection with the 2016 ESOP Management For For NAGACORP LTD. Meeting Date:APR 25, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:3918 Security ID:G6382M109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Chen Yepern as Director Management For For 3.2 Elect Abdul Kadir Bin Haji Sheikh Fadzir as Director Management For For 3.3 Elect Lim Mun Kee as Director Management For For 4 Approve Directors' Remuneration for the Year and Authorize Board to Fix 2017 Directors' Remuneration Management For For 5 Approve BDO Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 6a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6b Authorize Repurchase of Issued Share Capital Management For For 6c Authorize Reissuance of Repurchased Shares Management For Against NATIONAL BANK OF KUWAIT K.S.C.P. Meeting Date:MAR 11, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:NBK Security ID:M7103V108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Board Report on Company Operations for FY 2016 Management For For 2 Approve Auditors' Report on Company Financial Statements for FY 2016 Management For For 3 Approve Special Report on Penalties for FY 2016 Management For For 4 Accept Financial Statements and Statutory Reports for FY 2016 Management For For 5 Approve Discontinuing the Deduction from Profits to the Statutory Reserve for FY 2016 Management For For 6.a Approve Dividends of KWD 0.03 per Share in Cash Management For For 6.b Authorize 1:20 Bonus Shares Issue Representing 5 Percent of the Share Capital Management For For 7 Authorize Share Repurchase Program of Up to 10 Percent of Issued Share Capital Management For For 8 Authorize Issuance of Bonds/Debentures/Sukuk and Authorize Board to Set Terms of Issuance Management For Against 9 Approve Related Party Transactions for FY 2017 Management For Against 10 Approve Directors' Loans for FY 2017 Management For Against 11 Approve Discharge of Directors and Absence of Their Remuneration for FY 2016 Management For For 12 Ratify Auditors and Fix Their Remuneration for FY 2017 Management For For 1 Amend Article 4 of Memorandum of Association and Article 4 of Bylaws Re: Corporate Purpose Management For For 2 Amend Article 5 of Memorandum of Association and Article 5 of Bylaws to Reflect Changes in Capital Management For For NIGERIAN BREWERIES PLC Meeting Date:MAY 03, 2017 Record Date: Meeting Type:ANNUAL Ticker:NB Security ID:V6722M101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend of NGN 3.58 Per Share Management For For 3.1 Reelect Olusegun S. Adebanji as Director Management For For 3.2 Reelect Hubert I. Eze as Director Management For For 3.3 Reelect Mark P. Rutten as Director Management For For 3.4 Reelect Adeto N.A. Peterside as Director Management For For 3.5 Reelect Hendrik A. Wymenga as Director Management For For 4 Authorize Board to Fix Remuneration of Auditors Management For For 5 Elect Members of Audit Committee Management For Against 6 Approve Remuneration of Directors Management For For 7 Authorize Board to Purchase Goods and Services from Related Parties Management For For 8.1 Increase Authorized Capital Management For For 8.2 Amend Clause 5 of the Memorandum of Association to Reflect Changes in Share Capital Management For For 9.1 Approve Stock Dividend in Lieu of Cash Management For For 9.2 Authorize Board to Ratify and Execute Above Resolution Management For For OMV PETROM S.A. Meeting Date:APR 25, 2017 Record Date:APR 14, 2017 Meeting Type:ANNUAL Ticker:SNP Security ID:X7932P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports for Fiscal Year 2016 Management For For 2 Approve Consolidated Financial Statements and Statutory Reports for Fiscal Year 2016 Management For For 3 Approve Annual Report for Fiscal Year 2016 Management For For 4a Approve Allocation of Income and Dividends of RON 0.015 per Share Management For For 4b Approve Dividends' Distribution through Intermediaries Management For For 5 Approve Provisionary Budget for Fiscal Year 2017 Management For For 6 Approve Discharge of Management and Supervisory Board Members Management For For 7a Reelect Rainer Seele as Supervisory Board Member Management For For 7b Reelect Reinhard Florey as Supervisory Board Member Management For Against 7c Reelect Johann Pleininger as Supervisory Board Member Management For For 7d Reelect Manfred Leitner as Supervisory Board Member Management For Against 7e Reelect Daniel Turnheim as Supervisory Board Member Management For For 7f Reelect Jochen Weise as Supervisory Board Member Management For For 7g Reelect Joseph Bernhard Mark Mobius as Supervisory Board Member Management For For 7h Elect Radu Cojocaru as Supervisory Board Member Management For For 7i Elect Mihai Busuioc as Supervisory Board Member Management For Abstain 8 Approve Remuneration of Supervisory Board Members and General Limits of Additional Pay Management For For 9a Ratify Ernst & Young Assurance Services SRL as Auditor Management For For 9b Fix Remuneration of Auditor for Fiscal Year 2017 Management For Against 10 Approve Record Date and Ex-Date Management For For 11 Approve Dividends' Payment Date Management For For 12 Authorize Filing of Required Documents/Other Formalities Management For For PETROVIETNAM DRILLING AND WELL SERVICES JSC Meeting Date:JUL 22, 2016 Record Date:JUL 01, 2016 Meeting Type:SPECIAL Ticker:PVD Security ID:Y6825E102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Dismiss Tran Van Hoat from Board of Directors Management For For 2 Elect Ho Ngoc Yen Phuong as Director Management For For SOCIETE NATIONALE DES TELECOMMUNICATIONS (SONATEL) Meeting Date:APR 18, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL Ticker:SNTS Security ID:V8304U105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Discharge of Directors Management For Did Not Vote 2 Approve Allocation of Income and Dividends Management For Did Not Vote 3 Ratify Appointment of Bruno Metting as Director Management For Did Not Vote 4 Ratify Appointment of Abdoulaye Diop as Director Management For Did Not Vote 5 Ratify Appointment of Cheikh Tidiane Diop as Director Management For Did Not Vote 6 Ratify Appointment of Fatoumata Sarr Dieng as Director Management For Did Not Vote 7 Ratify Appointment of Ludovic Pech as Director Management For Did Not Vote 8 Reelect Mamadou Aidara Diop as Director Management For Did Not Vote 9 Approve Related Party Transactions Management For Did Not Vote 10 Authorize Filing of Required Documents and Other Formalities Management For Did Not Vote TELECOM ARGENTINA S.A. Meeting Date:APR 27, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:TECO2 Security ID:879273209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Designate Two Shareholders to Sign Minutes of Meeting Management For For 2 Consider Financial Statements and Statutory Reports Including English Version Management For For 3 Consider Allocation of Non-Assigned Results in the Amount of ARS 3.98 Billion Management For For 4 Consider Discharge of Directors Management For For 5 Consider Discharge of Internal Statutory Auditors Committee (Comision Fiscalizadora) Management For For 6 Consider Remuneration of Directors in the Amount of ARS 36.9 Million Management For For 7 Authorize Advance Remuneration to Directors for Fiscal Year 2017 Management For For 8 Consider Remuneration of Internal Statutory Auditors Committee (Comision Fiscalizadora) in the Amount of ARS 6.5 Million Management For For 9 Elect One Director and Four Alternates for a Two-Year Term Management For Against 10 Fix Number of Members and Alternates of Internal Statutory Auditors Committee (Comision Fiscalizadora) Management For For 11 Elect Principal Members of Internal Statutory Auditors Committee (Comision Fiscalizadora) Management For For 12 Elect Alternate Members of Internal Statutory Auditors Committee (Comision Fiscalizadora) Management For For 13 Authorize Advance Remuneration to Members of Internal Statutory Auditors Committee (Comision Fiscalizadora) for Fiscal Year 2017 Management For For 14 Determine Remuneration of Auditors for Fiscal Year 2016 Management For For 15 Approve Auditors for Fiscal Year 2017 and Fix Their Remuneration Management For For 16 Consider Budget for Audit Committee in the Amount of ARS 3.4 Million for Fiscal Year 2017 Management For For TELECOM ARGENTINA S.A. Meeting Date:MAY 23, 2017 Record Date:APR 17, 2017 Meeting Type:SPECIAL Ticker:TECO2 Security ID:879273209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Designate Two Shareholders to Sign Minutes of Meeting Management For For 2 Elect Two Directors and Two Alternates to Replace Gerardo Werthein and David M Martinez Management None Against 3 Elect One Member and One Alternate of Internal Statutory Auditors Committee Management None For 4 Consider Absorption of Sofora Telecomunicacion SA, Nortel Inversora SA and Telecom Personal SA; Consider Conversion of 161.04 Million Class A Shares into Class B Shares; Amend Articles 4, 5 and 9 Management For For 5 Authorize to Carry out Formalities to Implement Merger, Amend Articles and Perform Presentations to Obtain Corresponding Registrations Management For For UAC OF NIGERIA PLC Meeting Date:JUN 14, 2017 Record Date: Meeting Type:ANNUAL Ticker:UACN Security ID:V9220Z103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Dividend of NGN 1.00 Per Share Management For For 2 Reelect Babatunde Kasali as Director Management For For 3 Reelect Awuneba Ajumogobia as Director Management For For 4 Authorize Board to Fix Remuneration of Auditors Management For For 5 Elect Members of Audit Committee Management For Against 6 Authorize Issuance of Shares with Preemptive Rights Management For Against 7 Approve Remuneration of Directors Management For For 8 Approve Related Party Transactions Management For For UNITED BANK LIMITED Meeting Date:MAR 25, 2017 Record Date: Meeting Type:ANNUAL Ticker:UBL Security ID:Y91486103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Final Cash Dividend Management For For 4 Approve A.F. Ferguson & Co. and KPMG Taseer Hadi & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For For 5.1 Reelect Mohammed Amwar Perez as Director Management For For 5.2 Reelect Zameer Mohammed Choudrey as Director Management For For 5.3 Reelect Haider Zameer Choudrey as Director Management For For 5.4 Reelect Rizwan Perez as Director Management For For 5.5 Reelect Amin Uddin as Director Management For For 5.6 Reelect Arshad Ahmad Mir as Director Management For For 5.7 Reelect Zaheer Sajjad as Director Management For For 5.8 Reelect Khalid Ahmed Sherwani as Director Management For For 6 Approve Remuneration of Non-Executive Directors Management For For 7 Authorize Distribution of Annual Audited Accounts in Soft Form Management For For 8 Approve Acquisition of Shares in the Oman United Exchange Company Limited (OUECL), Associate Company Management For For 9 Other Business Management For Against VIETNAM CONTAINER SHIPPING JOINT STOCK COMPANY Meeting Date:MAR 24, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:VSC Security ID:Y9366B107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Business Performance and 2017 Plan Management For For 2 Approve Supervisors' 2016 Report Management For For 3 Approve 2016 Financial Statements Management For For 4 Approve Report on 2016 Investment and 2017 Plan Management For For 5 Approve Allocation of 2016 Income Management For For 6 Approve 2017 Business Targets and Allocation of 2017 Income Management For For 7 Approve Merger between Green Port Ltd. and Green Star Lines Management For Against 8 Ratify Auditors for 2017 Fiscal Year Management For For 9 Approve 2016 Stock Dividend Management For For 10 Approve Employee Stock Option Plan Management For Against 11 Approve Payment of 2016 Remuneration of Directors and Supervisors and Proposed 2017 Remuneration of Directors and Supervisors Management For Against 12 Other Business Management For Against VIETNAM DAIRY PRODUCTS JSC Meeting Date:APR 15, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:VNM Security ID:Y9365V104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Audited Financial Statements Management For For 2 Approve Directors' 2016 Reports Management For For 3 Approve Supervisors' 2016 Reports Management For For 4 Approve 2016 Dividends and Appropriation to Company's Reserves Management For For 5 Approve Strategy for Period from 2017 to 2021, 2017 Targets, Allocation of Expected 2017 Income and Dividends Management For For 6 Approve KMPG Vietnam Ltd. as Auditors for 2017 Fiscal Year Management For For 7 Approve 2017 Remuneration of Directors and Supervisors Management For For 8 Approve Change in Corporate Governance Structure Management For For 9 Approve Increase in Size of Board of Directors Management For For 10 Amend Articles of Association Management For For 11.1 Elect Michael Chye Hin Fah as Director Management For Against 11.2 Elect Nguyen Ba Duong as Director Management For Against 11.3 Elect Dang Thi Thu Ha as Director Management For Against 11.4 Elect Nguyen Hong Hien as Director Management For Against 11.5 Elect Do Le Hung as Director Management For Against 11.6 Elect Lee Meng Tat as Director Management For Against 11.7 Elect Le Thanh Liem as Director Management For Against 11.8 Elect Mai Kieu Lien as Director Management For For 11.9 Elect Le Thi Bang Tam as Director Management For Against 12 Other Business Management For Abstain YPF SOCIEDAD ANONIMA Meeting Date:APR 28, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:YPFD Security ID:984245100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Designate Two Shareholders to Sign Minutes of Meeting Management For For 2 Consider Employee Stock Option Plan Funded by Repurchase Shares Management For For 3 Consider Financial Statements and Statutory Reports Management For For 4 Consider Absorption of Loss; Constitution of Reserves; Dividend Distribution Management For For 5 Approve Remuneration of Auditors for Fiscal Year 2016 Management For For 6 Approve Auditors for Fiscal Year 2017 and Fix Their Remuneration Management For For 7 Consider Discharge of Directors and Members of Internal Statutory Auditors Committee (Comision Fiscalizadora) Management For For 8 Approve Remuneration of Directors in the Amount of ARS 122.3 Million Management For For 9 Approve Remuneration of Internal Statutory Auditors Committee (Comision Fiscalizadora) Management For For 10 Fix Number of Members of Internal Statutory Auditors Committee (Comision Fiscalizadora) and Alternates Management For For 11 Elect One Member of Internal Statutory Auditors Committee (Comision Fiscalizadora) and Alternate for Class A Shares Management None None 12 Elect One Member of Internal Statutory Auditors Committee (Comision Fiscalizadora) and Alternate for Class D Shares Management For For 13 Fix Number of Directors and Alternates Management For For 14 Elect One Director and Alternate for Class A Shares and Determination of their Tenure Management None None 15 Elect Directors and Their Alternates for Class D Shares and Determination of their Tenure Management For For 16 Authorize Advance Remuneration of Directors and Members of Internal Statutory Auditors Committee (Comision Fiscalizadora) for Fiscal Year 2017 Management For For 17 Consider Absorption of Subsidiaries YSUR Participaciones SAU, YSUR Inversiones Petroleras SAU, YSUR Inversora SAU, YSUR Petrolera Argentina SA, YSUR Recursos Naturales SRL, YSUR Energia Argentina SRL, Petrolera LF Company SRL and Petrolera TDF Company SRL Management For For 18 Consider Merger Balance Sheets of YPF SA and Merger Consolidated Balance Sheets of Subsidiaries Listed in Item 17 Management For For 19 Consider Preliminary Merger and Prospect of Merger by Absorption Management For For 20 Authorize Signing on Behalf of the Company of Definite Merger Agreement Management For For 21 Consider Extension of Term of Global Bond Program Management For For ZENITH BANK PLC Meeting Date:MAR 22, 2017 Record Date: Meeting Type:ANNUAL Ticker:ZENITHBANK Security ID:V9T871109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend of NGN 1.77 Per Share Management For For 3 Ratify Appointment of Ahmed Umar Shuaib as Executive Director Management For For 4.1 Reelect Olusola Oladipo as Director Management For For 4.2 Reelect Chukuka Enwemeka as Director Management For For 4.3 Reelect Baba Tela as Director Management For For 5 Authorize Board to Fix Remuneration of Auditors Management For For 6 Elect Members of Audit Committee Management For Against 7.1 Increase Authorized Capital Management For For 7.2 Authorize Issuance of Equity, Equity-Linked Securities or Debt Instruments With or Without Preemptive Rights Management For Against 7.3 Authorize Board to Take All Necessary Action to Execute Above Resolutions Management For For 8 Approve Remuneration of Directors Management For For 9 Amend Clause 6 of the Memorandum of Association and Article 9 of Articles of Association to Reflect Changes in Capital Management For For Templeton Global Balanced Fund ABERDEEN ASSET MANAGEMENT PLC Meeting Date:FEB 02, 2017 Record Date:JAN 31, 2017 Meeting Type:ANNUAL Ticker:ADN Security ID:G00434111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Re-elect Julie Chakraverty as Director Management For For 6 Re-elect Martin Gilbert as Director Management For For 7 Re-elect Andrew Laing as Director Management For For 8 Re-elect Rod MacRae as Director Management For For 9 Re-elect Richard Mully as Director Management For For 10 Re-elect Val Rahmani as Director Management For For 11 Re-elect Bill Rattray as Director Management For For 12 Re-elect Jutta af Rosenborg as Director Management For For 13 Re-elect Akira Suzuki as Director Management For For 14 Re-elect Simon Troughton as Director Management For For 15 Re-elect Hugh Young as Director Management For For 16 Re-elect Gerhard Fusenig as Director Management For For 17 Approve Remuneration Report Management For For 18 Approve Remuneration Policy Management For For 19 Authorise EU Political Donations and Expenditure Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 24 Authorise Market Purchase of Ordinary Shares Management For For AEGON NV Meeting Date:MAY 19, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:AGN Security ID:N00927298 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Presentation on the Course of Business in 2016 Management None None 3.1 Receive Report of Management Board (Non-Voting) Management None None 3.2 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 3.3 Discuss Financial Statements and Receive Auditors' Reports (Non-Voting) Management None None 3.4 Adopt Financial Statements and Statutory Reports Management For For 3.5 Approve Dividends of EUR 0.26 per Common Share and EUR 0.00650 per Common Share B Management For For 4 Ratify PricewaterhouseCoopers as Auditors Management For For 5.1 Approve Discharge of Management Board Management For For 5.2 Approve Discharge of Supervisory Board Management For For 6.1 Reelect Dona Young to Supervisory Board Management For For 6.2 Elect William Connelly to Supervisory Board Management For For 6.3 Elect Mark Ellman to Supervisory Board Management For For 7.1 Elect Matthew Rider to Management Board Management For For 8.1 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 8.2 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 8.3 Authorize Board to Issue Shares Up To 1 Percent of Issued Capital Under Incentive Plans Management For For 8.4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9 Other Business (Non-Voting) Management None None 10 Close Meeting Management None None ALLEGHENY TECHNOLOGIES INCORPORATED Meeting Date:MAY 11, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:ATI Security ID:01741R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James C. Diggs Management For For 1.2 Elect Director J. Brett Harvey Management For For 1.3 Elect Director David J. Morehouse Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For ALLERGAN PLC Meeting Date:MAY 04, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:AGN Security ID:G0177J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nesli Basgoz Management For For 1b Elect Director Paul M. Bisaro Management For For 1c Elect Director James H. Bloem Management For For 1d Elect Director Christopher W. Bodine Management For For 1e Elect Director Adriane M. Brown Management For For 1f Elect Director Christopher J. Coughlin Management For For 1g Elect Director Catherine M. Klema Management For For 1h Elect Director Peter J. McDonnell Management For For 1i Elect Director Patrick J. O'Sullivan Management For For 1j Elect Director Brenton L. Saunders Management For For 1k Elect Director Ronald R. Taylor Management For For 1l Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Require Independent Board Chairman Shareholder Against Against ALPHABET INC. Meeting Date:JUN 07, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:GOOGL Security ID:02079K305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For Withhold 1.5 Elect Director Roger W. Ferguson, Jr. Management For For 1.6 Elect Director Diane B. Greene Management For For 1.7 Elect Director John L. Hennessy Management For For 1.8 Elect Director Ann Mather Management For Withhold 1.9 Elect Director Alan R. Mulally Management For For 1.10 Elect Director Paul S. Otellini Management For Withhold 1.11 Elect Director K. Ram Shriram Management For Withhold 1.12 Elect Director Shirley M. Tilghman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Advisory Vote on Say on Pay Frequency Management Three Years One Year 6 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 7 Report on Lobbying Payments and Policy Shareholder Against For 8 Report on Political Contributions Shareholder Against For 9 Report on Gender Pay Gap Shareholder Against For 10 Report on Charitable Contributions Shareholder Against Against 11 Adopt Holy Land Principles Shareholder Against Against 12 Report on Fake News Shareholder Against Against AMGEN INC. Meeting Date:MAY 19, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:AMGN Security ID:031162100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1. Elect Director David Baltimore Management For For 1.2 Elect Director Robert A. Bradway Management For For 1.3 Elect Director Francois de Carbonnel Management For For 1.4 Elect Director Robert A. Eckert Management For For 1.5 Elect Director Greg C. Garland Management For For 1.6 Elect Director Fred Hassan Management For For 1.7 Elect Director Rebecca M. Henderson Management For For 1.8 Elect Director Frank C. Herringer Management For For 1.9 Elect Director Charles M. Holley, Jr. Management For For 1.10 Elect Director Tyler Jacks Management For For 1.11 Elect Director Ellen J. Kullman Management For For 1.12 Elect Director Ronald D. Sugar Management For For 1.13 Elect Director R. Sanders Williams Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Provide Vote Counting to Exclude Abstentions Shareholder Against Against APPLE INC. Meeting Date:FEB 28, 2017 Record Date:DEC 30, 2016 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James Bell Management For For 1.2 Elect Director Tim Cook Management For For 1.3 Elect Director Al Gore Management For For 1.4 Elect Director Bob Iger Management For For 1.5 Elect Director Andrea Jung Management For For 1.6 Elect Director Art Levinson Management For For 1.7 Elect Director Ron Sugar Management For For 1.8 Elect Director Sue Wagner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Disclose Charitable Contributions Shareholder Against Against 6 Adopt Policy to Increase Diversity of Senior Management and Board of Directors Shareholder Against Against 7 Proxy Access Amendments Shareholder Against Against 8 Engage Outside Independent Experts for Compensation Reforms Shareholder Against Against 9 Adopt Share Retention Policy For Senior Executives Shareholder Against Against APPLIED MATERIALS, INC. Meeting Date:MAR 09, 2017 Record Date:JAN 12, 2017 Meeting Type:ANNUAL Ticker:AMAT Security ID:038222105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Judy Bruner Management For For 1b Elect Director Xun (Eric) Chen Management For For 1c Elect Director Aart J. de Geus Management For For 1d Elect Director Gary E. Dickerson Management For For 1e Elect Director Stephen R. Forrest Management For For 1f Elect Director Thomas J. Iannotti Management For For 1g Elect Director Alexander A. Karsner Management For For 1h Elect Director Adrianna C. Ma Management For For 1i Elect Director Dennis D. Powell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Ratify KPMG LLP as Auditors Management For For AXA Meeting Date:APR 26, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:CS Security ID:F06106102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.16 per Share Management For For 4 Non-Binding Vote on Compensation of Henri de Castries, Chairman and CEO until August 31, 2016 Management For For 5 Non-Binding Vote on Compensation of Denis Duverne, Vice CEO until August 31, 2016 Management For For 6 Non-Binding Vote on Compensation of Denis Duverne, Chairman of the Board of Directors since September 1, 2016 Management For For 7 Non-Binding Vote on Compensation of Thoma Buberl, CEO since September 1, 2016 Management For For 8 Approve Remuneration Policy of Chairman of the Board Management For For 9 Approve Remuneration Policy of CEO Management For For 10 Approve Auditors' Special Report on Related-Party Transactions Management For For 11 Approve Additional Social Benefits Agreement with Thomas Buberl, CEO Management For For 12 Approve Severance Agreement with Thomas Buberl Management For For 13 Reelect Deanna Oppenheimer as Director Management For For 14 Reelect Ramon de Oliveira as Director Management For For 15 Ratify Appointment of Thomas Buberl as Director Management For For 16 Ratify Appointment of Andre Francois-Poncet as Director Management For For 17 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 18 Authorize Capitalization of Reserves of Up to EUR 1 Billion for Bonus Issue or Increase in Par Value Management For For 19 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 2 Billions Management For For 20 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 550 Million Management For For 21 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 550 Million Management For For 22 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights Management For For 23 Authorize Capital Increase of Up to EUR 550 Million for Future Exchange Offers Management For For 24 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 25 Authorize Issuance of Equity Upon Conversion of a Subsidiary's Equity-Linked Securities without Preemptive Rights for Up to EUR 550 Million Management For For 26 Authorize Issuance of Equity Upon Conversion of a Subsidiary's Equity-Linked Securities with Preemptive Rights for Up to EUR 2 Billion Management For For 27 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 28 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Reserved for Employees of International Subsidiaries Management For For 29 Authorize up to 1 Percent of Issued Capital for Use in Stock Option Plans Management For For 30 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 31 Authorize Filing of Required Documents/Other Formalities Management For For AZIMUT HOLDING S.P.A. Meeting Date:APR 27, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:AZM Security ID:T0783G106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2.1 Elect CEO Sergio Albarelli as Director Management For For 2.2 Elect CFO Alessandro Zambotti as Director Management For Against 3 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For Against 4.1 Approve Increase in Fixed-Variable Compensation Ratio Management For For 4.2 Approve Remuneration Policy Management For For A Deliberations on Possible Legal Action Against Directors if Presented by Shareholders Management None Against BAE SYSTEMS PLC Meeting Date:MAY 10, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:BA. Security ID:G06940103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Re-elect Sir Roger Carr as Director Management For For 6 Re-elect Elizabeth Corley as Director Management For For 7 Re-elect Jerry DeMuro as Director Management For For 8 Re-elect Harriet Green as Director Management For For 9 Re-elect Christopher Grigg as Director Management For For 10 Re-elect Ian King as Director Management For For 11 Re-elect Peter Lynas as Director Management For For 12 Re-elect Paula Reynolds as Director Management For For 13 Re-elect Nicholas Rose as Director Management For For 14 Re-elect Ian Tyler as Director Management For For 15 Elect Charles Woodburn as Director Management For For 16 Reappoint KPMG LLP as Auditors Management For For 17 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For BAKER HUGHES INCORPORATED Meeting Date:APR 27, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory D. Brenneman Management For For 1b Elect Director Clarence P. Cazalot, Jr. Management For For 1c Elect Director Martin S. Craighead Management For For 1d Elect Director William H. Easter, III Management For For 1e Elect Director Lynn L. Elsenhans Management For For 1f Elect Director Anthony G. Fernandes Management For For 1g Elect Director Claire W. Gargalli Management For For 1h Elect Director Pierre H. Jungels Management For For 1i Elect Director James A. Lash Management For For 1j Elect Director J. Larry Nichols Management For For 1k Elect Director James W. Stewart Management For For 1l Elect Director Charles L. Watson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Provide Vote Counting to Exclude Abstentions Shareholder Against Against BANGKOK BANK PUBLIC CO. LTD Meeting Date:APR 12, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:BBL Security ID:Y0606R119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Operating Results Management None None 3 Acknowledge Audit Committee Report Management None None 4 Approve Financial Statements Management For For 5 Approve Allocation of Income and Dividend Payment Management For For 6.1 Elect Prachet Siridej as Director Management For For 6.2 Elect Singh Tangtatswas as Director Management For For 6.3 Elect Charn Sophonpanich as Director Management For For 6.4 Elect Arun Chirachavala as Director Management For For 6.5 Elect Chartsiri Sophonpanich as Director Management For For 6.6 Elect Thaweelap Rittapirom as Director Management For For 7.1 Elect Charamporn Jotikasthira as Director Management For For 7.2 Elect Chokechai Niljianskul as Director Management For For 8 Acknowledge Remuneration of Directors Management None None 9 Approve Deloitte Touche Tohmatsu Jaiyos Audit Co., Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 10 Other Business Management For Against BARCLAYS PLC Meeting Date:MAY 10, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Elect Mary Francis as Director Management For For 5 Elect Sir Ian Cheshire as Director Management For For 6 Re-elect Mike Ashley as Director Management For For 7 Re-elect Tim Breedon as Director Management For For 8 Re-elect Crawford Gillies as Director Management For For 9 Re-elect Sir Gerry Grimstone as Director Management For For 10 Re-elect Reuben Jeffery III as Director Management For For 11 Re-elect John McFarlane as Director Management For For 12 Re-elect Tushar Morzaria as Director Management For For 13 Re-elect Dambisa Moyo as Director Management For For 14 Re-elect Diane Schueneman as Director Management For For 15 Re-elect James Staley as Director Management For For 16 Appoint KPMG LLP as Auditors Management For For 17 Authorise the Board Audit Committee to Fix Remuneration of Auditors Management For For 18 Approve EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 22 Authorise Issue of Equity in Relation to Issuance of Contingent Equity Conversion Notes Management For For 23 Authorise Issue of Equity without Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 24 Authorise Market Purchase of Ordinary Shares Management For For 25 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 26 Amend Long-Term Incentive Plan Management For For BAYER AG Meeting Date:APR 28, 2017 Record Date: Meeting Type:ANNUAL Ticker:BAYN Security ID:D0712D163 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of EUR 2.70 per Share for Fiscal 2016 Management For For 2 Approve Discharge of Management Board for Fiscal 2016 Management For For 3 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 4.1 Elect Werner Wenning to the Supervisory Board Management For For 4.2 Elect Paul Achleitner to the Supervisory Board Management For For 4.3 Elect Norbert W. Bischofberger to the Supervisory Board Management For For 4.4 Elect Thomas Ebeling to the Supervisory Board Management For For 4.5 Elect Colleen A. Goggins to the Supervisory Board Management For For 4.6 Elect Klaus Sturany to the Supervisory Board Management For For 5 Approve Remuneration of Supervisory Board Management For For 6 Approve Affiliation Agreements with Subsidiaries Bayer CropScience Aktiengesellschaft Management For For 7 Ratify Deloitte GmbH as Auditors for Fiscal 2017 Management For For BNP PARIBAS SA Meeting Date:MAY 23, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:BNP Security ID:F1058Q238 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.70 per Share Management For For 4 Acknowledge Auditors' Special Report on Related-Party Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Jean Lemierre as Director Management For For 7 Reelect Monique Cohen as Director Management For For 8 Reelect Daniela Schwarzer as Director Management For For 9 Reelect Fields Wicker-Miurin as Director Management For For 10 Elect Jacques Aschenbroich as Director Management For For 11 Approve Remuneration Policy for Chairman of the Board Management For For 12 Approve Remuneration Policy for CEO and Vice-CEO Management For For 13 Non-Binding Vote on Compensation of Jean Lemierre, Chairman of the Board Management For For 14 Non-Binding Vote on Compensation of Jean-Laurent Bonnafe, CEO Management For For 15 Non-Binding Vote on Compensation of Philippe Bordenave, Vice-CEO Management For For 16 Non-Binding Vote on the Overall Envelope of Compensation of Certain Senior Management, Responsible Officers and the Risk-takers Management For For 17 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 18 Authorize Filing of Required Documents/Other Formalities Management For For BP PLC Meeting Date:MAY 17, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Re-elect Bob Dudley as Director Management For For 5 Re-elect Dr Brian Gilvary as Director Management For For 6 Elect Nils Andersen as Director Management For For 7 Re-elect Paul Anderson as Director Management For For 8 Re-elect Alan Boeckmann as Director Management For For 9 Re-elect Frank Bowman as Director Management For For 10 Re-elect Ian Davis as Director Management For For 11 Re-elect Dame Ann Dowling as Director Management For For 12 Elect Melody Meyer as Director Management For For 13 Re-elect Brendan Nelson as Director Management For For 14 Re-elect Paula Reynolds as Director Management For For 15 Re-elect Sir John Sawers as Director Management For For 16 Re-elect Carl-Henric Svanberg as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For CARILLION PLC Meeting Date:MAY 03, 2017 Record Date:APR 28, 2017 Meeting Type:ANNUAL Ticker:CLLN Security ID:G1900N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Elect Zafar Khan as Director Management For For 6 Re-elect Keith Cochrane as Director Management For For 7 Re-elect Andrew Dougal as Director Management For For 8 Re-elect Philip Green as Director Management For For 9 Re-elect Alison Horner as Director Management For For 10 Re-elect Richard Howson as Director Management For For 11 Reappoint KPMG LLP as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For CATCHER TECHNOLOGY CO., LTD. Meeting Date:JUN 19, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:2474 Security ID:Y1148A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Issuance of Ordinary Shares or Issuance of Ordinary Shares to Raise Operational Funds or Participate in the Issuance of Global Depository Receipt Management For For 4 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 5 Other Business Management None Against CELGENE CORPORATION Meeting Date:JUN 14, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Mark J. Alles Management For For 1.3 Elect Director Richard W. Barker Management For For 1.4 Elect Director Michael W. Bonney Management For For 1.5 Elect Director Michael D. Casey Management For For 1.6 Elect Director Carrie S. Cox Management For For 1.7 Elect Director Michael A. Friedman Management For For 1.8 Elect Director Julia A. Haller Management For For 1.9 Elect Director Gilla S. Kaplan Management For For 1.10 Elect Director James J. Loughlin Management For For 1.11 Elect Director Ernest Mario Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Provide For Confidential Running Vote Tallies On Executive Pay Matters Shareholder Against Against CF INDUSTRIES HOLDINGS, INC. Meeting Date:MAY 12, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL Ticker:CF Security ID:125269100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert C. Arzbaecher Management For For 1b Elect Director William Davisson Management For For 1c Elect Director Stephen A. Furbacher Management For For 1d Elect Director Stephen J. Hagge Management For For 1e Elect Director John D. Johnson Management For For 1f Elect Director Robert G. Kuhbach Management For For 1g Elect Director Anne P. Noonan Management For For 1h Elect Director Edward A. Schmitt Management For For 1i Elect Director Theresa E. Wagler Management For For 1j Elect Director W. Anthony Will Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For CHINA LIFE INSURANCE CO. LIMITED Meeting Date:DEC 27, 2016 Record Date:NOV 25, 2016 Meeting Type:SPECIAL Ticker:2628 Security ID:Y1477R204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 13th Five-Year Developmental Plan Outline Management For For 2 Approve Ernst & Young Hua Ming as US Form 20-F Auditor for 2016 Management For For 3 Approve Company Framework Agreement, 2017-2019 Annual Caps and Related Transactions Management For For 4 Approve CLIC Framework Agreement and CLP&C Framework Agreement, 2017-2019 Annual Caps and Related Transactions Management For For 5 Approve Renewal of Framework Agreement for Daily Connected Transactions Between the Company and China Guangfa Bank Co., Ltd. Management For For CHINA LIFE INSURANCE CO. LIMITED Meeting Date:MAY 31, 2017 Record Date:APR 28, 2017 Meeting Type:ANNUAL Ticker:2628 Security ID:Y1477R204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve Financial Report Management For For 4 Approve Profit Distribution Plan Management For For 5 Approve Remuneration of Directors and Supervisors Management For For 6 Elect Liu Huimin as Director Management For For 7 Elect Yin Zhaojun as Director Management For For 8 Approve Ernst & Young Hua Ming LLP as the PRC Auditor and the Auditor for US Form 20-F and Ernst & Young as the Hong Kong Auditor and Authorize Board to Fix Their Remuneration Management For For 9 Approve Framework Agreement and Related Annual Caps for the Three Years Ending December 31, 2019 Management For For 10 Approve Entrusted Investment and Management Agreement and Related Annual Caps for the Two Years Ending December 31, 2018 Management For For 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against CHINA MOBILE LIMITED Meeting Date:MAY 25, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL Ticker:941 Security ID:Y14965100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Dong Xin as Director Management For For 4.1 Elect Frank Wong Kwong Shing as Director Management For For 4.2 Elect Moses Cheng Mo Chi as Director Management For Against 4.3 Elect Paul Chow Man Yiu as Director Management For For 4.4 Elect Stephen Yiu Kin Wah as Director Management For For 5 Approve PricewaterhouseCoopers and PricewaterhouseCoopers Zhong Tian LLP as Auditors for Hong Kong Financial Reporting and U.S. Financial Reporting Purposes, Respectively and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Repurchase of Issued Share Capital Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Reissuance of Repurchased Shares Management For Against CHINA TELECOM CORPORATION LTD Meeting Date:MAY 23, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:728 Security ID:Y1505D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Profit Distribution Plan and Final Dividend Management For For 3 Approve Deloitte Touche Tohmatsu as International Auditor and Deloitte Touche Tohmatsu Certified Public Accountants LLP as Domestic Auditor and Authorize Board to Fix Their Remuneration Management For For 4.1 Elect Yang Jie as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.2 Elect Yang Xiaowei as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.3 Elect Ke Ruiwen as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.4 Elect Sun Kangmin as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.5 Elect Zhen Caiji as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.6 Elect Gao Tongqing as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.7 Elect Chen Zhongyue as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.8 Elect Chen Shengguang as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.9 Elect Tse Hau Yin, Aloysius as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.10 Elect Cha May Lung, Laura as Director, Approve Her Service Contract and Authorize Board to Fix Her Remuneration Management For For 4.11 Elect Xu Erming as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For Against 4.12 Elect Wang Hsuehming as Director, Approve Her Service Contract and Authorize Board to Fix Her Remuneration Management For For 5.1 Elect Sui Yixun as Supervisor, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 5.2 Elect Hu Jing as Supervisor, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 5.3 Elect Ye Zhong as Supervisor, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 6.1 Amend Article 1 of the Articles of Association Management For For 6.2 Amend Article 13 of the Articles of Association Management For For 6.3 Authorize Board to Handle All Matters in Relation to the Amendments to the Articles of Association Management For For 7.1 Approve Issuance of Debentures Management For For 7.2 Authorize Board to Handle All Matters in Relation to the Issuance of Debentures Management For For 7.3 Approve Centralized Registration of Debentures by the Company Management For For 8.1 Approve Issuance of Company Bonds in the People's Republic of China Management For For 8.2 Authorize Board to Handle All Matters in Relation to the Issuance of Company Bonds in the People's Republic of China Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Approve Amendments to Articles of Association to Reflect Changes in the Registered Capital of the Company Management For Against CISCO SYSTEMS, INC. Meeting Date:DEC 12, 2016 Record Date:OCT 14, 2016 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director M. Michele Burns Management For For 1c Elect Director Michael D. Capellas Management For For 1d Elect Director John T. Chambers Management For For 1e Elect Director Amy L. Chang Management For For 1f Elect Director John L. Hennessy Management For For 1g Elect Director Kristina M. Johnson Management For For 1h Elect Director Roderick C. McGeary Management For For 1i Elect Director Charles H. Robbins Management For For 1j Elect Director Arun Sarin Management For For 1k Elect Director Steven M. West Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Report on Arab and non-Arab Employees using EEO-1 Categories Shareholder Against Against 6 Establish Board Committee on Operations in Israeli Settlements Shareholder Against Against CITIGROUP INC. Meeting Date:APR 25, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Corbat Management For For 1b Elect Director Ellen M. Costello Management For For 1c Elect Director Duncan P. Hennes Management For For 1d Elect Director Peter B. Henry Management For For 1e Elect Director Franz B. Humer Management For For 1f Elect Director Renee J. James Management For For 1g Elect Director Eugene M. McQuade Management For For 1h Elect Director Michael E. O'Neill Management For For 1i Elect Director Gary M. Reiner Management For For 1j Elect Director Anthony M. Santomero Management For For 1k Elect Director Diana L. Taylor Management For For 1l Elect Director William S. Thompson, Jr. Management For For 1m Elect Director James S. Turley Management For For 1n Elect Director Deborah C. Wright Management For For 1o Elect Director Ernesto Zedillo Ponce de Leon Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Demonstrate No Gender Pay Gap Shareholder Against For 6 Appoint a Stockholder Value Committee Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Claw-back of Payments under Restatements Shareholder Against Against 9 Limit/Prohibit Accelerated Vesting of Awards Shareholder Against Against CK HUTCHISON HOLDINGS LIMITED Meeting Date:MAY 11, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL Ticker:1 Security ID:G21765105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Kam Hing Lam as Director Management For Against 3b Elect Edith Shih as Director Management For Against 3c Elect Chow Kun Chee, Roland as Director Management For Against 3d Elect Chow Woo Mo Fong, Susan as Director Management For Against 3e Elect Cheng Hoi Chuen, Vincent as Director Management For Against 3f Elect Lee Wai Mun, Rose as Director Management For Against 3g Elect William Shurniak as Director Management For For 3h Elect Wong Chung Hin as Director Management For For 4 Approve Auditor and Authorize Board to Fix Their Remuneration Management For For 5.1 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5.2 Authorize Repurchase of Issued Share Capital Management For For 5.3 Authorize Reissuance of Repurchased Shares Management For Against COBHAM PLC Meeting Date:APR 18, 2017 Record Date:APR 12, 2017 Meeting Type:SPECIAL Ticker:COB Security ID:G41440143 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorise Issue of Equity Pursuant to the Rights Issue Management For For 2 Authorise Issue of Equity without Pre-emptive Rights Pursuant to the Rights Issue Management For For COBHAM PLC Meeting Date:APR 27, 2017 Record Date:APR 25, 2017 Meeting Type:ANNUAL Ticker:COB Security ID:G41440143 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Elect David Lockwood as Director Management For For 5 Elect David Mellors as Director Management For For 6 Re-elect Jonathan Flint as Director Management For For 7 Re-elect Michael Hagee as Director Management For For 8 Re-elect Birgit Norgaard as Director Management For For 9 Re-elect Alan Semple as Director Management For For 10 Re-elect Michael Wareing as Director Management For For 11 Re-elect Alison Wood as Director Management For For 12 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 13 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 14 Approve Long-Term Incentive Plan Management For For 15 Approve Deferred Bonus Share Plan Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 20 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For COMCAST CORPORATION Meeting Date:JUN 08, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:CMCSA Security ID:20030N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth J. Bacon Management For For 1.2 Elect Director Madeline S. Bell Management For Withhold 1.3 Elect Director Sheldon M. Bonovitz Management For For 1.4 Elect Director Edward D. Breen Management For Withhold 1.5 Elect Director Gerald L. Hassell Management For Withhold 1.6 Elect Director Jeffrey A. Honickman Management For For 1.7 Elect Director Asuka Nakahara Management For For 1.8 Elect Director David C. Novak Management For For 1.9 Elect Director Brian L. Roberts Management For For 1.10 Elect Director Johnathan A. Rodgers Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For COMPAGNIE DE SAINT GOBAIN Meeting Date:JUN 08, 2017 Record Date:JUN 05, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:SGO Security ID:F80343100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.26 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Reelect Pamela Knapp as Director Management For For 6 Reelect Agnes Lemarchand as Director Management For For 7 Reelect Gilles Schnepp as Director Management For For 8 Reelect Phlippe Varin as Director Management For For 9 Non-Binding Vote on Compensation of Pierre-Andre de Chalendar, Chairman and CEO Management For For 10 Approve Remuneration Policy of Chairman and CEO Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 444 Million Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights with a Binding Priority Right up to Aggregate Nominal Amount of EUR 222 Million Management For For 14 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 15 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 16 Authorize Capitalization of Reserves of Up to EUR 111 Million for Bonus Issue or Increase in Par Value Management For For 17 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 18 Authorize Capital Issuances for Use in Employee Stock Purchase Plans for Employees of International Subsidiaries Management For For 19 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 20 Amend Articles 10 and 11 of Bylaws Re: Lead Director Management For For 21 Authorize Filing of Required Documents/Other Formalities Management For For COMPAGNIE GENERALE DES ETABLISSEMENTS MICHELIN Meeting Date:MAY 19, 2017 Record Date:MAY 16, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:ML Security ID:F61824144 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends of EUR 3.25 per Share Management For For 3 Approve Consolidated Financial Statements and Statutory Reports Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Mentioning the Absence of Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Non-Binding Vote on Compensation of Jean-Dominique Senard, General Manager Management For For 7 Non-Binding Vote on Compensation of Michel Rollier, Chairman Management For For 8 Reelect Michel Rollier as Supervisory Board Member Management For For 9 Reelect Olivier Bazil as Supervisory Board Member Management For For 10 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 11 Authorize Filing of Required Documents/Other Formalities Management For For CONOCOPHILLIPS Meeting Date:MAY 16, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:COP Security ID:20825C104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard L. Armitage Management For For 1b Elect Director Richard H. Auchinleck Management For For 1c Elect Director Charles E. Bunch Management For For 1d Elect Director John V. Faraci Management For For 1e Elect Director Jody L. Freeman Management For For 1f Elect Director Gay Huey Evans Management For For 1g Elect Director Ryan M. Lance Management For For 1h Elect Director Arjun N. Murti Management For For 1i Elect Director Robert A. Niblock Management For For 1j Elect Director Harald J. Norvik Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management None One Year 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Report on Executive Compensation Incentives Aligned with Low Carbon Scenarios Shareholder Against Against CREDIT AGRICOLE SA Meeting Date:MAY 24, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:ACA Security ID:F22797108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.60 per Share and of EUR 0.66 per Share to Long-Term Registered Shares Management For For 4 Approve Transaction with Regional Banks and SACAM Mutualisation Re: the Pooling of Regional Banks' Earnings Management For For 5 Approve Transaction with SACAM Mutualisation Re: Transfer of CCI and CCA Management For For 6 Approve Amendment to the Nov. 22nd, 2001, Agreement with Regional Banks Management For For 7 Amendment to the Dec. 16, 2011, Agreement with Regional Banks Management For For 8 Approve Transaction with Regional Banks Re: Tax Consolidation Agreement Management For For 9 Approve Transaction with SACAM Mutualisation Re: Tax Consolidation Agreement Management For For 10 Approve Transaction with Regional Banks Re: Loans to Finance Caisse Regionales Subscription to SACAM Mutualisation Share Capital Increase Management For For 11 Approve Amendment to Transaction with SAS Rue de la Boetie, Segur, Miromesnil and Holdings Federal Re: Tax Consolidation Agreement Management For For 12 Approve Amendment to Tax Consolidation Agreement with Credit Agricole CIB Management For For 13 Elect Catherine Pourre as Director Management For For 14 Elect Jean-Pierre Paviet as Director Management For For 15 Elect Louis Tercinier as Director Management For For 16 Reelect Caroline Catoire as Director Management For For 17 Reelect Laurence Dors as Director Management For For 18 Reelect Francoise Gris as Director Management For For 19 Reelect Daniel Epron as Director Management For For 20 Reelect Gerard Ouvrier-Buffet as Director Management For Against 21 Reelect Christian Streiff as Director Management For For 22 Reelect Francois Thibault as Director Management For For 23 Non-Binding Vote on Compensation of Dominique Lefebvre, Chairman of the Board Management For For 24 Non-Binding Vote on Compensation of Philippe Brassac, CEO Management For For 25 Non-Binding Vote on Compensation of Xavier Musca, Vice-CEO Management For For 26 Advisory Vote on the Aggregate Remuneration Granted in 2016 to Senior Management, Responsible Officers and Regulated Risk-Takers Management For For 27 Fix Maximum Variable Compensation Ratio for Executives and Risk Takers Management For For 28 Approve Remuneration Policy of the Chairman of the Board Management For For 29 Approve Remuneration Policy of the CEO Management For For 30 Approve Remuneration Policy of the Vice-CEO Management For For 31 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 32 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 33 Authorize Filing of Required Documents/Other Formalities Management For For CRH PLC Meeting Date:APR 27, 2017 Record Date:APR 25, 2017 Meeting Type:ANNUAL Ticker:CRG Security ID:G25508105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4(a) Re-elect Ernst Bartschi as Director Management For For 4(b) Re-elect Maeve Carton as Director Management For For 4(c) Re-elect Nicky Hartery as Director Management For For 4(d) Re-elect Patrick Kennedy as Director Management For For 4(e) Re-elect Donald McGovern Jr. as Director Management For For 4(f) Re-elect Heather Ann McSharry as Director Management For For 4(g) Re-elect Albert Manifold as Director Management For For 4(h) Re-elect Senan Murphy as Director Management For For 4(i) Elect Gillian Platt as Director Management For For 4(j) Re-elect Lucinda Riches as Director Management For For 4(k) Re-elect Henk Rottinghuis as Director Management For For 4(l) Re-elect William Teuber Jr. as Director Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Reappoint Ernst & Young as Auditors Management For For 7 Authorise Issue of Equity with Pre-emptive Rights Management For For 8 Authorise Issue of Equity without Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 10 Authorise Market Purchase of Ordinary Shares Management For For 11 Authorise Reissuance of Treasury Shares Management For For 12 Approve Scrip Dividend Management For For DEVON ENERGY CORPORATION Meeting Date:JUN 07, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:DVN Security ID:25179M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barbara M. Baumann Management For For 1.2 Elect Director John E. Bethancourt Management For For 1.3 Elect Director David A. Hager Management For For 1.4 Elect Director Robert H. Henry Management For For 1.5 Elect Director Michael M. Kanovsky Management For For 1.6 Elect Director Robert A. Mosbacher, Jr. Management For For 1.7 Elect Director Duane C. Radtke Management For For 1.8 Elect Director Mary P. Ricciardello Management For For 1.9 Elect Director John Richels Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Approve Omnibus Stock Plan Management For For 7 Review Public Policy Advocacy on Climate Change Shareholder Against Against 8 Annually Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against For 9 Report on Lobbying Payments and Policy Shareholder Against For 10 Report on Using Oil and Gas Reserve Metrics for Named Executive's Compensation Shareholder Against Against ELI LILLY AND COMPANY Meeting Date:MAY 01, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Eskew Management For For 1b Elect Director William G. Kaelin, Jr. Management For For 1c Elect Director John C. Lechleiter Management For For 1d Elect Director David A. Ricks Management For For 1e Elect Director Marschall S. Runge Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Amend Deferred Compensation Plan Management For For 6 Report on Lobbying Payments and Policy Shareholder Against For ENI S.P.A. Meeting Date:APR 13, 2017 Record Date:APR 04, 2017 Meeting Type:ANNUAL Ticker:ENI Security ID:T3643A145 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Fix Number of Directors Management For For 4 Fix Board Terms for Directors Management For For 5.1 Slate Submitted by the Ministry of the Economy and Finance Shareholder None Did Not Vote 5.2 Slate Submitted by Institutional Investors (Assogestioni) Shareholder None For 6 Elect Emma Marcegaglia as Board Chair Shareholder None For 7 Approve Remuneration of Directors Shareholder None For 8.1 Slate Submitted by the Ministry of the Economy and Finance Shareholder None Against 8.2 Slate Submitted by Institutional Investors (Assogestioni) Shareholder None For 9 Appoint Chair of the Board of Statutory Auditors Shareholder None For 10 Approve Internal Auditors' Remuneration Shareholder None For 11 Approve Restricted Stock Plan; Authorize Reissuance of Treasury Shares to Service Restricted Stock Plan Management For For 12 Approve Remuneration Policy Management For For GALP ENERGIA, SGPS S.A. Meeting Date:MAY 12, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL Ticker:GALP Security ID:X3078L108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify Co-option of Paula Amorim as Board Chairperson Management For Against 2 Ratify Co-option of Marta Amorim as Director Management For Against 3 Approve Consolidated Financial Statements and Statutory Reports Management For For 4 Approve Allocation of Income Management For For 5 Approve Discharge of Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Approve Discharge of Auditors Management For For 8 Approve Statement on Remuneration Policy Management For Against 9 Authorize Repurchase and Reissuance of Shares and Bonds Management For For GCL-POLY ENERGY HOLDINGS LTD. Meeting Date:FEB 09, 2017 Record Date:FEB 08, 2017 Meeting Type:SPECIAL Ticker:3800 Security ID:G3774X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Coal Purchase Framework Agreement, Annual Caps and Related Transactions Management For For 2 Approve Wafer Products Supply Framework Agreement, Annual Cap and Related Transactions Management For For GILEAD SCIENCES, INC. Meeting Date:MAY 10, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John F. Cogan Management For For 1b Elect Director Kelly A. Kramer Management For For 1c Elect Director Kevin E. Lofton Management For For 1d Elect Director John C. Martin Management For For 1e Elect Director John F. Milligan Management For For 1f Elect Director Nicholas G. Moore Management For For 1g Elect Director Richard J. Whitley Management For For 1h Elect Director Gayle E. Wilson Management For For 1i Elect Director Per Wold-Olsen Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Provide Right to Act by Written Consent Shareholder Against For 7 Require Independent Board Chairman Shareholder Against For H. LUNDBECK A/S Meeting Date:MAR 30, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:LUN Security ID:K4406L129 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of DKK 2.45 Per Share Management For For 4a Reelect Lars Rasmussen as Director Management For For 4b Reelect Lene Skole as Director Management For For 4c Reelect Lars Holmqvist as Director Management For For 4d Reelect Jesper Ovesen as Director Management For For 4e Elect Jeremy Levin as Director Management For For 5 Approve Remuneration of Directors in the Amount of DKK 1.05 million for Chairman, DKK 700,000 for Vice Chairman and DKK 350,000 for Other Directors; Approve Fees for Committee Work Management For For 6 Ratify Deloitte as Auditors Management For For 7a Authorize Share Repurchase Program Management For For 7b Authorize Editorial Changes to Adopted Resolutions in Connection with Registration with Danish Authorities Management For For 8 Other Business Management None None HAIER ELECTRONICS GROUP CO LTD Meeting Date:JUN 21, 2017 Record Date:JUN 14, 2017 Meeting Type:ANNUAL Ticker:01169 Security ID:G42313125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2A1 Elect Tan Li Xia as Director Management For Against 2A2 Elect Sun Jing Yan as Director Management For For 2A3 Elect Tsou Kai-Lien, Rose as Director Management For For 2B Elect Yin Jing as Director Management For For 2C Authorize Board to Fix Remuneration of Directors Management For For 3 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Final Dividend Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Approve Allotment and Issuance of Additional Shares Under the Restricted Share Award Scheme Management For Against HALLIBURTON COMPANY Meeting Date:MAY 17, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abdulaziz F. Al Khayyal Management For For 1b Elect Director William E. Albrecht Management For For 1c Elect Director Alan M. Bennett Management For For 1d Elect Director James R. Boyd Management For For 1e Elect Director Milton Carroll Management For For 1f Elect Director Nance K. Dicciani Management For For 1g Elect Director Murry S. Gerber Management For For 1h Elect Director Jose C. Grubisich Management For For 1i Elect Director David J. Lesar Management For For 1j Elect Director Robert A. Malone Management For For 1k Elect Director J. Landis Martin Management For For 1l Elect Director Jeffrey A. Miller Management For For 1m Elect Director Debra L. Reed Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For HANA FINANCIAL GROUP INC. Meeting Date:MAR 17, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A086790 Security ID:Y29975102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1 Elect Yoon Jong-nam as Outside Director Management For For 2.2 Elect Park Moon-kyu as Outside Director Management For For 2.3 Elect Song Ki-jin as Outside Director Management For For 2.4 Elect Kim In-bae as Outside Director Management For For 2.5 Elect Yoon Sung-bock as Outside Director Management For For 2.6 Elect Chah Eun-young as Outside Director Management For For 2.7 Elect Kim Byoung-ho as Inside Director Management For For 2.8 Elect Ham Young-joo as Inside Director Management For For 3 Elect Yang Won-keun as Outside Director to Serve as Audit Committee Member Management For For 4.1 Elect Yoon Jong-nam as Members of Audit Committee Management For For 4.2 Elect Park Moon-kyu as Members of Audit Committee Management For For 4.3 Elect Yoon Sung-bock as Members of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For HANA MICROELECTRONICS PCL Meeting Date:APR 28, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:HANA Security ID:Y29974188 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Company's Performance Management For For 3 Accept Financial Statements Management For For 4 Approve Dividend Payment Management For For 5.1 Elect John Thompson as Director Management For For 5.2 Elect Salakchitt Preedaporn as Director Management For For 6 Approve Remuneration of Directors Management For For 7 Approve EY Office Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Other Business Management For Against HSBC HOLDINGS PLC Meeting Date:APR 28, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:HSBA Security ID:G4634U169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3(a) Elect David Nish as Director Management For For 3(b) Elect Jackson Tai as Director Management For For 3(c) Re-elect Phillip Ameen as Director Management For For 3(d) Re-elect Kathleen Casey as Director Management For For 3(e) Re-elect Laura Cha as Director Management For For 3(f) Re-elect Henri de Castries as Director Management For For 3(g) Re-elect Lord Evans of Weardale as Director Management For For 3(h) Re-elect Joachim Faber as Director Management For For 3(i) Re-elect Douglas Flint as Director Management For For 3(j) Re-elect Stuart Gulliver as Director Management For For 3(k) Re-elect Irene Lee as Director Management For Against 3(l) Re-elect John Lipsky as Director Management For For 3(m) Re-elect Iain Mackay as Director Management For For 3(n) Re-elect Heidi Miller as Director Management For For 3(o) Re-elect Marc Moses as Director Management For For 3(p) Re-elect Jonathan Symonds as Director Management For For 3(q) Re-elect Pauline van der Meer Mohr as Director Management For For 3(r) Re-elect Paul Walsh as Director Management For Against 4 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 5 Authorise the Group Audit Committee to Fix Remuneration of Auditors Management For For 6 Authorise EU Political Donations and Expenditure Management For For 7 Authorise Issue of Equity with Pre-emptive Rights Management For For 8 Authorise Issue of Equity without Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 10 Authorise Directors to Allot Any Repurchased Shares Management For For 11 Authorise Market Purchase of Ordinary Shares Management For For 12 Authorise Issue of Equity in Relation to Contingent Convertible Securities Management For For 13 Authorise Issue of Equity without Pre-emptive Rights in Relation to Contingent Convertible Securities Management For For 14 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For ING GROEP NV Meeting Date:MAY 08, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:INGA Security ID:N4578E595 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Receive Report of Management Board (Non-Voting) Management None None 2b Receive Announcements on Sustainability Management None None 2c Receive Report of Supervisory Board (Non-Voting) Management None None 2d Discuss Remuneration Report Management None None 2e Adopt Financial Statements and Statutory Reports Management For For 3a Receive Explanation on Profit Retention and Distribution Policy Management None None 3b Approve Dividends of EUR 0.66 Per Share Management For For 4a Approve Discharge of Management Board Management For For 4b Approve Discharge of Supervisory Board Management For For 5a Receive Information on Deferral Period in the Remuneration Policy for Members of the Executive Board Management None None 5b Approve Increase Maximum Ratio Between Fixed and Variable Components of Remuneration Management For For 6a Reelect Ralph Hamers to Management Board Management For For 6b Elect Steven van Rijswijk to Management Board Management For For 6c Elect Koos Timmermans to Management Board Management For For 7a Reelect Hermann-Josef Lamberti to Supervisory Board Management For For 7b Reelect Robert Reibestein to Supervisory Board Management For For 7c Reelect Jeroen van der Veer to Supervisory Board Management For For 7d Elect Jan Peter Balkenende to Supervisory Board Management For For 7e Elect Margarete Haase to Supervisory Board Management For For 7f Elect Hans Wijers to Supervisory Board Management For For 8a Authorize Issuance of Shares with Preemptive Rights up to 40 Percent of the Issued Share Capital Management For For 8b Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital and Restricting/Excluding Preemptive Rights Management For For 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10 Other Business (Non-Voting) Management None None INNOGY SE Meeting Date:APR 24, 2017 Record Date:APR 02, 2017 Meeting Type:ANNUAL Ticker:IGY Security ID:D6S3RB103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.60 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Ratify PricewaterhouseCoopers GmbH as Auditors for Fiscal 2017 Management For For 6 Ratify PricewaterhouseCoopers GmbH as Auditors for Half-Year and Quarterly Reports 2017 Management For For 7 Approve Remuneration System for Management Board Members Management For For 8.1 Fix Number of Supervisory Board Members Management For For 8.2 Amend Articles Re: Term for Ordinary Board Members Management For Against 8.3 Amend Articles Re: Term for Alternate Board Members Management For Against 8.4 Amend Articles Re: Board Chairmanship Management For For 8.5 Amend Articles Re: Employee Representation Management For For 8.6 Amend Articles Re: Majority Requirements at General Meetings Management For For 9.1a Elect Werner Brandt to the Supervisory Board Management For Against 9.1b Elect Ulrich Grillo to the Supervisory Board Management For For 9.1c Elect Maria van der Hoeven to the Supervisory Board Management For For 9.1d Elect Michael Kleinemeier to the Supervisory Board Management For For 9.1e Elect Martina Koederitz to the Supervisory Board Management For For 9.1f Elect Markus Krebber to the Supervisory Board Management For For 9.1g Elect Rolf Pohlig to the Supervisory Board Management For For 9.1h Elect Dieter Steinkamp to the Supervisory Board Management For For 9.1i Elect Marc Tuengler to the Supervisory Board Management For For 9.1j Elect Deborah Wilkens to the Supervisory Board Management For For 9.2a Elect Reiner Boehle as Employee Representative to the Supervisory Board Management For For 9.2b Elect Frank Bsirske as Employee Representative to the Supervisory Board Management For For 9.2c Elect Arno Hahn as Employee Representative to the Supervisory Board Management For For 9.2d Elect Hans Peter Lafos as Employee Representative to the Supervisory Board Management For For 9.2e Elect Robert Leyland as Employee Representative to the Supervisory Board Management For For 9.2f Elect Meike Neuhaus as Employee Representative to the Supervisory Board Management For For 9.2g Elect Rene Poehls as Employee Representative to the Supervisory Board Management For For 9.2h Elect Pascal van Rijsewijk as Employee Representative to the Supervisory Board Management For For 9.2i Elect Gabriele Sassenberg as Employee Representative to the Supervisory Board Management For For 9.2j Elect Sarka Vojikova as Employee Representative to the Supervisory Board Management For For IONIS PHARMACEUTICALS, INC. Meeting Date:MAY 24, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:IONS Security ID:462222100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Spencer R. Berthelsen Management For Withhold 1.2 Elect Director B. Lynne Parshall Management For For 1.3 Elect Director Joseph H. Wender Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Ernst & Young LLP as Auditors Management For For JPMORGAN CHASE & CO. Meeting Date:MAY 16, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director Todd A. Combs Management For For 1f Elect Director James S. Crown Management For For 1g Elect Director James Dimon Management For For 1h Elect Director Timothy P. Flynn Management For For 1i Elect Director Laban P. Jackson, Jr. Management For For 1j Elect Director Michael A. Neal Management For For 1k Elect Director Lee R. Raymond Management For For 1l Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Require Independent Board Chairman Shareholder Against Against 6 Prohibit Accelerated Vesting of Awards to Pursue Government Service Shareholder Against Against 7 Clawback Amendment Shareholder Against Against 8 Report on Gender Pay Gap Shareholder Against For 9 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 10 Reduce Ownership Threshold for Shareholders to Call a Special Meeting Shareholder Against For KB FINANCIAL GROUP INC. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A105560 Security ID:Y46007103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Lee Hong as Non-Independent Non-Executive Director Management For For 3.2 Elect Choi Young-hwi as Outside Director Management For For 3.3 Elect Yoo Suk-ryul as Outside Director Management For For 3.4 Elect Lee Byung-nam as Outside Director Management For For 3.5 Elect Park Jae-ha as Outside Director Management For For 3.6 Elect Kim Eunice Kyonghee as Outside Director Management For For 3.7 Elect Stuart B. Solomon as Outside Director Management For For 4 Elect Han Jong-soo as Director to serve as Audit Committee member Management For For 5.1 Elect Yoo Suk-ryul as Members of Audit Committee Management For For 5.2 Elect Park Jae-ha as Members of Audit Committee Management For For 5.3 Elect Kim Eunice Kyonghee as Members of Audit Committee Management For For 6 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KINGFISHER PLC Meeting Date:JUN 13, 2017 Record Date:JUN 09, 2017 Meeting Type:ANNUAL Ticker:KGF Security ID:G5256E441 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Andy Cosslett as Director Management For For 5 Re-elect Andrew Bonfield as Director Management For For 6 Re-elect Pascal Cagni as Director Management For For 7 Re-elect Clare Chapman as Director Management For For 8 Re-elect Anders Dahlvig as Director Management For For 9 Re-elect Rakhi Goss-Custard as Director Management For For 10 Re-elect Veronique Laury as Director Management For For 11 Re-elect Mark Seligman as Director Management For For 12 Re-elect Karen Witts as Director Management For For 13 Reappoint Deloitte LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 20 Adopt New Articles of Association Management For For KIRIN HOLDINGS CO., LTD. Meeting Date:MAR 30, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:2503 Security ID:497350108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 20 Management For For 2.1 Elect Director Isozaki, Yoshinori Management For For 2.2 Elect Director Nishimura, Keisuke Management For For 2.3 Elect Director Ito, Akihiro Management For For 2.4 Elect Director Miyoshi, Toshiya Management For For 2.5 Elect Director Ishii, Yasuyuki Management For For 2.6 Elect Director Arima, Toshio Management For For 2.7 Elect Director Arakawa, Shoshi Management For For 2.8 Elect Director Iwata, Kimie Management For For 2.9 Elect Director Nagayasu, Katsunori Management For For 3 Approve Annual Bonus Management For For 4 Approve Compensation Ceilings for Directors and Statutory Auditors Management For For 5 Approve Restricted Stock Plan Management For For KONICA MINOLTA INC. Meeting Date:JUN 20, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:4902 Security ID:J36060119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Matsuzaki, Masatoshi Management For For 1.2 Elect Director Yamana, Shoei Management For For 1.3 Elect Director Kama, Kazuaki Management For For 1.4 Elect Director Tomono, Hiroshi Management For For 1.5 Elect Director Nomi, Kimikazu Management For For 1.6 Elect Director Hatchoji, Takashi Management For For 1.7 Elect Director Ando, Yoshiaki Management For For 1.8 Elect Director Shiomi, Ken Management For For 1.9 Elect Director Hatano, Seiji Management For For 1.10 Elect Director Koshizuka, Kunihiro Management For For MAN GROUP PLC Meeting Date:MAY 05, 2017 Record Date:MAY 03, 2017 Meeting Type:ANNUAL Ticker:EMG Security ID:G5790V172 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Against 3 Approve Final Dividend Management For For 4 Elect Katharine Barker as Director Management For For 5 Re-elect Richard Berliand as Director Management For For 6 Re-elect Phillip Colebatch as Director Management For Against 7 Re-elect John Cryan as Director Management For For 8 Elect Luke Ellis as Director Management For For 9 Re-elect Andrew Horton as Director Management For For 10 Elect Mark Jones as Director Management For For 11 Re-elect Matthew Lester as Director Management For For 12 Re-elect Ian Livingston as Director Management For For 13 Re-elect Dev Sanyal as Director Management For For 14 Re-elect Nina Shapiro as Director Management For For 15 Re-elect Jonathan Sorrell as Director Management For For 16 Reappoint Deloitte LLP as Auditors Management For For 17 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For MARKS AND SPENCER GROUP PLC Meeting Date:JUL 12, 2016 Record Date:JUL 08, 2016 Meeting Type:ANNUAL Ticker:MKS Security ID:G5824M107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Andrew Fisher as Director Management For For 5 Re-elect Vindi Banga as Director Management For For 6 Re-elect Alison Brittain as Director Management For For 7 Re-elect Patrick Bousquet-Chavanne as Director Management For For 8 Re-elect Miranda Curtis as Director Management For For 9 Re-elect Andy Halford as Director Management For For 10 Re-elect Steve Rowe as Director Management For For 11 Re-elect Richard Solomons as Director Management For For 12 Re-elect Robert Swannell as Director Management For For 13 Re-elect Laura Wade-Gery as Director Management For For 14 Re-elect Helen Weir as Director Management For For 15 Reappoint Deloitte LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 21 Authorise EU Political Donations and Expenditure Management For For MEDTRONIC PLC Meeting Date:DEC 09, 2016 Record Date:OCT 11, 2016 Meeting Type:ANNUAL Ticker:MDT Security ID:G5960L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard H. Anderson Management For For 1b Elect Director Craig Arnold Management For For 1c Elect Director Scott C. Donnelly Management For For 1d Elect Director Randall J. Hogan, III Management For For 1e Elect Director Omar Ishrak Management For For 1f Elect Director Shirley Ann Jackson Management For For 1g Elect Director Michael O. Leavitt Management For For 1h Elect Director James T. Lenehan Management For For 1i Elect Director Elizabeth G. Nabel Management For For 1j Elect Director Denise M. O'Leary Management For For 1k Elect Director Kendall J. Powell Management For For 1l Elect Director Robert C. Pozen Management For For 1m Elect Director Preetha Reddy Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For For 5a Amend Articles of Association Management For For 5b Amend Memorandum of Association Management For For 6 Amend Articles to Clarify the Board's Sole Authority to Determine its Size Within the Fixed Limits Management For For MICROSOFT CORPORATION Meeting Date:NOV 30, 2016 Record Date:SEP 30, 2016 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates, lll Management For For 1.2 Elect Director Teri L. List-Stoll Management For For 1.3 Elect Director G. Mason Morfit Management For For 1.4 Elect Director Satya Nadella Management For For 1.5 Elect Director Charles H. Noski Management For For 1.6 Elect Director Helmut Panke Management For For 1.7 Elect Director Sandra E. Peterson Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 1.11 Elect Director Padmasree Warrior Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Right to Call Special Meeting Management For For 5 Amend Omnibus Stock Plan Management For For 6 Proxy Access Shareholder Against Against NISSAN MOTOR CO. LTD. Meeting Date:JUN 27, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:7201 Security ID:J57160129 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 24 Management For For 2.1 Elect Director Carlos Ghosn Management For Against 2.2 Elect Director Saikawa, Hiroto Management For Against 2.3 Elect Director Greg Kelly Management For For 2.4 Elect Director Sakamoto, Hideyuki Management For For 2.5 Elect Director Matsumoto, Fumiaki Management For For 2.6 Elect Director Nakamura, Kimiyasu Management For For 2.7 Elect Director Shiga, Toshiyuki Management For For 2.8 Elect Director Jean-Baptiste Duzan Management For For 2.9 Elect Director Bernard Rey Management For For 3 Appoint Statutory Auditor Guiotoko, Celso Management For For OMRON CORP. Meeting Date:JUN 22, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:6645 Security ID:J61374120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 34 Management For For 2 Amend Articles to Clarify Director Authority on Shareholder Meetings - Amend Provisions on Director Titles Management For For 3.1 Elect Director Tateishi, Fumio Management For For 3.2 Elect Director Yamada, Yoshihito Management For For 3.3 Elect Director Miyata, Kiichiro Management For For 3.4 Elect Director Nitto, Koji Management For For 3.5 Elect Director Ando, Satoshi Management For For 3.6 Elect Director Kobayashi, Eizo Management For For 3.7 Elect Director Nishikawa, Kuniko Management For For 3.8 Elect Director Kamigama, Takehiro Management For For 4 Appoint Statutory Auditor Kunihiro, Tadashi Management For For 5 Appoint Alternate Statutory Auditor Watanabe, Toru Management For For 6 Approve Annual Bonus Management For For 7 Approve Trust-Type Equity Compensation Plan Management For For PANASONIC CORP Meeting Date:JUN 29, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:6752 Security ID:J6354Y104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles to Amend Provisions on Director Titles Management For For 2.1 Elect Director Nagae, Shusaku Management For For 2.2 Elect Director Matsushita, Masayuki Management For For 2.3 Elect Director Tsuga, Kazuhiro Management For For 2.4 Elect Director Ito, Yoshio Management For For 2.5 Elect Director Sato, Mototsugu Management For For 2.6 Elect Director Oku, Masayuki Management For For 2.7 Elect Director Tsutsui, Yoshinobu Management For For 2.8 Elect Director Ota, Hiroko Management For For 2.9 Elect Director Toyama, Kazuhiko Management For For 2.10 Elect Director Ishii, Jun Management For For 2.11 Elect Director Higuchi, Yasuyuki Management For For 2.12 Elect Director Umeda, Hirokazu Management For For PEGATRON CORP. Meeting Date:JUN 20, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:4938 Security ID:705580207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Amendments to Articles of Association Management For For 4 Approve Amendments to Procedures Governing the Acquisition or Disposal of Assets Management For For PETROFAC LTD Meeting Date:MAY 11, 2017 Record Date:MAY 09, 2017 Meeting Type:ANNUAL Ticker:PFC Security ID:G7052T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Policy Management For For 4 Approve Remuneration Report Management For For 5 Elect Jane Sadowsky as Director Management For For 6 Elect Alastair Cochran as Director Management For For 7 Re-elect Rijnhard van Tets as Director Management For For 8 Re-elect Thomas Thune Andersen as Director Management For For 9 Re-elect Andrea Abt as Director Management For For 10 Re-elect Matthias Bichsel as Director Management For For 11 Re-elect Rene Medori as Director Management For For 12 Re-elect George Pierson as Director Management For For 13 Re-elect Ayman Asfari as Director Management For For 14 Re-elect Marwan Chedid as Director Management For For 15 Reappoint Ernst & Young LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For PRUDENTIAL PLC Meeting Date:MAY 18, 2017 Record Date:MAY 16, 2017 Meeting Type:ANNUAL Ticker:PRU Security ID:G72899100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve the Revised Remuneration Policy Management For For 4 Elect Anne Richards as Director Management For For 5 Re-elect Sir Howard Davies as Director Management For For 6 Re-elect John Foley as Director Management For For 7 Re-elect Penelope James as Director Management For For 8 Re-elect David Law as Director Management For For 9 Re-elect Paul Manduca as Director Management For For 10 Re-elect Kaikhushru Nargolwala as Director Management For For 11 Re-elect Nicolaos Nicandrou as Director Management For For 12 Re-elect Anthony Nightingale as Director Management For For 13 Re-elect Philip Remnant as Director Management For For 14 Re-elect Alice Schroeder as Director Management For For 15 Re-elect Barry Stowe as Director Management For For 16 Re-elect Lord Turner as Director Management For For 17 Re-elect Michael Wells as Director Management For For 18 Re-elect Tony Wilkey as Director Management For For 19 Reappoint KPMG LLP as Auditors Management For For 20 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 21 Authorise EU Political Donations and Expenditure Management For For 22 Authorise Issue of Equity with Pre-emptive Rights Management For For 23 Authorise Issue of Equity with Pre-emptive Rights to Include Repurchased Shares Management For For 24 Authorise Issue of Equity without Pre-emptive Rights Management For For 25 Authorise Issue of Equity in Connection with the Issue of Mandatory Convertible Securities Management For For 26 Authorise Issue of Equity without Pre-emptive Rights in Connection with the Issue of Mandatory Convertible Securities Management For For 27 Authorise Market Purchase of Ordinary Shares Management For For 28 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For PTT GLOBAL CHEMICAL PUBLIC CO., LTD. Meeting Date:APR 05, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:PTTGC Security ID:Y7150W105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge Company's Operation Report and Approve Financial Statements Management For For 2 Approve Allocation of Income and Dividend Payment Management For For 3.1 Elect Prasert Bunsumpun as Director Management For For 3.2 Elect Amnuay Preemonwong as Director Management For For 3.3 Elect Auttapol Rerkpiboon as Director Management For For 3.4 Elect Sarun Rungkasiri as Director Management For For 3.5 Elect Praphon Wongtharua as Director Management For For 4 Approve Remuneration of Directors Management For For 5 Approve KPMG Phoomchai Audit Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Purchase and Sale of Shares, Acceptance of Transfer of Rights and Obligation under the Shareholders Agreements and Loan Agreements, and the Transfer of the Projects' Study Results Management For For 7 Other Business Management For Against QIAGEN NV Meeting Date:OCT 26, 2016 Record Date:SEP 28, 2016 Meeting Type:SPECIAL Ticker:QGEN Security ID:N72482107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Decrease Share Capital with Repayment to Shareholders Management For For 3 Close Meeting Management None None QIAGEN NV Meeting Date:JUN 21, 2017 Record Date:MAY 24, 2017 Meeting Type:ANNUAL Ticker:QGEN Security ID:N72482123 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3.a Receive Report of Supervisory Board (Non-Voting) Management None None 3.b Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5 Receive Explanation on Company's Reserves and Dividend Policy Management None None 6 Approve Discharge of Management Board Management For For 7 Approve Discharge of Supervisory Board Management For For 8.a Reelect Stephane Bancel to Supervisory Board Management For For 8.b Elect Hakan Bjorklund to Supervisory Board Management For For 8.c Reelect Metin Colpan to Supervisory Board Management For For 8.d Reelect Manfred Karobath to Supervisory Board Management For For 8.e Reelect Ross Levine to Supervisory Board Management For For 8.f Reelect Elaine Mardis to Supervisory Board Management For For 8.g Reelect Lawrence Rosen to Supervisory Board Management For For 8.h Reelect Elizabeth Tallett to Supervisory Board Management For For 9.a Reelect Peer Schatz to Management Board Management For For 9.b Reelect Roland Sackers to Management Board Management For For 10 Ratify KPMG as Auditors Management For For 11.a Grant Board Authority to Issue Shares Management For For 11.b Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Allow Questions Management None None 14 Close Meeting Management None None QUANTA COMPUTER INC. Meeting Date:JUN 16, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:2382 Security ID:Y7174J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Profit Distribution Management For For 3 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 4 Other Business Management None Against ROLLS-ROYCE HOLDINGS PLC Meeting Date:MAY 04, 2017 Record Date:MAY 02, 2017 Meeting Type:ANNUAL Ticker:RR. Security ID:G76225104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Elect Stephen Daintith as Director Management For For 5 Re-elect Ian Davis as Director Management For For 6 Re-elect Warren East as Director Management For For 7 Re-elect Lewis Booth as Director Management For For 8 Re-elect Ruth Cairnie as Director Management For For 9 Re-elect Sir Frank Chapman as Director Management For For 10 Re-elect Irene Dorner as Director Management For For 11 Re-elect Lee Hsien Yang as Director Management For For 12 Re-elect Bradley Singer as Director Management For For 13 Re-elect Sir Kevin Smith as Director Management For For 14 Re-elect Jasmin Staiblin as Director Management For For 15 Reappoint KPMG LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Approve Payment to Shareholders Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Approve Long-Term Incentive Plan Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Adopt New Articles of Association Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 23, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL Ticker:RDSA Security ID:G7690A118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Elect Catherine Hughes as Director Management For For 5 Elect Roberto Setubal as Director Management For For 6 Re-elect Ben van Beurden as Director Management For For 7 Re-elect Guy Elliott as Director Management For For 8 Re-elect Euleen Goh as Director Management For For 9 Re-elect Charles Holliday as Director Management For For 10 Re-elect Gerard Kleisterlee as Director Management For For 11 Re-elect Sir Nigel Sheinwald as Director Management For For 12 Re-elect Linda Stuntz as Director Management For For 13 Elect Jessica Uhl as Director Management For For 14 Re-elect Hans Wijers as Director Management For For 15 Re-elect Gerrit Zalm as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors Management For For 17 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Request Shell to Set and Publish Targets for Reducing Greenhouse Gas (GHG) Emissions Shareholder Against Against SAMSUNG ELECTRONICS CO. LTD. Meeting Date:OCT 27, 2016 Record Date:SEP 28, 2016 Meeting Type:SPECIAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Spin-Off Agreement Management For For 2 Elect Lee Jae-yong as Inside Director Management For For SAMSUNG ELECTRONICS CO. LTD. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SANOFI Meeting Date:MAY 10, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:SAN Security ID:F5548N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.96 per Share Management For For 4 Approve Auditors' Special Report on New Related-Party Transactions Management For For 5 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.750 Million Management For For 6 Reelect Fabienne Lecorvaisier as Director Management For For 7 Elect Bernard Charles as Director Management For For 8 Elect Melanie Lee as Director Management For For 9 Approve Remuneration Policy for Chairman of the Board Management For For 10 Approve Remuneration Policy for CEO Management For For 11 Non-Binding Vote on Compensation of Serge Weinberg, Chairman of the Board Management For For 12 Non-Binding Vote on Compensation of Olivier Brandicourt, CEO Management For For 13 Renew Appointment of PricewaterhouseCoopers Audit as Auditor Management For For 14 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 15 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.289 Billion Management For For 16 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 240 Million Management For For 17 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 240 Million Management For For 18 Approve Issuance of Debt Securities Giving Access to New Shares of Subsidiaries and/or Existing Shares and/or Debt Securities, up to Aggregate Amount of EUR 7 Billion Management For For 19 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 20 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 21 Authorize Capitalization of Reserves of Up to EUR 500 Million for Bonus Issue or Increase in Par Value Management For For 22 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 23 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 24 Amend Article 11 of Bylaws Re: Board of Directors Management For For 25 Authorize Filing of Required Documents/Other Formalities Management For For SHANGHAI PHARMACEUTICALS HOLDING CO., LTD. Meeting Date:OCT 20, 2016 Record Date:OCT 11, 2016 Meeting Type:SPECIAL Ticker:601607 Security ID:Y7685S108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Zhou Jun as Director Management For For 2 Amend Articles of Association Management For For SIEMENS AG Meeting Date:FEB 01, 2017 Record Date: Meeting Type:ANNUAL Ticker:SIE Security ID:D69671218 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015/2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 3.60 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015/2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015/2016 Management For For 5 Ratify Ernst & Young GmbH as Auditors for Fiscal 2016/2017 Management For For SILVER WHEATON CORP. Meeting Date:MAY 10, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:SLW Security ID:828336107 Proposal No Proposal Proposed By Management Recommendation Vote Cast a1 Elect Director George L. Brack Management For For a2 Elect Director John A. Brough Management For For a3 Elect Director R. Peter Gillin Management For For a4 Elect Director Chantal Gosselin Management For For a5 Elect Director Douglas M. Holtby Management For For a6 Elect Director Charles A. Jeannes Management For For a7 Elect Director Eduardo Luna Management For For a8 Elect Director Randy V. J. Smallwood Management For For b Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For c Change Company Name to Wheaton Precious Metals Corp. Management For For d Advisory Vote on Executive Compensation Approach Management For For SINGAPORE TELECOMMUNICATIONS LIMITED Meeting Date:JUL 29, 2016 Record Date: Meeting Type:ANNUAL Ticker:Z74 Security ID:Y79985209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Christina Hon Kwee Fong (Christina Ong) as Director Management For For 4 Elect Simon Claude Israel as Director Management For For 5 Elect Peter Edward Mason as Director Management For For 6 Approve Directors' Fees Management For For 7 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 9 Approve Grant of Awards and Issuance of Shares Pursuant to the Singtel Performance Share Plan 2012 Management For For 10 Authorize Share Repurchase Program Management For For 11 Adopt New Constitution Management For For SINGAPORE TELECOMMUNICATIONS LIMITED Meeting Date:OCT 14, 2016 Record Date: Meeting Type:SPECIAL Ticker:Z74 Security ID:Y79985209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Proposed Acquisition of Shares in Intouch Holdings Public Company Limited, the Proposed Acquisition of Shares in Bharti Telecom Limited, and the Proposed Placement of Shares in Singapore Telecommunications Limited Management For For SKY PLC Meeting Date:OCT 13, 2016 Record Date:OCT 11, 2016 Meeting Type:ANNUAL Ticker:SKY Security ID:G8212B105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Jeremy Darroch as Director Management For For 5 Re-elect Andrew Griffith as Director Management For For 6 Re-elect Tracy Clarke as Director Management For For 7 Re-elect Martin Gilbert as Director Management For For 8 Re-elect Adine Grate as Director Management For For 9 Re-elect Matthieu Pigasse as Director Management For For 10 Re-elect Andy Sukawaty as Director Management For For 11 Re-elect James Murdoch as Director Management For Against 12 Re-elect Chase Carey as Director Management For For 13 Elect John Nallen as Director Management For For 14 Reappoint Deloitte LLP as Auditors and Authorise Their Remuneration Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For SOFTBANK GROUP CORP. Meeting Date:JUN 21, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:9984 Security ID:J75963108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 22 Management For For 2.1 Elect Director Son, Masayoshi Management For For 2.2 Elect Director Miyauchi, Ken Management For For 2.3 Elect Director Ronald Fisher Management For For 2.4 Elect Director Marcelo Claure Management For For 2.5 Elect Director Rajeev Misra Management For For 2.6 Elect Director Simon Segars Management For For 2.7 Elect Director Yun Ma Management For For 2.8 Elect Director Yanai, Tadashi Management For For 2.9 Elect Director Nagamori, Shigenobu Management For For 2.10 Elect Director Mark Schwartz Management For For 2.11 Elect Director Yasir O. Al-Rumayyan Management For For 3.1 Appoint Statutory Auditor Suzaki, Masato Management For For 3.2 Appoint Statutory Auditor Uno, Soichiro Management For For 3.3 Appoint Statutory Auditor Kubokawa, Hidekazu Management For For 4 Approve Stock Option Plan Management For For STANDARD CHARTERED PLC Meeting Date:MAY 03, 2017 Record Date:APR 28, 2017 Meeting Type:ANNUAL Ticker:STAN Security ID:G84228157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Jose Vinals as Director Management For For 4 Re-elect Om Bhatt as Director Management For For 5 Re-elect Dr Kurt Campbell as Director Management For For 6 Re-elect Dr Louis Cheung as Director Management For For 7 Re-elect David Conner as Director Management For For 8 Re-elect Dr Byron Grote as Director Management For For 9 Re-elect Andy Halford as Director Management For For 10 Re-elect Dr Han Seung-soo as Director Management For For 11 Re-elect Christine Hodgson as Director Management For For 12 Re-elect Gay Huey Evans as Director Management For For 13 Re-elect Naguib Kheraj as Director Management For For 14 Re-elect Jasmine Whitbread as Director Management For For 15 Re-elect Bill Winters as Director Management For For 16 Reappoint KPMG LLP as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Approve Scrip Dividend Program Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity in Relation to Equity Convertible Additional Tier 1 Securities Management For For 23 Authorise Issue of Equity without Pre-emptive Rights Management For For 24 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 25 Authorise Issue of Equity without Pre-emptive Rights in Relation to Equity Convertible Additional Tier 1 Securities Management For For 26 Authorise Market Purchase of Ordinary Shares Management For For 27 Authorise Market Purchase of Preference Shares Management For For 28 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For SUNTORY BEVERAGE & FOOD LIMITED Meeting Date:MAR 30, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:2587 Security ID:J78186103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 39 Management For For 2.1 Elect Director Kogo, Saburo Management For For 2.2 Elect Director Tsujimura, Hideo Management For For 2.3 Elect Director Kurihara, Nobuhiro Management For For 2.4 Elect Director Okizaki, Yukio Management For For 2.5 Elect Director Torii, Nobuhiro Management For For 2.6 Elect Director Inoue, Yukari Management For For 3.1 Elect Director and Audit Committee Member Uchida, Harumichi Management For Against 3.2 Elect Director and Audit Committee Member Masuyama, Mika Management For For 4 Elect Alternate Director and Audit Committee Member Amitani, Mitsuhiro Management For For TECHNIP Meeting Date:DEC 05, 2016 Record Date:NOV 30, 2016 Meeting Type:SPECIAL Ticker:TEC Security ID:F90676101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger by Absorption of the Company by TechnipFMC Management For For 2 Remove Double-Voting Rights for Long-Term Registered Shareholders Management For For 3 Authorize Dissolution Without Liquidation of the Company Management For For 4 Authorize Filing of Required Documents/Other Formalities Management For For TELEFONICA DEUTSCHLAND HOLDING AG Meeting Date:MAY 09, 2017 Record Date: Meeting Type:ANNUAL Ticker:O2D Security ID:D8T9CK101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.25 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5.1 Ratify PricewaterhouseCoopers GmbH as Auditors for Fiscal 2017 Management For For 5.2 Ratify PricewaterhouseCoopers GmbH as Auditors for the 2018 Interim Financial Statements Until the 2018 AGM Management For For 6.1 Reelect Eva Sanz to the Supervisory Board Management For Against 6.2 Reelect Angel Boix to the Supervisory Board Management For Against 6.3 Reelect Laura de Baquedano to the Supervisory Board Management For Against 6.4 Reelect Peter Erskine to the Supervisory Board Management For Against 6.5 Reelect Patricia Gonzalez to the Supervisory Board Management For Against 6.6 Reelect Michael Hoffmann to the Supervisory Board Management For For 6.7 Reelect Enrique Malo to the Supervisory Board Management For Against 6.8 Reelect Sally Ashford to the Supervisory Board Management For Against TELENOR ASA Meeting Date:MAY 10, 2017 Record Date: Meeting Type:ANNUAL Ticker:TEL Security ID:R21882106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Notice of Meeting and Agenda Management For For 2 Designate Inspector(s) of Minutes of Meeting Management None None 3 Receive President's Report Management None None 4 Accept Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 7.80 Per Share Management For For 5 Receive Corporate Governance Report Management None None 6 Approve Remuneration of Auditors in the Amount of NOK 5 million Management For For 7a Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 7b Approve Guidelines for Share Related Incentive Arrangements Management For Against 8 Authorize Share Repurchase Program and Cancellation of Repurchased Shares Management For For 9 Bundled Election of Members and Deputy Members For Corporate Assembly (Shareholder May Also Vote On Each Candidate Individually Under Items 9a to 9m) Management For For 9a Elect Anders Skjaevestad as Member of Corporate Assembly Management For For 9b Elect Olaug Svarva as Member of Corporate Assembly Management For For 9c Elect John Bernander as Member of Corporate Assembly Management For For 9d Elect Anne Kvam as Member of Corporate Assembly Management For For 9e Elect Didrik Munch as Member of Corporate Assembly Management For For 9f Elect Elin Myrmel-Johansen as Member of Corporate Assembly Management For For 9g Elect Widar Salbuvik as Member of Corporate Assembly Management For For 9h Elect Tore Sandvik as Member of Corporate Assembly Management For For 9i Elect Silvija Seres as Member of Corporate Assembly Management For For 9j Elect Siri Strandenes as Member of Corporate Assembly Management For For 9k Elect Maalfrid Brath as Deputy Member of Corporate Assembly Management For For 9l Elect Jostein Dalland as Deputy Member of Corporate Assembly Management For For 9m Elect Ingvild Holth as Deputy Member of Corporate Assembly Management For For 10 Bundled Election of Members of Nominating Committee (Shareholder May Also Vote On Each Candidate Individually Under Items 10a and 10b) Management For For 10a Elect Mette Wikborg as Member of Nominating Committee Management For For 10b Elect Christian Berg as Member of Nominating Committee Management For For 11 Approve Remuneration of Members of Corporate Assembly and Nomination Committee Management For For TOSHIBA CORP. Meeting Date:MAR 30, 2017 Record Date:FEB 11, 2017 Meeting Type:SPECIAL Ticker:6502 Security ID:J89752117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Transfer of Operations to New Wholly Owned Subsidiary Management For For TOTAL SA Meeting Date:MAY 26, 2017 Record Date:MAY 23, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:FP Security ID:F92124100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.45 per Share Management For For 4 Approve Stock Dividend Program (Cash or New Shares) Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Patricia Barbizet as Director Management For For 7 Reelect Marie-Christine Coisne-Roquette as Director Management For For 8 Elect Mark Cutifani as Director Management For For 9 Elect Carlos Tavares as Director Management For Against 10 Receive Auditors' Special Report on Related-Party Transactions Mentioning the Absence of New Transactions Management For For 11 Non-Binding Vote on Compensation of Patrick Pouyanne, CEO and Chairman Management For For 12 Approve Remuneration Policy of Chairman and CEO Management For For 13 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For UCB SA Meeting Date:APR 27, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:UCB Security ID:B93562120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' Report (Non-Voting) Management None None 2 Receive Auditors' Report (Non-Voting) Management None None 3 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 4 Approve Financial Statements, Allocation of Income, Including Dividends of EUR 1.15 per Share Management For For 5 Approve Remuneration Report Management For For 6 Approve Discharge of Directors Management For For 7 Approve Discharge of Auditors Management For For 8.1a Reelect Viviane Monges as Director Management For For 8.1b Indicate Viviane Monges as Independent Board Member Management For For 8.2a Reelect Albrecht De Graeve as Director Management For For 8.2b Indicate Albrecht De Graeve as Independent Board Member Management For For 8.3 Elect Roch Doliveux as Director Management For For 9.1 Approve Restricted Stock Plan Re: Issuance of 1,054,000 Restricted Shares Management For For 9.2 Amend US Employee Stock Purchase Plan Management For For 10 Approve Change-of-Control Clause Re : EMTN Program Management For For UNITED OVERSEAS BANK LIMITED Meeting Date:APR 20, 2017 Record Date: Meeting Type:ANNUAL Ticker:U11 Security ID:Y9T10P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Directors' Fees Management For For 4 Approve Fee to the Chairman Emeritus and Adviser of the Bank for the Period from January 2016 to December 2016 Management For For 5 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Elect Wee Ee Cheong as Director Management For For 7 Elect Willie Cheng Jue Hiang as Director Management For For 8 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 9 Approve Issuance of Shares Pursuant to the UOB Scrip Dividend Scheme Management For For 10 Authorize Share Repurchase Program Management For For VODAFONE GROUP PLC Meeting Date:JUL 29, 2016 Record Date:JUL 27, 2016 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882192 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Re-elect Nick Read as Director Management For For 5 Re-elect Sir Crispin Davis as Director Management For For 6 Re-elect Dr Mathias Dopfner as Director Management For For 7 Re-elect Dame Clara Furse as Director Management For For 8 Re-elect Valerie Gooding as Director Management For For 9 Re-elect Renee James as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Nick Land as Director Management For For 12 Elect David Nish as Director Management For For 13 Re-elect Philip Yea as Director Management For For 14 Approve Final Dividend Management For For 15 Approve Remuneration Report Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise EU Political Donations and Expenditure Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For YARA INTERNATIONAL ASA Meeting Date:MAY 11, 2017 Record Date: Meeting Type:ANNUAL Ticker:YAR Security ID:R9900C106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Approve Notice of Meeting and Agenda Management For For 2 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting Management For For 3 Accept Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 10.00 Per Share Management For For 4 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For Against 5 Discuss Company's Corporate Governance Statement Management None None 6 Approve Remuneration of Auditors Management For For 7 Approve Remuneration of Directors in the Amount of NOK 575,000 for the Chairman, NOK 356,500 for the Vice Chairman, and NOK 312,000 for the Other Directors; Approve Committee Fees Management For For 8 Approve Remuneration of Nominating Committee Management For For 9 Authorize Share Repurchase Program Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Global Investment Trust By (Signature and Title)* /s/Matthew T. Hinkle Matthew T. Hinkle, Chief Executive Officer – Finance and Administration Date August 28, 2017 * Print the name and title of each signing officer under his or her signature.
